Exhibit 10.20

CONFORMED FOR FIRST AMENDMENT,

SECOND AMENDMENT, THIRD AMENDMENT AND,

FOURTH AMENDMENT AND FIFTH AMENDMENT

 

 

CREDIT AGREEMENT

Dated as of June 8, 2016

(as amended by the First Amendment to Credit Agreement, dated as of January 30,
2017,

the Second Amendment to Credit Agreement, dated as of April 5, 2017,

the Third Amendment to Credit Agreement, dated as of May 2, 2017 and,

the Incremental Joinder Agreement No. 4 and Fourth Amendment to Credit
Agreement,

dated as of September 21, 2017 and the Incremental Joinder Agreement No. 5 and
Fifth Amendment to

Credit Agreement, dated as of February 8, 2019),

among

STATION CASINOS LLC,

as Borrower,

THE SUBSIDIARIES OF BORROWER PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

THE L/C LENDERS PARTY HERETO

and

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Administrative Agent and as Collateral Agent,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC.,

MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A. and UBS SECURITIES LLC,

as Lead Arrangers and Bookrunners for the Revolving Facility and the Term A
Facility,

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC., FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC. and

MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A., UBS SECURITIES LLC

as Lead Arrangers and Bookrunners for the Term B Facility,

and

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.,

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH and FIFTH THIRD BANK,

as Syndication Agents

and

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC.,

MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A., UBS SECURITIES LLC and

CREDIT SUISSE SECURITIES (USA) LLC,

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.

 

Certain Defined Terms

     1  

SECTION 1.02.

 

Accounting Terms and Determinations

     6566  

SECTION 1.03.

 

Classes and Types of Loans

     6667  

SECTION 1.04.

 

Rules of Construction

     6667  

SECTION 1.05.

 

Pro Forma Calculations

     6768  

SECTION 1.06.

 

Letter of Credit Amounts

     6869   ARTICLE II.

 

CREDITS

 

SECTION 2.01.

 

Loans

     6869  

SECTION 2.02.

 

Borrowings

     7274  

SECTION 2.03.

 

Letters of Credit

     7275  

SECTION 2.04.

 

Termination and Reductions of Commitment

     8082  

SECTION 2.05.

 

Fees

     8083  

SECTION 2.06.

 

Lending Offices

     8183  

SECTION 2.07.

 

Several Obligations of Lenders

     8184  

SECTION 2.08.

 

Notes; Register

     8184  

SECTION 2.09.

 

Optional Prepayments and Conversions or Continuations of Loans

     8284  

SECTION 2.10.

 

Mandatory Prepayments

     8386  

SECTION 2.11.

 

Replacement of Lenders

     8890  

SECTION 2.12.

 

Incremental Loan Commitments

     8991  

SECTION 2.13.

 

Extensions of Loans and Commitments

     9496  

SECTION 2.14.

 

Defaulting Lender Provisions

     9699  

SECTION 2.15.

 

Refinancing Amendments

     98100  

SECTION 2.16.

 

Cash Collateral

     100102   ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.

 

Repayment of Loans

     101103  

SECTION 3.02.

 

Interest

     102104   ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.

 

Payments

     103105  

SECTION 4.02.

 

Pro Rata Treatment

     104106  

SECTION 4.03.

 

Computations

     104106  

SECTION 4.04.

 

Minimum Amounts

     104106  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 4.05.

 

Certain Notices

     105107  

SECTION 4.06.

 

Non-Receipt of Funds by Administrative Agent

     105107  

SECTION 4.07.

 

Right of Setoff, Sharing of Payments; Etc.

     106108   ARTICLE V.

 

YIELD PROTECTION, ETC.

 

SECTION 5.01.

 

Additional Costs

     107109  

SECTION 5.02.

 

Inability to Determine Interest Rate

     108110  

SECTION 5.03.

 

Illegality

     109111  

SECTION 5.04.

 

Treatment of Affected Loans

     109111  

SECTION 5.05.

 

Compensation

     110111  

SECTION 5.06.

 

Net Payments

     110112   ARTICLE VI.

 

GUARANTEES

 

SECTION 6.01.

 

The Guarantees

     113115  

SECTION 6.02.

 

Obligations Unconditional

     113115  

SECTION 6.03.

 

Reinstatement

     115117  

SECTION 6.04.

 

Subrogation; Subordination

     115117  

SECTION 6.05.

 

Remedies

     116117  

SECTION 6.06.

 

Continuing Guarantee

     116117  

SECTION 6.07.

 

General Limitation on Guarantee Obligations

     116118  

SECTION 6.08.

 

Release of Guarantors

     116118  

SECTION 6.09.

 

Keepwell

     116118  

SECTION 6.10.

 

Right of Contribution

     116118   ARTICLE VII.

 

CONDITIONS PRECEDENT

 

SECTION 7.01.

 

Conditions to Initial Extensions of Credit

     117119  

SECTION 7.02.

 

Conditions to All Extensions of Credit

     120122   ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 8.01.

 

Corporate Existence; Compliance with Law

     121123  

SECTION 8.02.

 

Financial Condition; Etc

     122123  

SECTION 8.03.

 

Litigation

     122124  

SECTION 8.04.

 

No Breach; No Default

     122124  

SECTION 8.05.

 

Action

     122124  

SECTION 8.06.

 

Approvals

     123124  

SECTION 8.07.

 

ERISA and Foreign Employee Benefit Matters

     123125  

SECTION 8.08.

 

Taxes

     124125  

SECTION 8.09.

 

Investment Company Act; Other Restrictions

     124126  

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 8.10.

 

Environmental Matters

     124126  

SECTION 8.11.

 

Use of Proceeds

     125127  

SECTION 8.12.

 

Subsidiaries

     126127  

SECTION 8.13.

 

Ownership of Property; Liens

     126127  

SECTION 8.14.

 

Security Interest; Absence of Financing Statements; Etc

     126128  

SECTION 8.15.

 

Licenses and Permits

     127128  

SECTION 8.16.

 

Disclosure

     127128  

SECTION 8.17.

 

Solvency

     127129  

SECTION 8.18.

 

Senior Obligations

     127129  

SECTION 8.19.

 

Intellectual Property

     127129  

SECTION 8.20.

 

[Reserved]

     128129  

SECTION 8.21.

 

Regulation H

     128129  

SECTION 8.22.

 

Insurance

     128129  

SECTION 8.23.

 

Real Estate

     128130  

SECTION 8.24.

 

Leases

     128130  

SECTION 8.25.

 

Mortgaged Real Property

     129131  

SECTION 8.26.

 

Material Adverse Effect

     130131  

SECTION 8.27.

 

Anti-Corruption Laws and Sanctions

     130131  

SECTION 8.28.

 

Beneficial Ownership Certificate

     131   ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

SECTION 9.01.

 

Existence; Business Properties

     130132  

SECTION 9.02.

 

Insurance

     131132  

SECTION 9.03.

 

Taxes; Performance of Obligations

     131133  

SECTION 9.04.

 

Financial Statements, Etc

     132133  

SECTION 9.05.

 

Maintaining Records; Access to Properties and Inspections

     135136  

SECTION 9.06.

 

Use of Proceeds

     135137  

SECTION 9.07.

 

Compliance with Environmental Law

     136137  

SECTION 9.08.

 

Pledge or Mortgage of Real Property and Vessels

     136138  

SECTION 9.09.

 

Security Interests; Further Assurances

     138140  

SECTION 9.10.

 

VoteCo SPE Reorganization

     139140  

SECTION 9.11.

 

Additional Credit Parties

     139141  

SECTION 9.12.

 

Limitation on Designations of Unrestricted Subsidiaries

     140142  

SECTION 9.13.

 

Limitation on Designation of Immaterial Subsidiaries and Native American
Subsidiaries

     141143  

SECTION 9.14.

 

Ratings

     142143  

SECTION 9.15.

 

Post-Closing Matters

     142143   ARTICLE X.

 

NEGATIVE COVENANTS

 

SECTION 10.01.

 

Indebtedness

     143144  

SECTION 10.02.

 

Liens

     146148  

SECTION 10.03.

 

[Reserved]

     149151  

SECTION 10.04.

 

Investments, Loans and Advances

     149151  

SECTION 10.05.

 

Mergers, Consolidations and Sales of Assets

     152153  

SECTION 10.06.

 

Restricted Payments

     154155  

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 10.07.

 

Transactions with Affiliates

     156157  

SECTION 10.08.

 

Financial Covenants

     157158  

SECTION 10.09.

 

Certain Payments of Indebtedness; Amendments to Certain Agreements

     157159  

SECTION 10.10.

 

Limitation on Certain Restrictions Affecting Subsidiaries

     160161  

SECTION 10.11.

 

Limitation on Lines of Business; Holding Companies; RRR

     161163  

SECTION 10.12.

 

Limitation on Changes to Fiscal Year

     161163   ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.

 

Events of Default

     161163  

SECTION 11.02.

 

Application of Proceeds

     165166  

SECTION 11.03.

 

Borrower’s Right to Cure

     166167   ARTICLE XII.

 

AGENTS

 

SECTION 12.01.

 

Appointment

     166168  

SECTION 12.02.

 

Rights

     167168  

SECTION 12.03.

 

Exculpatory Provisions

     167168  

SECTION 12.04.

 

Reliance by Agents

     168169  

SECTION 12.05.

 

Delegation of Duties

     168170  

SECTION 12.06.

 

Resignation of Administrative Agent

     168170  

SECTION 12.07.

 

Nonreliance on Agents and Other Lenders

     170171  

SECTION 12.08.

 

Indemnification

     170172  

SECTION 12.09.

 

No Other Duties

     170172  

SECTION 12.10.

 

Holders

     171172  

SECTION 12.11.

 

Administrative Agent May File Proofs of Claim

     171172  

SECTION 12.12.

 

Collateral Matters

     171173  

SECTION 12.13.

 

Withholding Tax

     172173  

SECTION 12.14.

 

Secured Cash Management Agreements and Swap Contracts

     172174   ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.

 

Waiver

     173174  

SECTION 13.02.

 

Notices

     173174  

SECTION 13.03.

 

Expenses, Indemnification, Etc.

     174176  

SECTION 13.04.

 

Amendments and Waiver

     176178  

SECTION 13.05.

 

Benefit of Agreement; Assignments; Participations

     183184  

SECTION 13.06.

 

Survival

     189190  

SECTION 13.07.

 

Captions

     189190  

SECTION 13.08.

 

Counterparts; Interpretation; Effectiveness

     189191  

SECTION 13.09.

 

Governing Law; Submission to Jurisdiction; Waivers; Etc.

     190191  

SECTION 13.10.

 

Confidentiality

     191192  

SECTION 13.11.

 

Independence of Representations, Warranties and Covenants

     191193  

SECTION 13.12.

 

Severability

     191193  

 

-iv-



--------------------------------------------------------------------------------

         Page  

SECTION 13.13.

 

Gaming Laws

     191193  

SECTION 13.14.

 

USA Patriot Act

     192193  

SECTION 13.15.

 

Waiver of Claims

     192194  

SECTION 13.16.

 

No Advisory or Fiduciary Responsibility

     192194  

SECTION 13.17.

 

Lender Action

     193195  

SECTION 13.18.

 

Interest Rate Limitation

     193195  

SECTION 13.19.

 

Payments Set Aside

     194195  

SECTION 13.20.

 

VoteCo SPE Reorganization

     194196  

SECTION 13.21.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     194196  

 

-v-



--------------------------------------------------------------------------------

ANNEXES:       ANNEX A-1    -    Revolving Commitments on Fifth Amendment
Effective Date ANNEX A-2    -    Term A Facility Commitments ANNEX A-3    -   
Term A-3 Facility Loans on FourthFifth Amendment Effective Date ANNEX A-4    -
   Term A-4 Facility Loans on Fifth Amendment Effective Date ANNEX A-45    -   
Term B Facility Commitments ANNEX B    -    Applicable Margin for Revolving
Loans, Swingline Loans and, Term A-3 Facility Loans and Term A-4 Facility Loans
ANNEX C    -    Amortization Payments - Term A-3 Facility Loans ANNEX D    -   
Amortization Payments - Term A-4 Facility Loans SCHEDULES:       SCHEDULE
1.01(A)    -    Excluded Subsidiary Agreements SCHEDULE 1.01(B)    -   
Guarantors SCHEDULE 1.01(C)    -    Initial Mortgaged Real Property SCHEDULE
1.01(D)    -    Designated Lenders SCHEDULE 1.01(E)    -    Native American
Contracts SCHEDULE 1.01(F)    -    Disqualified Lenders SCHEDULE 2.03(n)    -   
Existing Letters of Credit SCHEDULE 7.01    -    Jurisdictions of Local Counsel
Opinions SCHEDULE 8.03    -    Litigation SCHEDULE 8.07    -    ERISA SCHEDULE
8.08    -    Taxes SCHEDULE 8.10    -    Environmental Matters SCHEDULE 8.12(a)
   -    Subsidiaries SCHEDULE 8.12(b)    -    Immaterial Subsidiaries SCHEDULE
8.12(c)    -    Unrestricted Subsidiaries SCHEDULE 8.12(d)    -    Native
American Subsidiaries SCHEDULE 8.13(a)    -    Ownership SCHEDULE 8.15    -   
Licenses and Permits SCHEDULE 8.19    -    Intellectual Property SCHEDULE 8.21
   -    Regulation H SCHEDULE 8.23(a)    -    Real Property SCHEDULE 8.23(b)   
-    Real Property Takings, Etc. SCHEDULE 8.25(a)    -    No Certificates of
Occupancy; Violations, Etc. SCHEDULE 8.25(b)    -    Encroachment, Boundary,
Location, Possession Disputes SCHEDULE 9.12    -    Designated Unrestricted
Subsidiaries SCHEDULE 9.15    -    Post-Closing Matters SCHEDULE 10.01    -   
Existing Indebtedness SCHEDULE 10.02    -    Certain Existing Liens SCHEDULE
10.04    -    Investments SCHEDULE 10.04(u)    -    Native American Investments
SCHEDULE 10.04(w)    -    Real Estate to be Invested by Native American
Subsidiaries SCHEDULE 10.07    -    Transactions with Affiliates

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS:       EXHIBIT A-1   

-

   Form of Revolving Note EXHIBIT A-2   

-

   Form of Term A Facility Note EXHIBIT A-3   

-

   Form of Term B Facility Note EXHIBIT A-4   

-

   Form of Swingline Note EXHIBIT B   

-

   Form of Notice of Borrowing EXHIBIT C   

-

   Form of Notice of Continuation/Conversion EXHIBIT D   

-

   Forms of U.S. Tax Compliance Certificate EXHIBIT E   

-

   Form of Foreign Lender Certificate EXHIBIT F   

-

   Form of Pledge Agreement EXHIBIT G   

-

   Form of Solvency Certificate EXHIBIT H   

-

   Form of Security Agreement EXHIBIT I   

-

   Form of Mortgage EXHIBIT J   

-

   [Reserved] EXHIBIT K   

-

   Form of Assignment and Assumption Agreement EXHIBIT L   

-

   Form of Letter of Credit Request EXHIBIT M   

-

   Form of Joinder Agreement EXHIBIT N   

-

   Form of Perfection Certificate EXHIBIT O   

-

   Form of Auction Procedures EXHIBIT P   

-

   Form of Open Market Assignment and Assumption Agreement EXHIBIT Q   

-

   Form of Term Loan Extension Amendment EXHIBIT R   

-

   Form of Revolving Extension Amendment EXHIBIT S   

-

   Form of Pari Passu Intercreditor Agreement EXHIBIT T   

-

   Form of Second Lien Intercreditor Agreement EXHIBIT U   

-

   Form of Custodian Agreement EXHIBIT V   

-

   Form of Compliance Certificate

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 8, 2016 (this “Agreement”), among STATION
CASINOS LLC, a Nevada limited liability company (“Borrower”); the SUBSIDIARY
GUARANTORS party hereto from time to time; the LENDERS from time to time party
hereto; the L/C LENDERS party hereto; DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
swingline lender (in such capacity, together with its successors in such
capacity, “Swingline Lender”); DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”); and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as collateral agent (in such capacity, together with its successors in such
capacity, “Collateral Agent”).

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

“Act” has the meaning set forth in Section 13.14.

“Additional Credit Party” has the meaning set forth in Section 9.11.

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

“Affiliate” shall mean(a) with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that as to any Credit Party or any Subsidiary thereof, the term “Affiliate”
shall expressly exclude the Persons constituting Lenders as of the Closing Date
and their respective Affiliates (determined as provided herein without regard to
this proviso) and (b) with respect to any Credit Party or any Subsidiary
thereof, (i) Frank J. Fertitta III and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (ii) Lorenzo J. Fertitta and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (iii) any Affiliate (determined in accordance with this definition
without regard to this clause (iii)) of any Person described in the foregoing
clauses (i) and (ii), and (iv) any personal investment vehicle, trust or entity
owned



--------------------------------------------------------------------------------

by, or established for the benefit of, or the estate of, any Person described in
the foregoing clauses (i) and (ii). “Control” means the possession, directly or
indirectly, of the power to (x) vote more than fifty percent (50%) (or, for
purposes of Section 10.07 and the definition of Station Permitted Assignee, ten
percent (10%)) of the outstanding voting interests of a Person or (y) direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto. For purposes of this
Agreement, each of Holdco, RRR and, from and after the VoteCo SPE Reorganization
Date, the VoteCo SPE shall be deemed to Control the Borrower.

“Affiliated Lender” means a Lender that is a Station Permitted Assignee.

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Lead Arrangers, Syndication Agent and/or Documentation Agent, as
applicable.

“Agent Party” has the meaning set forth in Section 13.02(e).

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor (to the extent the LIBO Rate floor applicable to the applicable
Incremental Term Loans is greater than the LIBO Rate floor for the Term B
Facility and is in excess of the three-month LIBO Rate at the time of incurrence
of such Incremental Term Loan) or Alternate Base Rate floor (to the extent the
Alternate Base Rate floor applicable to the applicable Incremental Term Loans is
greater than the Alternate Base Rate floor for the Term B Facility and is in
excess of the Alternate Base Rate at the time of incurrence of such Incremental
Term Loan) or otherwise, in each case, incurred or payable by Borrower generally
to all lenders of such Indebtedness; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness); and provided, further, that “All-In Yield” shall
not include arrangement, structuring, commitment, underwriting, amendment or
other similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not paid generally to all lenders of such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, the LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day; provided, further, that with respect to the Term B Facility Loans
only, the Alternate Base Rate shall not be less than 1.75%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and 3.01(d).

“ANC” means the American Nevada Company, a Nevada corporation.

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act 2010, as amended, and all other
laws, rules, and regulations of any jurisdiction applicable to Borrower or any
of its Subsidiaries from time to time concerning or relating to bribery or
corruption.

 

-2-



--------------------------------------------------------------------------------

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2016, (a) 50% if the Consolidated Total Leverage
Ratio as of the last day of such fiscal year is greater than 4.50 to 1.00, (b)
25% if the Consolidated Total Leverage Ratio as of the last day of such fiscal
year is equal to or less than 4.50 to 1.00 and greater than 3.75 to 1.00 and (c)
0% if the Consolidated Total Leverage Ratio as of the last day of such fiscal
year is equal to or less than 3.75 to 1.00.

“Applicable Fee Percentage” shall mean: (a) with respect to Unutilized R/C
Commitments in respect of Closing Date Revolving Commitments, 0.30% and,
(b) with respect to Unutilized R/C Commitments in respect of Fifth Amendment
Revolving Commitments, 0.30% and (c) with respect to any Unutilized R/C
Commitments in respect of any other Tranche of Revolving Commitments, 0.50% (or
the percentage per annum set forth in the applicable Incremental Joinder
Agreement).

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) (a) that is a lender on the Closing Date, designated for such Type of
Loan on Annexes A-1 through A-4 hereof, (b) set forth on such Lender’s signature
page to an Incremental Joinder Agreement for any Lender making any Incremental
Commitment pursuant to Section 2.12, (c) set forth on such Lender’s signature
page to any Refinancing Amendment for any Lender providing Credit Agreement
Refinancing Indebtedness pursuant to Section 2.15, (d) set forth in the
Assignment Agreement for any Person that becomes a “Lender” hereunder pursuant
to an Assignment Agreement or (e) such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to
Administrative Agent and Borrower as the office by which its Loans of such Type
are to be made and maintained.

“Applicable Margin” shall mean:

(a)    for each Type and Class of Loan, other than any Term B Facility Loan,
(i) prior to the Initial Financial Statement Delivery Date, the respective
percentage per annum set forth at Level II as set forth on Annex B (or the
applicable Incremental Joinder Agreement) for such Type and Class of Loan; and
(ii) on and after the Initial Financial Statement Delivery Date, the applicable
percentage per annum as set forth on Annex B (or the applicable Incremental
Joinder Agreement) for such Type and Class of Loan, set forth opposite the
relevant Consolidated Total Leverage Ratio in Annex B (or the applicable
Incremental Joinder Agreement) determined as of the most recent Calculation
Date. After the Initial Financial Statement Delivery Date, any change in the
Consolidated Total Leverage Ratio shall be effective to adjust the Applicable
Margin on and as of the date of receipt by Administrative Agent of the
Section 9.04 Financials resulting in such change until the date immediately
preceding the next date of delivery of Section 9.04 Financials resulting in
another such change. If (i) Borrower fails to deliver the Section 9.04
Financials within the times specified in Section 9.04(a) or 9.04(b), as
applicable, or (ii) an Event of Default is continuing and the Required Pro Rata
Lenders have directed the application of Level I, such ratio shall be deemed to
be at Level I as set forth in Annex B (or the applicable Incremental Joinder
Agreement) from the date of any such failure to deliver until Borrower delivers
such Section 9.04 Financials in the case of clause (i) or the date of delivery
of such direction in the case of clause (ii) until such Event of Default is no
longer continuing or the Required Pro Rata Lenders have otherwise agreed that
such Level I is no longer applicable, as applicable. In the event that any
financial statement or certification delivered pursuant to Section 9.04 is shown
to be inaccurate (an “Inaccuracy Determination”), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Inaccurate Applicable Margin Period”) than the Applicable Margin
applied for such Inaccurate Applicable Margin Period, then Borrower shall
promptly (i) deliver to the Administrative Agent corrected Section 9.04
Financials for such Inaccurate Applicable Margin Period, (ii) determine the
Applicable Margin for such Inaccurate Applicable Margin Period based upon the
corrected Section 9.04 Financials and (iii) pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for such Inaccurate Applicable Margin Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01. It
is acknowledged and agreed that nothing contained herein shall limit the rights
of the Administrative Agent and the Lenders under the Credit Documents,
including their rights under Section 3.02 and Article XI and their other
respective rights under this Agreement; and

 

-3-



--------------------------------------------------------------------------------

(b)    for each Term B Facility Loan, (i) 2.50% per annum, with respect to LIBOR
Loans and (ii) 1.50% per annum, with respect to ABR Loans.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) and (b) any issuance
or sale by any Restricted Subsidiary of its Equity Interests to any Person
(other than to Borrower or any other Restricted Subsidiary); provided that the
following shall not constitute an “Asset Sale”: (v) any conveyance, sale, lease,
transfer or other disposition of inventory, in any case in the ordinary course
of business, (w) Real Property leases and other leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
and which do not materially interfere with the business of the Borrower or the
Restricted Subsidiaries, (x) any conveyance, sale, lease, transfer or other
disposition of obsolete or worn out assets or assets no longer useful in the
business of the Credit Parties, (y) licenses of Intellectual Property entered
into in the ordinary course of business and (z) any conveyance, sale, transfer
or other disposition of cash and/or Cash Equivalents.

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto.

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

“Auction Manager” shall mean Deutsche Bank, or another financial institution as
shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower so long as the same are consistent with the
provisions hereof; provided, however, Auction Manager, with the prior written
consent of Borrower, may amend or modify the procedures, notices, bids and
Borrower Assignment Agreement in connection with any Borrower Loan Purchase (but
excluding economic terms of a particular auction after any Lender has validly
tendered Term Loans requested in an offer relating to such auction, other than
to increase the Auction Amount or raise the Discount Range applicable to such
auction); provided, further, that no such amendments or modifications may be
implemented after 24 hours prior to the date and time return bids are due in
such auction.

“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

(a) the aggregate amount of Excess Cash Flow for all fiscal years (or in the
case of the fiscal year ending December 31, 2016, the aggregate amount of Excess
Cash Flow attributable to the period from and including the first day of the
first full fiscal quarter after the Closing Date through December 31, 2016)
ending after the Closing Date (not less than zero) (commencing with the fiscal
year ending December 31, 2016) and prior to such date

 

-4-



--------------------------------------------------------------------------------

minus the portion of such Excess Cash Flow that has been (or is, or previously
was, required to be) applied to prepay the Loans pursuant to Section 2.10(a)(iv)
(except for the portion thereof constituting Declined Amounts) minus, without
duplication, any voluntary prepayments of Loans referenced in
Section 2.10(a)(iv)(y) that previously reduced the amount of the required
prepayment pursuant to Section 2.10(a)(iv), minus, without duplication, any
voluntary prepayments of the Other First Lien Indebtedness referenced in
Section 2.10(a)(iv)(y) that previously reduced the amount of the required
prepayment pursuant to Section 2.10(a)(iv), minus, without duplication, any
reduction in the amount of Excess Cash Flow required to be prepaid pursuant to
Section 2.10(a)(iv) by reason of Section 2.10(a)(vii), in each case, in the
aggregate for all fiscal years (or in the case of the fiscal year ending
December 31, 2016, for the period from the first day of the first full fiscal
quarter after the Closing Date through December 31, 2016) ending after the
Closing Date (commencing with the fiscal year ending December 31, 2016) and
prior to such date; plus

(b)    in the event of (i) the Revocation of a Subsidiary that was designated as
an Unrestricted Subsidiary, (ii) the merger, consolidation or amalgamation of an
Unrestricted Subsidiary with or into Borrower or a Restricted Subsidiary (where
the surviving entity is Borrower or a Restricted Subsidiary) or (iii) the
transfer or other conveyance of assets of an Unrestricted Subsidiary to, or
liquidation of an Unrestricted Subsidiary into, Borrower or a Restricted
Subsidiary, an amount equal to the sum of (x) the fair market value of the
Investments deemed made by Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance or transfer (or of the assets transferred or conveyed,
as applicable), other than, in the case of this clause (y), to the extent such
Investments funded Investments by such Unrestricted Subsidiary into a Person
that, after giving effect to the transaction described in clauses (i), (ii) or
(iii) above, will be an Unrestricted Subsidiary; provided, that clauses (x) and
(y) shall not be duplicative of any reductions in the amount of such Investments
pursuant to the proviso to the definition of “Investments”; plus

(c)    an amount equal to the returns or refunds of Qualifying Investments
(excluding (i) any interest, earnings, returns or other gains in respect of such
Qualifying Investments determined in the manner set forth in Section 1.02(b) and
(ii) Specified 10.04(k) Investment Returns) received by Borrower and its
Restricted Subsidiaries from Persons other than Credit Parties after the Closing
Date to the extent not included in Consolidated Net Income; plus

(d)    the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from Permitted
Equity Issuances (other than Permitted Equity Issuances pursuant to
Section 11.03) after the Closing Date and on or prior to such date; plus

(e)    the aggregate fair market value of assets or Property acquired in
exchange for Equity Interests (other than Disqualified Capital Stock) of
Borrower (other than Permitted Equity Issuances pursuant to Section 11.03) after
the Closing Date and on or prior to such date; minus

(f)    the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to Section 10.06(j) and
(iii) Junior Prepayments pursuant to Section 10.09(a)(ii) (in each case, in
reliance on the then-outstanding Available Amount) made since the Closing Date
and on or prior to such date; minus

(g)    the aggregate amount of any Restricted Payments made pursuant to
Section 10.06(o).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-5-



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

“Bankruptcy Proceedings” has the meaning set forth in Section 13.07(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).

“Borrower Materials” has the meaning set forth in Section 9.04.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

“Calculation Date” means the last day of the most recent Test Period.

“Capital Expenditures” shall mean, for any period any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation (or transfers in lieu thereof) of the assets being replaced;
(b) the purchase price of assets purchased simultaneously with the trade-in of
existing assets solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such assets for the
asset being traded in at such time; (c) the purchase of property or equipment to
the extent financed with the proceeds of asset sales or other dispositions
outside the ordinary course of business that are not required to be applied to
prepay the Term Loans pursuant to Section 2.10(a)(iii); (d) expenditures that
constitute Permitted Acquisitions or

 

-6-



--------------------------------------------------------------------------------

other Acquisitions not prohibited hereunder; (e) any capitalized interest
expense reflected as additions to property in the consolidated balance sheet of
Borrower and its Restricted Subsidiaries (including in connection with
sale-leaseback transactions not prohibited hereunder); (f) any non-cash
compensation or other non-cash costs reflected as additions to property in the
consolidated balance sheet of Borrower and its Restricted Subsidiaries; and
(g) capital expenditures relating to the construction or acquisition of any
property or equipment which has been transferred to a Person other than Borrower
or any of its Restricted Subsidiaries pursuant to a sale-leaseback transaction
not prohibited hereunder and capital expenditures arising pursuant to
sale-leaseback transactions.

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease.

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral” and “Cash Collateralization”
have corresponding meanings).

“Cash Equivalents” shall mean, for any Person: (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than one year from the date
of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A-2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s,
respectively, (in each case, at the time of acquisition); (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above or (e) below entered into
with a bank meeting the qualifications described in clause (b) above (in each
case, at the time of acquisition); (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof or by any foreign government, and rated at least “A”
by S&P or “A” by Moody’s (in each case, at the time of acquisition);
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); or (h) solely with respect to any Foreign Subsidiary, (i) marketable
direct obligations issued by, or unconditionally guaranteed by, the country in
which such Foreign Subsidiary maintains its chief executive office or principal
place of business, or issued by any agency of such country and backed by the
full faith and credit of such country, and rated at least “A” or the equivalent
thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each case, at
the time of acquisition), (ii) time deposits, certificates of deposit or
bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of the country in which

 

-7-



--------------------------------------------------------------------------------

such Foreign Subsidiary maintains its chief executive office and principal place
of business, or payable to a Company promptly following demand and maturing
within one year of the date of acquisition and (iii) other customarily utilized
high-quality or cash equivalent-type Investments in the country where such
Foreign Subsidiary maintains its chief executive office or principal place of
business.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party to a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date, if such Person
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender within thirty
(30) days of the Closing Date, and in the case of each of clauses (a) and (b),
such Person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such Person (i) appoints Collateral Agent as its agent under the
applicable Credit Documents and (ii) agrees to be bound by the provisions of
Section 12.03.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property. “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall be deemed to have occurred if:

Holdco and RRR at any time shall cease to own directly (or, with respect to RRR
after the VoteCo SPE Reorganization Date, indirectly) one hundred percent (100%)
of the Equity Interests in Borrower;

any “Person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act (but excluding (i) any employee benefit plan of such Person or
its subsidiaries, any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, or any Person formed as a
holding company for Borrower (in a transaction where the Voting Stock of
Borrower outstanding prior to such transaction is converted into or exchanged
for the Voting Stock of the surviving or transferee Person constituting all or
substantially all of the outstanding shares of such Voting Stock of such
surviving or

 

-8-



--------------------------------------------------------------------------------

transferee Person (immediately after giving effect to such issuance)) and
(ii) the Fertitta Holders)), becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person or group shall be
deemed to have “beneficial ownership” of all securities that such Person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 35% of the Voting Stock of Borrower on a fully-diluted
basis (and taking into account all such securities that such “Person” or “group”
has the right to acquire pursuant to any option right) which Voting Stock
represents, at any time, voting power that is equal to or more than the voting
power represented by the Voting Stock “beneficially owned,” directly or
indirectly (and taking into account all such securities that the Fertitta
Holders have the right to acquire pursuant to any option right), by the Fertitta
Holders at such time;

RRR shall cease to hold, directly (or after the VoteCo SPE Reorganization Date,
indirectly through the VoteCo SPE) 100% of the voting power in Borrower;

any “change of control” (or any comparable term) in any document pertaining to
(x) the Senior Unsecured Notes, (y) any other Junior Financing or (z) any other
Indebtedness of any Holding Company, Borrower or any Restricted Subsidiary
constituting Material Indebtedness;

at any time after the VoteCo SPE Reorganization Date, RRR at any time shall
cease to own directly one hundred percent (100%) of the Equity Interests in the
VoteCo SPE; or

at any time after the VoteCo SPE Reorganization Date, the VoteCo SPE shall cease
to hold, directly or indirectly, one hundred percent (100%) of the voting power
in Borrower.

“Charges” has the meaning set forth in Section 13.18.

“Claim” has the meaning set forth in Section 13.05(i)(i).

“Class” has the meaning set forth in Section 1.03.

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is June 8, 2016.

“Closing Date Refinancing” shall mean the repayment and replacement of all loans
and commitments under the Existing Credit Agreement.

“Closing Date Revolving Commitment” means (a, collectively, (a) from the Closing
Date through the Fifth Amendment Effective Date, (i) a Revolving Commitment
established on the Closing Date and (bii) the Fourth Amendment Incremental
Revolving Facility Commitments established on the Fourth Amendment Effective
Date and (b) after the Fifth Amendment Effective Date, a Revolving Commitment
referred to in clause (a) that is not a Fifth Amendment Revolving Commitment.

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Revolving Commitments.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels (if any), all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.15, and all other Property of a Credit Party, Holding
Company or RRR whether now owned or hereafter acquired, upon which a Lien
securing the Obligations is

 

-9-



--------------------------------------------------------------------------------

granted or purported to be granted under any Security Document. “Collateral”
shall not include any assets or Property that has been released (in accordance
with the Credit Documents) from the Lien granted to the Collateral Agent
pursuant to the Collateral Documents, unless and until such time as such assets
or Property are required by the Credit Documents to again become subject to a
Lien in favor of the Collateral Agent.

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments and any New Term Loan
Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a) payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period,
(c) interest payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder and (e) fees and expenses associated
with the consummation of the Transactions. Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Indebtedness by reason of clause (ii), (iii) or (iv) of the
proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $500.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any Test Period that includes any period
ending prior to the first anniversary of the Closing Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total consolidated current assets of such Person and its Subsidiaries (other
than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.

 

-10-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

(a)    in each case to the extent deducted in calculating such Consolidated Net
Income:

(i)    provisions for taxes based on income or profits or capital gains, plus
franchise or similar taxes, of Borrower and its Restricted Subsidiaries for such
Test Period;

(ii)    Consolidated Interest Expense (net of interest income (other than
interest income in respect of notes receivable and similar items)) of Borrower
and its Restricted Subsidiaries for such Test Period, whether paid or accrued
and whether or not capitalized;

(iii)    any cost, charge, fee or expense (including discounts and commissions
and including fees and charges incurred in respect of letters of credit or
bankers acceptance financings) (or any amortization of any of the foregoing)
associated with any issuance (or proposed issuance) of debt, or equity or any
refinancing transaction (or proposed refinancing transaction) or any amendment
or other modification of any debt instrument;

(iv)    depreciation and amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior Test Period);

(v)    any Pre-Opening Expenses;

(vi)    the amount of any restructuring charges or reserve (including those
relating to severance, relocation costs and one-time compensation charges),
costs incurred in connection with any non-recurring strategic initiatives, other
business optimization expenses (including incentive costs and expenses relating
to business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business));

(vii)    any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments related to the Transactions) related to the Transactions, any
Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful;

(viii)    any losses resulting from mark to market accounting of Swap Contracts
or other derivative instruments;

(ix)    expenses actually reimbursed in cash to Borrower or a Restricted
Subsidiary by an Unrestricted Subsidiary pursuant to a Subsidiary Cost
Allocation Agreement;

 

-11-



--------------------------------------------------------------------------------

(x)    Restricted Payments made by Borrower and the Restricted Subsidiaries to
Holdco pursuant to Section 10.06(p) (net of Subsidiary Tax Sharing Payments);

(xi)    to the extent included in calculating such Consolidated Net Income,
non-cash items decreasing such Consolidated Net Income for such Test Period,
other than the accrual of revenue in the ordinary course of business, and other
than any items which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges for any prior Test Period subsequent to the issue
date which was not added back to Consolidated EBITDA when accrued; minus

(b)    each of the following:

 

  (i)

to the extent included in calculating such Consolidated Net Income, non-cash
items increasing such Consolidated Net Income for such Test Period, other than
the accrual of revenue in the ordinary course of business, and other than any
items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges for any prior Test Period subsequent to the issue date
which was not added back to Consolidated EBITDA when accrued;

 

  (ii)

to the extent included in calculating such Consolidated Net Income, the amount
of any gains resulting from mark to market accounting of Swap Contracts or other
derivative instruments;

 

  (iii)

to the extent included in calculating such Consolidated Net Income, any unusual
or non-recurring items of income or gain to the extent increasing Consolidated
Net Income for such Test Period; and

 

  (iv)

distributions made by Borrower to the Holding Companies during such period
pursuant to Sections 10.06(m) and (n); plus

(c)    the amount of cost savings, operating expense reductions and synergies
projected by Borrower in good faith to be realized as a result of specified
actions taken or with respect to which steps have been initiated (in the good
faith determination of Borrower) during such Test Period (or with respect to
(x) the Transactions, are reasonably expected to be initiated within twelve
(12) months of the Closing Date, or (y) Specified Transactions, are reasonably
expected to be initiated within twelve (12) months of the closing date of the
Specified Transaction), including in connection with the Transactions or any
Specified Transaction (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of such Test Period), net of the amount of actual benefits realized
during such Test Period from such actions; provided that (i) a duly completed
Officer’s Certificate of Borrower shall be delivered to Administrative Agent
together with the applicable Section 9.04 Financials, providing reasonable
detail with respect to such cost savings, operating expense reductions and
synergies and certifying that such savings, operating expense reductions and
synergies are reasonably expected to be realized within twelve (12) months of
the taking of such specified actions and are factually supportable in the good
faith judgment of Borrower, (ii) such actions are to be taken within (A) in the
case of any such cost savings, operating expense reductions and synergies in
connection with the Transactions, twelve (12) months after the Closing Date and
(B) in all other cases, within twelve (12) months after the consummation of such
Specified Transaction, restructuring or implementation of an initiative that is
expected to result in such cost savings, expense reductions or synergies,
(iii) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (c) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such Test Period, and (iv) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (c) to the extent more than twelve (12) months have elapsed after
the specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies; provided, that the aggregate amount
of additions made to Consolidated EBITDA for any Test Period pursuant to this
clause (c) and Section 1.05(c) shall not (i) exceed 15.0% of Consolidated EBITDA
for such Test Period (after giving effect to this clause (c) and
Section 1.05(c)) or (ii) be duplicative of one another; plus

 

-12-



--------------------------------------------------------------------------------

(d)    to the extent not included in Consolidated Net Income or, if otherwise
excluded from Consolidated EBITDA due to the operation of clause (b)(iii) above,
the amount of insurance proceeds received during such Test Period or after such
Test Period and on or prior to the date the calculation is made with respect to
such Test Period, attributable to any property which has been closed or had
operations curtailed for such Test Period; provided that such amount of
insurance proceeds shall only be included pursuant to this clause (d) to the
extent of the amount of insurance proceeds plus Consolidated EBITDA attributable
to such property for such Test Period (without giving effect to this clause (d))
does not exceed Consolidated EBITDA attributable to such property during the
most recently completed four fiscal quarters for which financial results are
available that such property was fully operational (or if such property has not
been fully operational for four consecutive fiscal quarters for which financial
results are available prior to such closure or curtailment, the Consolidated
EBITDA attributable to such property during the Test Period prior to such
closure or curtailment (for which financial results are available) annualized
over four fiscal quarters); plus

(e)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) above for any previous Test Period and not added back.

Consolidated EBITDA shall be further adjusted:

(A)    to include the Consolidated EBITDA of (i) any Person, property, business
or asset (including a management agreement or similar agreement) (other than an
Unrestricted Subsidiary) acquired by Borrower or any Restricted Subsidiary
during such Test Period and (ii) any Unrestricted Subsidiary that is revoked and
converted into a Restricted Subsidiary during such Test Period, in each case,
based on the Consolidated EBITDA of such Person (or attributable to such
property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries; provided, that,
without duplication of clause (D) below, for purposes of determining
Consolidated EBITDA for any period ending prior to the first anniversary of any
Tribal Gaming Opening Date, the Tribal Management Fees (excluding any one time
development fees) received by Borrower and its Restricted Subsidiaries from the
corresponding Tribe after such Tribal Gaming Opening Date and during the
applicable Test Period and included in Consolidated Net Income shall be
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the applicable Tribal Gaming Opening Date
through the end of such Test Period;

(B)    to exclude the Consolidated EBITDA of (i) any Person, property, business
or asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary during such Test Period and (ii) any Restricted Subsidiary
that is designated as an Unrestricted Subsidiary during such Test Period, in
each case based on the actual Consolidated EBITDA of such Person for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closing, classification or conversion), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

(C)    in the event of any Expansion Capital Expenditures that were opened for
business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the

 

-13-



--------------------------------------------------------------------------------

avoidance of doubt, excluding Consolidated EBITDA attributable to such Expansion
Capital Expenditures during the quarter in which the business representing such
Expansion Capital Expenditure opened (unless such business opened on the first
day of a fiscal quarter);

(D)    in the event of any Development Project that was opened for business
during such Test Period, by multiplying the Consolidated EBITDA attributable to
such Development Project (as determined by Borrower) in respect of the first
three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such Development Project during
the quarter in which such Development Project opened (unless such business
opened on the first day of a fiscal quarter); and

(E)    in any fiscal quarter during which a purchase of property that prior to
such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two (2)
(in the case of the second quarter following such purchase) and (d) one (1) (in
the case of the third quarter following such purchase), all as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries.

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $111,116,277 for the fiscal quarter ended on June 30,
2015; $97,271,265 for the fiscal quarter ended on September 30, 2015;
$124,148,274 for the fiscal quarter ended on December 31, 2015; and $133,825,737
for the fiscal quarter ended on March 31, 2016.

“Consolidated First Lien Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Indebtedness of Borrower and its
Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date that ranks pari passu or
senior to the Liens securing the Obligations to (b) Consolidated EBITDA for the
Test Period most recently ended prior to such date.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Borrower and its Restricted Subsidiaries
(other than any such Indebtedness that has been Discharged) on such date, in an
amount that would be reflected on a balance sheet on such date prepared on a
consolidated basis in accordance with GAAP, consisting of Indebtedness for
borrowed money, obligations in respect of Capital Leases, purchase money
Indebtedness, Indebtedness of the kind described in clause (d) of the definition
of “Indebtedness”, Indebtedness evidenced by promissory notes and similar
instruments and Contingent Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (iii) below); provided that
(i) Consolidated Indebtedness shall not include (A) Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries, (iii) Consolidated
Indebtedness shall not include Contingent Obligations (except for Contingent
Obligations incurred pursuant to Section 10.01(s) constituting guarantees
permitted by Section 10.04(v)), provided, however, that if and when any such
Contingent Obligation that does not constitute Consolidated Indebtedness (other
than the LandCo Support Agreement) is demanded for payment from Borrower or any
of its Restricted Subsidiaries, then the amounts of such Contingent Obligation
shall be included in such calculations of Consolidated Indebtedness, (iv) the
amount of Consolidated Indebtedness, in the case of Indebtedness of a Subsidiary
of Borrower that is not a Guarantor and which Indebtedness is not guaranteed by
any Credit Party, any Holding Company or RRR shall be reduced by an amount
directly proportional to the amount by which Consolidated EBITDA was reduced due
to the

 

-14-



--------------------------------------------------------------------------------

undistributed earnings of such Subsidiary being excluded from Consolidated Net
Income pursuant to clause (d) thereof and (v) Consolidated Indebtedness shall
exclude Indebtedness not in excess of $500.0 million at any one time
outstanding, which constitutes Development Expenses, or the proceeds of which
were applied to fund Development Expenses (but only for so long as such
Indebtedness constitutes Development Expenses). Notwithstanding the foregoing,
for purposes of determining compliance with Section 10.08 at any time a Default
Quarter is included in the Test Period then most recently ended prior to a date
of determination, the aggregate principal amount of the Loans repaid pursuant to
Section 2.10(a)(v) with the proceeds of a Permitted Equity Issuance consummated
in reliance on Section 11.03 during such Default Quarter shall be deemed to be
outstanding and included as “Consolidated Indebtedness” at such time.

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) net payments made under Swap Contracts relating to interest
rates with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions, (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder.

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

(a)    any gain or loss (together with any related provision for taxes thereon)
realized in connection with (i) any asset sale or (ii) any disposition of any
securities by such Person or any of its Restricted Subsidiaries shall be
excluded;

(b)    any extraordinary gain or loss (together with any related provision for
taxes thereon) shall be excluded;

(c)    the net income of any Person that (i) is not a Restricted Subsidiary,
(ii) is accounted for by the equity method of accounting, (iii) is an
Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted
Subsidiary) with respect to which a Trigger Event has occurred following the
occurrence and during the continuance of such Trigger Event shall be excluded;
provided that Consolidated Net Income of Borrower and its Restricted
Subsidiaries shall be increased by the amount of dividends or distributions or
other payments (including management fees) that are actually paid or are payable
in cash to Borrower or a Restricted Subsidiary thereof in respect of such period
by such Persons (or to the extent converted into cash) (other than, for
avoidance of doubt, payments made by Unrestricted Subsidiaries pursuant to the
Subsidiary Tax Sharing Agreements and the Subsidiary Cost Allocation Agreements,
and Project Reimbursements and other Subsidiary Tax Sharing Payments);

(d)    the undistributed earnings of any Subsidiary of Borrower that is not a
Guarantor (including, for the avoidance of doubt, any Unrestricted Subsidiary)
or any Joint Venture that is not a Subsidiary to the extent that, on the date of
determination the payment of cash dividends or similar cash distributions by
such Subsidiary or

 

-15-



--------------------------------------------------------------------------------

Joint Venture (or loans or advances by such subsidiary to any parent company)
are not permitted by the terms of any Contractual Obligation (other than under
any Credit Document) or Requirement of Law applicable to such Subsidiary or
Joint Venture shall be excluded, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions have been waived;
provided that Consolidated Net Income of Borrower and its Restricted
Subsidiaries shall be increased by the amount of dividends or distributions or
other payments (including management fees) that are actually paid or are payable
in cash to Borrower or a Restricted Subsidiary (not subject to such restriction)
thereof in respect of such period by such Subsidiaries or Joint Ventures (or to
the extent converted into cash) (other than, for avoidance of doubt, payments
made by Unrestricted Subsidiaries pursuant to the Subsidiary Tax Sharing
Agreements and the Subsidiary Cost Allocation Agreements, and Project
Reimbursements and other Subsidiary Tax Sharing Payments);

(e)    any goodwill or other asset impairment charges or other asset write-offs
or write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805, shall be excluded;

(f)    any non-cash charges or expenses related to the repurchase of stock
options to the extent not prohibited by this Agreement, and any non-cash charges
or expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, or otherwise in respect of, stock appreciation or
similar rights, stock options, restricted stock, or other Equity Interests or
other equity based awards or rights or equivalent instruments, shall be
excluded;

(g)    the cumulative effect of a change in accounting principles shall be
excluded;

(h)    any expenses or reserves for liabilities shall be excluded to the extent
that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

(i)    losses, to the extent covered by insurance and actually reimbursed, or,
so long as Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded;

(j)    gains and losses resulting solely from fluctuations in currency values
and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded;

(k)    the net income (or loss) of a Restricted Subsidiary that is not a Wholly
Owned Subsidiary shall be included in an amount proportional to Borrower’s
economic ownership interest therein; and

(l)    the amount of any Project Reimbursements received by Borrower or any of
its Restricted Subsidiaries shall be excluded.

“Consolidated Total Leverage Ratio” shall mean, as at any date of determination,
the ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the Test Period most recently ended prior to such date; provided,
however that for purposes of (i) Section 2.09(b)(ii), (ii) determining whether
Borrower

 

-16-



--------------------------------------------------------------------------------

is in compliance on a Pro Forma Basis under the Financial Maintenance Covenants
pursuant to Sections 10.04(m), 10.06(i), 10.06(j), 10.06(k), 10.09(a)(i),
10.09(a)(ii) and 10.09(a)(iii), (iii) determining whether the maximum permitted
Consolidated Total Leverage Ratio is satisfied pursuant to Sections 10.04(m),
10.06(j), 10.06(k), 10.09(a)(ii) and 10.09(a)(iii) and (iv) determining the
Applicable ECF Percentage for any fiscal year, the amount described in clause
(a) above shall be calculated without giving effect to clause (v) of the second
proviso of the definition of Consolidated Indebtedness.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Palace Station, Boulder Station, Sunset Station, Red Rock
Casino, Resort and Spa, Green Valley Ranch Resort, Casino and Spa, Texas Station
Gambling Hall & Hotel, Santa Fe Station Hotel & Casino and Fiesta Henderson
Casino Hotel and (b) each casino or hotel property hereafter owned or operated
by Borrower or a Restricted Subsidiary (but not any such property that is
(i) owned by an Unrestricted Subsidiary or (ii) so long as not owned by Borrower
or a Restricted Subsidiary, operated by an Unrestricted Subsidiary) whose
individual Consolidated EBITDA (determined in a manner acceptable to the
Administrative Agent) for the then most recently ended twelve-month period for
which financial statements are then available exceeds $15,000,000, excluding any
real property or improvements that have been released from the Liens of the
Collateral Agent in accordance with the terms of the Credit Documents.

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party, any Holding Company or RRR under this Agreement, any Note, any
Guarantee or any other Credit Document and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity (provided that if
such

 

-17-



--------------------------------------------------------------------------------

Indebtedness is subordinated to the Obligations or secured by a junior lien on
the Collateral or is unsecured, then its maturity shall be no earlier than the
91st day after the Final Maturity Date) and, except in the case of any
Indebtedness consisting of a revolving credit facility, a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt, plus, accrued interest, fees and premiums (if any)
thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any upfront fees and
original issue discount), (v) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by Borrower in good faith), taken as a whole, no
more restrictive in any material respect to Borrower and its Restricted
Subsidiaries than the terms set forth in this Agreement, (vi) Borrower shall be
the sole borrower thereunder and no Subsidiary of Borrower shall guaranty such
Indebtedness unless such Subsidiary is also a Guarantor hereunder, and
(vii) such Indebtedness shall not be secured by any Liens, except Liens on the
Collateral.

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment, (i) any Refinancing Amendment,
and (j) each other agreement entered into by any Credit Party, any Holding
Company or RRR with Administrative Agent, Collateral Agent and/or any Lender, in
connection herewith or therewith evidencing or governing the Obligations (other
than the Engagement Letters), all as amended from time to time, but shall not
include a Swap Contract or Cash Management Agreement.

“Credit Parties” shall mean Borrower and the Guarantors.

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender and (c) each
Lender.

“Custodian Agreement” means that certain Custodian Agreement dated as of the
Closing Date among Wilmington Trust, National Association, as custodian,
Collateral Agent and the Credit Parties and Holding Companies named therein, as
the same may be amended in accordance with the terms thereof and hereof.

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01). The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

“Declined Amounts” shall have the meaning provided in Section 2.10(b).

 

-18-



--------------------------------------------------------------------------------

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

“Default Quarter” shall have the meaning provided in Section 11.03.

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(i) has failed to (A) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender has notified Administrative Agent and Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), or (B) comply with its obligations
under this Agreement to make a payment to the L/C Lender in respect of a L/C
Liability, make a payment to Swingline Lender in respect of a Swingline Loan,
and/or make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due,
(ii) has notified Borrower, Administrative Agent, a L/C Lender or the Swingline
Lender in writing, or has stated publicly, that it will not comply with any such
funding obligation hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), or has defaulted generally (excluding bona
fide disputes) on its funding obligations under other loan agreements or credit
agreements or other similar agreements, (iii) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or its Parent Company,
(iv) any Lender that has, for three or more Business Days after written request
of Administrative Agent or Borrower, failed to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon Administrative Agent’s and
Borrower’s receipt of such written confirmation) or (v) becomes the subject of a
Bail-in Action. Any determination of a Defaulting Lender under clauses
(i) through (v) above will be conclusive and binding absent manifest error.

“Designated Junior Indebtedness” means, as of any date of determination, Other
Junior Indebtedness of the Credit Parties owned on such date by any Subsidiary
that is a Wholly Owned Subsidiary.

“Designated Junior Indebtedness Deduction” shall have the meaning provided in
10.08(a).

“Designated Junior Indebtedness Principal Proceeds” shall have the meaning
provided in 10.08(a).

“Designated Lender” means a Station Permitted Assignee that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which no Affiliate of any Credit Party, directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such Station Permitted Assignee; provided that such Station Permitted
Assignee has been identified by Borrower on Schedule 1.01(D) or has been
notified to Administrative Agent by Borrower and approved by Administrative
Agent.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

-19-



--------------------------------------------------------------------------------

“Designation” has the meaning set forth in Section 9.12(a).

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

“Development Expenses” means, without duplication, the aggregate principal
amount, not to exceed $500 million at any time, of outstanding Indebtedness
incurred after the Closing Date, the proceeds of which, at the time of
determination, as certified by a Responsible Officer of Borrower, have been
applied or are required or intended to be used to fund, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or other
Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations) and
(B) no such Indebtedness shall constitute Development Expenses with respect to
an Expansion Capital Expenditure project or a Development Project from and after
the end of the first full fiscal quarter after the earlier of (x) opening for
business, and (y) completion of construction of the applicable Expansion Capital
Expenditure project or Development Project.

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures in which Borrower or any of its Restricted Subsidiaries, directly
or indirectly, has control or with whom it has a management or similar contract
and in which Borrower or any of its Restricted Subsidiaries owns (directly or
indirectly) at least 25% of the Equity Interest of such Joint Venture, or
(b) in, or expenditures with respect to, casinos, “racinos,” full service casino
resorts or non-gaming resorts or Persons that own casinos, “racinos,”
full-service casino resorts or non-gaming resorts (including casinos, “racinos,”
full-service casino resorts or non-gaming resorts in development or under
construction that are not presently opening or operating) with respect to which
Borrower or any of its Restricted Subsidiaries will directly manage the
development thereof or (directly or indirectly through Subsidiaries) Borrower or
any of its Restricted Subsidiaries has entered into a management or similar
contract (or an agreement to enter into such a management or similar contract)
and such contract remains in full force and effect at the time of such
Investment, though it may be subject to regulatory approvals, in each case, used
to finance, or made for the purpose of allowing such Joint Venture, casino,
“racino,” full-service casino resort or non-gaming resort, as the case may be,
to finance, the purchase or other acquisition of any fixed or capital assets or
the refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such Joint Venture, casino, “racino,”
full-service casino resort or non-gaming resort and assets ancillary or related
thereto, or the construction and development of a casino, “racino,” full-service
casino resort, non-gaming resort or assets ancillary or related thereto and
including Pre-Opening Expenses with respect to such Joint Venture, casino,
“racino,” full-service casino resort or non-gaming resort and other fees and
payments to be made to such Joint Venture or the owners of such casino,
“racino,” full-service casino resort or non-gaming resort.

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

 

-20-



--------------------------------------------------------------------------------

“Discount Range” shall have the meaning provided in Exhibit O hereto.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Qualified
Capital Stock or upon a sale of assets, casualty event or a change of control,
in each case, subject to the prior payment in full of the Obligations, (y) as a
result of a redemption required by Gaming Law or (z) as a result of a redemption
that by the terms of such Equity Interest is contingent upon such redemption not
being prohibited by this Agreement), pursuant to a sinking fund obligation or
otherwise (other than solely for Qualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the Final Maturity Date then in effect at the time of issuance thereof.

“Disqualified Lenders” shall mean any banks, financial institutions or other
Persons separately identified by Borrower on Schedule 1.01(F).

“Documentation Agents” means Goldman Sachs Bank USA, Citigroup Global Markets
Inc., Macquarie Capital (USA) Inc., Citizens Bank, N.A., UBS Securities LLC and
Credit Suisse Securities (USA) LLC, in their capacities as documentation agents
hereunder.

“Dollars” and “$” shall mean the lawful money of the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

“DQ List” shall have the meaning provided in Section 13.05(k)(iv).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D),
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries and (iii) solely for purposes of Section 13.05(e), Station
Permitted Assignees; provided, however, that (x) other than as set forth in
clauses (ii) and (iii) of this definition, neither Borrower nor any of
Borrower’s Affiliates or Subsidiaries shall be an Eligible Assignee,
(y) Eligible Assignee shall not include any Person that is a Disqualified Lender
as of the applicable Trade Date unless consented to in writing by Borrower and
(z) Eligible Assignee shall not include any Person who is a Defaulting Lender.

 

-21-



--------------------------------------------------------------------------------

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

“Engagement Letters” shall mean, collectively, each of the engagement letters
and fee letters entered into between Borrower and the Agents prior to the
Closing Date relating to the Transactions.

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided, however, that a debt instrument
convertible into or exchangeable or exercisable for any Equity Interests or Swap
Contracts entered into as a part of, or in connection with, an issuance of such
debt instrument shall not be deemed an Equity Interest.

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution).
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith; provided that, with respect to any Equity Interests issued
upon exercise of any Equity Rights, the Equity Issuance Proceeds with respect
thereto shall be determined without duplication of any Equity Issuance Proceeds
received in respect of such Equity Rights.

 

-22-



--------------------------------------------------------------------------------

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Entity” shall mean any member of an ERISA Group.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security; (j) the withdrawal of any ERISA Entity from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such ERISA Entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (k) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Events of Default” has the meaning set forth in Section 11.01.

“Excess Cash Flow” shall mean, for any fiscal year of Borrower (or in the case
of the fiscal year ending December 31, 2016, the period from and including the
first day of the first full quarter after the Closing Date through December 31,
2106), an amount, if positive, equal to (without duplication):

(a)    Consolidated Net Income; plus

(b)    an amount equal to the amount of all non-cash charges or losses
(including write-offs or write-downs, depreciation expense and amortization
expense including amortization of goodwill and other intangibles)

 

-23-



--------------------------------------------------------------------------------

to the extent deducted in arriving at such Consolidated Net Income (excluding
any such non-cash expense to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period and that did not reduce Excess Cash Flow
at the time paid); plus

(c)    the decrease, if any, in Working Capital from the beginning of such
period to the end of such period (for the avoidance of doubt, an increase in
negative Working Capital is a decrease in Working Capital); minus

(d)    all payments with respect to restricted stock units upon the Person to
whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

(e)    any amounts received from the early extinguishment of Swap Contracts that
are not included in Consolidated Net Income; minus

(f)    the increase, if any, of Working Capital from the beginning of such
period to the end of such period; minus

(g)    any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

(h)    the amount of Capital Expenditures made in cash during such period,
except to the extent financed with the proceeds of an Equity Issuance,
Indebtedness, Asset Sales or Casualty Events (to the extent such proceeds did
not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus

(i)    the amount of principal payments of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vii)) and
(iii) mandatory prepayments of Loans pursuant to Section 2.10(a)(i),
2.10(a)(ii), 2.10(a)(iii) or 2.10(a)(v), except to the extent the Net Available
Proceeds from such Casualty Event or Asset Sale, as applicable, used to make
such mandatory prepayments were included in the calculation of Consolidated Net
Income), in each case, except to the extent financed with the proceeds of an
Equity Issuance, Indebtedness, Asset Sales or Casualty Events (to the extent
such proceeds did not increase Consolidated Net Income) of Borrower or its
Restricted Subsidiaries; minus

(j)    without duplication of amounts deducted pursuant to clause (l) below in
prior periods, the amount of Investments made during such period pursuant to
Section 10.04 (other than Sections 10.04(a), (b), (c), (d), (e), (f) (except to
the extent such amount increased Consolidated Net Income), (g) (except to the
extent that the receipt of consideration described therein increased
Consolidated Net Income), (h) (to the extent taken into account in arriving at
Consolidated Net Income), (j), (k)(ii), (k)(iv), (l), (o), (q), (r) and (w)),
except to the extent financed with the proceeds of an Equity Issuance,
Indebtedness (other than Revolving Loans), Asset Sales or Casualty Events (to
the extent such proceeds did not increase Consolidated Net Income) of Borrower
or its Restricted Subsidiaries; minus

(k)    the amount of all non-cash gains to the extent included in arriving at
such Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

-24-



--------------------------------------------------------------------------------

(l)    the amount of all Restricted Payments made during such period pursuant to
Section 10.06(i)(i); minus

(m)    the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i); minus

(n)    any expenses or reserves for liabilities to the extent that Borrower or
any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income;
plus

(o)    the excess, if any, of (A) the aggregate amount of Subsidiary Tax Sharing
Payments received by Borrower during such period over (B) the sum of (1) the
amount of cash income taxes (if any) paid by Borrower and its Restricted
Subsidiaries to Governmental Authorities in such period plus (2) the aggregate
amount of Restricted Payments by Borrower to Holdco pursuant to Section 10.06(p)
during such period; plus

(p)    the amount of cash payments received by Borrower from Unrestricted
Subsidiaries pursuant to the Subsidiary Cost Allocation Agreements during such
period with respect to expenses deducted in the determination of Consolidated
Net Income; minus

(q)    the excess, if any, of (A) the sum of (1) the amount of cash taxes (if
any) actually paid by Borrower and its Restricted Subsidiaries to Governmental
Authorities during such period plus (2) the aggregate amount of Restricted
Payments by Borrower to Holdco pursuant to Section 10.06(p) during such period
over (B) the aggregate amount of Subsidiary Tax Sharing Payments received by
Borrower during such period; minus

(r)    the amount of distributions made by Borrower to the Holding Companies
pursuant to Sections 10.06(m) and (n); plus

(s)    the amount of income tax expense deducted in determining Consolidated Net
Income for such fiscal year (if any); minus

(t)    to the extent included in Consolidated Net Income, Specified 10.04(k)
Investment Returns received during such fiscal year.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests (or Equity Interests and Indebtedness) in one or more Subsidiaries
described in clause (a) of this definition or (c) any Subsidiary the Equity
Interests of which are directly or indirectly owned by any Subsidiary described
in clause (a) of this definition.

“Excluded Information” shall have the meaning provided in Section 12.07(b).

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date and
listed on Schedule 1.01(A) (or,

 

-25-



--------------------------------------------------------------------------------

with respect to a Subsidiary acquired after the Closing Date, as of the date
such acquisition) and (ii) in the case of a Subsidiary acquired after the
Closing Date, was not entered into in connection with or anticipation of such
acquisition, (e) any Subsidiary with respect to which guaranteeing the
Obligations would require consent, approval, license or authorization from any
Governmental Authority (including, without limitation, any Gaming Authority),
unless such consent, approval, license or authorization has been received and is
in effect and (f) any other Subsidiary with respect to which, in the reasonable
judgment of Administrative Agent (which shall be confirmed in writing by notice
to Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party, Holding Company or RRR hereunder and under the other Credit
Documents, (a) income or franchise Taxes imposed on (or measured by) net income
or net profits (however denominated), in each case, imposed by the jurisdiction
under the laws of which such recipient is organized, in which its principal
office is located or in which it is otherwise doing business (other than a
business deemed to arise solely by virtue of the transactions contemplated by
this Agreement) or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of any Lender, other
than an assignee pursuant to a request by Borrower under Section 2.11(a), any
U.S. federal withholding tax that is imposed on amounts payable to such Person
under the laws in effect at the time such Person becomes a party to this
Agreement (or designates a new Applicable Lending Office), except to the extent
that such Person (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Tax pursuant
to Section 5.06(a), (d) Taxes attributable to such Person’s failure to comply
with Section 5.06(b) or 5.06(c) and (e) any United States federal withholding
tax imposed under FATCA.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
March 1, 2013 (as amended and otherwise modified prior to the date hereof),
among Borrower, Deutsche Bank AG Cayman Islands Branch, as administrative agent,
the lenders party thereto and the other agents party thereto.

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

-26-



--------------------------------------------------------------------------------

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

“Expansion Capital Expenditures” means any capital expenditure by Borrower or
any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing
assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any
such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

“Extending Lender” shall have the meaning provided in Section 2.13(c).

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

“Extension Election” shall have the meaning provided in Section 2.13(c).

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

“Fair Share” has the meaning set forth in Section 6.10.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations thereunder
or official interpretations thereof, any intergovernmental agreements entered
into pursuant thereto, any non-U.S. legislation implementing any such
intergovernmental agreement, and any agreements entered into pursuant to
Section 1471(b) of the Code.

 

-27-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, further, that if the
aforesaid rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company, and its successors.

“Fertitta Family Entity” means any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

“Fertitta Interactive Tax Sharing Agreement” means the tax sharing agreement
dated November 16, 2012 by and between Opco and Fertitta Interactive LLC.

“Fifth Amendment” shall mean that certain Incremental Joinder Agreement No. 5
and Fifth Amendment to Credit Agreement, dated as of February 8, 2019, by and
among the Borrower, the Guarantors party thereto, Holdco, RRR, the Fifth
Amendment Incremental Revolving Facility Lenders party thereto, the L/C Lenders
party thereto, the Fifth Amendment Extending Revolving Lenders party thereto,
the Swingline Lender party thereto, Fifth Amendment Extending Term A-3 Facility
Lenders party thereto and the Administrative Agent.

“Fifth Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Fifth Amendment.

“Fifth Amendment Extending Revolving Lender” has the meaning given to the term
“Extending Revolving Lender” in the Fifth Amendment.

“Fifth Amendment Extending Term A-3 Facility Lender” has the meaning given to
the term “Extending Term A-3 Facility Lender” in the Fifth Amendment.

“Fifth Amendment Incremental Revolving Facility Commitments” has the meaning
given to the term “Incremental Revolving Facility Commitments” in the Fifth
Amendment.

“Fifth Amendment Incremental Revolving Facility Lender” has the meaning given to
the term “Incremental Revolving Facility Lender” in the Fifth Amendment.

“Fifth Amendment Incremental Revolving Facility Loans” has the meaning given to
the term “Incremental Revolving Facility Loans” in the Fifth Amendment.

“Fifth Amendment Revolving Commitments” shall mean (a) the “Extending Revolving
Commitments” under (and as defined in) the Fifth Amendment that are modified
into a new Tranche of Revolving Commitments pursuant to the Fifth Amendment and
(b) from and after the date of such modification, any Revolving Commitment
modified by the Borrower and the applicable Revolving Lender to be a Fifth
Amendment Revolving Commitment (including, for the avoidance of doubt, pursuant
to Section 2.01(a)(iii). For the avoidance of doubt, the Fifth Amendment
Revolving Commitments shall include the Fifth Amendment Incremental Revolving
Facility Commitments.

 

-28-



--------------------------------------------------------------------------------

“Fifth Amendment Revolving Facility” shall mean the credit facility comprising
the Fifth Amendment Revolving Commitments.

“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term A Facility Maturity Date, the Term A-4 Facility Maturity Date, the Term B
Facility Maturity Date, the latest New Term Loan Maturity Date, the latest final
maturity date applicable to any Extended Term Loans, the latest final maturity
date applicable to any Extended Revolving Commitments, the latest final maturity
date applicable to any Other Term Loans and the latest final maturity date
applicable to any Other Revolving Loans.

“Financial Maintenance Covenants” shall mean the covenants set forth in
Section 10.08.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain First Amendment to Credit Agreement, dated as of January 30, 2017,
among the Borrower, the other Credit Parties, Holdco, RRR, the Administrative
Agent and the Lenders party thereto.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender Certificate” has the meaning set forth in Section 5.06(b).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

“Fourth Amendment” shall mean that certain Incremental Joinder Agreement No. 4
and Fourth Amendment to Credit Agreement, dated as of September 21, 2017, by and
among the Borrower, the Guarantors party thereto, Holdco, RRR, the Incremental
Revolving Facility Lenders (as defined therein) party thereto, the Incremental
Term A-3 Facility Lenders (as defined therein) party thereto, the L/C Lenders
party thereto, the Revolving Lenders party thereto, Term A-3 Facility Lenders
party thereto, the Term A Facility Lenders party thereto and the Administrative
Agent.

“Fourth Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Fourth Amendment.

“Fourth Amendment Incremental Revolving Facility Commitments” has the meaning
given to the term “Incremental Revolving Facility Commitments” in the Fourth
Amendment.

 

-29-



--------------------------------------------------------------------------------

“Fourth Amendment Incremental Term A-3 Facility Commitment” has the meaning
given to the term “Incremental Term A-3 Facility Loan Commitment” in the Fourth
Amendment.

“Fourth Amendment Incremental Term A-3 Facility Lender” has the meaning given to
the term “Incremental Term A-3 Facility Lender” in the Fourth Amendment.

“Fourth Amendment Incremental Term A-3 Facility Loans” has the meaning given to
the term “Incremental Term A-3 Facility Loans” in the Fourth Amendment.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funding Credit Party” has the meaning set forth in Section 6.10.

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date (after giving effect to the Transactions),
(b) required by any Gaming Law or (c) necessary as is contemplated on the
Closing Date (after giving effect to the Transactions), to accomplish the
financing and other transactions contemplated hereby after giving effect to the
Transactions.

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date: the Nevada
Gaming Commission and the Nevada State Gaming Control Board), or with
regulatory, licensing or permitting authority or jurisdiction over any gaming or
racing operation (or proposed gaming or racing operation) owned, managed, leased
or operated by Borrower or any of its Restricted Subsidiaries.

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

“Gaming Laws” shall mean all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

-30-



--------------------------------------------------------------------------------

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(B) attached
hereto and each Restricted Subsidiary that may hereafter execute a Joinder
Agreement pursuant to Section 9.11, together with their successors and permitted
assigns, and “Guarantor” shall mean any one of them; provided, however, that
notwithstanding the foregoing, Guarantors shall not include any Person that has
been released as a Guarantor in accordance with the terms of the Credit
Documents.

“GVR” means Station GVR Acquisition, LLC, a Nevada limited liability company.

“GVR/ANC License Agreement” means that certain License Agreement, dated as of
March 2, 2011, by and between ANC and GVR, together with that certain Memorandum
of License Agreement, dated as of June 16, 2011, by and between ANC and GVR.

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

“Holdco” shall mean Station Holdco LLC, a Delaware limited liability company.

“Holdco LLC Agreement” shall mean that certain Third Amended and Restated
Limited Liability Company Agreement of Holdco, dated as of April 28, 2016.

“Holding Companies” shall mean (i) prior to the VoteCo SPE Reorganization Date,
Holdco and (ii) from and after the VoteCo SPE Reorganization Date, Holdco and
the VoteCo SPE.

 

-31-



--------------------------------------------------------------------------------

“Holding Company Tax Sharing Agreement” means that certain Amended and Restated
Tax Distribution Agreement, dated as of March 1, 2013, between the Borrower and
Holdco.

“Immaterial Subsidiary” shall mean (a) as of the Closing Date, those
Subsidiaries of Borrower which are designated as such on Schedule 8.12(b), and
(b) each additional Subsidiary of Borrower which is hereafter designated as such
from time to time by written notice to Administrative Agent in a manner
consistent with the provisions of Section 9.13; provided that no Person shall be
so designated (or in the case of clauses (a) and (b), remain) (i) if, as of the
date of its designation, its Consolidated EBITDA for the then most recent period
of twelve months is in excess of $5,000,000, (ii) if it owns any interest in any
Core Property or any Equity Interests in Borrower or any Guarantor, (iii) if it
owns any material assets which are used in connection with any gaming, lodging
or hospitality business (other than a Tavern Business and other than gaming,
lodging or hospitality businesses with 250 gaming machines or less), (iv) if it
owns any Real Property required to be a Mortgaged Real Property hereunder,
(v) if it is IP Holdco, or (vi) when any Default or Event of Default has
occurred and remains continuing.

“Impacted Loans” has the meaning set forth in Section 5.02.

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Margin.”

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

“Incremental Loan Amount” shall mean (a) $450.0 million, plus, (b) any
additional or other amount, so long as, solely in this case of this clause (b),
the Consolidated First Lien Leverage Ratio does not exceed 4.50 to 1.00,
determined on a Pro Forma Basis as of the most recent Calculation Date; provided
that, for such purpose, (w) at the option of Borrower, in the case of
Incremental Revolving Commitments that constitute Acquisition Incremental
Revolving Commitments or any Incremental Term Loans (and related Incremental
Term Loan Commitments) or Incremental Equivalent Debt the proceeds of which are
or are to be used primarily to fund a Permitted Acquisition or other Acquisition
not prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance may instead be determined on
a Pro Forma Basis as of the Calculation Date immediately preceding the date on
which a binding contract with respect to such Permitted Acquisition or other
Acquisition is entered into between Borrower or a Restricted Subsidiary and the
seller with respect thereto, giving effect to such Acquisition Incremental
Revolving Commitments (in accordance with clause (z) below), Incremental Term
Loans (and related Incremental Term Loan Commitments) and Incremental Equivalent
Debt and such Permitted Acquisition or other Acquisition as if incurred and
consummated on the first day of the applicable period, (x) Consolidated First
Lien Leverage Ratio for such purpose shall treat any Incremental Equivalent Debt
as first lien indebtedness, even if such Incremental Equivalent Debt was issued
or incurred on an unsecured basis or on a junior basis to the Obligations,
(y) in calculating the Consolidated First Lien Leverage Ratio, Consolidated
Indebtedness shall not take into account any Loans under Incremental Commitments
made under clause (a) concurrently with Loans made in reliance on clause (b) and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed

 

-32-



--------------------------------------------------------------------------------

Incremental Revolving Commitments or Incremental Equivalent Debt consisting of a
revolving credit facility shall not otherwise be treated as drawn. In connection
with any incurrence of Incremental Commitments or Incremental Equivalent Debt,
Borrower may elect which of clauses (a) and/or (b) of the definition of
“Incremental Loan Amount” it has opted to rely upon to incur such Indebtedness
and Borrower shall notify Administrative Agent of such election.

“Incremental Revolving Commitments” shall have the meaning provided in
Section 2.12(a).

“Incremental Revolving Loans” means any Revolving Loans made pursuant to
Incremental Revolving Commitments.

“Incremental Term A Loan Commitments” shall have the meaning provided in
Section 2.12(a).

“Incremental Term A Loans” shall have the meaning provided in Section 2.12(a).

“Incremental Term B Loan Commitments” shall have the meaning provided in
Section 2.12(a).

“Incremental Term B Loans” shall have the meaning provided in Section 2.12(a).

“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments, the Incremental Term B Loan Commitments and the New Term Loan
Commitments.

“Incremental Term Loans” shall mean the Incremental Term A Loans, the
Incremental Term B Loans and any New Term Loans.

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) all net obligations of
such Person in respect of Swap Contracts; (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within three (3) Business Days of such drawing; (i) all obligations
of such Person in respect of Disqualified Capital Stock; (j) obligations under
Support Agreements; and (k) all Contingent Obligations of such

 

-33-



--------------------------------------------------------------------------------

Person in respect of Indebtedness of others of the kinds referred to in clauses
(a) through (j) above. The Indebtedness of any Person shall (A) include the
Indebtedness of any partnership in which such Person is a general partner unless
recourse is limited, in which case the amount of such Indebtedness shall be the
amount such Person is liable therefor (except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor) and
(B) exclude the obligations of Borrower under the LandCo Support Agreement. The
amount of Indebtedness of the type described in clause (d) shall be calculated
based on the net present value thereof. The amount of Indebtedness of the type
referred to in clause (g) above of any Person shall be zero unless and until
such Indebtedness shall be terminated, in which case the amount of such
Indebtedness shall be the then termination payment due thereunder by such
Person. For the avoidance of doubt, it is understood and agreed that (x) casino
“chips” and gaming winnings of customers, (y) any obligations of such Person in
respect of Cash Management Agreements and (z) any obligations of such Person in
respect of employee deferred compensation and benefit plans (including Pension
Plans acquired in the Palms Acquisition) shall not constitute Indebtedness.
Operating leases shall not constitute Indebtedness hereunder regardless of
whether required to be recharacterized as Capitalized Leases pursuant to GAAP.

“Indemnitee” has the meaning set forth in Section 13.03(b).

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.04 Financials are delivered to Administrative Agent under
Section 9.04(a) or (b), as applicable, for the first full fiscal quarter ending
after the Closing Date.

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

“Initial Restricted Payment Base Amount” shall mean, as of any date of
determination, $250.0 million minus (x) the amount of Investments made under
Section 10.04(k)(iii) on or prior to such date, (y) the amount of Restricted
Payments made under Section 10.06(i)(i) on or prior to such date and (z) the
amount of Junior Prepayments made under Section 10.09(a)(i)(i) on or prior to
such date.

“Intellectual Property” has the meaning set forth in Section 8.19.

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders (and if less than one month, the consent of the Administrative Agent
shall also be required); provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)    any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii)    no Interest Period for a Class shall extend beyond the maturity date
for such Class.

 

-34-



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(including, without limitation, any Support Agreement) (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below), (c)
any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(including, without limitation, any payment pursuant to any Support Agreement)
or (f) the purchase or other acquisition (in one transaction or a series of
transaction) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of the definition of “Unrestricted
Subsidiary” and Section 10.04, “Investment” shall include the portion
(proportionate to Borrower’s Equity Interest in such Subsidiary) of the fair
market value of the net assets of any Subsidiary of Borrower at the time of
Designation of such Subsidiary as an Unrestricted Subsidiary pursuant to
Section 9.12 (excluding any Subsidiaries designated as Unrestricted Subsidiaries
on the Closing Date and set forth on Schedule 9.12); provided, however, that
upon the Revocation of a Subsidiary that was Designated as an Unrestricted
Subsidiary after the Closing Date, the amount of outstanding Investments in
Unrestricted Subsidiaries shall be deemed to be reduced by the lesser of (x) the
fair market value of such Subsidiary at the time of such Revocation and (y) the
amount of Investments in such Subsidiary deemed to have been made (directly or
indirectly) at the time of, and made (directly or indirectly) since, the
Designation of such Subsidiary as an Unrestricted Subsidiary, to the extent that
such amount constitutes an outstanding Investment under clauses (d), (i), (k),
(l), (m), (q) or (s) of Section 10.04 at the time of such Revocation. For
purpose hereof, the mere existence of the LandCo Support Agreement as in effect
on the Closing Date shall not constitute an Investment but any payments made by
Borrower pursuant to the LandCo Support Agreement shall constitute an
Investment.

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control provisions and, in the case of bridge facilities, customary mandatory

 

-35-



--------------------------------------------------------------------------------

redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) and (c) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, no more restrictive
in any material respect to Borrower and its Restricted Subsidiaries than the
terms set forth in this Agreement (other than, in the case of any bridge
facility, covenants, defaults and remedy provisions customary for bridge
financings).

“Junior Prepayments” shall have the meaning provided in Section 10.09.

“L/C Commitments” shall mean, with respect to each L/C Lender, the commitment of
such L/C Lender to issue Letters of Credit pursuant to Section 2.03. The amount
of each L/C Lender’s L/C Commitment as of the Closing Date is set forth on Annex
A-1 under the caption “L/C Commitment.” The L/C Commitments are part of, and not
in addition to, the Revolving Commitments.

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.

“L/C Lender” shall mean, as the context may require: (a) with respect to each
Existing Letter of Credit, Deutsche Bank AG New York Branch, in its capacity as
issuer of the Existing Letters of Credit, together with its successors and
assigns in such capacity and (b) with respect to all other Letters of Credit,
(i) Deutsche Bank AG New York Branch or any of its Affiliates, in its capacity
as issuer of Letters of Credit issued by it hereunder, together with its
successors and assigns in such capacity; (ii) Bank of America, N.A. or any of
its Affiliates, in its capacity as issuer of Letters of Credit issued by it
hereunder, together with its successors and assigns in such capacity;
(iii) JPMorgan Chase Bank, N.A. or any of its Affiliates, in its capacity as
issuer of Letters of Credit issued by it hereunder, together with its successors
and assigns in such capacity; and/or (iv) any other Revolving Lender or
Revolving Lenders selected by Borrower and reasonably acceptable to
Administrative Agent (such approval not to be unreasonably withheld or delayed)
that agrees to become an L/C Lender, in each case under this clause (ii) in its
capacity as issuer of Letters of Credit issued by such Lender hereunder,
together with its successors and assigns in such capacity.

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Stated Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed at
such time in respect of all Letters of Credit. The L/C Liability of any
Revolving Lender at any time shall mean such Revolving Lender’s participations
and obligations in respect of outstanding Letters of Credit at such time.

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

-36-



--------------------------------------------------------------------------------

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $50.0 million and
(b) the Total Revolving Commitments then in effect. The L/C Sublimit is part of,
and not in addition to, the Total Revolving Commitments.

“LandCo” means CV PropCo, LLC, a Nevada limited liability company.

“LandCo Cost Allocation Agreement” means that certain Cost Sharing Agreement,
dated as of June 16, 2011, by and among Borrower, LandCo, LandCo Holdings, NP
Tropicana LLC and any other parties signatory thereto.

“LandCo Credit Agreement” means (a) that certain Amended and Restated Credit
Agreement, dated as of June 16, 2011, among LandCo, the lenders party thereto
and Deutsche Bank, as administrative agent and (b) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
LandCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

“LandCo Holdings” means NP Landco Holdco LLC, a Nevada limited liability
company.

“LandCo Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of NP Landco Holdco LLC dated June 16, 2011.

“LandCo Loan Documents” means the Loan Documents (as defined in the LandCo
Credit Agreement).

“LandCo Support Agreement” means that certain Limited Support Agreement and
Recourse Guaranty, dated as of June 16, 2011, executed by Borrower.

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

“Lead Arrangers” shall mean, collectively, the Pro Rata Lead Arrangers and the
Term B Lead Arrangers, in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

-37-



--------------------------------------------------------------------------------

“Lenders” shall mean (a) each Person listed on Annexes A-1, A-2, A-3 and, A-4
and A-5, (b) any Lender providing an Incremental Commitment pursuant to Section
2.12 and any Person that becomes a Lender from time to time party hereto
pursuant to Section 2.15 and (c) any Person that becomes a “Lender” hereunder
pursuant to an Assignment Agreement, in each case, other than any such Person
that ceases to be a Lender pursuant to an Assignment Agreement or a Borrower
Assignment Agreement. Unless the context requires otherwise, the term “Lenders”
shall include the Swingline Lender and the L/C Lender.

“Letter of Credit Request” has the meaning provided in Section 2.03(b).

“Letters of Credit” shall have the meaning provided in Section 2.03(a) and shall
include each Existing Letter of Credit.

“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period therefor, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is administered by ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 of the Reuters Screen at or about
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (for delivery on the first day of such Interest Period);
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be
consistent with market practice for LIBOR-based loans (and the application of
such rate shall also be in accordance with market practice); provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, the LIBO Base Rate shall not be less than 0.00%.

“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period. Notwithstanding the foregoing,
(a) for purposes of clause (c) of the definition of Alternate Base Rate, the
rates referred to above shall be the rates as of 11:00 a.m., London, England
time, on the date of determination (rather than the second Business Day
preceding the date of determination) and (b) the LIBO Rate for Term B Facility
Loans shall not be less than 0.75%.

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the Closing Date and (ii) the Gaming Laws of which
have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two (2) years at the time of any such revocation, failure to
renew, suspension or appointment.

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

-38-



--------------------------------------------------------------------------------

“Liquor Authority” has the meaning set forth in Section 13.13(a).

“Liquor Laws” has the meaning set forth in Section 13.13(a).

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.

“Manager Allocation Agreement” shall mean that certain Manager Allocation
Agreement, dated June 16, 2011, by and among Fertitta Entertainment, Borrower,
FE Landco Management LLC, and certain other Subsidiaries of Fertitta
Entertainment (it being acknowledged that such agreement has been terminated as
to FE Opco Management LLC, FE GVR Management LLC and FE PropCo Management LLC).

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit
Parties, the Holding Companies and RRR (taken as a whole) to satisfy their
material payment Obligations under the Credit Documents or (c) a material
adverse effect on the legality, binding effect or enforceability against any
material Credit Party, Holding Company or RRR of the Credit Documents to which
it is a party or any of the material rights and remedies of any Secured Party
thereunder or the legality, priority or enforceability of the Liens on a
material portion of the Collateral.

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $50.0 million.

“Maximum Rate” has the meaning set forth in Section 13.18.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(e),
2.03, 2.10(b)(ii), 2.10(c), 2.10(e), 2.16(a)(i), 2.16(a)(ii) or 11.01 or 11.02,
an amount equal to 103% of the aggregate L/C Liability, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Lenders in their
reasonable discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral

 

-39-



--------------------------------------------------------------------------------

Agent on behalf of the Secured Parties on each Mortgaged Real Property, which
shall be in substantially the form of Exhibit I or such other form as is
reasonably acceptable to Administrative Agent, with such schedules and including
such provisions as shall be necessary to conform such document to applicable or
local law or as shall be customary under local law, as the same may at any time
be amended in accordance with the terms thereof and hereof and such changes
thereto as shall be reasonably acceptable to Administrative Agent.

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(C) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08, 9.11 or 9.15
(in each case, unless and until such Real Property is no longer subject to a
Mortgage).

“Mortgaged Vessel” shall mean each Vessel or Replacement Vessel, if any, which
shall be subject to a Ship Mortgage after the Closing Date pursuant to
Section 9.08 or 9.11 (in each case, unless and until such Vessel or Replacement
Vessel is no longer subject to a Ship Mortgage).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Native American Contracts” means (a) each contract listed under the heading
“Native American Contracts” on Schedule 1.01(E), and (b) any other agreements
(including, without limitation, management agreements, development agreements
and loan documents) with Tribes related to the development, construction,
management or operation of gaming, lodging and other related businesses.

“Native American Investment Rollover Amount” shall have the meaning provided in
Section 10.04(u).

“Native American Investments” means Investments in the form of (i) loans or
advances or (ii) specified required payments, in any case by Native American
Subsidiaries pursuant to a Native American Contract.

“Native American Subsidiary” means (a) as of the Closing Date, those
Subsidiaries of the Borrower which are designated as such on Schedule 8.12(d)
and (b) each additional Subsidiary of the Borrower which is hereafter designated
as such from time to time by written notice to the Administrative Agent in a
manner consistent with the provisions of Section 9.13(d); provided that no such
Subsidiary shall be (or, in the case of clauses (i) and (ii), remain) so
designated (i) unless at all times such Subsidiary is engaging exclusively in
the business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Tribe in connection with a Native American Contract, (ii) unless at all times
neither it nor any of its Subsidiaries owns (x) any interest in any Core
Property or any Equity Interests in any Person that is not itself a Native
American Subsidiary or (y) any other material asset other than Real Property
(and improvements thereon), contracts and related contract rights and other
general intangibles, promissory notes and cash and Cash Equivalents or
(iii) when any Default has occurred and is continuing. Solely for the purposes
of the definition of “Excluded Assets” set forth in the Security Agreement and
the Pledge Agreement, “Native American Subsidiary” shall include any Person
(other than a Subsidiary) in which the Borrower or a Restricted Subsidiary holds
an Equity Interest that is designated as such by the Borrower; provided that
(A) no such Person shall be (or remain) so designated unless (x) at all times
such Person is engaging exclusively in the business of managing, constructing,
developing, servicing, and otherwise supporting gaming, lodging and other
related businesses under the auspices of a Native American tribe, band or other
forms of government, and (y) at all times neither it nor any of its Subsidiaries
owns any Equity Interests in any Person that is not itself designated as a
“Native American Subsidiary” pursuant to this sentence and (B) Borrower shall
not make such designation if a Default has occurred and is continuing.

 

-40-



--------------------------------------------------------------------------------

“Net Available Proceeds” shall mean:

(i)    in the case of any Asset Sale pursuant to Section 10.05(c), the aggregate
amount of all cash payments (including any cash payments received by way of
deferred payment of principal pursuant to a note or otherwise, but only as and
when received) received by Borrower or any Restricted Subsidiary directly or
indirectly in connection with such Asset Sale, net (without duplication) of
(A) the amount of all reasonable fees and expenses and transaction costs paid by
or on behalf of Borrower or any Restricted Subsidiary in connection with such
Asset Sale (including, without limitation, any underwriting, brokerage or other
customary selling commissions and legal, advisory and other fees and expenses,
including survey, title and recording expenses, transfer taxes and expenses
incurred for preparing such assets for sale, associated therewith); (B) any
Taxes paid or estimated in good faith to be payable by or on behalf of any
Company as a result of such Asset Sale (including, without duplication,
distributions pursuant to Section 10.06(p) as a result of such Asset Sale)
(after application of all credits and other offsets that arise from such Asset
Sale); (C) any repayments by or on behalf of any Company of Indebtedness (other
than Indebtedness hereunder) to the extent such Indebtedness is secured by a
Lien on such Property that is permitted by the Credit Documents and that is not
junior to the Lien thereon securing the Obligations and such Indebtedness is
required to be repaid as a condition to the purchase or sale of such Property;
(D) amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; and (E) amounts reserved, in
accordance with GAAP, against any liabilities associated with such Asset Sale
and retained by Borrower or any of its Subsidiaries after such Asset Sale and
related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officer’s Certificate delivered to
Administrative Agent; provided, that no such amounts shall constitute Net
Available Proceeds under this clause (i) unless (x) the aggregate value of the
Property sold in any single Asset Sale or related series of Asset Sales is
greater than or equal to $15.0 million (and only net cash proceeds in excess of
such amount shall constitute Net Available Proceeds under this clause (i)) or
(y) the aggregate value of all Property sold in Asset Sales in any fiscal year
exceeds $25.0 million (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Available Proceeds under this clause (i)); provided,
further, that Net Available Proceeds shall include any cash payments received
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve;

(ii)    in the case of any Casualty Event, the aggregate amount of cash proceeds
of insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue, but including the proceeds of any disposition of Property
pursuant to Section 10.05(l)) received by the Person whose Property was subject
to such Casualty Event in respect of such Casualty Event net of (A) fees and
expenses incurred by or on behalf of Borrower or any Restricted Subsidiary in
connection with recovery thereof, (B) any repayments by or on behalf of any
Company of Indebtedness (other than Indebtedness hereunder) to the extent such
Indebtedness is secured by a Lien on such Property that is permitted by the
Credit Documents and that is not junior to the Lien thereon securing the
Obligations and such Indebtedness is required to be repaid as a result of such
Casualty Event, and (C) any Taxes paid or payable by or on behalf of Borrower or
any Restricted Subsidiary in respect of the amount so recovered (including,
without duplication, distributions pursuant to Section 10.06(p) as a result of
such amount) (after application of all credits and other offsets arising from
such Casualty Event) and amounts required to be paid to any Person (other than
any Company) owning a beneficial interest in the subject Property; provided,
that no such amounts shall constitute Net Available Proceeds under this clause
(ii) unless (x) the aggregate proceeds or other compensation in respect of any
single Casualty Event is greater than or equal to $15.0 million (and only net
cash proceeds in excess of such amount shall constitute Net Available Proceeds
under this clause (ii)) or (y) the aggregate proceeds or other compensation in
respect of all Casualty Events in any fiscal year exceeds $25.0 million (and
thereafter only net cash proceeds in excess of such

 

-41-



--------------------------------------------------------------------------------

amount shall constitute Net Available Proceeds under this clause (ii)); provided
that, in the case of a Casualty Event with respect to property that is subject
to a lease entered into for the purpose of, or with respect to, operating or
managing gaming facilities and related assets, such cash proceeds shall not
constitute Net Available Proceeds to the extent, and for so long as, such cash
proceeds are required, by the terms of such lease, (x) to be paid to the holder
of any mortgage, deed of trust or other security agreement securing indebtedness
of the lessor or (y) to be paid to, or for the account of, the lessor or
deposited in an escrow account to fund rent and other amounts due with respect
to such property and costs to preserve, stabilize, repair, replace or restore
such property (in accordance with the provisions of the applicable lease); and

(iii)    in the case of any Debt Issuance or Equity Issuance, the aggregate
amount of all cash received in respect thereof by the Person consummating such
Debt Issuance or Equity Issuance in respect thereof net of all investment
banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses, actually incurred in connection therewith.

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

“New Term Loans” has the meaning set forth in Section 2.12(a).

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

“Non-U.S. Lender” has the meaning set forth in Section 5.06(b).

“North Fork Project” shall mean the development by SC Madera Development, LLC of
Native American gaming opportunities pursuant to the Second Amended and Restated
Development Agreement dated August 11, 2014 (as amended from time to time)
between The North Fork Rancheria of Mono Indians of California and SC Madera
Development, LLC and the management by SC Madera Management, LLC of any Native
American gaming enterprise so developed pursuant to the Second Amended and
Restated Management Agreement dated August 11, 2014 (as amended from time to
time) between The North Fork Rancheria of Mono Indians of California and SC
Madera Management, LLC.

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.

 

-42-



--------------------------------------------------------------------------------

“Notice of Intent to Cure” has the meaning set forth in Section 9.04(c).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party, Holding Company or RRR to any Secured Party
or any of its Agent Related Parties or their respective successors, transferees
or assignees pursuant to the terms of any Credit Document, any Credit Swap
Contract or any Secured Cash Management Agreement (including in each case
interest accruing or obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), whether or not the right of such
Person to payment in respect of such obligations and liabilities is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured and whether or not
such claim is discharged, stayed or otherwise affected by any bankruptcy case or
insolvency or liquidation proceeding.

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

“Opco” means NP Opco LLC, a Nevada limited liability company.

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form as is reasonably acceptable to
Administrative Agent.

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u) and (v).

“Other Commitments” means the Other Term Loan Commitments and Other Revolving
Commitments.

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

-43-



--------------------------------------------------------------------------------

“Other Junior Indebtedness” shall mean the Senior Unsecured Notes (and any
Permitted Refinancing thereof), Permitted Unsecured Indebtedness, Permitted
Second Lien Indebtedness, Permitted Unsecured Refinancing Debt, Permitted Second
Priority Refinancing Debt, Indebtedness incurred pursuant to Section 10.01(p),
Indebtedness incurred pursuant to Section 10.01(q) or Incremental Equivalent
Debt that is secured by a Lien on Collateral junior to the Liens securing the
Obligations or that is unsecured.

“Other Junior Indebtedness Documentation” shall mean the documentation governing
any Other Junior Indebtedness.

“Other Revolving Commitments” means one or more Tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 5.06(e).

“Other Term Loan Commitments” means one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Tranches of Term Loans that result from a
Refinancing Amendment.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time),
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party, any Holding Company or RRR in a bankruptcy
case under applicable law) and premium (if any), and the discharge or Cash
Collateralization of all Letters of Credit outstanding in an amount equal to
103% of the greatest amount for which such Letters of Credit may be drawn (or
receipt of backstop letters of credit reasonably satisfactory to the applicable
L/C Lender and the Administrative Agent). For purposes of this definition,
“Unasserted Obligations” means, at any time, contingent indemnity obligations in
respect of which no claim or demand for payment has been made at such time.

“Palms Acquisition” shall mean the anticipated or consummated acquisition of the
Palms Casino Resort by a Restricted Subsidiary of Borrower pursuant to that
certain Interest Purchase Agreement, dated May 10, 2016 (as the same may be
amended or modified from time to time), entered into by and among Borrower, FP
Holdings, L.P., a Nevada limited partnership, FP VoteCo, L.L.C., a Delaware
limited liability company and FP ParentCo, L.P., a Delaware limited partnership,
pursuant to which a Restricted Subsidiary will acquire the outstanding limited
liability company interests and partnership interests issued by Fiesta ParentCo,
L.L.C, FP HoldCo, L.L.C., and FP Holdings, L.P.

 

-44-



--------------------------------------------------------------------------------

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

“Permits” has the meaning set forth in Section 8.15.

“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person so long
as (a) immediately after a binding contract with respect thereto is entered into
between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom and Borrower and its Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis (regardless of whether theany Revolving
Facility, the Term A Facility or, the Term A-3 Facility or the Term A-4 Facility
are then in effect) with the Financial Maintenance Covenants as of the most
recent Calculation Date (giving effect to such acquisition and any related
anticipated incurrences and repayments of Indebtedness as if consummated on the
first day of relevant Test Period), (b) immediately after giving effect thereto,
Borrower shall be in compliance with Section 10.11, (c) in the case of a
Permitted Acquisition consisting of a purchase or acquisition of the Equity
Interests in any Person that does not become a Guarantor hereunder (except to
the extent becoming a Guarantor is prohibited by applicable Gaming Laws) or of
an acquisition by a Person that is not a Guarantor (and does not become a
Guarantor) hereunder, the consideration paid in all such Permitted Acquisitions
shall not exceed an aggregate amount equal to the sum of (i) $35.0 million
during the term of this Agreement plus (ii) the amounts available for
Investments set forth in Section 10.04(k) and (d) with respect to a Permitted
Acquisition in excess of $50.0 million, Borrower has delivered to Administrative
Agent an Officer’s Certificate to the effect set forth in clauses (a), (b) and
(c) above, together with all relevant financial information for the Person or
assets to be acquired.

“Permitted Business” means any business of the type in which Borrower and its
Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business reasonably related, incidental or ancillary
thereto (including assets or businesses complementary thereto).

“Permitted Business Assets” means (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses, (c) assets that are used or useful in a Permitted
Business or (d) any combination of the preceding clauses (a), (b) and (c), in
each case, as determined by Borrower’s Board of Directors or a Responsible
Officer or other management of Borrower or the Restricted Subsidiary acquiring
such assets, in each case, in its good faith judgment.

 

-45-



--------------------------------------------------------------------------------

“Permitted Equity Issuance” means any issuance of Equity Interests (other than
Disqualified Capital Stock) by any one or more of Borrower, the Holding
Companies or RRR

“Permitted First Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) to the Liens securing the Obligations and the obligations in respect
of any Permitted First Priority Refinancing Debt and is not secured by any
property or assets of Borrower or any Restricted Subsidiary other than the
Collateral, (b) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement,
(c) is not scheduled to mature prior to the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least such Final Maturity Date), (d) is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(e) the terms (excluding pricing, fees, rate floors, premiums, optional
prepayment or optional redemption provisions) of which are (as determined by
Borrower in good faith), taken as a whole, no more restrictive in any material
respect to Borrower and its Restricted Subsidiaries than the terms set forth in
this Agreement (other than, in the case of any bridge facility, covenants,
defaults and remedy provisions customary for bridge financings) and (f) other
than in the case of a revolving credit facility, does not have a Weighted
Average Life to Maturity (excluding the effects of any prepayments of Term Loans
reducing amortization) that is shorter than that of any outstanding Term Loans
(excluding bridge facilities allowing extensions on customary terms at least to
such Final Maturity Date).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

“Permitted Junior Debt Conditions” means that such applicable debt (i) does not
have a scheduled maturity date prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date), (ii) does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms to at least ninety-one
(91) days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in good faith), taken as a whole, no more
restrictive in any material respect to Borrower and its Restricted Subsidiaries
than the terms set forth in this Agreement (other than, in the case of any
bridge facility, covenants, defaults and remedy provisions customary for bridge
financings). For the avoidance of doubt, the usual and customary terms of
convertible or exchangeable debt instruments issued in a registered offering or
under Rule 144A of the Securities Act shall be deemed to be no more restrictive
in any material respect to Borrower and its Restricted Subsidiaries than the
terms set forth in this Agreement.

 

-46-



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning set forth in Section 10.02.

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that: (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; and (c) the obligors
on such refinancing Indebtedness shall be the obligors on such Indebtedness
being refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the indebtedness being
refinanced and (ii) any Credit Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Credit Party.

“Permitted Second Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and any Permitted First Lien Indebtedness and is
not secured by any property or assets of Borrower or any Restricted Subsidiary
other than the Collateral, (b) meets the Permitted Junior Debt Conditions and
(c) the holders of such Indebtedness (or their representative) shall be party to
the Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
the Administrative Agent.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by Borrower (and Contingent Obligations of the Guarantors in respect thereof) in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided,
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) such Indebtedness meets the Permitted Junior Debt
Conditions.

“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that meets the
Permitted Junior Debt Conditions or is Junior Financing. For the avoidance of
doubt, Disqualified Capital Stock shall not constitute Permitted Unsecured
Indebtedness.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Borrower or its Restricted Subsidiaries in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (a) constitutes
Credit Agreement Refinancing Indebtedness and (b) meets the Permitted Junior
Debt Conditions.

 

-47-



--------------------------------------------------------------------------------

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

“Pledge Agreement” means the Pledge Agreement executed by the Holding Companies
and RRR, substantially in the form of Exhibit F, as may be amended or
supplemented by the VoteCo SPE Pledge Joinder, as the same may be amended in
accordance with the terms thereof and hereof.

“Pledged Collateral” shall mean, collectively, the “Pledged Collateral” as
defined in the Security Agreement and the “Pledged Collateral” as defined in the
Pledge Agreement.

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

“Post-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

“Pre-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Deutsche Bank as its prime rate in effect at its office located
at 60 Wall Street New York, NY 10005; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal BlockerCos” means PB Investor I LLC, a Delaware limited liability
company, PB Investor II LLC, a Delaware limited liability company, Serengeti SC
Blockerco LLC, a Delaware limited liability company, ADVSTRA SC Holdings, LLC, a
Delaware limited liability company, CAPINC SC Holdings, LLC, a Delaware limited
liability company, PAIN SC Holdings, LLC, a Delaware limited liability company,
PRTN SC Holdings, LLC, a Delaware limited liability company, and STRAINC SC
Holdings, LLC, a Delaware limited liability company.

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 60 Wall Street New York, NY 10005, or such other
office as may be designated in writing by Administrative Agent.

“Principal Subsidiaries” shall mean GVR, NP Lake Mead LLC, NP Santa Fe LLC, NP
Texas LLC, Boulder LLC, Red Rock LLC, Palace LLC, Sunset LLC or IP Holdco or any
other Restricted Subsidiary into which any portion of the assets (other than de
minimis assets) of any of the foregoing entities are transferred on or after the
Closing Date (by Investment, disposition, merger, consolidation or otherwise).

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

-48-



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.05.

“Pro Rata Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., Fifth
Third Bank, Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie
Capital (USA) Inc., Citizens Bank, N.A. and UBS Securities LLC, in their
capacities as joint bookrunners and joint lead arrangers for the Term B
Facility.

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

“Project Reimbursement Amount” shall mean, as of any date of determination, an
amount equal to the Project Reimbursements received by the Borrower and its
Restricted Subsidiaries from Persons other than Credit Parties after the Closing
Date minus (x) the amount of Investments made under Section 10.04(k)(ii) on or
prior to such date, (y) the amount of Restricted Payments made under
Section 10.06(i)(ii) on or prior to such date and (z) the amount of Junior
Prepayments made under Section 10.09(a)(i)(ii) on or prior to such date.

“Project Reimbursements” means any amounts received by Borrower or any of
Borrower’s Restricted Subsidiaries after the Closing Date in repayment of any
loan or advance made by it to the Federated Indians of Graton Rancheria, the
North Fork Rancheria of Mono Indians or any other Tribe (or any instrumentality
of any such Tribe) pursuant to any Native American Contract relating to a
project and, for the avoidance of doubt, including any interest, earnings or
other returns on such loan or advance paid by the applicable Tribe or
instrumentality thereof.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

“Public Lender” has the meaning set forth in Section 9.04.

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 270 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos and “racinos” (and properties ancillary or related thereto (or owners of
casino and “racinos”)) with respect to which Borrower or any of its Restricted
Subsidiaries has (directly or indirectly through Subsidiaries) entered into a
management or similar contract and such contract remains in full force and
effect at the time such Contingent Obligations are incurred.

 

-49-



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Investments” shall mean Investments made by Borrower and its
Restricted Subsidiaries and either outstanding on the Closing Date or made after
the Closing Date in accordance with Section 10.04 hereof, provided however, that
Qualifying Investments shall exclude Investments in Cash and Cash Equivalents
and any Investments made in or to the Federated Indians of the Graton Rancheria,
the North Fork Rancheria of Mono Indians or any other Tribe or any
instrumentality of any such Tribe.

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Revolving Commitments (other than, for the
avoidance of doubt, Incremental Revolving Commitments that have been modified
into Fifth Amendment Revolving Commitments) and any Revolving Loans thereunder,
the date that is the sixth anniversary of the Closing Date and, (b) with respect
to the Fifth Amendment Revolving Commitments and any Revolving Loans thereunder,
the earlier of (i) the date that is the seventh anniversary of the Closing Date
and (ii) the date that is ninety-one (91) days prior to the earlier of (w) the
maturity date of the Term B Facility Loans, (x) the maturity date of any New
Term Loans that are “term B loans”, (y) the maturity date of any Permitted First
Lien Indebtedness, Permitted Second Lien Indebtedness or Permitted Unsecured
Indebtedness and (z) the maturity date of any Indebtedness incurred to refinance
or extend any Indebtedness referred to in clauses (w), (x) and (y) and (c) with
respect to any other Tranche of Revolving Commitments and Revolving Loans, the
maturity date set forth therefor in the applicable Extension Amendment or
Refinancing Amendment.

“R/C Percentage” of any Revolving Lender at any time shall mean (a) with respect
to the Total Revolving Commitments, a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitments at such
time or (b) as the context requires, with respect to a specified Revolving
Commitment of a particular Tranche, a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Tranche of such Revolving
Lender at such time and the denominator of which is the aggregate Revolving
Commitments of such Tranche at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments or the Revolving Commitments of the applicable Tranche, as the case
may be, have been terminated, then the R/C Percentage of such Revolving Lender
shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

-50-



--------------------------------------------------------------------------------

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

“Register” has the meaning set forth in Section 2.08(c).

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

“Replaced Lender” has the meaning set forth in Section 2.11(a).

“Replacement Lender” has the meaning set forth in Section 2.11(a).

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

-51-



--------------------------------------------------------------------------------

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans into any such new tranche of replacement
term loans) (x) having an effective interest rate margin for the respective Type
of such replacement term loan that is less than the Applicable Margin for Term B
Facility Loans of the respective Type (with the comparative determinations of
such margins to be reasonably determined by Administrative Agent in consultation
with Borrower (consistent with generally acceptable financial practices) and to
be made after taking into account all interest rate floors and all upfront or
similar fees or original issue discount (amortized assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness) of such tranche of replacement term loans or Term B
Facility Loans, as the case may be) payable to all Lenders holding such
replacement term loans or Term B Facility Loans, as the case may be, but
exclusive of any arrangement, structuring or other fees payable in connection
therewith that are not shared with all Lenders (in their capacity as such)
holding such tranche of replacement term loans or Term B Facility Loans, as the
case may be, after giving effect to the syndication thereof) (excluding any such
loans incurred in connection with a Change of Control or an Acquisition and any
such loan that is not made for the primary purposes of reducing overall yield)
and (y) the proceeds of which are used to repay, in whole or in part, principal
of outstanding Term B Facility Loans (it being understood that a conversion of
Term B Facility Loans into any such new tranche of replacement term loans shall
constitute a repayment of principal of outstanding Term B Facility Loans), (ii)
any amendment, waiver or other modification to this Agreement which would have
the effect of reducing the Applicable Margin for Term B Facility Loans (with the
determination of such effective reduction to be made in accordance with the
applicable provisions set forth in the parenthetical appearing in preceding
clause (i)(x)), excluding any such amendment, waiver or modification entered
into in connection with a Change of Control or an Acquisition and/or (iii) the
incurrence by Borrower or any of its Subsidiaries of (x) any Incremental Term
Loans, (y) any other term loans (which, for the avoidance of doubt, does not
include bonds) other than under this Agreement or (z) any other bank debt other
than under this Agreement (such other term loans referred to in clause (y) above
in this clause (iii) and such other bank debt referred to in clause (z) above in
this clause (iii) are individually referred to as “Other Debt”), the proceeds of
which are used in whole or in part to prepay outstanding Term B Facility Loans
(except to the extent any such Incremental Term Loans or Other Debt is incurred
in connection with a Change of Control or an Acquisition) if such Incremental
Term Loans or Other Debt has an effective interest rate margin for the
respective Type of such replacement term loan that is less than the Applicable
Margin for Term B Facility Loans at the time of the prepayment thereof (with the
comparative determination of such margins to be reasonably determined by
Administrative Agent in consultation with Borrower (consistent with generally
acceptable financial practices) taking into account all interest rate floors and
all upfront or similar fees or original issue discount (amortized assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness) of such Incremental Term Loans or
Other Debt) payable to all lenders holding such Incremental Term Loans or Other
Debt, as the case may be, but exclusive of any arrangement, structuring or other
fees payable in connection therewith that are not shared with all Lenders (in
their capacity as such) holding such Incremental Term Loans or Other Debt, as
the case may be, after giving effect to the syndication thereof). Any such
determination by Administrative Agent as contemplated by preceding clauses
(i)(x), (ii) and (iii) shall be conclusive and binding on all Lenders holding or
Term B Facility Loans.

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

“Required Pro Rata Lenders” shall mean, as of any date of determination:
(a) prior to the Closing Date, Lenders holding more than 50% of the aggregate
amount of the Revolving Commitments and the Term A Facility Commitments and
(b) thereafter, Non-Defaulting Lenders holding more than 50% of the aggregate
sum (without

 

-52-



--------------------------------------------------------------------------------

duplication) of the (a) (i) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (ii) the aggregate outstanding Revolving Loans of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, (iv) the L/C Liabilities of all Non-Defaulting Lenders and
(v) aggregate outstanding Term A Facility Loans and, Term A-3 Facility Loans and
Term A-4 Facility Loans held by Non-Defaulting Lenders.

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication) (i)
the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

“Required Tranche Lenders” shall mean: (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, of Non-Defaulting Lenders in respect of such Tranche
and then outstanding; (b) with respect to Lenders having Term A Facility Loans,
Term A Facility Commitments or Incremental Term A Loan Commitments,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term A
Facility Loans, unutilized Term A Facility Commitments and unutilized
Incremental Term A Loan Commitments of the Non-Defaulting Lenders then
outstanding; (c) with respect to Lenders having Term A-3 Facility Loans or Term
A-3 Facility Commitments, Non-Defaulting Lenders having more than 50% of the
aggregate sum of the Term A-3 Facility Loans and unutilized Term A-3 Facility
Commitments of the Non-Defaulting Lenders then outstanding; (d) with respect to
Lenders having Term A-4 Facility Loans or Term A-4 Facility Commitments,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term A-4
Facility Loans and unutilized Term A-4 Facility Commitments of the
Non-Defaulting Lenders then outstanding; (e) with respect to Lenders having Term
B Facility Loans, Term B Facility Commitments or Incremental Term B Loan
Commitments, Non-Defaulting Lenders having more than 50% of the aggregate sum of
the Term B Facility Loans, unutilized Term B Facility Commitments and unutilized
Incremental Term B Loan Commitments of Non-Defaulting Lenders then outstanding;
(ef) for each New Term Loan Facility, if applicable, with respect to Lenders
having New Term Loans or New Term Loan Commitments, in each case, in respect of
such New Term Loan Facility, Non-Defaulting Lenders having more than 50% of the
aggregate sum of such New Term Loans and unutilized New Term Loan Commitments of
Non-Defaulting Lenders then outstanding; (fg) for each Extension Tranche, if
applicable, with respect to Lenders having Extended Revolving Loans or Extended
Revolving Commitments or Extended Term Loans or commitments in respect of
Extended Term Loans, in each case, in respect of such Extension Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of such
Extended Revolving Loans and Extended Revolving Commitments or Extended Term
Loans and commitments in respect thereof, as applicable, then outstanding; and
(gh) for each Tranche of Other Term Loans, Non-Defaulting Lenders having more
than 50% of the aggregate sum of such Other Term Loans and unutilized Other Term
Loan Commitments of Non-Defaulting Lenders then outstanding.

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

“Reserve Requirement” shall mean, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”). The LIBO Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
Reserve Requirement.

 

-53-



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” shall mean (i) the chief executive officer of Borrower,
the president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, the chief accounting officer, senior
financial officer or treasurer of Borrower and (ii) as to any document delivered
by a Subsidiary, any Person authorized by all necessary corporate, limited
liability company and/or other action of such Subsidiary to act on behalf of
such Subsidiary.

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in any Holding Company, Borrower or any
of its Restricted Subsidiaries or in an direct or indirect parent or other
direct or indirect holder of Equity Interests or Equity Rights in Borrower, but
excluding dividends, payments or distributions paid through the issuance of
additional shares of Qualified Capital Stock and any redemption, retirement or
exchange of any Qualified Capital Stock in Borrower or such Restricted
Subsidiary through, or with the proceeds of, the issuance of Qualified Capital
Stock in Borrower or any of its Restricted Subsidiaries; provided that any
Qualified Capital Stock so issued is pledged to the Collateral Agent to secure
the Obligations in accordance with the Collateral Documents.

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

“Revocation” has the meaning set forth in Section 9.12(b).

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of the applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to the Revolving Commitments under the Fifth Amendment
Revolving Facility, the period from and including the Fifth Amendment Effective
Date to but excluding the earlier of the applicable R/C Maturity Date and the
date of termination of such Revolving Commitments and (iii) with respect to any
other Tranche of Revolving Commitments, the period from and including the date
such Tranche of Revolving Commitments is established to but excluding the
earlier of the applicable R/C Maturity Date and the date of termination of such
Tranche of Revolving Commitments. Unless the context otherwise requires,
references in this Agreement to the Revolving Availability Period shall mean
with respect to each Tranche of Revolving Commitments, the Revolving
Availability Period applicable to such Tranche.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

-54-



--------------------------------------------------------------------------------

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set forth opposite the name
of such Lender on Annex A-1 under the caption “Closing Date Revolving
Commitment” or “Fifth Amendment Revolving Commitment,” or in the Assignment
Agreement pursuant to which such Lender assumed its Revolving Commitment or in
any Incremental Joinder Agreement or Refinancing Amendment, as applicable, as
the same may be (a) changed pursuant to Section 13.05(b), (b) reduced or
terminated from time to time pursuant to Sections 2.04 and/or 11.01, as
applicable, or (c) increased or otherwise adjusted from time to time in
accordance with this Agreement, including pursuant to Section 2.12 and
Section 2.15; it being understood that a Revolving Lender’s Revolving Commitment
shall include any Incremental Revolving Commitments, Extended Revolving
Commitments and Other Revolving Commitments of such Revolving Lender.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche. For the avoidance of doubt, each of the
Closing Date Revolving Facility and the Fifth Amendment Revolving Facility shall
each constitute a separate Revolving Facility.

“Revolving Lenders” shall mean (a) on the FourthFifth Amendment Effective Date,
the Lenders having a Revolving Commitment on Annex A -1 hereof and
(b) thereafter, the Lenders from time to time holding Revolving Loans and/or a
Revolving Commitment as in effect from time to time.

“Revolving Loans” has the meaning set forth in Section 2.01(a).

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

“RRR” means Red Rock Resorts, Inc., a Delaware corporation.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

“Sanction(s)” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom or (c) or other relevant sanctions authority.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

-55-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of April 5, 2017, by and among the Borrower, the other Station Parties
party thereto, the Lenders party thereto and Deutsche Bank AG Cayman Islands
Branch, as Swingline Lender and Administrative Agent.

“Second Amendment Effective Date” shall mean the “Effective Date” as defined in
the Second Amendment.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Custodian Agreement, the Mortgages, the Ship Mortgages and each other
security document or pledge agreement, instrument or other document required by
applicable local law or otherwise executed and delivered by a Credit Party, a
Holding Company or RRR to grant or perfect a security interest in any Property
acquired or developed that is of the kind and nature that would constitute
Collateral on the Closing Date, and any other document, agreement or instrument
utilized to pledge or grant as collateral (or perfect any Lien thereon) for the
Obligations any Property of whatever kind or nature.

“Senior Unsecured Notes” shall mean the outstanding 7.50% senior unsecured notes
due 2021 of Borrower in the original aggregate principal amount of
$500.0 million.

“Senior Unsecured Notes Tax Transition” shall mean the effective date of the
first to occur of: (i) the modification of Section 4.07(b)(14) of the Indenture
dated as of March 1, 2013 entered into by Borrower, as issuer, in respect of the
Senior Unsecured Notes (the “Senior Unsecured Notes Indenture”) to remove
references to the “Holding Company Tax Distribution Agreement” and replace the
same with an exception permitting Restricted Payments to Holdco in amounts
sufficient to enable Holdco to make Tax Distributions (as defined in the Holdco
LLC

 

-56-



--------------------------------------------------------------------------------

Agreement as in effect on the Closing Date) to its members pursuant to
Section 5.4 of the Holdco LLC Agreement (as in effect on the Closing Date); and
(ii) the termination, defeasance or discharge of (x) the Senior Unsecured Notes
Indenture in its entirety or Section 4.07(b)(14) thereof in particular and
(y) any Indebtedness refinancing such Senior Unsecured Notes (or such
refinancing Indebtedness) that references the Holding Company Tax Sharing
Agreement.

“Ship Mortgage” shall mean a Ship Mortgage in form reasonably acceptable to
Administrative Agent and Borrower made by the applicable Credit Parties in favor
of Collateral Agent for the benefit of the Secured Parties, as the same may be
amended in accordance with the terms thereof and hereof, or such other
agreements reasonably acceptable to Collateral Agent as shall be necessary to
comply with applicable Requirements of Law and effective to grant in favor of
Collateral Agent for the benefit of the Secured Parties a first preferred
mortgage on the Mortgaged Vessel covered thereby, subject only to Permitted
Liens.

“SNDAs” shall have meaning provided in Section 8.24(e).

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the Property
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

“Specified 10.04(k) Investment Returns” shall mean the amounts other than
Project Reimbursements received by Borrower and its Restricted Subsidiaries with
respect to Investments made pursuant to Section 10.04(k) (including with respect
to contracts related to such Investments and including principal, dividends,
interest, distributions, sale proceeds, payments under contracts relating to
such Investments, repayments or other amounts) that are designated by Borrower
as Specified 10.04(k) Investment Returns in the Compliance Certificate delivered
to Administrative Agent in respect of the fiscal quarter (or fiscal year) in
which such amounts were received.

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under a Revolving Facility), (b) any
Investment that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Permitted Acquisition or other Acquisition,
(d) any Asset Sale or designation of a Restricted Subsidiary that results in a
Restricted Subsidiary ceasing to be a Restricted Subsidiary of Borrower or
redesignation of an Unrestricted Subsidiary that results in an Unrestricted
Subsidiary becoming a Restricted Subsidiary and (e) any Acquisition or
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Station Permitted Assignees” shall mean any Affiliate of any Credit Party
(other than the Holding Companies, the Borrower and their respective
Subsidiaries).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more

 

-57-



--------------------------------------------------------------------------------

Subsidiaries of such Person and (ii) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Subsidiaries of such Person has more than a 50% equity interest at the
time. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Subsidiary Cost Allocation Agreement” shall mean each of (i) the LandCo Cost
Allocation Agreement and (ii) each other cost allocation agreement entered into
after the Closing Date between Borrower and an Unrestricted Subsidiary in the
form of the Manager Allocation Agreement (with such changes as are reasonably
requested by or are acceptable to Administrative Agent).

“Subsidiary Tax Sharing Agreement” shall mean (1) the LandCo Holdings LLC
Agreement, (2) the Fertitta Interactive Tax Sharing Agreement and (3) each tax
sharing agreement between Borrower and an Unrestricted Subsidiary entered into
after the Closing Date in accordance with this Agreement.

“Subsidiary Tax Sharing Payments” shall mean (i) all payments received by
Borrower from Unrestricted Subsidiaries pursuant to Subsidiary Tax Sharing
Agreements and (ii) all payments received by Borrower from LandCo Holdings
pursuant to Section 5.1(b) of the LandCo Holdings LLC Agreement.

“Support Agreement” shall mean (a) the guaranty by Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Native American Subsidiary pursuant to a Native
American Contract or of any gaming facility owned by others which is to be
managed exclusively by any such Native American Subsidiary pursuant to a Native
American Contract and/or (b) the agreement by Borrower or a Restricted
Subsidiary to advance funds, property or services to or on behalf of a Native
American Subsidiary in order to maintain the financial condition or level of any
balance sheet item of such Native American Subsidiary pursuant to a Native
American Contract (including “keep well” or “make well” agreements) in
connection with the development, construction and operations of a new gaming
facility by such Native American Subsidiary pursuant to a Native American
Contract (or of any gaming facility owned by others which is to be managed
exclusively by such Native American Subsidiary pursuant to a Native American
Contract); provided that such guaranty or agreement is entered into in
connection with obtaining financing for such gaming facility or is required by a
Governmental Authority. The amount of any Support Agreement shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Support Agreement is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Support Agreement) or,
if not stated or determinable, the maximum reasonably anticipated potential
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement). For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

-58-



--------------------------------------------------------------------------------

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e). The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

“Swingline Sublimit” shall mean the lesser of (a) 25.0 million and (b) the Total
Revolving Commitments then in effect. The Swingline Sublimit is part of, not in
addition to, the Total Revolving Commitments.

“Syndication Agents” shall mean JPMorgan Chase Bank, N.A., Bank of America,
N.A., Deutsche Bank AG Cayman Islands Branch and Fifth Third Bank, in their
capacities as syndication agents hereunder.

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

“Tavern Business” shall mean a “restricted gaming location” as defined pursuant
to Nevada Revised Statutes 463.0189.

“Tax Benefit” has the meaning set forth in Section 5.06(g).

“Tax Returns” has the meaning set forth in Section 8.08.

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

“Technology Systems” shall mean the computers, software, databases, systems
(including reservations systems), servers, workstations, routers, hubs,
switches, circuits, networks, Internet sites and all other information
technology equipment (owned by Borrower or any Restricted Subsidiary).

 

-59-



--------------------------------------------------------------------------------

“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments, any Incremental Term A Loan Commitments and the Term A Facility
Loans.

“Term A Facility Commitment” shall mean, for each Term A Facility Lender, the
obligation of such Lender to make a Term A Facility Loan in a principal amount
not to exceed the amount set forth opposite the name of such Lender on Annex A-2
under the caption “Term A Facility Commitment,” or in the Assignment Agreement
pursuant to which such Lender assumed its Term A Facility Commitment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b) or
(b) reduced or terminated from time to time pursuant to Section 2.04 or
Section 11.01. The aggregate principal amount of the Term A Facility Commitments
of all Term A Facility Lenders on the Closing Date is $225.0 million.

“Term A Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

“Term A Facility Loans” shall mean (a) collectively, term loans made pursuant to
Section 2.01(b) and (b) term loans made pursuant to any Incremental Term A Loan
Commitments.

“Term A Facility Maturity Date” shall mean the date that is the sixth
anniversary of the Closing Date.

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

“Term A-3 Facility” shall mean the credit facility comprising the Term A-3
Facility Commitments, any Incremental Term Loan Commitments having the same
terms as the Term A-3 Facility Loans and the Term A-3 Facility Loans.

“Term A-3 Facility Commitment” shall mean with respect to a Term A-3 Facility
Lender, (a) the commitment of such Term A-3 Facility Lender to make Term A-3
Facility Loans to the Borrower on the Third Amendment Effective Date and (b) the
commitment of such Term A-3 Facility Lender to make Fourth Amendment Incremental
Term A-3 Facility Loans to the Borrower on the Fourth Amendment Effective Date.
The initial amount of each Term A-3 Facility Lender’s Term A-3 Facility
Commitment is the amount set forth on such Term A-3 Facility Lender’s signature
page to the Third Amendment or the Fourth Amendment, as applicable.

“Term A-3 Facility Lenders” shall mean (a) on the Fourth Amendment Effective
Date, after giving effect to the Fourth Amendment and the repayment of certain
Term A-3 Facility Loans and funding of Fourth Amendment Incremental Term A-3
Facility Loans contemplated thereunder, the Lenders having Term A-3 Facility
Loans as set forth on Annex A-3 hereof and (b) after the Fourth Amendment
Effective Date, each Lender that holds a Term A-3 Facility Loan, after giving
effect to any assignments thereof permitted by Section 13.05(b).

“Term A-3 Facility Loans” shall mean the term loans made by the Term A-3
Facility Lenders to the Borrower pursuant to Section 2.01(f) hereof or pursuant
to any Incremental Term Loan Commitments having the same terms as the Term A-3
Facility Loans.

“Term A-4 Facility” shall mean the credit facility comprising the Term A-4
Facility Commitments, any Incremental Term Loan Commitments having the same
terms as the Term A-4 Facility Loans and the Term A-4 Facility Loans.

“Term A-4 Facility Commitment” shall mean with respect to a Lender, the
commitment of a Fifth Amendment Extending Term A-3 Facility Lender under the
Fifth Amendment to modify all or a portion of its

 

-60-



--------------------------------------------------------------------------------

Term A-3 Facility Loans into Term A-4 Facility Loans on the Fifth Amendment
Effective Date. The initial amount of each Fifth Amendment Extending Term A-3
Facility Lender’s Term A-4 Facility Commitment is the amount as set forth on
Schedule B annexed to the Fifth Amendment.

“Term A-4 Facility Lenders” shall mean (a) on the Fifth Amendment Effective
Date, after giving effect to the Fifth Amendment and the modification of the
“Extending Term A-3 Facility Loans” (as defined in the Fifth Amendment) of the
Fifth Amendment Extending Term A-3 Facility Lenders into Term A-4 Facility Loans
contemplated thereunder, the Lenders having Term A-4 Facility Loans as set forth
on Annex A-4 hereof and (b) after the Fifth Amendment Effective Date, each
Lender that holds a Term A-4 Facility Loan, after giving effect to any
assignments thereof permitted by Section  13.05(b).

“Term A-4 Facility Loans” shall mean (a) the “Extending Term A-3 Facility Loans”
under (and as defined in) the Fifth Amendment that are modified into Extended
Term Loans pursuant to the Fifth Amendment and (b) the term loans made pursuant
to any Incremental Term Loan Commitments having the same terms as the Term A-4
Facility Loans.

“Term A-4 Facility Maturity Date” shall mean the earlier of (i) the date that is
the seventh anniversary of the Closing Date and (ii) the date that is ninety-one
(91) days prior to the earlier of (w) the maturity date of the Term B Facility
Loans, (x) the maturity date of any New Term Loans that are “term B loans”, (y)
the maturity date of any Permitted First Lien Indebtedness, Permitted Second
Lien Indebtedness or Permitted Unsecured Indebtedness and (z) the maturity date
of any Indebtedness incurred to refinance or extend any Indebtedness referred to
in clauses (w), (x) and (y).

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-45, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01. The aggregate principal amount of the
Term B Facility Commitments of all Term B Facility Lenders on the Closing Date
is $1,500.0 million.

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-45 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c) and (b) term loans made pursuant to any Incremental Term B Loan
Commitments.

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

“Term B Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities

 

-61-



--------------------------------------------------------------------------------

Inc., Fifth Third Bank, Goldman Sachs Bank USA, Citigroup Global Markets Inc.,
Macquarie Capital (USA) Inc., Citizens Bank, N.A. and UBS Securities LLC, in
their capacities as joint bookrunners and joint lead arrangers for the Term B
Facility.

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term A-3 Facility, the Term A-4 Facility, the Term B
Facility, any New Term Loan Facilities, the credit facilities comprising the
Extended Term Loans, if any, and the credit facilities comprising Other Term
Loans, if any.

“Term Loan Commitments” shall mean, collectively, (a) the Term A Facility
Commitments, (b) the Term A-3 Facility Commitments, (c) the Term BA-4 Facility
Commitments, (d) anythe Term B Facility Commitments, (e) any Incremental Term
Loan Commitments and (ef) any Other Term Loan Commitments.

“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes and any New Term Loan Notes.

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term A-3
Facility Loans, the Term A-4 Facility Loans, the Term B Facility Loans, any
Extended Term Loans, any Other Term Loans and any New Term Loans.

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

“Third Amendment” shall mean that certain Incremental Joinder Agreement No. 2
and Third Amendment to Credit Agreement, dated as of May 2, 2017, by and among
the Borrower, the Guarantors party thereto, Holdco, RRR, the Term A-3 Facility
Lenders party thereto, the Incremental Term A-3 Lenders (as defined therein)
party thereto and the Administrative Agent.

“Third Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Third Amendment.

“Third Amendment Refinancing Arranger” shall mean Deutsche Bank Securities Inc.,
as lead arranger and bookrunner in connection with the Third Amendment.

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the FourthFifth Amendment Effective Date are $781.0896.0 million.

“Trade Date” shall have the meaning provided in Section 13.05(k)(i).

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Revolving
Commitments or Closing Date Revolving Commitments and any Incremental Revolving
Commitments, (b) Lenders having Revolving Loans incurred pursuant to the Fifth
Amendment Revolving Commitment or Fifth Amendment Revolving Commitments,
(c) Lenders having such other Tranche of Revolving Loans or Revolving
Commitments created pursuant to an Extension Amendment or Refinancing Amendment,
(cd) Lenders having Term A Facility Loans or Term A Facility Commitments and
Incremental Term A Loan Commitments, (de)

 

-62-



--------------------------------------------------------------------------------

Lenders having Term A-3 Facility Loans or Term A-3 Facility Commitments, (ef)
Lenders having Term A-4 Facility Loans or Term A-4 Facility Commitments, (g)
Lenders having Term B Facility Loans or Term B Facility Commitments and
Incremental Term B Loan Commitments and (fh) Lenders having such other Tranche
of Term Loans or Term Loan Commitments created pursuant to an Extension
Amendment, Incremental Joinder Agreement or Refinancing Amendment, and (ii) when
used with respect to Loans or Commitments, each of the following classes of
Loans or Commitments: (a) Revolving Loans incurred pursuant to the Closing Date
Revolving Commitment or any Incremental Revolving Commitments or Closing Date
Revolving Commitments and any Incremental Revolving Commitments, (b) Revolving
Loans incurred pursuant to the Fifth Amendment Revolving Commitments or Fifth
Amendment Revolving Commitments, (c) such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment or Refinancing
Amendment, (cd) Term A Facility Loans or Term A Facility Commitments and
Incremental Term A Loan Commitments, (de) Term A-3 Facility Loans or Term A-3
Facility Commitments, (ef) Term A-4 Facility Loans or Term A-4 Facility
Commitments, (g) Term B Facility Loans or Term B Facility Commitments and
Incremental Term B Loan Commitments and (fh) such other Tranche of Term Loans or
Term Loan Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment. Additionally, the Administrative
Agent shall be permitted to establish separate sub-tranches of Loans and
Commitments for administrative purposes for the sole purpose of determining the
amount of interest and/or fees due on Loans or Commitments held by particular
Lenders (including the sub-tranches of the Term A Facility Loans established
pursuant to the Second Amendment); provided that any such separate sub-tranches
shall constitute part of the same Tranche from which it was derived for all
other purposes under the LoanCredit Documents, including the pro rata payment of
interest, principal and other amounts.

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing,
(b) the entering into of this Agreement and the other Credit Documents and the
borrowings hereunder on the Closing Date and (c) the payment of fees and
expenses in connection with the foregoing.

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

“Tribal Gaming Opening Date” means the date on which the casino being
constructed by a Tribe party to a Tribal Management Agreement opens for
business.

“Tribal Management Agreements” means, collectively, (i) the Amended and Restated
Gaming Management Agreement, dated as of July 27, 2012, between the Federated
Indians of Graton Rancheria, the Graton Economic Development Authority and SC
Sonoma Management, LLC, a California limited liability company, (ii) the Amended
and Restated Non-Gaming Management Agreement, dated as of August 6, 2012,
between the Federated Indians of Graton Rancheria, the Graton Economic
Development Authority and NP Sonoma Land Holdings LLC, a California limited
liability company, and (iii) any other management agreement entered into between
a Tribe (or an instrumentality thereof) and Borrower or a Restricted Subsidiary
pursuant to which Borrower or such Restricted Subsidiary manages the gaming
operations of such Tribe.

“Tribal Management Fees” means all management fees received by Borrower or its
Restricted Subsidiaries under the Tribal Management Agreements.

“Tribal Trust Property” has the meaning specified in the definition of “Tribal
Trust Property Release Conditions”.

 

-63-



--------------------------------------------------------------------------------

“Tribal Trust Property Release Conditions” means, in the event that title to a
Real Property is to be conveyed to the United States of America in trust for a
Tribe pursuant to a Native American Contract (a “Tribal Trust Property”), the
satisfaction of each of the following conditions:

not less than three (3) days prior to the desired release date, Borrower shall
have given to the Administrative Agent a written request for the release
accompanied, if such Real Property is a Mortgaged Real Property, by a release of
Lien for the applicable Mortgaged Real Property for execution by the
Administrative Agent, which release document shall be in a form appropriate in
the applicable state and otherwise reasonably satisfactory to the Administrative
Agent;

title to the Tribal Trust Property shall be simultaneously conveyed to the
United States of America in trust for the relevant Tribe; and

simultaneously with such transfer to the United States of America in trust for
the relevant Tribe, Borrower shall cause the Administrative Agent to receive for
the benefit of the Secured Parties, such documentation as is provided for in the
applicable Native American Contract evidencing the obligation of the relevant
Tribe to pay the agreed consideration for such Tribal Trust Property as is
provided for in such Native American Contract and pledged to Collateral Agent
pursuant to the Security Agreement.

“Tribe” means a Native American tribe, band or other form of government which is
federally recognized as an Indian Tribe pursuant to a determination of the
Secretary of the Interior, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26
U.S.C., and/or its agencies and instrumentalities.

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

“Type” has the meaning set forth in Section 1.03.

“U.S. Person” shall mean a “United States person” as defined in
Section 7701(a)(30) of the Code.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its Subsidiaries)).
No Subsidiary of Borrower shall be an Unaffiliated Joint Venture.

“United States” shall mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
Cash Equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and Cash Equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed $400.0 million.

 

-64-



--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement).

“Unutilized R/C Commitment” shall mean, for any Revolving Lender with respect to
all Revolving Commitments or any Tranche(s) of Revolving Commitments, as the
context requires, at any time, the excess of such Revolving Lender’s Revolving
Commitment under all Revolving Commitments or any particular Tranche(s) of
Revolving Commitments at such time over the sum of (i) the aggregate outstanding
principal amount of all Revolving Loans made by such Revolving Lender under all
Revolving Commitments or such Tranche(s) of Revolving Commitments, as
applicable, (ii) such Revolving Lender’s L/C Liability at such time and
(iii) such Revolving Lender’s Swingline Exposure at such time.

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon.

“VoteCo SPE” shall mean the entity that is identified to the Administrative
Agent by Borrower in connection with the VoteCo SPE Reorganization as the holder
of all of the Voting Stock in Borrower.

“VoteCo SPE Assignment Agreement” has the meaning set forth in Section 9.10.

“VoteCo SPE Pledge Joinder” has the meaning set forth in Section 9.10.

“VoteCo SPE Reorganization” shall mean the formation of the VoteCo SPE and the
transfer of all of the Voting Stock in Borrower to the VoteCo SPE.

“VoteCo SPE Reorganization Date” shall mean the date that the VoteCo SPE
Reorganization occurs.

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

“Wells Fargo Indemnification Agreement” means that certain letter agreement
relating to the “Assumption of Liability by Post-Bankruptcy Entity for
Pre-Bankruptcy Deposit Accounts”, by and between Wells Fargo Bank, N.A.,
Borrower and the Restricted Subsidiaries party thereto and others (as in effect
on the June 16, 2011 and as amended, supplemented or otherwise modified from
time to time but without giving effect to any modification thereto that is
adverse to the interests of the Lenders in any material respect without the
prior consent of the Administrative Agent).

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’

 

-65-



--------------------------------------------------------------------------------

qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

“Working Capital” shall mean, for any Person at any date, the amount (which may
be a negative number) of the Consolidated Current Assets of such Person minus
the Consolidated Current Liabilities of such Person at such date; provided that,
for purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities. For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other
Acquisition, or the opening of a Development Project or Expansion Capital
Expenditure, occurs (other than with respect to any Unrestricted Subsidiary) or
any Unrestricted Subsidiary is revoked and converted into a Restricted
Subsidiary, the “consolidated current assets” and “consolidated current
liabilities” of any Person, property, business or asset so acquired, of any
Person that owns or leases such Development Project or Expansion Capital
Expenditure (to the extent related to such Development Project or Expansion
Capital Expenditure), or of any Unrestricted Subsidiary so revoked, as the case
may be (determined on a basis consistent with the corresponding definitions
herein, with appropriate reference changes) shall be excluded and (ii) for any
period in which any Person, property, business or asset (other than an
Unrestricted Subsidiary) is sold, transferred or otherwise disposed of, closed
or classified as discontinued operations by Borrower or any Restricted
Subsidiary or any Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the “consolidated current assets” and “consolidated current
liabilities” of any Person, property, business or asset so sold, transferred or
otherwise disposed of, closed or classified as discontinued operations or
Restricted Subsidiary so designated, as the case may be (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) shall be excluded.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Accounting Terms and Determinations. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters (including financial covenants) shall be made in accordance with GAAP as
in effect on the Closing Date consistently applied for all applicable periods,
and all accounting or financial terms shall have the meanings ascribed to such
terms by GAAP. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and
Borrower notifies Administrative Agent that Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if Administrative Agent notifies Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower, Administrative Agent or the Required Lenders
shall so request, Administrative Agent, the Lenders and Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders, not to be unreasonably withheld).

 

-66-



--------------------------------------------------------------------------------

Classes and Types of Loans. Loans hereunder are distinguished by “Class” and by
“Type.” The “Class” of a Loan (or of a Commitment to make a Loan) refers to
whether such Loan is a Revolving Loan of any particular Tranche, a Term A
Facility Loan, a Term A-3 Facility Loan, a Term A-4 Facility Loan, a Term B
Facility Loan, a New Term Loan of any particular Tranche, or a Term Loan of any
particular Tranche of Term Loans created pursuant to an Extension Amendment or a
Refinancing Amendment or a Swingline Loan, each of which constitutes a Class.
The “Type” of a Loan refers to whether such Loan is an ABR Loan or a LIBOR Loan,
each of which constitutes a Type. Loans may be identified by both Class and
Type.

Rules of Construction.

In each Credit Document, unless the context clearly requires otherwise (or such
other Credit Document clearly provides otherwise), references to (i) the plural
include the singular, the singular include the plural and the part include the
whole; (ii) Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; (iii) statutes and regulations include any
amendments, supplements or modifications of the same from time to time and any
successor statutes and regulations; (iv) unless otherwise expressly provided,
any reference to any action of any Secured Party by way of consent, approval or
waiver shall be deemed modified by the phrase “in its/their reasonable
discretion”; (v) time shall be a reference to time of day in New York, New York;
(vi) Obligations (other than L/C Liabilities) shall not be deemed “outstanding”
if such Obligations have been Paid in Full; and (vii) except as expressly
provided in any Credit Document any item required to be delivered or performed
on a day that is not a Business Day shall not be required until the next
succeeding Business Day.

In each Credit Document, unless the context clearly requires otherwise (or such
other Credit Document clearly provides otherwise), (i) “amend” shall mean
“amend, restate, amend and restate, supplement or modify”; and “amended,”
“amending” and “amendment” shall have meanings correlative to the foregoing;
(ii) in the computation of periods of time from a specified date to a later
specified date, “from” shall mean “from and including”; “to” and “until” shall
mean “to but excluding”; and “through” shall mean “to and including”;
(iii) “hereof,” “herein” and “hereunder” (and similar terms) in any Credit
Document refer to such Credit Document as a whole and not to any particular
provision of such Credit Document; (iv) “including” (and similar terms) shall
mean “including without limitation” (and similarly for similar terms); (v) “or”
has the inclusive meaning represented by the phrase “and/or”; (vi) references to
“the date hereof” shall mean the date first set forth above; (vii) “asset” and
“property” shall have the same meaning and effect and refer to all Property; and
(viii) a “fiscal year” or a “fiscal quarter” is a reference to a fiscal year or
fiscal quarter of Borrower.

In this Agreement unless the context clearly requires otherwise, any reference
to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or Schedule, as the
case may be, attached to this Agreement and constituting a part hereof, and
(ii) a Section or other subdivision is to a Section or such other subdivision of
this Agreement.

Unless otherwise expressly provided herein, (i) references to Organizational
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
amendments and restatements, extensions, supplements, reaffirmations and other
modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Credit Documents;
(ii) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, and (iii) for the avoidance of doubt, any
reference herein to “the date hereof” or words of similar import shall refer to
the date that the Credit Agreement was initially entered into (June 8, 2016).

This Agreement and the other Credit Documents are the result of negotiations
among and have been reviewed by counsel to Agents, Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.

 

-67-



--------------------------------------------------------------------------------

Pro Forma Calculations.

Notwithstanding anything to the contrary herein, the Consolidated Total Leverage
Ratio, the Consolidated First Lien Leverage Ratio and the Interest Coverage
Ratio shall be calculated in the manner prescribed by this Section 1.05;
provided that notwithstanding anything to the contrary in clauses (b), (c) or
(d) of this Section 1.05, when calculating the Consolidated Total Leverage Ratio
and the Interest Coverage Ratio, as applicable, for purposes of determining
actual compliance (and not compliance on a Pro Forma Basis) with any covenant
pursuant to Section 10.08, the events described in this Section 1.05 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

For purposes of calculating the Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If, since the beginning of any
applicable Test Period, any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into Borrower or
any of its Restricted Subsidiaries since the beginning of such Test Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.05, then the Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.05.

Whenever pro forma effect is to be given to the Transactions or a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions and synergies projected by
Borrower in good faith to be realized as a result of specified actions taken or
with respect to which steps have been initiated, or are reasonably expected to
be initiated, within twelve (12) months of the Closing Date, in the case of the
Transactions, and in the case of any other Specified Transaction, within twelve
(12) months of the closing date of such Specified Transaction (in the good faith
determination of Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the applicable period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
any such cost savings, operating expense reductions and synergies, the
limitations and requirements set forth in clause (c) of the definitions of
Consolidated EBITDA (other than the requirement set forth in clause (c) of
Consolidated EBITDA that steps have been initiated or taken) shall apply;
provided, further, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and clause (c) of the
definition of “Consolidated EBITDA” shall not (i) exceed 15.0% of Consolidated
EBITDA for such Test Period (after giving effect to this clause (c) and clause
(c) of the definition of “Consolidated EBITDA”) or (ii) be duplicative of one
another.

In the event that Borrower or any Restricted Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
prepayment, retirement, exchange or extinguishment) any Indebtedness included in
the calculations of the Consolidated Total Leverage Ratio, the Consolidated
First Lien Leverage Ratio and the Interest Coverage Ratio, as the case may be
(in each case, other than Indebtedness incurred or repaid under any revolving
credit facility), (i) during the applicable Test Period and/or (ii) subsequent
to the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, then the Consolidated
Total Leverage Ratio, the Consolidated First Lien Leverage Ratio and the
Interest Coverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on (A) the last day of the applicable Test Period in the case of
the Consolidated Total Leverage

 

-68-



--------------------------------------------------------------------------------

Ratio or the Consolidated First Lien Leverage Ratio and (B) the first day of the
applicable Test Period in the case of the Interest Coverage Ratio. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Interest
Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness);
provided that, in the case of repayment of any Indebtedness, to the extent
actual interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capital Lease shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of Borrower to be the rate of interest implicit in such
Capital Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as Borrower may designate.

Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

CREDITS

Loans.

Revolving Loans.

(i)     Each Revolving Lender agrees, severally and not jointly, on the terms
and conditions of this Agreement, to make revolving loans (the “Revolving
Loans”) to Borrower in Dollars from time to time, on any Business Day during,
with respect to any Revolving Commitment of such Revolving Lender, the Revolving
Availability Period applicable to such Revolving Commitment, in an aggregate
principal amount at any one time outstanding not exceeding the amount of the
Revolving Commitment of such Revolving Lender as in effect from time to time;
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, (i) the sum of the aggregate principal amount of (without duplication)
all Revolving Loans and Swingline Loans then outstanding plus the aggregate
amount of all L/C Liabilities shall not exceed the Total Revolving Commitments
as in effect at such time, (ii) the Revolving Exposure of such Revolving Lender
shall not exceed such Revolving Lender’s Revolving Commitments in effect at such
time, (iii) the Revolving Tranche Exposure of such Revolving Lender in respect
of each Tranche of Revolving Commitments of such Lender shall not exceed such
Revolving Lender’s Revolving Commitment of such Tranche in effect at such time
and (iv) the Revolving Tranche Exposure of all Revolving Lenders in respect of
each Tranche of Revolving Commitments shall not exceed the aggregate Revolving
Commitments of such Tranche in effect at such time; provided, further, that
Borrower may not borrow Revolving Loans in excess of $250.0 million on the
Closing Date. Subject to the terms and conditions of this Agreement, during the
applicable Revolving Availability Period, Borrower may borrow, repay and
re-borrow the amount of the Revolving Commitments by means of ABR Loans and
LIBOR Loans.

(ii)     On the Fifth Amendment Effective Date, (x) all of the Closing Date
Revolving Commitments and Revolving Loans thereunder (including the Fifth
Amendment Incremental Revolving Facility Commitments and Fifth Amendment
Incremental Revolving Facility Loans thereunder) that constitute “Extending
Revolving Commitments” (under and as defined in the Fifth

 

-69-



--------------------------------------------------------------------------------

Amendment) held by Fifth Amendment Extending Revolving Lenders as set forth on
Schedule C annexed to the Fifth Amendment shall automatically, and without
further action by any such Lender, be deemed to be and shall become Fifth
Amendment Revolving Commitments (and Revolving Loans thereunder) under this
Agreement, (y) Administrative Agent shall record all of (1) the Closing Date
Revolving Commitments (and related Revolving Loans thereunder) that constitute
“Extending Revolving Commitments” (under and as defined in the Fifth Amendment)
that are so modified into Fifth Amendment Revolving Commitments on such date and
(2) the Fifth Amendment Incremental Revolving Facility Commitments (and related
Fifth Amendment Incremental Revolving Facility Loans thereunder) of the Fifth
Amendment Incremental Revolving Facility Lenders on such date, in each case, in
the Register as Fifth Amendment Revolving Commitments (and related Revolving
Loans thereunder) and (z) Administrative Agent and the Revolving Lenders shall
take such actions on the Fifth Amendment Effective Date as shall be necessary to
effectuate Section 5.3(b) of the Fifth Amendment. The Fifth Amendment Revolving
Commitments (including the Fifth Amendment Incremental Revolving Commitments)
(and the Revolving Loans thereunder) shall constitute “Obligations,” “Guaranteed
Obligations” and “Secured Obligations” under this Agreement and the other Credit
Documents.

(iii)     From and after the Fifth Amendment Effective Date, any Revolving
Lender holding Closing Date Revolving Commitments may, by written notice to
Borrower and Administrative Agent elect to convert all (and not less than all)
of its Closing Date Revolving Commitments to Fifth Amendment Revolving
Commitments, which conversion shall be effective on the date set forth in such
written notice (but in no event earlier than five (5) Business Days after
delivery of such notice unless Administrative Agent and Borrower shall agree to
an earlier date). Upon receipt of such notice, Borrower, Administrative Agent
and the Revolving Lenders shall take such actions as shall be necessary to
effectuate such modification.

Term A Facility Loans. Each Lender with a Term A Facility Commitment on the
Closing Date agrees, severally and not jointly, on the terms and conditions of
this Agreement, to make a Term A Facility Loan to Borrower in Dollars on the
Closing Date in an aggregate principal amount equal to the Term A Facility
Commitment of such Lender on the Closing Date. Term A Facility Loans that are
repaid or prepaid may not be reborrowed.

Term B Facility Loans. Each Lender with a Term B Facility Commitment agrees,
severally and not jointly, on the terms and conditions of this Agreement, to
make a Term B Facility Loan to Borrower in Dollars on the Closing Date in an
aggregate principal amount equal to the Term B Facility Commitment of such
Lender. Term B Facility Loans that are repaid or prepaid may not be reborrowed.

Limit on LIBOR Loans. No more than eight (8) separate Interest Periods in
respect of LIBOR Loans may be outstanding at any one time in the aggregate under
all of the facilities.

Swingline Loans.

Swingline Commitment. Subject to the terms and conditions set forth herein and
in reliance upon the agreements of the other Lenders set forth in this
Section 2.01(e), the Swingline Lender at the request of Borrower may, in the
Swingline Lender’s sole discretion, make Swingline Loans to Borrower in Dollars
from time to time during any Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (y) (1) the sum of the total Revolving Exposures exceeding
the Total Revolving Commitments or, (2) the Revolving Exposure of any Revolving
Lender exceeding the Revolving Commitments of such Lender then in effect, (3)
the Revolving Tranche Exposure of any Revolving Lender in respect of each
Tranche of Revolving Commitments exceeding such Revolving Lender’s Revolving
Commitment of such Tranche in effect at such time or (4) the Revolving Tranche
Exposure

 

-70-



--------------------------------------------------------------------------------

of all Revolving Lenders in respect of each Tranche of Revolving Commitments
exceeding the aggregate Revolving Commitments of such Tranche in effect at such
time; provided, however, that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, repay and re-borrow Swingline Loans. Notwithstanding
anything to the contrary contained in this Section 2.01(e) or elsewhere in this
Agreement, the Swingline Lender shall not be obligated to make any Swingline
Loan at a time when a Revolving Lender is a Defaulting Lender if such Defaulting
Lender’s participation in Swingline Loans cannot be reallocated to
Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the Swingline Lender and Borrower have been made to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by Cash
Collateralizing in an amount equal to the Minimum Collateral Amount, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the Swingline Lender to support, such Defaulting Lender’s or Defaulting Lenders’
Commitment percentage of outstanding Swingline Loans.

Swingline Loans. To request a Swingline Loan, Borrower shall notify
Administrative Agent of such request by telephone (promptly confirmed in writing
in the form of a Notice of Borrowing by facsimile or electronic mail), not later
than 1:00 p.m., New York time, on the day of a proposed Swingline Loan (which
day shall be a Business Day). Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Borrower. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Loan (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first sentence of
Section 2.01(e)(i) or (B) that one or more of the applicable conditions
specified in Section 7.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender shall make each Swingline Loan available
to Borrower by depositing the same by wire transfer of immediately available
funds in (or, in the case of an account of Borrower maintained with the
Swingline Lender, by crediting the same to) the account of Borrower as directed
by Borrower in the applicable Notice of Borrowing for such Swingline Loan by
4:00 p.m., New York time, on the requested date of such Swingline Loan.
Swingline Loans shall only be incurred and maintained as ABR Loans. Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to such request a Default or an Event of Default has occurred and is
continuing. Swingline Loans shall be made in minimum amounts of $500,000 and
integral multiples of $250,000 above such amount. Immediately upon the making of
a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s R/C Percentage of such Swingline Loan.

Prepayment. Borrower shall have the right at any time and from time to time to
repay any Swingline Loan, in whole or in part, and without any penalty or
premium, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to
Administrative Agent before 12:00 p.m. (Noon), New York time, on the date of
repayment at the Swingline Lender’s office as the Swingline Lender may from time
to time specify to Borrower and Administrative Agent.

Refinancing; Participations.

The Swingline Lender at any time in its sole discretion may request, on behalf
of Borrower (which hereby irrevocably authorizes the Swingline Lender to so
request on its behalf), that each Revolving Lender make a ABR Loan in an amount
equal to such Lender’s R/C Percentage of the Total Revolving Commitments of the
amount of Swingline Loans then outstanding. Such request

 

-71-



--------------------------------------------------------------------------------

shall be made in writing and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified in this
Agreement for the principal amount of ABR Loans, but subject to the unutilized
portion of the Revolving Commitments and the conditions set forth in
Section 7.02. The Swingline Lender shall furnish Borrower with a copy of the
applicable notice promptly after delivering such notice to the Administrative
Agent. Each Revolving Lender shall make an amount equal to its R/C Percentage of
the Total Revolving Commitments of the amount specified in such notice available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such notice, whereupon, subject to
Section 2.01(e)(iv)(B), each Revolving Lender that so makes funds available
shall be deemed to have made a ABR Loan to Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.

If for any reason any Swingline Loan cannot be refinanced by such a Borrowing in
accordance with Section 2.01(e)(iv)(A), the request for ABR Loans submitted by
the Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the Revolving Lenders fund its risk participation
in the relevant Swingline Loan in an amount equal to its R/C Percentage of the
Total Revolving Commitments of the amount specified in such request and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.01(e)(iv)(A) shall be deemed payment in
respect of such participation.

If any Revolving Lender fails to make available to the Administrative Agent for
the account of the Swingline Lender any amount required to be paid by such
Revolving Lender pursuant to Section 2.01(e)(iv)(A) by the time specified in
such Section, the Swingline Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender, at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (other than any such
interest or fees) shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (C) shall be conclusive absent manifest error.

Each Revolving Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swingline Loans pursuant to this Section 2.01(e)(iv)
shall be pro rata across all Tranches of Revolving Commitments and shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender may have against the Swingline Lender, Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.01(e)(iv) is
subject to the conditions set forth in Section 7.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swingline Loans, together with interest as provided herein.

 

-72-



--------------------------------------------------------------------------------

The Swingline Lender shall be responsible for invoicing Borrower for interest on
the Swingline Loans. Until each Revolving Lender funds its Revolving Loan or
risk participation pursuant to this Section 2.01(e) to refinance such Revolving
Lender’s R/C Percentage of the Total Revolving Commitments of any Swingline
Loan, interest in respect of such R/C Percentage shall be solely for the account
of the Swingline Lender.

Term A-3 Facility Loans.

(i)    Subject to the terms and conditions set forth in the Third Amendment,
each Term A-3 Facility Lender severally agrees to make a term loan in Dollars to
the Borrower on the Third Amendment Effective Date in the principal amount equal
to its Term A-3 Facility Commitment on the Third Amendment Effective Date and
consents to each amendment, waiver and acknowledgement effected by the Third
Amendment. The Borrower shall prepay in full all existing Term A Facility Loans
(excluding, however, any Term A Facility Loans held on the Third Amendment
Effective Date by Bank of America, N.A., it being understood that Bank of
America, N.A. has waived its right to such prepayment (in such capacity, the
“Declining Lender”)) in an aggregate amount equal to the aggregate gross
proceeds of the Term A-3 Facility Loans, concurrently with the receipt thereof
in accordance with Section 2.09 and Section 4.02 of the Credit Agreement. All
Term A-3 Facility Loans will have the Types and Interest Periods specified in
the Notice of Borrowing delivered in connection with the Third Amendment. All
accrued and unpaid interest on the existing Term A Facility Loans that are
prepaid pursuant to this Section 2.01(f) to, but not including, the Third
Amendment Effective Date shall be payable on the Third Amendment Effective Date
and the Borrower will make any payments required under Section 5.05 with respect
to such existing Term A Facility Loans in accordance therewith.

(ii)    Subject to the terms and conditions set forth in the Fourth Amendment,
each Fourth Amendment Incremental Term A-3 Facility Lender severally agrees to
make a term loan in Dollars to the Borrower on the Fourth Amendment Effective
Date in the principal amount equal to its Fourth Amendment Incremental Term A-3
Facility Commitment on the Fourth Amendment Effective Date and consents to each
amendment, waiver and acknowledgement effected by the Fourth Amendment. All
Fourth Amendment Incremental Term A-3 Facility Loans will have the Types and
Interest Periods specified in the Notice of Borrowing delivered in connection
with the Fourth Amendment, which, at Borrower’s election, may be the same Types
and Interest Periods as the existing Term A-3 Facility Loans outstanding on the
Fourth Amendment Effective Date. Upon the funding thereof, the Fourth Amendment
Incremental Term A-3 Facility Loans shall for all purposes constitute Term A-3
Facility Loans hereunder and each Fourth Amendment Incremental Term A-3 Facility
Lender shall be a Term A-3 Facility Lender hereunder.

(iii)    Subject to the terms and conditions set forth in the Fourth Amendment,
on the Fourth Amendment Effective Date, the Term A Facility Loans of the
Declining Lender shall be automatically converted to Term A-3 Facility Loans
having the same terms as the Term A-3 Facility Loans as set forth in this
Agreement and the Credit Documents after giving effect to the Fourth Amendment.

(iv)    The Term A-3 Facility Loans (including the Fourth Amendment Incremental
Term A-3 Facility Loans) shall have the same terms as the Term A Facility Loans
as set forth in this Agreement and the Credit Documents before giving effect to
the Third Amendment and the Fourth Amendment, except as modified by the Third
Amendment and the Fourth Amendment (and for the avoidance of doubt shall also
have all of the terms expressly provided herein and in any other Credit Document
for the Term A-3 Facility Loans (including, without limitation, the Applicable
Margin for Term A-3 Facility Loans set forth in Annex B hereto and the
amortization payments for Term A-3 Facility Loans set forth in Annex C hereto));
it being understood that the Term A-3 Facility Loans (including the Fourth
Amendment Incremental Term A-3 Facility Loans) (and all principal, interest and
other amounts in respect thereof) will constitute “Obligations,” “Guaranteed
Obligations” and “Secured Obligations” under this Agreement and the other Credit
Documents. The aggregate outstanding principal amount of the Term A-3 Facility
Loans (including the Fourth Amendment Incremental Term A-3 Facility Loans) for
all purposes

 

-73-



--------------------------------------------------------------------------------

of this Agreement and the other Credit Documents shall be the stated principal
amount thereof outstanding from time to time. The Term A-3 Facility Loans
(including the Fourth Amendment Incremental Term A-3 Facility Loans) may from
time to time be LIBOR Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Section 2.09 of this
Agreement.

(g)      Term A-4 Facility Loans.

(i)      Pursuant to Section 2.13, each Fifth Amendment Extending Term A-3
Facility Lender hereby severally agrees that effective on the Fifth Amendment
Effective Date, all of the “Extending Term A-3 Facility Loans” (under and as
defined in the Fifth Amendment) of such Fifth Amendment Extending Term A-3
Facility Lender as set forth on Schedule B annexed to the Fifth Amendment shall
automatically, and without further action by such Fifth Amendment Extending Term
A-3 Facility Lender, be modified to become a Term A-4 Facility Loans having the
terms and conditions set forth in the Fifth Amendment and this Agreement. On the
Fifth Amendment Effective Date, the Administrative Agent shall revise the
Register to reflect the modification of the “Extending Term A-3 Facility Loans”
(under and as defined in the Fifth Amendment) of the Fifth Amendment Extending
Term A-3 Facility Lenders into Term A-4 Facility Loans. All Term A-4 Facility
Loans will have the Types and Interest Periods specified in the Notice of
Borrowing delivered in connection with the Fifth Amendment. All accrued and
unpaid interest on the existing Term A-3 Facility Loans that are prepaid
pursuant to this Section 2.01(g) to, but not including, the Fifth Amendment
Effective Date shall be payable on the Fifth Amendment Effective Date and the
Borrower will make any payments required under Section 5.05 with respect to such
existing Term A-3 Facility Loans in accordance therewith.

(ii)     The Term A-4 Facility Loans shall constitute “Obligations,” “Guaranteed
Obligations” and “Secured Obligations” under this Agreement and the other Credit
Documents. The aggregate outstanding principal amount of the Term A-4 Facility
Loans for all purposes of this Agreement and the other Credit Documents shall be
the stated principal amount thereof outstanding from time to time. The Term A-4
Facility Loans may from time to time be LIBOR Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Section 3.3 of the Fifth Amendment and Section 2.09 of this Agreement.

(iii)     From and after the Fifth Amendment Effective Date, any Lender holding
Term A-3 Facility Loans may, by written notice to Borrower and Administrative
Agent elect to convert all (and not less than all) of its Term A-3 Facility
Loans to Term A-4 Facility Loans, which conversion shall be effective on the
date set forth in such written notice (but in no event earlier than five (5)
Business Days after delivery of such notice unless Administrative Agent and
Borrower shall agree to an earlier date). Upon receipt of such notice, Borrower,
Administrative Agent and the Term Lenders shall take such actions as shall be
necessary to effectuate such modification.

Borrowings. Borrower shall give Administrative Agent notice of each borrowing
hereunder as provided in Section 4.05 in the form of a Notice of Borrowing.
Unless otherwise agreed to by Administrative Agent in its sole discretion, not
later than 12:00 p.m. (Noon), New York time, on the date specified for each
borrowing in Section 4.05, each Lender shall make available the amount of the
Loan or Loans to be made by it on such date to Administrative Agent, at an
account specified by Administrative Agent maintained at the Principal Office, in
immediately available funds, for the account of Borrower. Each borrowing of
Revolving Loans shall be made by each Revolving Lender pro rata among all
Tranches of Revolving Commitments based on its R/C Percentage of the Total
Revolving Commitments. The amounts so received by Administrative Agent shall,
subject to the terms and conditions of this Agreement, be made available to
Borrower not later than 4:00 p.m., New York time, on the actual applicable
Funding Date, by depositing the same by wire transfer of immediately available
funds in (or, in the case of an account of Borrower maintained with
Administrative Agent at the Principal Office, by crediting the same to) the
account or accounts of Borrower or any other account or accounts in each case as
directed by Borrower in the applicable Notice of Borrowing.

 

-74-



--------------------------------------------------------------------------------

Letters of Credit.

Subject to the terms and conditions hereof, the Revolving Commitments may be
utilized, upon the request of Borrower, in addition to the Revolving Loans
provided for by Section 2.01(a), for standby and commercial documentary letters
of credit (herein collectively called “Letters of Credit”) issued by the
applicable L/C Lender (which L/C Lenders agree to the terms and provisions of
this Section 2.03 in reliance upon the agreements of the other Lenders set forth
herein) for the account of Borrower or its Subsidiaries; provided, however, that
in no event shall

(A) the aggregate amount of all L/C Liabilities, plus the aggregate principal
amount of all the Revolving Loans and Swingline Loans then outstanding, exceed
at any time the Total Revolving Commitments as in effect at such time or (B) the
Revolving Tranche Exposure of all Revolving Lenders in respect of each Tranche
of Revolving Commitments exceed the aggregate Revolving Commitments of such
Tranche in effect at such time,

(A) the sum of the aggregate principal amount of all Revolving Loans of any
Revolving Lender then outstanding, plus such Revolving Lender’s L/C Liability
plus such Revolving Lender’s Swingline Exposure exceed at any time such
Revolving Lender’s Revolving Commitment as in effect at such time or (B) the
Revolving Tranche Exposure of any Revolving Lender in respect of each Tranche of
Revolving Commitments exceed such Revolving Lender’s Revolving Commitment of
such Tranche in effect at such time,

(x) the outstanding aggregate amount of all L/C Liabilities exceed the L/C
Sublimit or (y) unless the applicable L/C Lender consents, the Stated Amount of
all Letters of Credit issued by such L/C Lender plus the aggregate amount of all
L/C Disbursements of such L/C Lender that have not yet been reimbursed in
respect of all Letters of Credit issued by such L/C Lender exceed such L/C
Lender’s L/C Commitment,

the Stated Amount of any Letter of Credit be less than $100,000 or such lesser
amount as is acceptable to the L/C Lender,

the expiration date of any Letter of Credit extend beyond the earlier of (x) the
third Business Day preceding the latest R/C Maturity Date then in effect and
(y) the date twelve (12) months following the date of such issuance, unless in
the case of this clause (y) the Required Revolving Lenders have approved such
expiry date in writing (but never beyond the third Business Day prior to the
latest R/C Maturity Date then in effect), except for any Letter of Credit that
Borrower has agreed to Cash Collateralize in an amount equal to the Minimum
Collateral Amount or otherwise backstop (with a letter of credit on customary
terms) to the applicable L/C Lender’s and the Administrative Agent’s reasonable
satisfaction, on or prior to the third Business Day preceding the latest R/C
Maturity Date then in effect, subject to the ability of Borrower to request
Auto-Extension Letters of Credit in accordance with Section 2.03(b); provided
that in the case of any such Letter of Credit that is so Cash Collateralized,
the obligations of the Revolving Lenders to participate in such Letters of
Credit pursuant to Section 2.03(f) shall terminate on the third Business Day
preceding the latest R/C Maturity Date then in effect,

any L/C Lender issue any Letter of Credit after it has received notice from
Borrower or the Required Revolving Lenders stating that a Default exists until
such time as such L/C Lender shall have received written notice of
(x) rescission of such notice from the Required Revolving Lenders, (y) waiver or
cure of such Default in accordance with this Agreement or (z) Administrative
Agent’s good faith determination that such Default has ceased to exist,

 

-75-



--------------------------------------------------------------------------------

any Letter of Credit be issued in a currency other than Dollars nor at a tenor
other than sight; or

the L/C Lender be obligated to issue any Letter of Credit, amend or modify any
outstanding Letter of Credit or extend the expiry date of any outstanding Letter
of Credit at any time when a Revolving Lender is a Defaulting Lender if such
Defaulting Lender’s L/C Liability cannot be reallocated to Non-Defaulting
Lenders pursuant to Section 2.14(a) unless arrangements reasonably satisfactory
to the L/C Lender and Borrower have been made to eliminate the L/C Lender’s risk
with respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by Cash Collateralizing in an amount equal to the Minimum
Collateral Amount, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the L/C Lender to support, each such Defaulting
Lender’s L/C Liability.

Whenever Borrower requires the issuance of a Letter of Credit it shall give the
applicable L/C Lender and Administrative Agent at least three (3) Business Days
written notice (or such shorter period of notice acceptable to the L/C Lender).
Such Letter of Credit application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system agreed
to by the applicable L/C Lender, by personal delivery or by any other means
acceptable to the applicable L/C Lender. Each notice shall be in the form of
Exhibit L or such other form as is reasonably acceptable to the applicable L/C
Lender appropriately completed (each a “Letter of Credit Request”) and shall
specify a date of issuance not beyond the fifth Business Day prior to the latest
R/C Maturity Date then in effect. Each Letter of Credit Request must be
accompanied by documentation describing in reasonable detail the proposed terms,
conditions and format of the Letter of Credit to be issued, and if so requested
by any L/C Lender each Letter of Credit Request shall be accompanied by such L/C
Lender’s form of application but which application shall not contain any
operating or financial covenants or any provisions inconsistent with this
Agreement. If Borrower so requests in any applicable Letter of Credit Request,
the applicable L/C Lender may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Lender to decline any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Lender at the time of the original issuance or automatic extension of a
Letter of Credit, Borrower shall not be required to make a specific request to
the L/C Lender for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Lender to permit the extension of such Letter of Credit at any
time to an expiry date not later than the third Business Day preceding the
latest R/C Maturity Date then in effect (provided, that such three (3) Business
Day limitation shall not apply to any Letter of Credit that Borrower has agreed
to Cash Collateralize in an amount equal to the Minimum Collateral Amount or
otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Lender’s and the Administrative Agent’s reasonable satisfaction);
provided, however, that the L/C Lender shall not permit any such extension if
(A) the L/C Lender has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Lender or Borrower that one or more of the
applicable conditions specified in Section 7.02 is not then satisfied, and in
each such case directing the L/C Lender not to permit such extension. If there
is any conflict between the terms and conditions of this Agreement and the terms
and condition of any application, the terms and conditions of this Agreement
shall govern. Each Lender hereby authorizes each L/C Lender to issue and perform
its obligations with respect to Letters of Credit and each Letter of Credit
shall be issued in accordance with the customary procedures of such L/C Lender.
Borrower acknowledges and agrees that the failure of any L/C Lender to require
an application at any time and from time to time shall not restrict or impair
such L/C Lender’s right to require such an application or agreement as a
condition to the issuance of any subsequent Letter of Credit.

 

-76-



--------------------------------------------------------------------------------

On each day during the period commencing with the issuance by the applicable L/C
Lender of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Revolving Commitment of each Revolving Lender
shall be deemed to be utilized for all purposes hereof in an amount equal to
such Lender’s R/C Percentage of the then Stated Amount of such Letter of Credit
plus the amount of any unreimbursed drawings thereunder. Each Revolving Lender
(other than the applicable L/C Lender) severally agrees that, upon the issuance
of any Letter of Credit hereunder, it shall automatically acquire from the L/C
Lender that issued such Letter of Credit, without recourse, a participation in
such L/C Lender’s obligation to fund drawings and rights under such Letter of
Credit in an amount equal to such Lender’s R/C Percentage of such obligation and
rights, and each Revolving Lender (other than such L/C Lender) thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such L/C Lender to pay and
discharge when due, its R/C Percentage of such L/C Lender’s obligation to fund
drawings under such Letter of Credit. Such L/C Lender shall be deemed to hold an
L/C Liability in an amount equal to its retained interest in the related Letter
of Credit after giving effect to such acquisition by the Revolving Lenders other
than such L/C Lender of their participation interests. For the avoidance of
doubt, each Revolving Lender’s obligation to participate in Letters of Credit
hereunder shall be pro rata across all Tranches of Revolving Commitments in
accordance with such Lender’s R/C Percentage of the Total Revolving Commitments.

In the event that any L/C Lender has determined to honor a drawing under a
Letter of Credit, such L/C Lender shall promptly notify (the “L/C Payment
Notice”) Administrative Agent and Borrower of the amount paid by such L/C Lender
and the date on which payment is to be made to such beneficiary. Borrower hereby
unconditionally agrees to pay and reimburse such L/C Lender, through the
Administrative Agent, for the amount of payment under such Letter of Credit in
Dollars, together with interest thereon at a rate per annum equal to the
Alternate Base Rate in effect from time to time plus the Applicable Margin
applicable to Revolving Loans that are maintained as ABR Loans as are in effect
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding) from the date payment was made to
such beneficiary to the date on which payment is due, such payment to be made
not later than the second Business Day after the date on which Borrower receives
the applicable L/C Payment Notice (or the third Business Day thereafter if such
L/C Payment Notice is received on a date that is not a Business Day or after
1:00 p.m., New York time, on a Business Day). Any such payment due from Borrower
and not paid on the required date shall thereafter bear interest at rates
specified in Section 3.02(b) until paid. Promptly upon receipt of the amount
paid by Borrower pursuant to the immediately prior sentence, the applicable L/C
Lender shall notify Administrative Agent of such payment and whether or not such
payment constitutes payment in full of the Reimbursement Obligation under the
applicable Letter of Credit.

Promptly upon its receipt of a L/C Payment Notice referred to in
Section 2.03(d), Borrower shall advise the applicable L/C Lender and
Administrative Agent whether or not Borrower intends to borrow hereunder to
finance its obligation to reimburse such L/C Lender for the amount of the
related demand for payment under the applicable Letter of Credit and, if it does
so intend, submit a Notice of Borrowing for such borrowing to Administrative
Agent as provided in Section 4.05. In the event that Borrower fails to reimburse
any L/C Lender, through the Administrative Agent, for a demand for payment under
a Letter of Credit by the second Business Day after the date of the applicable
L/C Payment Notice (or the third Business Day thereafter if such L/C Payment
Notice is received on a date that is not a Business Day or after 1:00 p.m., New
York time on a Business Day), such L/C Lender shall promptly notify
Administrative Agent of such failure by Borrower to so reimburse and of the
amount of the demand for payment. In the event that Borrower fails to either
submit a Notice of Borrowing to Administrative Agent as provided above or
reimburse such L/C Lender, through the Administrative Agent, for a demand for
payment under a Letter of Credit by the second Business Day after the date of
the applicable L/C Payment Notice (or the third Business Day thereafter if such
L/C Payment Notice is received on a date that is not a Business Day or after
1:00 p.m., New York time, on a Business Day), Administrative Agent shall give
each Revolving Lender prompt notice of the amount of the demand for payment
including the interest therein owed by Borrower (the “Unreimbursed Amount”),
specifying such Lender’s R/C Percentage thereof and requesting payment of such
amount.

 

-77-



--------------------------------------------------------------------------------

Each Revolving Lender (other than the applicable L/C Lender) shall pay to
Administrative Agent for account of the applicable L/C Lender at the Principal
Office in Dollars and in immediately available funds, an amount equal to such
Revolving Lender’s R/C Percentage of the Unreimbursed Amount upon not less than
one Business Day’s actual notice by Administrative Agent as described in
Section 2.03(e) to such Revolving Lender requesting such payment and specifying
such amount. Administrative Agent will promptly remit the funds so received to
the applicable L/C Lender in Dollars. Each such Revolving Lender’s obligation to
make such payments to Administrative Agent for the account of L/C Lender under
this Section 2.03(f), and the applicable L/C Lender’s right to receive the same,
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (i) the failure of any other Revolving Lender
to make its payment under this Section 2.03(f), (ii) the financial condition of
Borrower or the existence of any Default or (iii) the termination of the
Commitments. Each such payment to any L/C Lender shall be made without any
offset, abatement, withholding or reduction whatsoever.

Upon the making of each payment by a Revolving Lender, through the
Administrative Agent, to an L/C Lender pursuant to Section 2.03(f) in respect of
any Letter of Credit, such Revolving Lender shall, automatically and without any
further action on the part of Administrative Agent, such L/C Lender or such
Revolving Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to such L/C Lender by Borrower hereunder
and under the L/C Documents relating to such Letter of Credit and (ii) a
participation equal to such Revolving Lender’s R/C Percentage in any interest or
other amounts (other than cost reimbursements) payable by Borrower hereunder and
under such L/C Documents in respect of such Reimbursement Obligation. If any L/C
Lender receives directly from or for the account of Borrower any payment in
respect of any Reimbursement Obligation or any such interest or other amounts
(including by way of setoff or application of proceeds of any collateral
security), such L/C Lender shall promptly pay to Administrative Agent for the
account of each Revolving Lender which has satisfied its obligations under
Section 2.03(f), such Revolving Lender’s R/C Percentage of such payment, each
such payment by such L/C Lender to be made in Dollars. In the event any payment
received by such L/C Lender and so paid to the Revolving Lenders hereunder is
rescinded or must otherwise be returned by such L/C Lender, each Revolving
Lender shall, upon the request of such L/C Lender (through Administrative
Agent), repay to such L/C Lender (through Administrative Agent) the amount of
such payment paid to such Revolving Lender, with interest at the rate specified
in Section 2.03(j).

Borrower shall pay to Administrative Agent, for the account of each Revolving
Lender, and with respect to each Tranche of Revolving Commitments, in respect of
each Letter of Credit and each Tranche of Revolving Commitments for which such
Revolving Lender has a L/C Liability, a letter of credit commission equal to
(x) the rate per annum equal to the Applicable Margin for Revolving Loans of
such Tranche made by such Revolving Lender that are LIBOR Loans in effect from
time to time, multiplied by (y) the daily Stated Amount of such Letter of Credit
allocable to such Revolving Lender’s Revolving Commitments of such Tranche for
the period from and including the date of issuance of such Letter of Credit
(i) in the case of a Letter of Credit which expires in accordance with its
terms, to and including such expiration date and (ii) in the case of a Letter of
Credit which is drawn in full or is otherwise terminated other than on the
stated expiration date of such Letter of Credit, to and excluding the date such
Letter of Credit is drawn in full or is terminated. Such commission will be
non-refundable and is to be paid (1) quarterly in arrears on each Quarterly Date
and (2) on each R/C Maturity Date. In addition, Borrower shall pay to each L/C
Lender, for such L/C Lender’s account a fronting fee (i) with respect to each
commercial Letter of Credit, at the rate separately agreed to with such L/C
Lender, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Borrower and such L/C Lender, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate equal to the greater of
(i) $500 per quarter or (ii) 0.25% per annum, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on each Quarterly Date in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the latest R/C Maturity Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.

 

-78-



--------------------------------------------------------------------------------

In addition Borrower agrees to pay to each L/C Lender all charges, costs and
expenses in the amounts customarily charged by such L/C Lender, from time to
time in like circumstances, with respect to the issuance, amendment, transfer,
payment of drawings, and other transactions relating thereto.

Upon the issuance of or amendment or modification to a Letter of Credit, the
applicable L/C Lender shall promptly deliver to Administrative Agent and
Borrower a written notice of such issuance, amendment or modification and such
notice shall be accompanied by a copy of such Letter of Credit or the respective
amendment or modification thereto, as the case may be. Promptly upon receipt of
such notice, Administrative Agent shall deliver to each Revolving Lender a
written notice regarding such issuance, amendment or modification, as the case
may be, and, if so requested by a Revolving Lender, Administrative Agent shall
deliver to such Revolving Lender a copy of such Letter of Credit or amendment or
modification, as the case may be.

If and to the extent that any Revolving Lender fails to pay an amount required
to be paid pursuant to Section 2.03(f) or 2.03(g) on the due date therefor, such
Revolving Lender shall pay to the applicable L/C Lender (through Administrative
Agent) interest on such amount with respect to each Tranche of Revolving
Commitments held by such Revolving Lender for each day from and including such
due date to but excluding the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate (as in effect from time to time) for
the first three days and at the interest rate (in effect from time to time)
applicable to Revolving Loans under such Tranche made by such Revolving Lender
that are maintained as ABR Loans for each date thereafter. If any Revolving
Lender holds Revolving Commitments of more than one Tranche and such Revolving
Lender makes a partial payment of amounts due by it under Section 2.03(f) or
2.03(g), such partial payment shall be allocated pro rata to each Tranche based
on the amount of Revolving Commitments of each Tranche held by such Revolving
Lender.

The issuance by any L/C Lender of any amendment or modification to any Letter of
Credit hereunder that would extend the expiry date or increase the Stated Amount
thereof shall be subject to the same conditions applicable under this
Section 2.03 to the issuance of new Letters of Credit, and no such amendment or
modification shall be issued hereunder (i) unless either (x) the respective
Letter of Credit affected thereby would have complied with such conditions had
it originally been issued hereunder in such amended or modified form or (y) the
Required Revolving Lenders (or other specified Revolving Lenders to the extent
required by Section 13.04) shall have consented thereto or (ii) if the
beneficiary of the Letter of Credit does not accept the proposed terms of the
Letter of Credit.

Notwithstanding the foregoing, no L/C Lender shall be under any obligation to
issue any Letter of Credit if at the time of such issuance, (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such L/C Lender from issuing the Letter of
Credit, or any Law applicable to such L/C Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Lender shall prohibit, or request that such L/C
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon such L/C Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such L/C Lender
in good faith deems material to it or (ii) the issuance of the Letter of Credit
would violate one or more policies of such L/C Lender applicable to letters of
credit generally.

The obligations of Borrower under this Agreement and any L/C Document to
reimburse any L/C Lender for a drawing under a Letter of Credit, and to repay
any drawing under a Letter of Credit converted into Revolving Loans or Swingline
Loans, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and each such other L/C
Document under all circumstances, including the following:

any lack of validity or enforceability of this Agreement, any Credit Document or
any L/C Document;

 

-79-



--------------------------------------------------------------------------------

the existence of any claim, setoff, defense or other right that Borrower may
have at any time against any beneficiary or any transferee of any Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), any L/C Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by the L/C Documents or any
unrelated transaction;

any draft, demand, certificate or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit; or any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing;

waiver by a L/C Lender of any requirement that exists for the L/C Lender’s
protection and not the protection of Borrower or any waiver by the L/C Lender
which does not in fact materially prejudice Borrower;

honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

any payment made by a L/C Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

any payment by a L/C Issuer under such Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by a L/C Lender under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, Borrower or a Guarantor.

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

Borrower, Administrative Agent and Revolving Lenders hereby agree that, as of
the Closing Date, each letter of credit identified on Schedule 2.03(n) (each, an
“Existing Letter of Credit”) shall be a Letter of Credit as if originally issued
under this Agreement, and that the fees and other provisions set forth in this
Section 2.03 shall be applicable to each Existing Letter of Credit as of the
Closing Date.

On the last Business Day of each month, each L/C Lender shall provide to
Administrative Agent such information regarding the outstanding Letters of
Credit as Administrative Agent shall reasonably request, in form and substance
reasonably satisfactory to Administrative Agent (and in such standard electronic
format as Administrative Agent shall reasonably specify), for purposes of
Administrative Agent’s ongoing tracking and reporting of outstanding Letters of
Credit. Administrative Agent shall maintain a record of all outstanding Letters
of Credit based upon information provided by the L/C Lenders pursuant to this
Section 2.03(o), and such record of Administrative Agent shall, absent manifest
error, be deemed a correct and conclusive record of all Letters of Credit
outstanding from time to time hereunder. Notwithstanding the foregoing, if and
to the extent Administrative Agent determines that there are

 

-80-



--------------------------------------------------------------------------------

one or more discrepancies between information provided by any L/C Lender
hereunder, Administrative Agent will notify such L/C Lender thereof and such L/C
Lender shall endeavor to reconcile any such discrepancy. In addition to and
without limiting the foregoing, with respect to commercial documentary Letters
of Credit, on the first Business Day of each week the applicable L/C Lender
shall deliver to Administrative Agent, by facsimile or electronic mail, a report
detailing the daily outstanding commercial documentary Letters of Credit for the
previous week for such Letters of Credit.

Each Lender and Borrower agree that, in paying any drawing under a Letter of
Credit, the L/C Lender shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Lenders, the Administrative Agent, any of their
respective Affiliates, directors, officers, employees, agents and advisors nor
any correspondent, participant or assignee of any L/C Lender shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders, the Required Revolving Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence, bad faith or willful misconduct or material breach
of any Credit Document as determined by a court of competent jurisdiction by
final and non-appealable judgment; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit. Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Lenders, the Administrative Agent, any of their respective Affiliates,
directors, officers, employees, agents and advisors nor any correspondent,
participant or assignee of the L/C Lenders shall be liable or responsible for
any of the matters described in clauses (i) through (viii) of Section 2.03(m);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against a L/C Lender, and a L/C
Lender may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to indirect, special, punitive, consequential or exemplary,
damages suffered by Borrower which Borrower proves were caused by such L/C
Lender’s willful misconduct, bad faith or gross negligence or material breach of
any Credit Document or such L/C Lender’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case, as determined by a court of competent jurisdiction by
final and non-appealable judgment. In furtherance and not in limitation of the
foregoing, the L/C Lenders may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Lenders shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Lenders may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

Unless otherwise expressly agreed by the applicable L/C Lender and Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the L/C Lenders shall not be
responsible to Borrower for, and the L/C Lenders’ rights and remedies against
Borrower shall not be impaired by, any action or inaction of the L/C Lenders
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
law or any order of a jurisdiction where such L/C Lender or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

-81-



--------------------------------------------------------------------------------

Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, Borrower
shall be obligated to reimburse the applicable L/C Lender hereunder for any and
all drawings under such Letter of Credit. Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

A Revolving Lender may become an additional L/C Lender hereunder with the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), Borrower and such Revolving Lender, pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent, Borrower and such Revolving Lender. The Administrative
Agent shall notify the Revolving Lenders of any such additional L/C Lender.

Termination and Reductions of Commitment.

(iv) In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Term A Facility Commitments
outstanding on the Closing Date shall be automatically and permanently reduced
to zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term A Facility Loans on such date).

In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Term B Facility Commitments shall be
automatically and permanently reduced to zero at 5:00 p.m., New York time, on
the Closing Date (after giving effect to the making of the Term B Facility Loans
on such date).

In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of any Incremental Term Loan Commitments
shall be automatically and permanently reduced by the amount of Incremental Term
Loans made in respect hereof from time to time.

The aggregate amount of the Revolving Commitments of any Tranche shall be
automatically and permanently reduced to zero on the R/C Maturity Date
applicable to such Tranche, and the L/C Commitments and the Swingline Commitment
shall be automatically and permanently reduced to zero on the last R/C Maturity
Date.

In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Term A-3 Facility Commitments
outstanding on the Third Amendment Effective Date shall be automatically and
permanently reduced to zero at 5:00 p.m., New York time, on the Third Amendment
Effective Date (after giving effect to the making of the Term A-3 Facility Loans
on such date).

(v)     In addition to any other mandatory commitment reductions pursuant to
this Section 2.04, the aggregate amount of the Term A-4 Facility Commitments
outstanding on the Fifth Amendment Effective Date shall be automatically and
permanently reduced to zero at 5:00 p.m., New York time, on the Fifth Amendment
Effective Date (after giving effect to the modification into, and making of, the
Term A-4 Facility Loans on such date).

Borrower shall have the right at any time or from time to time (without premium
or penalty except breakage costs (if any) pursuant to Section 5.05) (i) so long
as no Revolving Loans, Swingline Loans or L/C Liabilities will be outstanding as
of the date specified for termination (after giving effect to all transactions
occurring on such date), to terminate the Revolving Commitments in their
entirety and (ii) so long as the remaining Total Revolving Commitments will
equal or exceed the aggregate amount of outstanding Revolving Loans, Swingline
Exposure and L/C Liabilities, to reduce the aggregate amount of the Revolving
Commitments (which shall be pro rata among the

 

-82-



--------------------------------------------------------------------------------

Revolving Lenders except that the Borrower may reduce or terminate the Closing
Date Revolving Commitments without a concurrent reduction or termination of the
Fifth Amendment Revolving Commitments); provided, however, that (x) Borrower
shall give notice of each such termination or reduction as provided in
Section 4.05, and (y) each partial reduction shall be in an aggregate amount at
least equal to $5.0 million (or any whole multiple of $1.0 million in excess
thereof) or, if less, the remaining Unutilized R/C Commitments.

Any Commitment once terminated or reduced may not be reinstated.

Each reduction or termination of any of the Commitments applicable to any
Tranche pursuant to this Section 2.04 shall be applied ratably among the Lenders
with such a Commitment, as the case may be, in accordance with their respective
Commitment, as applicable.

Fees.

Borrower shall pay to Administrative Agent for the account of each Revolving
Lender (other than a Defaulting Lender), with respect to such Revolving Lender’s
Revolving Commitments of each Tranche, a commitment fee for the period from and
including the Closing Date (or, following the conversion of such Revolving
Commitment into another Tranche, the applicable Extension Date) to but not
including the earlier of (i) the date such Revolving Commitment is terminated or
expires (or is modified to constitute another Tranche) and (ii) the R/C Maturity
Date applicable to such Revolving Commitment, in each case, computed at a rate
per annum equal to the Applicable Fee Percentage in respect of such Tranche in
effect from time to time during such period on the actual daily amount of such
Revolving Lender’s Unutilized R/C Commitment in respect of such Tranche.
Notwithstanding anything to the contrary in the definition of “Unutilized R/C
Commitments,” for purposes of determining Unutilized R/C Commitments of a
Tranche in connection with computing commitment fees with respect to Revolving
Commitments of such Tranche, a Revolving Commitment of a Revolving Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans under such
Tranche and L/C Liability under such Tranche of such Revolving Lender (and the
Swingline Exposure of such Revolving Lender in respect of such Tranche shall be
disregarded for such purpose). Any accrued commitment fee under this
Section 2.05(a) in respect of any Revolving Commitment shall be payable in
arrears on each Quarterly Date and on the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment.

Borrower shall pay to Administrative Agent for its own account the
administrative fee separately agreed to.

At the time of the effectiveness of a Repricing Transaction prior to the date
that is six (6) months after the First Amendment Effective Date, Borrower agrees
to pay to Administrative Agent, for the ratable account of each Lender with
outstanding Term B Facility Loans (including each Lender that withholds its
consent to such Repricing Transaction and is replaced or is removed as a Lender
or is repaid under Section 2.11 or 13.04(b), as the case may be), a fee in an
amount equal to 1.0% of the aggregate principal amount of Term B Facility Loans
that are refinanced, converted, replaced, amended, modified or otherwise
repriced in such Repricing Transaction. Such fee shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.

Borrower shall pay to Auction Manager for its own account, in connection with
any Borrower Loan Purchase, such fees as may be agreed between Borrower and
Auction Manager.

Borrower shall pay to each Term B Facility Lender, on the Closing Date, upfront
fees equal to 0.50% of such Term B Facility Lender’s Term B Facility Loan funded
on the Closing Date.

Lending Offices. The Loans of each Type made by each Lender shall be made and
maintained at such Lender’s Applicable Lending Office for Loans of such Type.

 

-83-



--------------------------------------------------------------------------------

Several Obligations of Lenders. The failure of any Lender to make any Loan to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Loan on such date, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender, and no Lender shall have any
obligation to Administrative Agent or any other Lender for the failure by such
Lender to make any Loan required to be made by such Lender. No Revolving Lender
will be responsible for failure of any other Lender to fund its participation in
Letters of Credit.

Notes; Register.

At the request of any Lender, its Loans of a particular Class shall be evidenced
by a promissory note, payable to such Lender (or its nominee) and otherwise duly
completed, substantially in the form of Exhibits A-1, A-2, A-3 and A-4 of such
Lender’s Revolving Loans, Term A Facility Loans, Term B Facility Loans and
Swingline Loans, respectively; and in the case of any New Term Loans, such form
of promissory note provided pursuant to the applicable Incremental Joinder
Agreement; provided that any promissory notes issued in respect of New Term
Loans, Other Term Loans, Extended Term Loans or Extended Revolving Loans shall
be in such form as mutually agreed by Borrower and Administrative Agent.

The date, amount, Type, interest rate and duration of the Interest Period (if
applicable) of each Loan of each Class made by each Lender to Borrower and each
payment made on account of the principal thereof, shall be recorded by such
Lender (or its nominee) on its books and, prior to any transfer of any Note
evidencing the Loans of such Class held by it, endorsed by such Lender (or its
nominee) on the schedule attached to such Note or any continuation thereof;
provided, however, that the failure of such Lender (or its nominee) to make any
such recordation or endorsement or any error in such recordation or endorsement
shall not affect the obligations of Borrower to make a payment when due of any
amount owing hereunder or under such Note.

Borrower hereby designates Administrative Agent to serve as its nonfiduciary
agent, solely for purposes of this Section 2.08, to maintain a register (the
“Register”) on which it will record the name and address of each Lender, the
Commitment from time to time of each of the Lenders, the principal amount of the
Loans made by each of the Lenders (and the stated interest thereon) and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation or any error in such recordation shall not
affect Borrower’s obligations in respect of such Loans. The entries in the
Register shall be prima facie evidence of the information noted therein (absent
manifest error), and the parties hereto shall treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of the Credit Documents, notwithstanding any
notice to the contrary. The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. No assignment shall be effective unless recorded in the
Register; provided, however, that Administrative Agent agrees to record in the
Register any assignment entered into pursuant to the term hereof promptly after
the effectiveness of such assignment.

Optional Prepayments and Conversions or Continuations of Loans.

Subject to Section 4.04, Borrower shall have the right to prepay Loans (without
premium or penalty, except as provided in Section 2.09(c)), or to convert Loans
of one Type into Loans of another Type or to continue Loans of one Type as Loans
of the same Type, at any time or from time to time. Borrower shall give
Administrative Agent notice of each such prepayment, conversion or continuation
as provided in Section 4.05 (and, upon the date specified in any such notice of
prepayment, the amount to be prepaid shall become due and payable hereunder;
provided that Borrower may make any such notice conditional upon the occurrence
of a Person’s acquisition or sale or any incurrence of indebtedness or issuance
of Equity Interests). Each Notice of Continuation/Conversion shall be
substantially in the form of Exhibit C. If LIBOR Loans are prepaid or converted
other than on the last day of an Interest Period therefor, Borrower shall at
such time pay all expenses and costs required by Section 5.05. Notwithstanding
the foregoing, and without limiting the rights and remedies of the Lenders under
Article XI, in the event that any Event of Default shall have occurred and be
continuing, Administrative Agent may (and, at the request

 

-84-



--------------------------------------------------------------------------------

of the Required Lenders, shall), upon written notice to Borrower, have the right
to suspend the right of Borrower to convert any Loan into a LIBOR Loan, or to
continue any Loan as a LIBOR Loan, in which event all Loans shall be converted
(on the last day(s) of the respective Interest Periods therefor) or continued,
as the case may be, as ABR Loans. Swingline Loans may not be converted or
continued.

Application.

The amount of any optional prepayments described in Section 2.09(a) shall be
applied to prepay Loans outstanding in order of amortization, in amounts and to
Tranches, all as determined by Borrower.

In addition to the foregoing, and provided that the Consolidated Total Leverage
Ratio is less than or equal to 3.75 to 1.00, Borrower shall have the right to
elect to offer to prepay the Loans pro rata to the Term A Facility Loans, the
Term B Facility Loans, the New Term Loans, the Extended Term Loans and the Other
Term Loans then outstanding and apply any amounts rejected for such prepayment
to repurchase, prepay, redeem, retire, acquire, defease or cancel Indebtedness
or to make Restricted Payments notwithstanding any then applicable limitations
set forth in Section 10.09 or 10.06, respectively. If Borrower makes such an
election, it shall provide notice thereof to Administrative Agent, who shall
promptly, and in any event within one Business Day of receipt, provide such
notice to the holders of the Term Loans. Any such notice shall specify the
aggregate amount offered to prepay the Term Loans. Each holder of a Term A
Facility Loan, a Term B Facility Loan, a New Term Loan, an Other Term Loan or an
Extended Term Loan may elect, in its sole discretion, to reject such prepayment
offer with respect to an amount equal to or less than (v) with respect to
holders of Term A Facility Loans, an amount equal to the aggregate amount so
offered to prepay Term A Facility Loans times a fraction, the numerator of which
is the principal amount of Term A Facility Loans owed to such holder and the
denominator of which is the principal amount of Term A Facility Loans
outstanding, (w) with respect to holders of Term B Facility Loans, an amount
equal to the aggregate amount so offered to prepay Term B Facility Loans times a
fraction, the numerator of which is the principal amount of Term B Facility
Loans owed to such holder and the denominator of which is the principal amount
of Term B Facility Loans outstanding, (x) with respect to holders of New Term
Loans, an amount equal to the aggregate amount so offered to prepay New Term
Loans times a fraction, the numerator of which is the principal amount of New
Term Loans owed to such holder and the denominator of which is the principal
amount of New Term Loans outstanding, (y) with respect to holders of Other Term
Loans, an amount equal to the aggregate amount so offered to prepay Other Term
Loans times a fraction, the numerator of which is the principal amount of Other
Term Loans owed to such holder and the denominator of which is the principal
amount of Other Term Loans outstanding and (z) with respect to holders of
Extended Term Loans, an amount equal to the aggregate amount so offered to
prepay Extended Term Loans times a fraction, the numerator of which is the
principal amount of Extended Term Loans owed to such holder and the denominator
of which is the principal amount of Extended Term Loans outstanding. Any
rejection of such offer must be evidenced by written notice delivered to
Administrative Agent within five Business Days of receipt of the offer for
prepayment, specifying an amount of such prepayment offer rejected by such
holder, if any. Failure to give such notice will constitute an election to
accept such offer. Any portion of such prepayment offer so accepted will be used
to prepay the Term Loans held by the applicable holders within ten Business Days
of the date of receipt of the offer to prepay. Any portion of such prepayment
rejected may be used by Borrower and its Restricted Subsidiaries to repurchase,
prepay, redeem, retire, acquire, defease or cancel Indebtedness or to make
Restricted Payments notwithstanding any then applicable limitations set forth in
Section 10.09 or 10.06, respectively.

Any prepayment of Term B Facility Loans pursuant to this Section 2.09 or
Section 13.04(b) made prior to the date that is six (6) months after the First
Amendment Effective Date in connection with any Repricing Transaction shall be
subject to the fee described in Section 2.05(c).

 

-85-



--------------------------------------------------------------------------------

Mandatory Prepayments.

Borrower shall prepay the Loans as follows (each such prepayment to be effected
in each case in the manner, order and to the extent specified in Section 2.10(b)
below):

Casualty Events. Within five (5) Business Days after Borrower or any Restricted
Subsidiary receives any Net Available Proceeds from any Casualty Event or any
disposition pursuant to Section 10.05(l) (or notice of collection by
Administrative Agent of the same), in an aggregate principal amount equal to
100% of such Net Available Proceeds (it being understood that applications
pursuant to this Section 2.10(a)(i) shall not be duplicative of
Section 2.10(a)(iii) below); provided, however, that:

(x)    if no Event of Default then exists or would arise therefrom, the Net
Available Proceeds thereof shall not be required to be so applied on such date
to the extent that Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such proceeds is intended to be used to
fund the acquisition of Property used or usable in the business of any Credit
Party or repair, replace or restore the Property or other Property used or
usable in the business of any Credit Party (in accordance with the provisions of
the applicable Security Document in respect of which such Casualty Event has
occurred, to the extent applicable), in each case within (A) twelve (12) months
following receipt of such Net Available Proceeds or (B) if Borrower or the
relevant Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Available Proceeds within twelve (12) months following receipt
thereof, within the later of (1) one hundred and eighty (180) days following the
date of such legally binding commitment and (2) twelve (12) months following
receipt of such Net Available Proceeds, and

(y)    if all or any portion of such Net Available Proceeds not required to be
applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is not so
used within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).

Debt Issuance. Within five (5) Business Days after any Debt Issuance on or after
the Closing Date, in an aggregate principal amount equal to 100% of the Net
Available Proceeds of such Debt Issuance.

Asset Sales. Within five (5) Business Days after receipt by Borrower or any of
its Restricted Subsidiaries of any Net Available Proceeds from any Asset Sale
pursuant to Section 10.05(c), in an aggregate principal amount equal to 100% of
the Net Available Proceeds from such Asset Sale or other disposition (it being
understood that applications pursuant to this Section 2.10(a)(iii) shall not be
duplicative of Section 2.10(a)(i) above); provided, however, that:

(x)    an amount equal to the Net Available Proceeds from any Asset Sale
pursuant to Section 10.05(c) shall not be required to be applied as provided
above on such date if (1) no Event of Default then exists or would arise
therefrom and (2) Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such Net Available Proceeds is intended to
be reinvested, directly or indirectly, in assets (which may be pursuant to an
acquisition of Equity Interests of a Person that directly or indirectly owns
such assets) otherwise permitted under this Agreement of (A) if such Asset Sale
was effected by any Credit Party, any Credit Party, and (B) if such Asset Sale
was effected by any other Company, any Company, in each case within (x) twelve
(12) months following receipt of such Net Available Proceeds or (y) if Borrower
or the relevant Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Available Proceeds within twelve (12) months following
receipt thereof, within the later of (A) one hundred and eighty (180) days
following the date of such legally binding commitment and (B) twelve (12) months
following receipt of such Net Available Proceeds (which certificate shall set
forth the estimates of the proceeds to be so expended); and

 

-86-



--------------------------------------------------------------------------------

(y)    if all or any portion of such Net Available Proceeds is not reinvested in
assets in accordance with the Officer’s Certificate referred to in clause
(x) above within the period specified by clause (x) above, such remaining
portion shall be applied on the last day of such period as specified in
Section 2.10(b).

Excess Cash Flow. For each fiscal year (commencing with the fiscal year ending
December 31, 2016), not later than five (5) Business Days after the date on
which the financial statements of Borrower referred to in Section 9.04(b) for
such fiscal year are required to be delivered to Administrative Agent, Borrower
shall prepay, in accordance with subsection (b) below, the principal amount of
the Loans in an amount equal to (x) the Applicable ECF Percentage of Excess Cash
Flow for such fiscal year, minus (y) the principal amount of (i) Term Loans
voluntarily prepaid pursuant to Section 2.09 during such fiscal year plus
(ii) Revolving Loans voluntarily prepaid pursuant to Section 2.09 to the extent
accompanied by an equivalent permanent reduction of the Total Revolving
Commitments during such fiscal year, plus (iii) Other First Lien Indebtedness
voluntarily prepaid (and, to the extent consisting of revolving loans, so long
as accompanied by a permanent reduction of the underlying commitments) during
such fiscal year to the extent the amount of such Other First Lien Indebtedness
so prepaid is not proportionally larger than the amount of Term Loans so prepaid
according to the respective principal amounts of Other First Lien Indebtedness
and Term Loans as of the beginning of the applicable fiscal year plus the
principal amount of any additional Other First Lien Indebtedness or Term Loans
incurred during the applicable fiscal year or other applicable period, in each
case, except to the extent financed with the proceeds of Indebtedness of
Borrower or its Restricted Subsidiaries.

Equity Issuance Proceeds. If Borrower receives any cash proceeds from any
capital contribution or any sale or issuance of its Equity Interests that
increases the Borrower’s Consolidated EBITDA as provided in Section 11.03, 100%
of all Equity Issuance Proceeds received therefrom on or prior to the date which
is five (5) Business Days after the receipt of such Net Available Proceeds.

Prepayments Not Required. Notwithstanding any other provisions of this
Section 2.10(a), to the extent that any of or all the Net Available Proceeds of
any Asset Sale or Casualty Event with respect to any property or assets of
Foreign Subsidiaries or any Excess Cash Flow attributable to Foreign
Subsidiaries, are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Available Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.10(a) but may be retained by the
applicable Foreign Subsidiary so long as applicable local law does not permit
repatriation to the United States (Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Available Proceeds or Excess
Cash Flow is permitted under the applicable local law, (x) any such Net
Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii),
as applicable, or applied pursuant to Section 2.10(b) within five (5) Business
Days of such repatriation, and (y) any such Excess Cash Flow shall be applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation.
To the extent Borrower determines in good faith that repatriation of any of or
all the Net Available Proceeds of any Asset Sale or Casualty Event with respect
to any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries would have a material adverse tax cost to
Borrower or any of its Subsidiaries, such Net Available Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary; provided
that, on or before the date on which the Net Available Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.10(a)(i) or (iii), as applicable (or, in the case of
Excess Cash Flow, a date on or before the date that is twelve (12) months after
the date such Excess Cash Flow would have been so

 

-87-



--------------------------------------------------------------------------------

required to be applied to prepayments pursuant to Section 2.10(a)(iv)), unless
previously repatriated (in which case, (x) any such Net Available Proceeds shall
be reinvested pursuant to Section 2.10(a)(i) or (iii), as applicable, or applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation,
and (y) any such Excess Cash Flow shall be applied pursuant to Section 2.10(b)
within five (5) Business Days of such repatriation), (A) Borrower shall apply an
amount equal to such Net Available Proceeds or Excess Cash Flow to such
reinvestments or prepayments as if such Net Available Proceeds or Excess Cash
Flow had been received by Borrower rather than such Foreign Subsidiary, minus,
the amount of additional taxes that would have been payable or reserved against
if such Net Available Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Available Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) pursuant to Section 2.10(b) or (B) such Net
Available Proceeds or Excess Cash Flow shall be applied to the repayment of
Indebtedness of any Foreign Subsidiary.

Prepayments of Other First Lien Indebtedness. Notwithstanding the foregoing
provisions of Section 2.10(a)(i), (ii), (iii), (iv), (v) or otherwise, any Net
Available Proceeds from any such Casualty Event, Debt Issuance or Asset Sale,
any Equity Issuance Proceeds from any such issuance or sale of Equity Interests
or capital contribution and any such Excess Cash Flow otherwise required to be
applied to prepay the Loans may, at Borrower’s option, be applied to prepay the
principal amount of Other First Lien Indebtedness only to (and not in excess of)
the extent to which a mandatory prepayment in respect of such Casualty Event,
Debt Issuance, Asset Sale, issuance or sale of Equity Interests or capital
contribution or Excess Cash Flow is required under the terms of such Other First
Lien Indebtedness (with any remaining Net Available Proceeds, Equity Issuance
Proceeds or Excess Cash Flow, as applicable, applied to prepay outstanding Loans
in accordance with the terms hereof), unless such application would result in
the holders of Other First Lien Indebtedness receiving in excess of their pro
rata share (determined on the basis of the aggregate outstanding principal
amount of Term Loans and Other First Lien Indebtedness at such time) of such Net
Available Proceeds, Equity Issuance Proceeds or Excess Cash Flow, as applicable,
relative to Lenders, in which case such Net Available Proceeds, Equity Issuance
Proceeds or Excess Cash Flow, as applicable, may only be applied to prepay the
principal amount of Other First Lien Indebtedness on a pro rata basis with
outstanding Term Loans. To the extent the holders of Other First Lien
Indebtedness decline to have such indebtedness repurchased, repaid or prepaid
with any such Net Available Proceeds, Equity Issuance Proceeds or Excess Cash
Flow, as applicable, the declined amount of such Net Available Proceeds, Equity
Issuance Proceeds or Excess Cash Flow, as applicable, shall promptly (and, in
any event, within ten (10) Business Days after the date of such rejection) be
applied to prepay Loans in accordance with the terms hereof (to the extent such
Net Available Proceeds, Equity Issuance Proceeds or Excess Cash Flow, as
applicable, would otherwise have been required to be applied if such Other First
Lien Indebtedness was not then outstanding). Any such application to Other First
Lien Indebtedness shall reduce any prepayments otherwise required hereunder by
an equivalent amount.

Application. The amount of any required prepayments described in Section 2.10(a)
shall be applied to prepay Loans as follows:

First, to the reduction of Amortization Payments on the Term Loans required by
Sections 3.01(b), 3.01(c) and 3.01(d) (on a pro rata basis among each Tranche of
Term Loans, subject to any Declined Amounts) and, in the case of the Term
Facilities, to the remaining principal installments with respect thereto in
direct order of maturity over the next succeeding four (4) quarterly
installments and, thereafter, on a pro rata basis; provided that, each such
prepayment shall, subject to the last paragraph of this Section 2.10(b), be
applied to such Term Loans that are ABR Loans to the fullest extent thereof
before application to Loans that are LIBOR Loans, and such prepayments of LIBOR
Loans shall be applied in a manner that minimizes the amount of any payments
required to be made by Borrower pursuant to Section 5.05;

Second, after such time as no Term Loans or Permitted First Priority Refinancing
Debt in respect of Term Loans remain outstanding, (x) to repay all outstanding
Swingline Loans, (y) after such time as no

 

-88-



--------------------------------------------------------------------------------

Swingline Loans are outstanding, to prepay all outstanding Revolving Loans (in
each case, with a corresponding permanent reduction in Revolving Commitments)
and (z) after such time as no Revolving Loans are outstanding, to Cash
Collateralize all outstanding Letters of Credit in an amount equal to the
Minimum Collateral Amount; and

Third, after application of prepayments in accordance with clauses (i) and (ii)
above, Borrower shall be permitted to retain any such remaining excess.

Notwithstanding the foregoing, any Lender holding Term Loans may elect, by
written notice to Administrative Agent at least one (1) Business Day prior to
the prepayment date, to decline all or any portion of any prepayment of its Term
Loans, pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each Lender holding Term Loans that
initially accepted such prepayment. Any such re-offered amounts rejected by such
Lenders shall be retained by Borrower (any such retained amounts, “Declined
Amounts”). Each Term A Facility Lender and Term A-3 Facility Lender hereby
declines all prepayments of its Term A Facility Loans and Term A-3 Facility
Loans to be made pursuant to Section 2.10(a)(iv) from and after the Fourth
Amendment Effective Date. Each Term A-4 Facility Lender and Revolving Lender
holding Fifth Amendment Revolving Commitments hereby declines all prepayments of
its Term A-4 Facility Loans and Revolving Loans under the Fifth Amendment
Revolving Commitments (and corresponding reductions in its Fifth Amendment
Revolving Commitments), as applicable, to be made pursuant to Sections
2.10(a)(iii) and 2.10(a)(iv) from and after the Fifth Amendment Effective Date.

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or
(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05. Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

Revolving Credit Extension Reductions. Until the final R/C Maturity Date,
Borrower shall from time to time immediately prepay the Revolving Loans (and/or
provide Cash Collateral in an amount equal to the Minimum Collateral Amount for,
or otherwise backstop (with a letter of credit on customary terms reasonably
acceptable to the applicable L/C Lender and the Administrative Agent),
outstanding L/C Liabilities) in such amounts as shall be necessary so that at
all times (a) the aggregate outstanding amount of the Revolving Loans and the
Swingline Loans, plus, the aggregate outstanding L/C Liabilities shall not
exceed the Total Revolving Commitments as in effect at such time and (b) the
aggregate outstanding amount of the Revolving Loans of any Tranche and Swingline
Loans allocable to such Tranche, plus the aggregate outstanding L/C Liabilities
under such Tranche shall not exceed the aggregate Revolving Commitments of such
Tranche as in effect at such time.

Prepayment of Term B Facility Loans. Any prepayment of Term B Facility Loans
pursuant to Section 2.10(a)(ii) made prior to the date that is six (6) months
after the First Amendment Effective Date in connection with any Repricing
Transaction shall be subject to the fee described in Section 2.05(c).

Outstanding Letters of Credit. If any Letter of Credit is outstanding on the
30th day prior to the next succeeding R/C Maturity Date which has an expiry date
later than the third Business Day preceding such R/C Maturity Date (or which,
pursuant to its terms, may be extended to a date later than the third Business
Day preceding such R/C Maturity Date), then (i) if one or more Tranches of
Revolving Commitments with a R/C Maturity Date after such R/C Maturity Date are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders with
Revolving Commitments to purchase participations therein and to make Revolving
Loans and payments in respect thereof and the commissions applicable thereto),
effective as of such

 

-89-



--------------------------------------------------------------------------------

R/C Maturity Date, solely under (and ratably participated by Revolving Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
Tranches of Revolving Commitments, if any, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time, and (ii) to the extent not capable of being reallocated
pursuant to clause (i) above, Borrower shall, on such 30th day (or on such later
day as such Letters of Credit become incapable of being reallocated pursuant to
clause (i) above due to the termination, reduction or utilization of any
relevant Revolving Commitments), either (x) Cash Collateralize all such Letters
of Credit in an amount not less than the Minimum Collateral Amount with respect
to such Letters of Credit (it being understood that such Cash Collateral shall
be released to the extent that the aggregate Stated Amount of such Letters of
Credit is reduced upon the expiration or termination of such Letters of Credit,
so that the Cash Collateral shall not exceed the Minimum Collateral Amount with
respect to such Letters of Credit outstanding at any particular time) or
(y) deliver to the applicable L/C Lender a standby letter of credit (other than
a Letter of Credit) in favor of such L/C Lender in a stated amount not less than
the Minimum Collateral Amount with respect to such Letters of Credit, which
standby letter of credit shall be in form and substance, and issued by a
financially sound financial institution, reasonably acceptable to such L/C
Lender and the Administrative Agent. Except to the extent of reallocations of
participations pursuant to clause (i) above, the occurrence of a R/C Maturity
Date shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders of the relevant Tranche in any Letter of
Credit issued before such R/C Maturity Date. For the avoidance of doubt, the
parties hereto agree that upon the occurrence of any reallocations of
participations pursuant to clause (i) above and, if necessary, the taking of the
actions in described clause (ii) above, all participations in Letters of Credit
under the terminated Revolving Commitments shall terminate.

Replacement of Lenders.

Borrower shall have the right to replace any Lender (the “Replaced Lender”) with
one or more other Eligible Assignees (collectively, the “Replacement Lender”),
if (x) such Lender is charging Borrower increased costs pursuant to Section 5.01
or 5.06 or such Lender becomes incapable of making LIBOR Loans as provided in
Section 5.03 when other Lenders are generally able to do so, (y) such Lender is
a Defaulting Lender or (z) Borrower receives a notice from any applicable Gaming
Authority that any lender is not qualified to make or hold Loans to, or owed by,
Borrower under applicable Gaming Laws (and such Lender is notified by Borrower
and Administrative Agent in writing of such disqualification); provided,
however, that (i) at the time of any such replacement, the Replacement Lender
shall enter into one or more Assignment Agreements (and with all fees payable
pursuant to Section 13.05(b) to be paid by the Replacement Lender or Borrower)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, and in each case L/C Interests of, the Replaced Lender
(or if the Replaced Lender is being replaced as a result of being a Defaulting
Lender, then the Replacement Lender shall acquire all Revolving Commitments,
Revolving Loans and L/C Interests of such Replaced Lender under one or more
Tranches of Revolving Commitments or, at the option of Borrower and such
Replacement Lender, all other Loans and Commitments held by such Defaulting
Lender), (ii) at the time of any such replacement, the Replaced Lender shall
receive an amount equal to the sum of (A) the principal of, and all accrued
interest on, all outstanding Loans of such Lender (other than any Loans not
being acquired by a Replacement Lender), (B) all Reimbursement Obligations owing
to such Lender, together with all then unpaid interest with respect thereto at
such time, in the event Revolving Loans or Revolving Commitments owing to such
Lender are being repaid and terminated or acquired, as the case may be, and
(C) all accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being assigned, as the case may be and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (i) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by a Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement, as the case may be. Upon the execution of
the respective Assignment Agreement, the payment of amounts referred to in
clauses (i), (ii) and (iii) above, as applicable, the receipt of any consents
that would be required for an assignment of the subject Loans and Commitments to
such Replacement Lender in accordance with Section 13.05, the Replacement
Lender, if any, shall become a Lender hereunder and the Replaced

 

-90-



--------------------------------------------------------------------------------

Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within three
(3) Business Days after Borrower’s request, execution of such Assignment
Agreement by the Replaced Lender shall not be required to effect such
assignment.

If Borrower receives a notice from any applicable Gaming Authority that any
Lender is not qualified to make or hold Loans to, or owed by, Borrower under
applicable Gaming Laws (and such Lender is notified by Borrower and
Administrative Agent in writing of such disqualification), Borrower shall have
the right to replace such Lender with a Replacement Lender in accordance with
Section 2.11(a) or prepay the Loans held by such Lender, in each case, in
accordance with any applicable provisions of Section 2.11(a), even if a Default
or an Event of Default exists (notwithstanding anything contained in such
Section 2.11(a) to the contrary). Any such prepayment shall be deemed an
optional prepayment, as set forth in Section 2.09 and shall not be required to
be made on a pro rata basis with respect to Loans of the same Tranche as the
Loans held by such Lender (and in any event shall not be deemed to be a
Repricing Transaction). Notice to such Lender shall be given at least ten
(10) days before the required date of transfer or prepayment (unless a shorter
period is required by any Requirement of Law), as the case may be, and shall be
accompanied by evidence demonstrating that such transfer or redemption is
required pursuant to Gaming Laws. Upon receipt of a notice in accordance with
the foregoing, the Replaced Lender shall cooperate with Borrower in effectuating
the required transfer or prepayment within the time period set forth in such
notice, not to be less than the minimum notice period set forth in the foregoing
sentence (unless a shorter period is required under any Requirement of Law).
Further, if the transfer or prepayment is triggered by notice from the Gaming
Authority that the Lender is disqualified, commencing on the date the Gaming
Authority serves the disqualification notice upon Borrower, to the extent
prohibited by law: (i) such Lender shall no longer receive any interest on the
Loans; (ii) such Lender shall no longer exercise, directly or through any
trustee or nominee, any right conferred by the Loans; and (iii) such Lender
shall not receive any remuneration in any form from Borrower for services or
otherwise in respect of the Loans.

Incremental Loan Commitments.

Borrower Request. Borrower may, at any time, by written notice to Administrative
Agent, request (i) an increase to the Closing Date Revolving Commitments
(“Incremental Revolving Commitments”), (ii) the establishment of additional Term
A Facility Loans with terms and conditions identical to the terms and conditions
of existing Term A Facility Loans hereunder (“Incremental Term A Loans” and the
related commitments, “Incremental Term A Loan Commitments”), (iii) the
establishment of additional Term B Facility Loans with terms and conditions
identical to the terms and conditions of existing Term B Facility Loans
hereunder (“Incremental Term B Loans” and the related commitments, “Incremental
Term B Loan Commitments”), and/or (iv) the establishment of one or more new
Tranches of term loans (“New Term Loans” and the related commitments, “New Term
Loan Commitments”); provided, however, that (x) the aggregate amount of all
Incremental Revolving Commitments, New Term Loans, Incremental Term A Loans,
Incremental Term B Loans and Incremental Equivalent Debt issued or incurred (but
excluding any such Incremental Term Loan Commitments that have been terminated
prior to such date of determination without being funded) on or prior to such
date shall not exceed the Incremental Loan Amount and (y) any such request for
Incremental Commitments shall be in a minimum amount of $25.0 million and
integral multiples of $1.0 million above such amount. Borrower may request
Incremental Commitments from existing Lenders and from Eligible Assignees;
provided, however, that (A) any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide all or any portion of such Incremental Commitments
offered to it and (B) any potential Lender that is not an existing Lender and
agrees to make available an Incremental Commitment shall be required to be an
Eligible Assignee and shall require approval by Administrative Agent (such
approval not to be unreasonably withheld or delayed).

 

-91-



--------------------------------------------------------------------------------

Incremental Effective Date. The Incremental Commitments shall be effected by a
joinder agreement to this Agreement (the “Incremental Joinder Agreement”)
executed by Borrower, Administrative Agent and each Lender making or providing
such Incremental Commitment, in form and substance reasonably satisfactory to
each of them, subject, however, to the satisfaction of the conditions precedent
set forth in this Section 2.12. The Incremental Joinder Agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the opinion of
Administrative Agent, to effect the provisions of this Section 2.12.
Administrative Agent and Borrower shall determine the effective date (each, an
“Incremental Effective Date”) of any Incremental Commitments and the final
allocation of such Incremental Commitments. The effectiveness of any such
Incremental Commitments shall be subject solely to the satisfaction of the
following conditions to the reasonable satisfaction of Administrative Agent:

Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such Incremental Commitments;

an Incremental Joinder Agreement shall have been duly executed and delivered by
Borrower, Administrative Agent and each Lender making or providing such
Incremental Commitment;

no Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such Incremental Commitments; provided that,
with respect to any Incremental Term Loans (and any related Incremental Term
Loan Commitments) the proceeds of which are used primarily to fund a Permitted
Acquisition or other Acquisition not prohibited hereunder (including repayment
of Indebtedness of the Person acquired, or that is secured by the assets
acquired, in such Permitted Acquisition or other Acquisition) substantially
concurrently upon the receipt thereof, the absence of an Event of Default (other
than an Event of Default specified in Section 11.01(b) or 11.01(c) or an Event
of Default specified in Section 11.01(g) or 11.01(h) with respect to Borrower)
shall not constitute a condition to the effectiveness of such Incremental Term
Loans (and any related Incremental Term Loan Commitments), or the funding of
such Incremental Term Loans, unless otherwise agreed by Borrower and the Lenders
providing such Incremental Term Loans or Incremental Term Loan Commitments;

the representations and warranties set forth herein and in the other Credit
Documents shall be true and correct in all material respects on and as of such
Incremental Effective Date as if made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); provided that, any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such dates; and
provided, further, that, with respect to any Incremental Term Loans and related
Incremental Term Loan Commitments the proceeds of which are used primarily to
fund a Permitted Acquisition or other Acquisition not prohibited hereunder
(including repayment of Indebtedness of the Person acquired, or that is secured
by the assets acquired, in such Permitted Acquisition or other Acquisition)
substantially concurrently upon the receipt thereof, the only representations
and warranties the making of which shall be a condition to the effectiveness of
such Incremental Term Loans and related Incremental Term Loan Commitments and
the funding of such Incremental Term Loans shall be (except as otherwise agreed
by Borrower and the Lenders providing such Incremental Term Loans or Incremental
Commitments) (x) the representations and warranties set forth in Sections
8.01(a) (but only with respect to Credit Parties, Holding Companies and RRR),
8.04(a)(i), 8.05 (but only as it relates to the Credit Documents), 8.09,
8.11(b), 8.14 (but only as it relates to security interests that may be
perfected solely through the filing of UCC financing statements, filing of
intellectual property security agreements with the United States Patent and
Trademark Office and United States Copyright Office and delivery of certificated
securities collateral representing Equity Interests in United States Persons),
8.17, 8.21 and 8.27 and (y) the representations and warranties contained in the
acquisition agreement relating to such Permitted Acquisition or other
Acquisition as are material to the interests of the Lenders, but only to the
extent that Borrower or any of its Affiliates have the right to terminate its or
their obligations under such acquisition agreement as a result of a breach of
such representations and warranties in such acquisition agreement;

 

-92-



--------------------------------------------------------------------------------

in the case of any Incremental Revolving Commitments, New Term Loans,
Incremental Term A Loans and Incremental Term B Loans, unless otherwise agreed
in writing by the Required Pro Rata Lenders, Borrower shall be in compliance
with the Financial Maintenance Covenants on a Pro Forma Basis as of the most
recent Calculation Date (provided that, for such purpose, (w) at the option of
Borrower, to the extent that the proceeds of any such Incremental Term Loans
(and related Incremental Term Loan Commitments) are or are to be used primarily
to fund a Permitted Acquisition or other Acquisition not prohibited hereunder
(including repayment of Indebtedness of the Person acquired, or that is secured
by the assets acquired, in such Permitted Acquisition or other Acquisition),
such compliance shall be determined on a Pro Forma Basis as of the Calculation
Date immediately preceding the date on which a binding contract with respect to
such Permitted Acquisition or other Acquisition is entered into between Borrower
or a Restricted Subsidiary and the seller with respect thereto, giving effect to
such Incremental Term Loans (and related Incremental Term Loan Commitments) and
such Permitted Acquisition or other Acquisition as if incurred and consummated
on the first day of the applicable period, (x) Consolidated Indebtedness shall
treat any Incremental Equivalent Debt as first lien indebtedness, even if such
Incremental Equivalent Debt was issued or incurred on an unsecured basis or on a
junior basis to the Obligations, and (y) in the case of any Incremental
Revolving Commitments and Incremental Equivalent Debt consisting of revolving
credit facilities, pro forma effect shall be given to any Incremental Revolving
Loans and any loans under any Incremental Equivalent Debt consisting of a
revolving credit facility, in each case, to the extent actually made on such
date (or in the case of Incremental Equivalent Debt consisting of a revolving
credit facility, the proceeds of which are or are to be used primarily to fund a
Permitted Acquisition or other Acquisition not prohibited hereunder, to the
extent reasonably expected to be drawn on the closing date of such Permitted
Acquisition or other Acquisition), but any proposed Incremental Revolving
Commitments or Incremental Equivalent Debt consisting of a revolving credit
facility shall not otherwise be treated as drawn);

in order to receive an initial extension of credit under any Incremental
Revolving Commitment, Borrower shall, unless otherwise agreed by the Required
Revolving Lenders, be in compliance with the Financial Maintenance Covenants on
a Pro Forma Basis as of the most recent Calculation Date prior to such initial
extension;

[Reserved];

without the written consent of (x) the Required Tranche Lenders with respect to
any Tranches of then-existing Term Loans that have a maturity date after the
proposed maturity date of any New Term Loans, the final stated maturity of any
New Term Loans shall not be earlier than the then-existing Final Maturity Date
with respect to any then-exiting Tranche of Term Loans, and (y) the Required
Tranche Lenders with respect to any Tranches of then-existing Term Loans that
have a Weighted Average Life to Maturity that is longer than the proposed
Weighted Average Life to Maturity of any New Term Loans, the Weighted Average
Life to Maturity of any New Term Loans shall be no shorter than the Weighted
Average Life to Maturity of any then-existing Tranche of Term Loans (without
giving effect to the effect of prepayments made under any existing Tranche of
Term Loans on amortization); provided that (A) Borrower may establish one or
more Tranches of New Term Loans that are “term A loans” such that the Weighted
Average Life to Maturity of such Tranche of New Term Loans may be shorter than
the Weighted Average Life to Maturity of the then-existing Term B Facility Loans
(but, for the avoidance of doubt, not any Term A Facility Loans or, any Term A-3
Facility Loans or any Term A-4 Facility Loans) (without giving effect to the
effect of prepayments made under any existing Tranche of Term Loans on
amortization) and (B) the maturity date of such Tranche of New Term Loans that
are “term A loans” may be earlier than the maturity date of the then-existing
Term B Facility Loans (but, for the avoidance of doubt, not any Term A Facility
Loans, any Term A-3 Facility Loans or any Term A-4 Facility Loans); it being
understood that, subject to the foregoing, the amortization schedule applicable
to such New Term Loans shall be determined by Borrower and the lenders of such
New Term Loans and set forth in applicable Incremental Joinder Agreement;

 

-93-



--------------------------------------------------------------------------------

the yields and interest rate margins and, except as set forth in clause
(viii) of this Section 2.12(b), amortization schedule, applicable to any New
Term Loans shall be as determined by Borrower and the holders of such
Indebtedness;

except as set forth in Section 2.12(a) and in clauses (i) – (ix) of this
Section 2.12(b), the terms applicable to any New Term Loans shall be consistent
with those applicable to any then-existing Term Loans; provided that, any
applicable Incremental Joinder Agreement may provide for (x) any additional or
more or less restrictive covenants that are applicable only after the
then-existing Final Maturity Date with respect to any then-existing Term Loans
or (y) any other terms that are reasonably satisfactory to Administrative Agent;

any Incremental Term A Loans and Incremental Term B Loans (and the corresponding
Incremental Term Loan Commitments) shall have terms identical to the terms of
the existing Term Loans (and the existing Term Loan Commitments) of the relevant
Tranche hereunder; provided, however, that upfront fees or original issue
discount may be paid to Lenders providing such Incremental Term A Loans or
Incremental Term B Loans as agreed by such Lenders and Borrower, and the
conditions applicable to the incurrence of such Incremental Term A Loans and
Incremental Term B Loans (and the corresponding Incremental Term Loan
Commitments) shall be as provided in this Section 2.12; provided, further, that
the applicable Incremental Joinder Agreement shall make appropriate adjustments
to Annex C to address such Incremental Term A Loans or Section 3.01(c) to
address such Incremental Term B Loans, as applicable, including such adjustments
as are necessary to provide for the “fungibility” of such Incremental Term A
Loans with the existing Term A Loans or such Incremental Term B Loans with the
existing Term B Facility Loans, as the case may be; and

any Incremental Revolving Commitments shall have terms identical to the terms of
the Closing Date Revolving Commitments; provided, however, that upfront fees may
be paid to Lenders providing such Incremental Revolving Commitments as agreed by
such Lenders and Borrower, and the conditions applicable to the incurrence of
such Incremental Revolving Commitments shall be as provided in this
Section 2.12.

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Person providing an Incremental Commitment that was not a
Lender hereunder immediately prior to such time shall become a Lender hereunder.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Incremental Commitments, and (i) in the case of Incremental Revolving
Commitments, the Total Revolving Commitments under, and for all purpose of this
Agreement, shall be increased by the aggregate amount of such Incremental
Revolving Commitments, (ii) any Revolving Loans made under Incremental Revolving
Commitments shall be deemed to be Revolving Loans of the relevant Tranche
hereunder, (iii) any Incremental Term A Loans (to the extent funded) shall be
deemed to be Term A Facility Loans hereunder, (iv) any Incremental Term B Loans
(to the extent funded) shall be deemed to be Term B Facility Loans hereunder and
(v) any New Term Loans shall be deemed to be additional Term Loans hereunder.
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.12. Such
amendments may include provisions allowing any Incremental Term B Loans or New
Term Loans to be treated on the same basis as Term B Facility Loans in
connection with declining prepayments or allowing any Incremental Term A Loans
or New Term Loans that are “term A loans” to be treated on the same basis as
Term A Facility Loans in connection with declining prepayments, as applicable.
In connection with the incurrence of any Incremental Term A Loans, Borrower
shall be permitted to terminate any Interest Period applicable to Term A Loans
on the date such Incremental Term A Loans are incurred. In connection with the
incurrence of any Incremental Term B Loans, Borrower shall be permitted to
terminate any Interest Period applicable to Term B Facility Loans on the date
such Incremental Term B Loans are incurred. In

 

-94-



--------------------------------------------------------------------------------

connection with the incurrence of any Incremental Revolving Commitments and
related Revolving Loans, Borrower shall be permitted to terminate any Interest
Period applicable to Revolving Loans under the Closing Date Revolving
Commitments on the date such Revolving Loans are first incurred under such
Incremental Revolving Commitments.

Terms of Incremental Commitments and Loans.

Except as set forth herein, the yield applicable to the Incremental Term Loans
shall be determined by Borrower and the applicable new Lenders and shall be set
forth in each applicable Incremental Joinder Agreement; provided, however, that
in the case of any Incremental Term A Loans, Incremental Term B Loans or New
Term Loans, if the All-In Yield applicable to such Incremental Term A Loans,
Incremental Term B Loans or New Term Loans is greater than the All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Term B Facility Loans, plus 50 basis points per
annum, then the interest rate with respect to the Term B Facility Loans shall be
increased (pursuant to the applicable Incremental Joinder Agreement) so as to
cause the then applicable All-In Yield under this Agreement on the Term B
Facility Loans to equal the All-In Yield then applicable to the Incremental Term
A Loans, Incremental Term B Loans or New Term Loans, minus 50 basis points.

Except as set forth herein, the yield applicable to the Incremental Revolving
Commitments shall be determined by Borrower and the applicable new Lenders and
shall be set forth in each applicable Incremental Joinder Agreement; provided,
however, that if the All-In Yield or commitment fees applicable to such
Incremental Revolving Commitments (and the Revolving Loans thereunder) is
greater than the All-In Yield or commitment fees, respectively, payable pursuant
to the terms of this Agreement as amended through the date of such calculation
with respect to Closing Date Revolving Commitments (and the Revolving Loans
thereunder) or the Fifth Amendment Revolving Commitments (and the Revolving
Loans thereunder), then the interest rate or commitment fees, as applicable,
with respect to the Closing Date Revolving Commitments (and the Revolving Loans
thereunder) and/or the Fifth Amendment Revolving Commitments (and the Revolving
Loans thereunder), as applicable, shall be increased (pursuant to the applicable
Incremental Joinder Agreement) so as to cause the then applicable All-In Yield
and commitment fees under this Agreement on the Closing Date Revolving
Commitments (and the Revolving Loans thereunder) and the Fifth Amendment
Revolving Commitments (and the Revolving Loans thereunder) to equal the All-In
Yield and commitment fees, respectively, then applicable to the Incremental
Revolving Commitments (and the Revolving Loans thereunder).

Adjustment of Revolving Loans. To the extent the Revolving Commitments are being
increased on the relevant Incremental Effective Date, then each of the Revolving
Lenders having a Revolving Commitment prior to such Incremental Effective Date
(such Revolving Lenders the “Pre-Increase Revolving Lenders”) shall assign or
transfer to any Revolving Lender which is acquiring a new or additional
Revolving Commitment on the Incremental Effective Date (the “Post-Increase
Revolving Lenders”), and such Post-Increase Revolving Lenders shall purchase
from each such Pre-Increase Revolving Lender, at the principal amount thereof,
such interests in the Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans (but not, for the avoidance of doubt, the
related Revolving Commitments) outstanding on such Incremental Effective Date as
shall be necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans will be held by Pre-Increase Revolving Lenders
and Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such Incremental Revolving Commitments (and
after giving effect to any Revolving Loans made on the relevant Incremental
Effective Date). Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by Administrative Agent and
shall not be required to be effectuated in accordance with Section 13.05. For
the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased (or
re-allocated) pursuant to this Section 2.12(d) shall, upon receipt thereof by
the relevant Post-Increase Revolving Lenders, be deemed to be Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans in respect of
the relevant new or additional Revolving Commitments acquired by such
Post-Increase

 

-95-



--------------------------------------------------------------------------------

Revolving Lenders on the relevant Incremental Effective Date and the terms of
such Revolving Loans and participation interests (including, without limitation,
the interest rate and maturity applicable thereto) shall be adjusted
accordingly. In addition, the L/C Sublimit may be increased by an amount not to
exceed the amount of any increase in Revolving Commitments with the consent of
the applicable L/C Lenders that agreed to provide Letters of Credit under such
increase in the L/C Sublimit and the holders of Incremental Revolving
Commitments providing such increase in Revolving Commitments.

Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.12 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Credit Parties, Holding Companies and RRR shall take any actions
reasonably required by Administrative Agent to ensure and/or demonstrate that
the Lien and security interests granted by the Security Documents continue to
secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder, including, without limitation,
the procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent.

Incremental Joinder Agreements. An Incremental Joinder Agreement may, subject to
Section 2.12(b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.12 (including, without limitation, such
other technical amendments as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to give effect to the terms and
provisions of any Incremental Commitments (and any Loans made in respect
thereof)).

Supersede. This Section 2.12 shall supersede any provisions in Section 13.04 to
the contrary.

Extensions of Loans and Commitments.

Borrower may, at any time request that all or a portion of the Term Loans of any
Tranche (an “Existing Term Loan Tranche”) be modified to constitute another
Tranche of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.13. In order to
establish any Extended Term Loans, Borrower shall provide a notice to
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Tranche) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Loan Tranche from which they are to be modified
except (i) the scheduled final maturity date shall be extended to the date set
forth in the applicable Extension Amendment and the amortization shall be as set
forth in the Extension Amendment, (ii) (A) the Applicable Margins with respect
to the Extended Term Loans may be higher or lower than the Applicable Margins
for the Term Loans of such Existing Term Loan Tranche and/or (B) additional fees
(including prepayment or termination premiums) may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any optional or mandatory prepayments
or prepayment of Term Loans hereunder in each case as specified in the
respective Term Loan Extension Request, (iv) the final maturity date and the
scheduled amortization applicable to the Extended Term Loans shall be set forth
in the applicable Extension Amendment and the scheduled amortization of such
Existing Term Loan Tranche shall be adjusted to reflect the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of the Term Loans under such Existing Term Loan Tranche that have been extended
as Extended Term Loans as set forth in the applicable Extension Amendment;
provided, however, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche and (v) the covenants set forth in
Section 10.08 may be modified in a manner

 

-96-



--------------------------------------------------------------------------------

acceptable to Borrower, Administrative Agent and the Lenders party to the
applicable Extension Amendment, such modifications to become effective only
after the Final Maturity Date in effect immediately prior to giving effect to
such Extension Amendment (it being understood that each Lender providing
Extended Term Loans, by executing an Extension Amendment, agrees to be bound by
such provisions and waives any inconsistent provisions set forth in
Section 4.02, 4.07(b) or 13.04). Except as provided above, each Lender holding
Extended Term Loans shall be entitled to all the benefits afforded by this
Agreement (including, without limitation, the provisions set forth in
Section 2.09(b) and 2.10(b) applicable to Term Loans) and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Credit Parties, Holding Companies and RRR shall take any actions
reasonably required by Administrative Agent to ensure and/or demonstrate that
the Lien and security interests granted by the Security Documents continue to
secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the extension of any Term Loans, including,
without limitation, the procurement of title insurance endorsements reasonably
requested by and satisfactory to the Administrative Agent. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche modified to constitute Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans of any Extension Tranche shall
constitute a separate Tranche and Class of Term Loans from the Existing Term
Loan Tranche from which they were modified.

Borrower may, at any time request that all or a portion of the Revolving
Commitments of any Tranche (an “Existing Revolving Tranche” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Revolving Commitments, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Revolving Tranche) (a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical to those
applicable to the Revolving Commitments of the Existing Revolving Tranche from
which they are to be modified except (i) the scheduled termination date of the
Extended Revolving Commitments and the related scheduled maturity date of the
related Extended Revolving Loans shall be extended to the date set forth in the
applicable Extension Amendment, (ii) (A) the Applicable Margins with respect to
the Extended Revolving Loans may be higher or lower than the Applicable Margins
for the Revolving Loans of such Existing Revolving Tranche and/or (B) additional
fees may be payable to the Lenders providing such Extended Revolving Commitments
in addition to or in lieu of any increased Applicable Margins contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Fee Percentage with respect to the
Extended Revolving Commitments may be higher or lower than the Applicable Fee
Percentage for the Revolving Commitments of such Existing Revolving Tranche,
(iv) the covenants set forth in Section 10.08 may be modified in a manner
acceptable to Borrower, Administrative Agent and the Lenders party to the
applicable Extension Amendment, such modifications to become effective only
after the Final Maturity Date in effect immediately prior to giving effect to
such Extension Amendment and (v) the L/C Commitments of any L/C Lender that is
providing such Extended Revolving Commitments may be extended and the L/C
Sublimit may be increased, subject to clause (d) below (it being understood that
each Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 4.02, 4.07(b) or 13.04). Except as provided
above, each Lender holding Extended Revolving Commitments shall be entitled to
all the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Sections 2.09(b) and 2.10(b) applicable to existing
Revolving Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents. The Credit Parties, Holding
Companies and RRR shall take any actions reasonably required by Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Security Documents continue to secure all the Obligations and continue to
be perfected under the UCC or otherwise after giving effect to the extension of
any Revolving Commitments, including, without limitation, the procurement of
title insurance endorsements reasonably requested by and satisfactory to the
Administrative Agent. No Lender shall have any obligation to agree to have any
of its Revolving Commitments of any Existing Revolving

 

-97-



--------------------------------------------------------------------------------

Tranche modified to constitute Extended Revolving Commitments pursuant to any
Revolving Extension Request. Any Extended Revolving Commitments of any Extension
Tranche shall constitute a separate Tranche and Class of Revolving Commitments
from the Existing Revolving Tranche from which they were modified. If, on any
Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Existing Revolving Tranche, such Revolving Loans (and any
related participations) shall be deemed to be allocated as Extended Revolving
Loans (and related participations) and Existing Revolving Loans (and related
participations) in the same proportion as such Extending Lender’s Extended
Revolving Commitments bear to its remaining Revolving Commitments of the
Existing Revolving Tranche.

Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Tranche
are requested to respond (or such shorter period as is agreed to by
Administrative Agent in its sole discretion). Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Term Loans or Revolving Commitments of
the Existing Tranche subject to such Extension Request modified to constitute
Extended Term Loans or Extended Revolving Commitments, as applicable, shall
notify Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans or Revolving
Commitments of the Existing Tranche that it has elected to modify to constitute
Extended Term Loans or Extended Revolving Commitments, as applicable. In the
event that the aggregate amount of Term Loans or Revolving Commitments of the
Existing Tranche subject to Extension Elections exceeds the amount of Extended
Term Loans or Extended Revolving Commitments, as applicable, requested pursuant
to the Extension Request, Term Loans or Revolving Commitments subject to such
Extension Elections shall be modified to constitute Extended Term Loans or
Extended Revolving Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans or Revolving Commitments included in such Extension
Elections. Borrower shall have the right to withdraw any Extension Request upon
written notice to Administrative Agent in the event that the aggregate amount of
Term Loans or Revolving Commitments of the Existing Tranche subject to such
Extension Request is less than the amount of Extended Term Loans or Extended
Revolving Commitments, as applicable, requested pursuant to such Election
Request.

Extended Term Loans or Extended Revolving Commitments, as applicable, shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which shall be substantially in the form of Exhibit Q or Exhibit R to
this Agreement, as applicable, or, in each case, such other form as is
reasonably acceptable to Administrative Agent). Each Extension Amendment shall
be executed by Borrower, Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than (A) the Extending Lenders with respect to the Extended
Term Loans or Extended Revolving Commitments, as applicable, established
thereby, (B) with respect to any extension of the Revolving Commitments that
results in an extension of an L/C Lender’s obligations with respect to Letters
of Credit, the consent of such L/C Lender and (C) with respect to any extension
of the Revolving Commitments that results in an extension of the Swingline
Lender’s obligations with respect to Swingline Loans, the Swingline Lender). An
Extension Amendment may, subject to Sections 2.13(a) and (b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to effect the provisions of this
Section 2.13 (including, without limitation, (A) amendments to Section
2.04(b)(iii) and Section 2.09(b)(i) to permit reductions of Tranches of
Revolving Commitments (and prepayments of the related Revolving Loans) with an
R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of
Extended Revolving Commitments without a concurrent reduction of such Tranche of
Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
or Extended Revolving Commitments, as applicable).

 

-98-



--------------------------------------------------------------------------------

Defaulting Lender Provisions.

Notwithstanding anything to the contrary in this Agreement, if a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply:

the L/C Liabilities and the participations in outstanding Swingline Loan of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Commitments; provided that (i) the sum of each
Non-Defaulting Lender’s total Revolving Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation, (ii) subject to Section 13.21, neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim Borrower, Administrative Agent, any L/C Lender, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender and (iii) the
conditions set forth in Section 7.02(a) are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified the
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time);

to the extent that any portion (the “un-reallocated portion”) of the Defaulting
Lender’s L/C Liabilities and participations in outstanding Swingline Loan cannot
be so reallocated, whether by reason of the first proviso in clause (a) above or
otherwise, Borrower will, not later than three (3) Business Days after demand by
Administrative Agent (at the direction of any L/C Lender and/or the Swingline
Lender, as the case may be), (i) Cash Collateralize the obligations of Borrower
to the L/C Lender and the Swingline Lender in respect of such L/C Liabilities or
participations in outstanding Swingline Loans, as the case may be, in an amount
at least equal to the aggregate amount of the un-reallocated portion of such L/C
Liabilities or participations in any outstanding Swingline Loans, or (ii) in the
case of such participations in any outstanding Swingline Loans, prepay (subject
to clause (c) below) and/or Cash Collateralize in full the un-reallocated
portion thereof, or (iii) make other arrangements satisfactory to Administrative
Agent, and to the applicable L/C Lender and the Swingline Lender, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender;

Borrower shall not be required to pay any fees to such Defaulting Lender under
Section 2.05(a); and

any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 11 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lender or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Lender or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C

 

-99-



--------------------------------------------------------------------------------

Liabilities in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Liabilities owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Liabilities owed
to, such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(iv) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

Cure. If Borrower, Administrative Agent, each L/C Lender and the Swingline
Lender agree in writing in their discretion that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.14(a)),
(x) such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as
Administrative Agent may determine to be necessary to cause the Revolving
Exposure, L/C Liabilities and participations in any outstanding Swingline Loans
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such exposure of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while such Lender was a Defaulting Lender; and
provided, further, that no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender, and
(y) all Cash Collateral provided pursuant to Section 2.14(a)(ii) shall
thereafter be promptly returned to Borrower.

Certain Fees. Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.05 or
Section 2.03(h) (without prejudice to the rights of the Non-Defaulting Lenders
in respect of such fees), provided that (i) to the extent that all or a portion
of the L/C Liability or the participations in outstanding Swingline Loans of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.14, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (ii) to the extent that all or any portion of such L/C
Liability or participations in any outstanding Swingline Loans cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the L/C Lender and the Swingline Lender, as applicable, except to the extent of
any un-reallocated portion that is Cash Collateralized (and the pro rata payment
provisions of Section 4.02 will automatically be deemed adjusted to reflect the
provisions of this Section 2.14(c)).

Refinancing Amendments.

At any time after the Closing Date, Borrower may obtain Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Loans (or unused Revolving Commitments) then outstanding under
this Agreement (which for purposes of this clause (a) will be deemed to include
any then outstanding Other Term Loans, Incremental Term Loans, Other Revolving
Loans or Incremental Revolving Loans), in the form of Other Term Loans, Other
Term Loan Commitments, Other Revolving Loans or Other Revolving Commitments
pursuant to a Refinancing Amendment; provided that, notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Other
Revolving Commitments (and related outstandings), (B) repayments required upon
the maturity date of the Other Revolving Commitments or any other Tranche of
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments (subject to clause (3) below), (2) the permanent repayment
of Revolving Loans with respect to, and termination of, Other Revolving
Commitments after the date of obtaining any

 

-100-



--------------------------------------------------------------------------------

Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments, except that Borrower shall be permitted to permanently
repay and terminate commitments of any Class with an earlier maturity date on a
better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (3) assignments and participations of Other
Revolving Commitments and Other Revolving Loans shall be governed by the same
assignment and participation provisions applicable to other Revolving
Commitments and Revolving Loans. Each issuance of Credit Agreement Refinancing
Indebtedness under this Section 2.15(a) shall be in an aggregate principal
amount that is (x) not less than $5.0 million and (y) an integral multiple of
$1.0 million in excess thereof.

The effectiveness of any such Credit Agreement Refinancing Indebtedness shall be
subject solely to the satisfaction of the following conditions to the reasonable
satisfaction of Administrative Agent: (i) any Credit Agreement Refinancing
Indebtedness in respect of Revolving Commitments or Other Revolving Commitments
will have a maturity date that is not prior to the maturity date of the
Revolving Loans (or unused Revolving Commitments) being refinanced; (ii) any
Credit Agreement Refinancing Indebtedness in respect of Term Loans will have a
maturity date that is not prior to the maturity date of, and a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of, the Term Loans being refinanced (determined without giving effect to the
impact of prepayments on amortization of Term Loans being refinanced); (iii) the
aggregate principal amount of any Credit Agreement Refinancing Indebtedness
shall not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of reasonable and customary fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; (iv) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent and the Lenders of customary legal opinions and other documents; (v) to
the extent reasonably requested by the Administrative Agent, execution of
amendments to the Mortgages by the applicable Credit Parties and Collateral
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent; (vi) to the extent reasonably requested by the
Administrative Agent, delivery to the Administrative Agent of title insurance
endorsements reasonably satisfactory to the Administrative Agent; and
(vii) execution of a Refinancing Amendment by the Credit Parties, Administrative
Agent and Lenders providing such Credit Agreement Refinancing Indebtedness.

The Loans and Commitments established pursuant to this Section 2.15 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents. The Credit Parties,
Holding Companies and RRR shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the applicable Refinancing Amendment.

Upon the effectiveness of any Refinancing Amendment pursuant to this
Section 2.15, any Person providing the corresponding Credit Agreement
Refinancing Indebtedness that was not a Lender hereunder immediately prior to
such time shall become a Lender hereunder. Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Refinancing Amendment, and
(i) in the case of any Other Revolving Commitments resulting from such
Refinancing Amendment, the Total Revolving Commitments under, and for all
purpose of this Agreement, shall be increased by the aggregate amount of such
Other Revolving Commitments (net of any existing Revolving Commitments being
refinanced by such Refinancing Amendment), (ii) any Other Revolving Loans
resulting from such Refinancing Amendment shall be deemed to be additional
Revolving Loans hereunder, (iii) any Other Term Loans resulting from such
Refinancing Amendment shall be deemed to be Term Loans hereunder (to the extent
funded) and (iv) any Other Term Loan Commitments resulting from such Refinancing
Amendment shall be deemed to be Term Loan Commitments hereunder. Notwithstanding
anything to the contrary contained herein, Borrower, Collateral Agent and
Administrative Agent may (and each of Collateral Agent and Administrative Agent
are authorized by each other Secured Party to) execute such amendments and/or
amendments and restatements of any Credit Documents as may be necessary or
advisable to effectuate the provisions of this Section 2.15. Such amendments may
include provisions allowing any Other Term Loans to be treated on the same basis
as Term B Facility Loans in connection with declining prepayments.

 

-101-



--------------------------------------------------------------------------------

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans, Other Term Loan Commitments, Other Revolving Loans and/or Other
Revolving Commitments). Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of
Administrative Agent and Borrower, to effect the provisions of this Section
2.15. This Section 2.15 shall supersede any provisions in Section 4.02, 4.07(b)
or 13.04 to the contrary.

To the extent the Revolving Commitments are being refinanced on the effective
date of any Refinancing Amendment, then each of the Revolving Lenders having a
Revolving Commitment prior to the effective date of such Refinancing Amendment
(such Revolving Lenders the “Pre-Refinancing Revolving Lenders”) shall assign or
transfer to any Revolving Lender which is acquiring an Other Revolving
Commitment on the effective date of such amendment (the “Post-Refinancing
Revolving Lenders”), and such Post-Refinancing Revolving Lenders shall purchase
from each such Pre-Refinancing Revolving Lender, at the principal amount
thereof, such interests in Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans (but not, for the avoidance of doubt, the
related Revolving Commitments) outstanding on the effective date of such
Refinancing Amendment as shall be necessary in order that, after giving effect
to all such assignments or transfers and purchases, such Revolving Loans and
participation interests in such L/C Liabilities and Swingline Loans will be held
by Pre-Refinancing Revolving Lenders and Post-Refinancing Revolving Lenders
ratably in accordance with their Revolving Commitments and Other Revolving
Commitments, as applicable, after giving effect to such Refinancing Amendment
(and after giving effect to any Revolving Loans made on the effective date of
such Refinancing Amendment). Such assignments or transfers and purchases shall
be made pursuant to such procedures as may be designated by Administrative Agent
and shall not be required to be effectuated in accordance with Section 13.05.
For the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased pursuant
to this Section 2.15(f) shall, upon receipt thereof by the relevant
Post-Increase Revolving Lenders, be deemed to be Other Revolving Loans and
participation interests in L/C Liabilities and Swingline Loans in respect of the
relevant Other Revolving Commitments acquired by such Post-Increase Revolving
Lenders on the relevant amendment effective date and the terms of such Revolving
Loans and participation interests (including, without limitation, the interest
rate and maturity applicable thereto) shall be adjusted accordingly.

Cash Collateral.

Certain Credit Support Events. Without limiting any other requirements herein to
provide Cash Collateral, if (i) any L/C Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
extension of credit hereunder which has not been refinanced as a Revolving Loan
or reimbursed, in each case, in accordance with Section 2.03(d) or (ii) Borrower
shall be required to provide Cash Collateral pursuant to Section 11.01, Borrower
shall, within one (1) Business Day (in the case of clause (i) above) or
immediately (in the case of clause (ii) above) following any request by the
Administrative Agent or the applicable L/C Lender, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount.

Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Lenders and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Cash Collateral pursuant hereto, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral (including Cash Collateral provided in accordance with Sections
2.01(e), 2.03, 2.10(b)(ii), 2.10(c), 2.10(e), 2.14, 2.16 or 11.01) may be
applied pursuant to Section 2.16(c). If at any time the Administrative Agent
determines that Cash Collateral is

 

-102-



--------------------------------------------------------------------------------

subject to any right or claim of any Person prior to the right or claim of the
Administrative Agent or the L/C Lenders as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by any Defaulting Lenders). All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent or as
otherwise agreed to by the Administrative Agent. Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral in accordance with the account agreement
governing such deposit account.

Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.01(e), 2.03, 2.10(c), 2.10(e), 2.14 or 11.01 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Liabilities, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation), participations in Swingline Loans and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may otherwise be provided for herein.

Release. Cash Collateral (or the appropriate portion thereof) provided to reduce
un-reallocated portions or to secure other obligations shall, so long as no
Event of Default then exists, be released promptly following (i) the elimination
of the applicable un-reallocated portion or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, the assignment of such Defaulting
Lender’s Loans and Commitments to a Replacement Lender)) or (ii) the
determination by the Administrative Agent and the L/C Lenders that there exists
excess Cash Collateral (which, in any event, shall exist at any time that the
aggregate amount of Cash Collateral exceeds the Minimum Collateral Amount);
provided, however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Credit Documents and the other applicable
provisions of the Credit Documents, and (y) Borrower and the L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated un-reallocated portions or other obligations.

PAYMENTS OF PRINCIPAL AND INTEREST

Repayment of Loans.

Revolving Loans and Swingline Loans. Borrower hereby promises to pay (i) to
Administrative Agent for the account of each applicable Revolving Lender on each
R/C Maturity Date, the entire outstanding principal amount of such Revolving
Lender’s Revolving Loans of the applicable Tranche, and each such Revolving Loan
shall mature on the R/C Maturity Date applicable to such Tranche and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the first R/C Maturity Date after such Swingline Loan is made and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided, however, that on each date that a Revolving Borrowing is made,
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

Term A Facility Loans. Borrower hereby promises to pay to Administrative Agent
for the account of the Lenders with Term A Facility Loans made on the Closing
Date in repayment of the principal of such Term A Facility Loans, on each date
set forth on Annex C, that principal amount of such Term A Facility Loans, to
the extent then outstanding, as is set forth opposite such date (subject to
adjustment for any prepayments made under Section 2.09 or Section 2.10 or
Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12, in
Section 2.13 or in Section 2.15), and the remaining principal amount of such
Term A Facility Loans on the Term A Facility Maturity Date.

 

-103-



--------------------------------------------------------------------------------

Term B Facility Loans. Borrower hereby promises to pay to Administrative Agent
for the account of the Lenders with Term B Facility Loans in repayment of the
principal of such Term B Facility Loans, (i) on the last Business Day of each
fiscal quarter (commencing with the first full fiscal quarter following the
Closing Date), an aggregate amount equal to 0.25% of the aggregate principal
amount of all Term B Facility Loans outstanding on the Closing Date (subject to
adjustment for any prepayments made under Section 2.09 or Section 2.10 or
Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12, in
Section 2.13 or in Section 2.15) and (ii) the remaining principal amount of Term
B Facility Loans on the Term B Facility Maturity Date.

New Term Loans; Extended Term Loans; Other Term Loans. New Term Loans shall
mature in installments as specified in the related Incremental Joinder Agreement
pursuant to which such New Term Loans were made, subject, however, to
Section 2.12(b). Extended Term Loans shall mature in installments as specified
in the applicable Extension Amendment pursuant to which such Extended Term Loans
were established, subject, however, to Section 2.13(a). Other Term Loans shall
mature in installments as specified in the applicable Refinancing Amendment
pursuant to which such Other Term Loans were established, subject, however, to
Section 2.15(a).

Term A-3 Facility Loans. Borrower hereby promises to pay to Administrative Agent
for the account of the Lenders with Term A-3 Facility Loans (including, for the
avoidance of doubt, the Incremental Term A-3 Loans (as defined in the Third
Amendment) made on the Third Amendment Effective Date and the Fourth Amendment
Incremental Term A-3 Facility Loans made on the Fourth Amendment Effective
Date), on each date set forth on Annex C, that principal amount of such Term A-3
Facility Loans (including, for the avoidance of doubt, the Incremental Term A-3
Loans (as defined in the Third Amendment) made on the Third Amendment Effective
Date and the Fourth Amendment Incremental Term A-3 Facility Loans made on the
Fourth Amendment Effective Date), to the extent then outstanding, as is set
forth opposite such date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15), and the remaining
principal amount of such Term A-3 Facility Loans (including, for the avoidance
of doubt, the Incremental Term A-3 Loans (as defined in the Third Amendment)
made on the Third Amendment Effective Date and the Fourth Amendment Incremental
Term A-3 Facility Loans made on the Fourth Amendment Effective Date) on the Term
A Facility Maturity Date.

(b)      Term A-4 Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term A-4 Facility
Loans, on each date set forth on Annex D, that principal amount of such Term A-4
Facility Loans, to the extent then outstanding, as is set forth opposite such
date (subject to adjustment for any prepayments made under Section 2.09 or
Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in
Section 2.12, in Section 2.13 or in Section 2.15), and the remaining principal
amount of such Term A-4 Facility Loans on the Term A-4 Facility Maturity Date.

Interest.

Borrower hereby promises to pay to Administrative Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made or maintained
by such Lender to Borrower for the period from and including the date of such
Loan to but excluding the date such Loan shall be paid in full at the following
rates per annum:

during such periods as such Loan (including each Swingline Loan) is an ABR Loan,
the Alternate Base Rate (as in effect from time to time), plus the Applicable
Margin applicable to such Loan, and

during such periods as such Loan is a LIBOR Loan, for each Interest Period
relating thereto, the LIBO Rate for such Loan for such Interest Period, plus the
Applicable Margin applicable to such Loan.

 

-104-



--------------------------------------------------------------------------------

To the extent permitted by Law:

upon the occurrence and during the continuance of an Event of Default under
Section 11.01(b), 11.01(c), 11.01(g) or Section 11.01(h), all Obligations shall
automatically and without any action by any Person, bear interest at the Default
Rate; and

upon the occurrence and during the continuance of any other Event of Default, at
the written direction of the Required Lenders, all Obligations shall bear
interest at the Default Rate.

Interest which accrues under this paragraph shall be payable on demand.

Accrued interest on each Loan shall be payable (i) in the case of each ABR Loan
(including Swingline Loans), (x) quarterly in arrears on each Quarterly Date,
(y) on the date of any repayment or prepayment in full of all outstanding ABR
Loans of any Tranche of Loans (or of any Swingline Loan) (but only on the
principal amount so repaid or prepaid), and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in the
case of each LIBOR Loan, (x) on the last day of each Interest Period applicable
thereto and, if such Interest Period is longer than three months, on each date
occurring at three-month intervals after the first day of such Interest Period,
(y) on the date of any repayment or prepayment thereof or the conversion of such
Loan to a Loan of another Type (but only on the principal amount so paid,
prepaid or converted) and (z) at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, Administrative Agent
shall give notice thereof to the Lenders to which such interest is payable and
to Borrower.

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

Payments.

All payments of principal, interest, Reimbursement Obligations and other amounts
to be made by Borrower under this Agreement and the Notes, and, except to the
extent otherwise provided therein, all payments to be made by the Credit
Parties, Holding Companies and RRR under any other Credit Document, shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Administrative Agent at its account at the Principal Office,
not later than 2:00 p.m., New York time, on the date on which such payment shall
become due (each such payment made after such time on such due date may, at the
discretion of Administrative Agent, be deemed to have been made on the next
succeeding Business Day). Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.

Borrower shall, at the time of making each payment under this Agreement or any
Note for the account of any Lender, specify (in accordance with Sections 2.09
and 2.10, if applicable) to Administrative Agent (which shall so notify the
intended recipient(s) thereof) or, in the case of Swingline Loans, to the
Swingline Lender, the Class and Type of Loans, Reimbursement Obligations or
other amounts payable by Borrower hereunder to which such payment is to be
applied.

Except to the extent otherwise provided in the third sentence of
Section 2.03(h), each payment received by Administrative Agent or by any L/C
Lender (directly or through Administrative Agent) under this Agreement or any
Note for the account of any Lender shall be paid by Administrative Agent or by
such L/C Lender (through Administrative Agent), as the case may be, to such
Lender, in immediately available funds, (x) if the payment was actually received
by Administrative Agent or by such L/C Lender (directly or through
Administrative Agent), as the case may be, prior to 12:00 p.m. (Noon), New York
time on any day, on such day and (y) if the payment was actually received by
Administrative Agent or by such L/C Lender (directly or through Administrative
Agent), as the case may be, after 12:00 p.m. (Noon), New York time, on any day,
by 1:00 p.m., New York time, on the following Business Day (it being understood
that to the extent that any such payment is not made in full by Administrative
Agent or by

 

-105-



--------------------------------------------------------------------------------

such L/C Lender (through Administrative Agent), as the case may be,
Administrative Agent or such Lender (through Administrative Agent), as
applicable, shall pay to such Lender, upon demand, interest at the Federal Funds
Effective Rate from the date such amount was required to be paid to such Lender
pursuant to the foregoing clauses until the date Administrative Agent or such
L/C Lender (through Administrative Agent), as applicable, pays such Lender the
full amount).

If the due date of any payment under this Agreement or any Note would otherwise
fall on a day that is not a Business Day, such date shall be extended to the
next succeeding Business Day, and interest shall be payable for any principal so
extended for the period of such extension at the rate then borne by such
principal.

Pro Rata Treatment. Except to the extent otherwise provided herein: (a) each
borrowing of Loans of a particular Class from the Lenders under Section 2.01
shall be made from the relevant Lenders, each payment of commitment fees under
Section 2.05 in respect of Commitments of a particular Class shall be made for
the account of the relevant Lenders, and each termination or reduction of the
amount of the Commitments of a particular Class under Section 2.04 shall be
applied to the respective Commitments of such Class of the relevant Lenders pro
rata according to the amounts of their respective Commitments of such Class;
(b) except as otherwise provided in Section 5.04, LIBOR Loans of any
Class having the same Interest Period shall be allocated pro rata among the
relevant Lenders according to the amounts of their respective Revolving
Commitments and Term Loan Commitments (in the case of the making of Loans) or
their respective Revolving Loans and Term Loans (in the case of conversions and
continuations of Loans); (c) except as otherwise provided in Section 2.09(b),
Section 2.10(b), Section 2.12, Section 2.13, Section 2.14, Section 2.15,
Section 13.04 or Section 13.05(d), each payment or prepayment of principal of
any Class of Revolving Loans or of any particular Class of Term Loans shall be
made for the account of the relevant Lenders pro rata in accordance with the
respective unpaid outstanding principal amounts of the Loans of such Class held
by them; and (d) except as otherwise provided in Section 2.09(b),
Section 2.10(b), Section 2.12, Section 2.13, Section 2.14, Section 2.15,
Section 13.04 or Section 13.05(d), each payment of interest on Revolving Loans
and Term Loans shall be made for the account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; and (e) except as otherwise provided in Section
2.09(b)(ii) (with respect to rejecting Lenders), Section 2.10(b) (with respect
to declining Lenders), Section 2.13 (with respect to accepting and declining
Lenders), Section 2.14, Section 13.04(b) or Section 13.05(d), Borrower hereby
agrees that each borrowing of, each payment or prepayment in respect of
principal or interest of, each conversion of one Type of Loans to another Type
of Loans, and the selection of Interest Periods in respect of, the Term A
Facility Loans and the Term A-3 Facility Loans shall, in each case, be allocated
pro rata between the Term A Facility Loans and the Term A-3 Facility Loans
according to the aggregate outstanding principal amount of Term A Facility Loans
and Term A-3 Facility Loans..

Computations. Interest on LIBOR Loans, commitment fees and Letter of Credit fees
shall be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such amounts are payable and interest on ABR Loans and Reimbursement
Obligations shall be computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which such amounts are payable.

Minimum Amounts. Except for mandatory prepayments made pursuant to Section 2.10
and conversions or prepayments made pursuant to Section 5.04, and Borrowings
made to pay Reimbursement Obligations, each Borrowing, conversion and partial
prepayment of principal of Loans shall be in an amount at least equal to (a) in
the case of Term Loans, $5.0 million with respect to ABR Loans and $5.0 million
with respect to LIBOR Loans and in multiples of $100,000 in excess thereof or,
if less, the remaining Term Loans and (b) in the case of Revolving Loans and
Swingline Loans, $2.5 million with respect to ABR Loans and $2.5 million with
respect to LIBOR Loans and in multiples of $100,000 in excess thereof
(borrowings, conversions or prepayments of or into Loans of different Types or,
in the case of LIBOR Loans, having different Interest Periods at the same time
hereunder to be deemed separate borrowings, conversions and prepayments for
purposes of the foregoing, one for each Type or Interest Period) or, if less,
the remaining Revolving Loans. Anything in this Agreement to the contrary
notwithstanding, the aggregate

 

-106-



--------------------------------------------------------------------------------

principal amount of LIBOR Loans having the same Interest Period shall be in an
amount at least equal to $1.0 million and in multiples of $100,000 in excess
thereof and, if any LIBOR Loans or portions thereof would otherwise be in a
lesser principal amount for any period, such Loans or portions, as the case may
be, shall be ABR Loans during such period.

Certain Notices. Notices by Borrower to Administrative Agent (or, in the case of
repayment of the Swingline Loans, to the Swingline Lender) of terminations or
reductions of the Commitments, of Borrowings, conversions, continuations and
optional prepayments of Loans and of Classes of Loans, of Types of Loans and of
the duration of Interest Periods shall be irrevocable and shall be effective
only if received by Administrative Agent (or, in the case of Swingline Loans,
the Swingline Lender) by telephone not later than 1:00 p.m., New York time
(promptly followed by written notice via facsimile or electronic mail), on at
least the number of Business Days prior to the date of the relevant termination,
reduction, Borrowing, conversion, continuation or prepayment or the first day of
such Interest Period specified in the table below (unless otherwise agreed to by
Administrative Agent in its sole discretion), provided that Borrower may make
any such notice conditional upon the occurrence of a Person’s acquisition or
sale or any incurrence of indebtedness or issuance of Equity Interests.

NOTICE PERIODS

 

Notice

   Number of
Business Days Prior

Termination or reduction of Commitments

   3

Borrowing or optional prepayment of, or conversions into, ABR Loans

   1

Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans

   3

Borrowing or repayment of Swingline Loans

   same day

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day). Each such notice of the duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate.
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice. In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan. In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

Non-Receipt of Funds by Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBOR Loans (or, in the case of any
Borrowing of ABR Loans, prior to 12:00 noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in

 

-107-



--------------------------------------------------------------------------------

accordance with Section 2.02 (or, in the case of a Borrowing of ABR Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the Federal Funds Effective Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to ABR Loans. If
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to Borrower the amount of such interest paid by Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

Unless the Administrative Agent shall have received notice from Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Lenders hereunder that Borrower will not make
such payment, the Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Lenders, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or the L/C Lenders, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate. A notice of the Administrative Agent
to any Lender or Borrower with respect to any amount owing under this subsection
(b) shall be conclusive, absent manifest error.

Right of Setoff, Sharing of Payments; Etc.

If any Event of Default shall have occurred and be continuing, each Credit Party
agrees that, in addition to (and without limitation of) any right of setoff,
banker’s lien or counterclaim a Lender may otherwise have, each Lender shall be
entitled, at its option (to the fullest extent permitted by law), subject to
obtaining the prior written consent of the Administrative Agent, to set off and
apply any deposit (general or special, time or demand, provisional or final), or
other indebtedness, held by it for the credit or account of such Credit Party at
any of its offices, in Dollars or in any other currency, against any principal
of or interest on any of such Lender’s Loans, Reimbursement Obligations or any
other amount payable to such Lender hereunder that is not paid when due
(regardless of whether such deposit or other indebtedness is then due to such
Credit Party), in which case it shall promptly notify such Credit Party thereof;
provided, however, that such Lender’s failure to give such notice shall not
affect the validity thereof; and provided further that no such right of setoff,
banker’s lien or counterclaim shall apply to any funds held for further
distribution to any Governmental Authority.

Each of the Lenders agrees that, if it should receive (other than pursuant to
Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12, Section 2.13,
Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as otherwise
specifically provided herein or in the Engagement Letters) any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents (including any guarantee),
or otherwise) which is applicable to the payment of the principal of, or
interest on, the Loans, Reimbursement Obligations or fees, the sum of which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such amounts then owed and due to such Lender bears
to the total of such amounts then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall

 

-108-



--------------------------------------------------------------------------------

result in a proportional participation by all of the Lenders in such amount;
provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Borrower consents to the foregoing arrangements.

Borrower agrees that any Lender so purchasing such a participation may exercise
all rights of setoff, banker’s lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender were a direct holder of Loans
or other amounts (as the case may be) owing to such Lender in the amount of such
participation.

Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other Indebtedness or obligation
of any Credit Party, Holding Company or RRR. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section 4.07 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.

Notwithstanding anything to the contrary contained in this Section 4.07, in the
event that any Defaulting Lender exercises any right of setoff, (i) all amounts
so set off will be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, each L/C Lender,
the Swingline Lender and the Lenders and (ii) the Defaulting Lender will provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

YIELD PROTECTION, ETC.

Additional Costs.

If any Change in Law shall:

subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Note, any Letter of Credit or any Lender’s participation therein,
any L/C Document or any Loan made by it, any deposits, reserves, other
liabilities or capital attributable thereto or change the basis of taxation of
payments to such Lender in respect thereof by any Governmental Authority (except
for any Covered Taxes or Excluded Taxes);

impose, modify or hold applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets held by, deposits or
other liabilities in or for the account of, advances, loans or other extensions
of credit by, or any other acquisition of funds by, any office of such Lender,
in each case, that is not otherwise included in the determination of the LIBO
Rate hereunder; or

impose on any Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or LIBOR Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such

 

-109-



--------------------------------------------------------------------------------

Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost. If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

A certificate as to any additional amounts setting forth the calculation of such
additional amounts pursuant to this Section 5.01 submitted by such Lender or L/C
Lender, through Administrative Agent, to Borrower shall be conclusive in the
absence of clearly demonstrable error. Without limiting the survival of any
other covenant hereunder, this Section 5.01 shall survive the termination of
this Agreement and the payment of the Notes and all other Obligations payable
hereunder.

In the event that any Lender shall have determined that any Change in Law
affecting such Lender or any Lending Office of such Lender or the Lender’s
holding company with regard to capital or liquidity requirements, does or shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of its obligations hereunder, the Commitments
of such Lender, the Loans made by, or participations in Letters of Credit and
Swingline Loans held by such Lender, or the Letters of Credit issued by such L/C
Lender, to a level below that which such Lender or such holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time, after submission by such Lender or
Borrower (with a copy to Administrative Agent) of a written request therefor
(setting forth in reasonable detail the amount payable to the affected Lender
and the basis for such request), Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided, however, that Borrower shall not be required to
compensate a Lender pursuant to this Section 5.01 for any increased costs or
reductions incurred more than ninety (90) days prior to the date that such
Lender notifies Borrower of the change in law giving rise to such increased
costs incurred or reductions suffered and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Inability to Determine Interest Rate. If prior to the first day of any Interest
Period: (a) Administrative Agent shall have determined (which determination
shall be conclusive and binding upon Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBO Base Rate for such Interest Period or (b) Administrative
Agent shall have received notice from the Required Lenders that Dollar deposits
are not available in the relevant amount and for the relevant Interest Period
available to the Required Lenders in the London interbank market or (c) the
Required Lenders determine that the LIBO Rate for any requested Interest Period
with respect to a proposed LIBOR Loan does not adequately and fairly reflect the
cost to such Lenders of funding such LIBOR Loans (in each case, “Impacted
Loans”), Administrative Agent shall give electronic mail or telephonic notice
thereof to Borrower and the Lenders as soon as practicable thereof. If such
notice is given, (x) any LIBOR Loans requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans that were to have
been converted on the first day of such Interest Period to LIBOR Loans shall be
converted to, or continued as, ABR Loans and (z) any outstanding LIBOR Loans
shall be converted, on the first day of such Interest Period, to ABR Loans.
Until such notice has been withdrawn by Administrative Agent (which the
Administrative Agent agrees to do if the circumstances giving rise to such
notice cease to exist), no further LIBOR Loans shall be made, or continued as
such, nor shall Borrower have the right to convert Loans to, LIBOR Loans.

Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice

 

-110-



--------------------------------------------------------------------------------

delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

Illegality. Notwithstanding any other provision of this Agreement, in the event
that any change after the date hereof in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender or
its Applicable Lending Office to honor its obligation to make or maintain LIBOR
Loans or issue Letters of Credit hereunder (and, in the sole opinion of such
Lender, the designation of a different Applicable Lending Office would either
not avoid such unlawfulness or would be disadvantageous to such Lender), then
such Lender shall promptly notify Borrower thereof (with a copy to
Administrative Agent) and such Lender’s obligation to make or continue, or to
convert Loans of any other Type into, LIBOR Loans or issue Letters of Credit
shall be suspended until such time as such Lender or L/C Lender may again make
and maintain LIBOR Loans or issue Letters of Credit (in which case the
provisions of Section 5.04 shall be applicable).

Treatment of Affected Loans. If the obligation of any Lender to make LIBOR Loans
or to continue, or to convert ABR Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.03, such Lender’s LIBOR Loans shall be automatically
converted into ABR Loans on the last day(s) of the then current Interest
Period(s) for such LIBOR Loans (or on such earlier date as such Lender may
specify to Borrower with a copy to Administrative Agent as is required by law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.03 which gave rise to such conversion no
longer exist:

to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal which would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its ABR Loans; and

all Loans which would otherwise be made or continued by such Lender as LIBOR
Loans shall be made or continued instead as ABR Loans and all ABR Loans of such
Lender which would otherwise be converted into LIBOR Loans shall remain as ABR
Loans.

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Compensation.

Borrower agrees to indemnify each Lender and to hold each Lender harmless from
any loss or expense (excluding any loss of profits or margin) which such Lender
may sustain or incur as a consequence of (1) default by Borrower in payment when
due of the principal amount of or interest on any LIBOR Loan, (2) default by
Borrower in making a borrowing of, conversion into or continuation of LIBOR
Loans after Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement, (3) Borrower making any prepayment other than
on the date specified in the relevant prepayment notice, or (4) the conversion
or the making of a payment or a

 

-111-



--------------------------------------------------------------------------------

prepayment (including any repayments or prepayments made pursuant to
Sections 2.09 or 2.10 or as a result of an acceleration of Loans pursuant to
Section 11.01 or as a result of the replacement of a Lender pursuant to
Section 2.11 or 13.04(b)) of LIBOR Loans on a day which is not the last day of
an Interest Period with respect thereto, including in each case, any such loss
(excluding any loss of profits or margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained; provided that no such amounts
under this Section 5.05(a) shall be payable by Borrower in connection with any
termination in accordance with Section 2.12(b) of any Interest Period of one
month or shorter.

For the purpose of calculation of all amounts payable to a Lender under this
Section 5.05 each Lender shall be deemed to have actually funded its relevant
LIBOR Loan through the purchase of a deposit bearing interest at the LIBO Base
Rate in an amount equal to the amount of the LIBOR Loan and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection. Any Lender requesting compensation pursuant to this
Section 5.05 will furnish to Administrative Agent and Borrower a certificate
setting forth the basis and amount of such request and such certificate, absent
manifest error, shall be conclusive. Without limiting the survival of any other
covenant hereunder, this covenant shall survive the termination of this
Agreement and the payment of the Obligations and all other amounts payable
hereunder.

Net Payments.

Except as provided in this Section 5.06(a), all payments made by any Credit
Party, each Holding Company and RRR hereunder or under any Note or any Guarantee
will be made without setoff, counterclaim or other defense. Except as required
by law, all such payments will be made free and clear of, and without deduction
or withholding for, any present or future Taxes now or hereafter imposed by any
Governmental Authority or taxing authority with respect to such payments
(including Taxes imposed or asserted on amounts payable under this Section). If
any Covered Taxes are so deducted or withheld, then the applicable Credit Party,
each Holding Company and RRR agrees to increase the sum payable by such Credit
Party, each Holding Company or RRR so that, after such deduction or withholding
(including such deduction or withholding on account of Covered Taxes applicable
to additional sums payable under this Section), such payment will not be less
than the amount provided for herein or in such other Credit Document. The
applicable withholding agent shall timely pay the amount of any Taxes deducted
or withheld from a payment made by a Credit Party, each Holding Company or RRR
hereunder or under any note or any Guarantee to the relevant Governmental
Authority in accordance with applicable law. Borrower shall furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law documentation reasonably satisfactory to the
Administrative Agent evidencing such payment by the applicable Credit Party,
each Holding Company or RRR. The Credit Parties, each Holding Company and RRR
agree to jointly and severally indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse such Lender upon its written request, for
the amount of any Covered Taxes so levied or imposed and paid by such Lender
(including Covered Taxes imposed or asserted on amounts payable under this
Section) and for any other reasonable expenses arising therefrom, in each case,
whether or not such Covered Taxes were correctly or legally imposed. Such
written request shall include a certificate of such Lender setting forth in
reasonable detail the basis of such request and such certificate, absent
manifest error, shall be conclusive.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission

 

-112-



--------------------------------------------------------------------------------

of such documentation (other than such documentation set forth in
Section 5.06(b)(ii), (c), and (d) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. If
Administrative Agent is a U.S. Person, it shall deliver two executed originals
of Internal Revenue Service Form W-9 certifying that it is exempt from U.S.
federal backup withholding tax. Otherwise, Administrative Agent (including any
successor Administrative Agent that is not a U.S. Person) shall deliver two duly
completed copies of Internal Revenue Service Form W-8ECI (with respect to any
payments to be received on its own behalf) and Internal Revenue Service Form
W-8IMY (for all other payments) certifying that it is a “U.S. branch” and that
the payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Credit Parties to be
treated as a U.S. Person with respect to such payments (and the Credit Parties
and Administrative Agent agree to so treat Administrative Agent as a U.S. Person
with respect to such payments), with the effect that the Credit Parties can make
payments to Administrative Agent without deduction or withholding of any Taxes
imposed by the United States.

(ii)    Each Lender that is not a U.S. Person (a “Non-U.S. Lender”) agrees to
the extent it is legally entitled to do so to deliver to Borrower and
Administrative Agent on or prior to the Closing Date or, in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 13.05 (unless the assigned or transferee Lender was already a Lender
hereunder immediately prior to such assignment or transfer and was in compliance
with this Section 5.06(b) as of the date of such assignment or transfer), on the
date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of the applicable Internal Revenue Service Form
W-8 together with any applicable attachments certifying to such Lender’s
entitlement to exemption from or reduction in the rate of United States
withholding tax with respect to payments to be made under this Agreement, any
other Credit Document or any Guarantee, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (x) a certificate
substantially in the form of Exhibit E (any such certificate, a “Foreign Lender
Certificate”) and (y) two accurate and complete original signed copies of the
applicable Internal Revenue Service Form W-8 certifying to such Lender’s
entitlement to the benefits of the exemption for portfolio interest under
Section 871(h) or 881(c) of the Code. Each Non-U.S. Lender, to the extent it is
not the beneficial owner, shall deliver to Administrative Agent and to Borrower,
on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof), on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), or on
such later date when such Lender ceases to act for its own account with respect
to any portion of such sums paid or payable, and at such other times as may be
necessary in the determination of Borrower or Administrative Agent, (i) two
original copies of the forms or statements required to be provided by such
Lender under this Section 5.06(b), properly completed and duly executed by such
Lender, to establish the portion of any such sums paid or payable with respect
to which such Lender acts for its own account and is not subject to United
States withholding tax, and (ii) two original copies of Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Lender, together with the applicable Internal Revenue Service Form W-8, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-1, D-2 or
D-3, as applicable, and/or any other certification documents from each
beneficial owner. In addition, each Lender agrees that from time to time after
the Closing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to Borrower and Administrative Agent two new accurate and complete
original signed copies of the applicable Internal Revenue Service Form W-8 and,
as applicable, a Foreign Lender Certificate, as the case may be, and such other
forms as may be required by applicable law in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note or any Guarantee. Notwithstanding the foregoing, no Lender shall be
required to deliver any such form or certificate if a change in treaty, law or
regulation has occurred prior to the date on which such delivery would otherwise
be required that renders any such form or certificate inapplicable or would
prevent the Lender from duly completing and delivering any such form or
certificate with respect to it and such Lender so advises Borrower.

Each Lender and Administrative Agent that is a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) shall deliver at the time(s)
and in the manner(s) prescribed by applicable law, to Borrower

 

-113-



--------------------------------------------------------------------------------

and Administrative Agent (as applicable), a properly completed and duly executed
Internal Revenue Service Form W-9, or any successor form, certifying that such
Person is exempt from United States backup withholding Tax on payments made
hereunder.

If a payment made to a Lender under any Credit Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 5.06(d), FATCA shall include any
amendments made to FATCA after the date of this Agreement.

In addition, Borrower agrees to (and shall timely) pay any present or future
stamp or documentary taxes or any other similar charges or similar levies which
arise from any payment made hereunder or under the Notes or from the execution,
delivery, filing, recordation or registration of, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).

Any Lender claiming any additional amounts payable pursuant to this Section 5.06
agrees to use (at the Credit Parties’ expense) reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such change would
avoid the need for, or in the opinion of such Lender, materially reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the sole judgment of such Lender, be otherwise disadvantageous to such
Lender.

If (i) Administrative Agent or any Lender receives a cash refund in respect of
an overpayment of Taxes from a Governmental Authority with respect to, and
actually resulting from, an amount of Taxes actually paid to or on behalf of
Administrative Agent or such Lender by Borrower or any other Credit Party, each
Holding Company or RRR (a “Tax Benefit”) and (ii) Administrative Agent or such
Lender determines in its good faith sole discretion that such Tax Benefit has
been correctly paid by such Governmental Authority, and will not be required to
be repaid to such Governmental Authority, then Administrative Agent or such
Lender shall notify Borrower of such Tax Benefit and forward the proceeds of
such Tax Benefit (or relevant portion thereof) to Borrower as reduced by any
reasonable expense or liability incurred by Administrative Agent or such Lender
in connection with obtaining such Tax Benefit; provided, however, that Borrower,
upon the request of Administrative Agent or such Lender, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent or such
Lender in the event Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 5.06(g) shall not be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person. Notwithstanding anything to the
contrary, in no event will any Lender be required to pay any amount to Borrower
the payment of which would place such Lender in a less favorable net after-tax
position than such Lender would have been in if the additional amounts giving
rise to such refund of any Taxes had never been paid.

For purposes of this Section 5.06, the term “applicable law” includes FATCA.

 

-114-



--------------------------------------------------------------------------------

GUARANTEES

The Guarantees. Each (a) Guarantor, jointly and severally with each other
Guarantor, hereby guarantees as primary obligor and not as surety to each
Secured Party and its successors and assigns the prompt payment and performance
in full when due (whether at stated maturity, by acceleration, demand or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Bankruptcy Code after
any bankruptcy or insolvency petition under the Bankruptcy Code) on the Loans
made by the Lenders to, and the Notes held by each Lender of, Borrower, and
(b) Credit Party, jointly and severally with each other Credit Party, hereby
guarantees as primary obligor and not as surety to each Secured Party and its
successors and assigns the prompt payment and performance in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest (including any interest, fees, costs or charges that would accrue
but for the provisions of the Bankruptcy Code after any bankruptcy or insolvency
petition under the Bankruptcy Code) of all other Obligations from time to time
owing to the Secured Parties by any other Credit Party under any Credit
Document, any Swap Contract entered into with a Swap Provider or any Cash
Management Agreement entered into with a Cash Management Bank, in each case now
or hereinafter created, incurred or made, whether absolute or contingent,
liquidated or unliquidated and strictly in accordance with the terms thereof;
provided, that (i) the obligations guaranteed shall exclude obligations under
any Swap Contract or Cash Management Agreements with respect to which the
applicable Swap Provider or Cash Management Bank, as applicable, provides notice
to Borrower that it does not want such Swap Contract or Cash Management
Agreement, as applicable, to be secured, and (ii) as to each Guarantor the
obligations guaranteed by such Guarantor hereunder shall not include any
Excluded Swap Obligations in respect of such Guarantor (such obligations being
guaranteed pursuant to clauses (a) and (b) above being herein collectively
called the “Guaranteed Obligations” (it being understood that the Guaranteed
Obligations of Borrower shall be limited to those referred to in clause
(b) above)). Each Credit Party, jointly and severally with each other Credit
Party, hereby agrees that if any other Credit Party shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, such Credit Party will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Obligations Unconditional. The obligations of the Credit Parties under
Section 6.01 shall constitute a guaranty of payment (and not of collection) and
are absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (except for Payment in Full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any of the Credit Parties with respect to its respective guaranty
of the Guaranteed Obligations which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:

at any time or from time to time, without notice to the Credit Parties, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be amended in any respect, or any right
under the Credit Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

 

-115-



--------------------------------------------------------------------------------

the release of any other Credit Party pursuant to Section 6.08;

any renewal, extension or acceleration of, or any increase in the amount of the
Guaranteed Obligations, or any amendment, supplement, modification or waiver of,
or any consent to departure from, the Credit Documents;

any failure or omission to assert or enforce or agreement or election not to
assert or enforce, delay in enforcement, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise or enforcement of, any
claim or demand or any right, power or remedy (whether arising under any Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

any settlement, compromise, release, or discharge of, or acceptance or refusal
of any offer of payment or performance with respect to, or any substitutions
for, the Guaranteed Obligations or any subordination of the Guaranteed
Obligations to any other obligations;

the validity, perfection, non-perfection or lapse in perfection, priority or
avoidance of any security interest or lien, the release of any or all collateral
securing, or purporting to secure, the Guaranteed Obligations or any other
impairment of such collateral;

any exercise of remedies with respect to any security for the Guaranteed
Obligations (including, without limitation, any collateral, including the
Collateral securing or purporting to secure any of the Guaranteed Obligations)
at such time and in such order and in such manner as the Administrative Agent
and the Secured Parties may decide and whether or not every aspect thereof is
commercially reasonable and whether or not such action constitutes an election
of remedies and even if such action operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy that any Credit Party
would otherwise have and without limiting the generality of the foregoing or any
other provisions hereof, each Credit Party hereby expressly waives any and all
benefits which might otherwise be available to such Credit Party as a surety
under applicable law, including, without limitation, California Civil Code
Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433; or

any other circumstance whatsoever which may or might in any manner or to any
extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article 6 or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance.

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement, the Notes, the Swap Contracts or
the Cash Management Agreements or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Credit Parties waive any
and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party thereof upon this guarantee or acceptance of this
guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
guarantee, and all dealings between the Credit Parties and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this guarantee. This guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right

 

-116-



--------------------------------------------------------------------------------

of offset with respect to the Guaranteed Obligations at any time or from time to
time held by the Secured Parties, and the obligations and liabilities of the
Credit Parties hereunder shall not be conditioned or contingent upon the pursuit
by the Secured Parties or any other Person at any time of any right or remedy
against any Credit Party or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Credit Parties and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

Reinstatement. The obligations of the Credit Parties under this Article VI shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Credit Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. The Credit Parties jointly and severally agree that
they will indemnify each Secured Party on demand for all reasonable costs and
expenses (including reasonable fees of counsel) incurred by such Secured Party
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, other than any costs or expenses
resulting from the gross negligence, bad faith or willful misconduct of, or
material breach by, such Secured Party.

Subrogation; Subordination. Each Credit Party hereby agrees that until the
payment and satisfaction in full in cash of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 6.01, whether by subrogation,
contribution or otherwise, against any Credit Party of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. The payment
of any amounts due with respect to any indebtedness of any Credit Party now or
hereafter owing to any Credit Party by reason of any payment by such Credit
Party under the Guarantee in this Article VI is hereby subordinated to the prior
Payment in Full in cash of the Guaranteed Obligations. Upon the occurrence and
during the continuance of an Event of Default, each Credit Party agrees that it
will not demand, sue for or otherwise attempt to collect any such indebtedness
of any other Credit Party to such Credit Party until the Obligations shall have
been Paid in Full in cash. If an Event of Default has occurred and is
continuing, and any amounts are paid to the Credit Parties in violation of the
foregoing limitation, such amounts shall be collected, enforced and received by
such Credit Party as trustee for the Secured Parties and be paid over to
Administrative Agent on account of the Guaranteed Obligations without affecting
in any manner the liability of such Credit Party under the other provisions of
the guaranty contained herein.

Remedies. The Credit Parties jointly and severally agree that, as between the
Credit Parties and the Lenders, the obligations of any Credit Party under this
Agreement and the Notes may be declared to be forthwith due and payable as
provided in Article XI (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Article XI) for purposes of
Section 6.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable arising under the Bankruptcy Code or any other federal or state
bankruptcy, insolvency or other law providing for protection from creditors) as
against such other Credit Parties and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the other Credit Parties for purposes of Section 6.01.

Continuing Guarantee. The guarantee in this Article VI is a continuing guarantee
of payment and performance, and shall apply to all Guaranteed Obligations
whenever arising.

 

-117-



--------------------------------------------------------------------------------

General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Credit Party under Section 6.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 6.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Credit Party, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

Release of Guarantors. If, in compliance with the terms and provisions of the
Credit Documents, (i) the Equity Interests of any Guarantor are directly or
indirectly sold or otherwise transferred such that such Guarantor no longer
constitutes a Restricted Subsidiary (a “Transferred Guarantor”) to a Person or
Persons, none of which is Borrower or a Restricted Subsidiary, or (ii) any
Restricted Subsidiary is designated as or becomes an Unrestricted Subsidiary,
upon the consummation of such sale or transfer, Transferred Guarantor, and upon
such designation, such Person so designated or which becomes such an
Unrestricted Subsidiary, as the case may be, shall be automatically released
from its obligations under this Agreement (including under Section 13.03 hereof)
and the other Credit Documents, and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document, and the pledge of
Equity Interests in any Transferred Guarantor or any Unrestricted Subsidiary to
Collateral Agent pursuant to the Security Documents shall be automatically
released, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, Collateral
Agent shall take such actions as are necessary to effect and evidence each
release described in this Section 6.08 in accordance with the relevant
provisions of the Security Documents and this Agreement.

Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 6.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.09, or otherwise
under the Guarantee, as it relates to such Credit Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Payment in Full of
the Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 6.09 constitute, and this Section 6.09 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Right of Contribution. Each Credit Party hereby agrees that to the extent that a
Credit Party (a “Funding Credit Party”) shall have paid more than its Fair Share
(as defined below) of any payment made hereunder, such Credit Party shall be
entitled to seek and receive contribution from and against any other Credit
Party hereunder which has not paid its Fair Share of such payment. Each Credit
Party’s right of contribution shall be subject to the terms and conditions of
Section 6.04. The provisions of this Section 6.10 shall in no respect limit the
obligations and liabilities of any Credit Party to the Secured Parties, and each
Credit Party shall remain liable to the Secured Parties for the full amount
guaranteed by such Credit Party hereunder. “Fair Share” means, with respect to a
Credit Party as of any date of determination, an amount equal to (i) the ratio
of (A) the Adjusted Maximum Amount (as defined below) with respect to such
Credit Party to (B) the aggregate of the Adjusted Maximum Amounts with respect
to all Credit Parties multiplied by (ii) the aggregate amount paid or
distributed on or before such date by all Funding Credit Parties under this
Article VI in respect of the Guaranteed Obligations. “Adjusted Maximum Amount”
means, with respect to a Credit Party as of any date of determination, the
maximum aggregate amount of the obligations of such Credit Party under this
Article VI; provided that, solely for purposes of calculating the “Adjusted
Maximum Amount” with respect to any Credit Party for purposes of this
Section 6.10, any assets or liabilities of such Credit Party arising by virtue
of any rights to subrogation, reimbursement or indemnification or any rights to
or obligations of contribution hereunder shall not be considered as assets or
liabilities of such Credit Party. The amounts payable as contributions hereunder
shall be determined as of the date on which the related payment or distribution
is made by the applicable Funding Credit Party.

 

-118-



--------------------------------------------------------------------------------

CONDITIONS PRECEDENT

Conditions to Initial Extensions of Credit.

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

Corporate Documents.

Administrative Agent shall have received copies of the Organizational Documents
of each Credit Party, each Holding Company and RRR and evidence of all corporate
or other applicable authority for each Credit Party, each Holding Company and
RRR (including resolutions or written consents and incumbency certificates) with
respect to the execution, delivery and performance of such of the Credit
Documents to which each such Credit Party, Holding Company and RRR is intended
to be a party as of the Closing Date, certified as of the Closing Date as
complete and correct copies thereof by a Responsible Officer of each Credit
Party, Holding Company and RRR (or the member or manager or general partner of
such Credit Party, Holding Company and RRR, as applicable).

Administrative Agent shall have received:

certified copies of the GVR/ANC License Agreement, each Native American Contract
(or, in the case of Native American Contracts, forms of such contracts), the
Holding Company Tax Sharing Agreement, the LandCo Support Agreement and the
LandCo Credit Agreement, duly executed by the parties thereto, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Closing Date; and

certified copies of the documentation governing the Senior Unsecured Notes, duly
executed by all parties thereto, which is in full force and effect on the
Closing Date.

Officer’s Certificate. Administrative Agent shall have received an Officer’s
Certificate of Borrower, dated the Closing Date, certifying that the conditions
set forth in Sections 7.01(t), 7.02(a)(i) and 7.02(a)(ii) (giving effect to the
provisions contained therein) have been satisfied.

Opinions of Counsel. Administrative Agent shall have received the following
opinions, each of which shall be addressed to the Administrative Agent, the
Collateral Agent and the Lenders, dated the Closing Date and covering such
matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type:

an opinion of Milbank, Tweed, Hadley & McCloy LLP, special counsel to the Credit
Parties; and

opinions of local counsel to the Credit Parties in such jurisdictions as are set
forth in Schedule 7.01.

Notes. Administrative Agent shall have received copies of the Notes, duly
completed and executed, for each Lender that requested a Note at least three
(3) Business Days prior to the Closing Date.

 

-119-



--------------------------------------------------------------------------------

Credit Agreement. Administrative Agent shall have received this Agreement
(a) executed and delivered by a duly authorized officer of each Credit Party and
(b) executed and delivered by a duly authorized officer of each Person that is a
Lender on the Closing Date.

Filings and Lien Searches. Administrative Agent shall have received (i) UCC
financing statements in form appropriate for filing in the jurisdiction of
organization of each Credit Party, (ii) results of lien searches conducted in
the jurisdictions in which Borrower and its Restricted Subsidiaries are
organized and (iii) security agreements or other agreements in appropriate form
for filing in the United States Patent and Trademark Office and United States
Copyright Office with respect to intellectual property of Borrower to the extent
required pursuant to the Security Agreement.

Security Documents. (i) Administrative Agent shall have received the Security
Agreement, the Pledge Agreement, the Custodian Agreement and the Initial
Perfection Certificate, in each case duly authorized, executed and delivered by
the applicable Credit Parties, Holding Companies and RRR, and (ii) Collateral
Agent shall have received, to the extent required pursuant to the Security
Agreement or the Pledge Agreement and not prohibited by applicable Requirements
of Law (including, without limitation, any Gaming Laws), (1) original
certificates representing the certificated Pledged Securities (as defined in the
Security Agreement or the Pledge Agreement) required to be delivered to
Collateral Agent pursuant to the Security Agreement or the Pledge Agreement,
accompanied by original undated stock powers executed in blank (except as set
forth on Schedule 9.15) (provided that, the pledge of any Equity Interests of
any Person that is subject to the jurisdiction of the Nevada Gaming Authorities
as a licensee or registered company under the Nevada Gaming Laws will require
the approval of the Nevada Gaming Authorities in order to be effective, and no
certificates evidencing the Equity Interests of such Person or any undated stock
powers or assignments separate from certificate relating thereto shall be
delivered to Administrative Agent or any custodial agent thereof until such
approval has been obtained; provided further that, all certificates representing
such Equity Interests (and the corresponding undated stock powers or assignments
separate from certificate) shall be held in the State of Nevada by a bailee
reasonably agreed to by Administrative Agent pursuant to a Custodian Agreement
in the form of Exhibit U attached hereto), and (2) the promissory notes,
intercompany notes, instruments, and chattel paper identified under the name of
such Credit Parties in Schedule 6 to the Initial Perfection Certificate (other
than such certificates, promissory notes, intercompany notes, instruments and
chattel paper that constitute “Excluded Property” (as such term is defined in
the Security Agreement)), accompanied by undated notations or instruments of
assignment executed in blank, and all of the foregoing shall be reasonably
satisfactory to Administrative Agent in form and substance (in each case to the
extent required to be delivered to Collateral Agent pursuant to the terms of the
Security Agreement or the Pledge Agreement).

Capitalization. The pro forma capitalization (after giving effect to the
Transactions), cash management systems, structure and equity ownership of
Borrower and its Subsidiaries that have been provided to Administrative Agent in
writing shall be acceptable to Administrative Agent.

Financial Statements. Administrative Agent shall have received (i) the audited
consolidated balance sheets of Borrower and its Subsidiaries (before giving
effect to the Transactions) as of December 31, 2015, and the related statements
of income, changes in members’ equity and cash flows for the fiscal year ended
on such date, together with reports thereon by Ernst & Young LLP, certified
public accountants; provided, that Administrative Agent acknowledges that it has
received such balance sheets and related statements of earnings, changes in
members’ equity and cash flows and reports thereon and (ii) the unaudited
interim consolidated and (to the extent available) consolidating balance sheet
of Borrower and its Subsidiaries (before giving effect to the Transactions) and
the related statements of income, changes in members’ equity and cash flows for
the fiscal quarter ended March 31, 2016, in each case which financial statements
have been prepared in accordance with GAAP.

[Reserved].

[Reserved].

 

-120-



--------------------------------------------------------------------------------

Insurance. Administrative Agent shall have received evidence of insurance
complying with the requirements of Section 9.02 and certificates naming
Collateral Agent as an additional insured and/or loss payee to the extent
required pursuant to such Section 9.02.

Credit Documents in Full Force and Effect; Engagement Letters. The Credit
Documents required to be executed and delivered on or prior to the Closing Date
shall be in full force and effect. Borrower shall have complied, or shall comply
substantially concurrently with the funding of the Loans hereunder, in all
respects with its payment obligations under the Engagement Letters required to
be performed on the Closing Date.

Repayment of Indebtedness.

Borrower and its Restricted Subsidiaries shall have effected (or will, on the
Closing Date, effect) the repayment in full of all obligations and indebtedness
of Borrower and its Restricted Subsidiaries in respect of the Existing Credit
Agreement, including, without limitation, the termination of all outstanding
commitments in effect under the Existing Credit Agreement (with the exception of
obligations relating to each applicable Existing Letter of Credit issued
thereunder), on customary terms and conditions and pursuant to documentation
reasonably satisfactory to Administrative Agent. All Liens and guarantees in
respect of such obligations shall have been terminated or released (or
arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made) (with the exception of obligations
relating to each applicable Existing Letter of Credit issued thereunder), and
Administrative Agent shall have received (or will, on the Closing Date, receive)
evidence thereof reasonably satisfactory to Administrative Agent and a “pay-off”
letter or letters reasonably satisfactory to Administrative Agent with respect
to such obligations and such UCC termination statements, mortgage releases and
other instruments, in each case in proper form for recording, as Administrative
Agent shall have reasonably requested to release and terminate of record the
Liens securing such obligations (or arrangements for such termination or release
reasonably satisfactory to Administrative Agent shall have been made).

After giving effect to the Transactions, Borrower and its Restricted
Subsidiaries shall have outstanding no Indebtedness for borrowed money or
Disqualified Capital Stock other than (x) the Obligations under the Credit
Documents, (ii) Indebtedness set forth on Schedule 10.01, (iii) the Senior
Unsecured Notes in an aggregate principal amount of $500.0 million and
(iv) other Indebtedness permitted by Section 10.01 and agreed by Administrative
Agent.

Consummation of Transactions. The Transactions and the consummation thereof
shall be in compliance in all material respects with all applicable Laws
(including Gaming Laws and Regulation T, Regulation U and Regulation X) and all
applicable Gaming Approvals and other applicable regulatory approvals. After
giving effect to the Transactions, there shall be no conflict with, or default
under, any material Contractual Obligation of Borrower and its Restricted
Subsidiaries (including any such material Contractual Obligations (i) entered
into pursuant to the Transactions and (ii) in respect of Senior Unsecured Notes)
(except as Administrative Agent shall otherwise agree)).

Approvals. Other than as set forth in Section 8.06, Section 8.15 and on Schedule
9.15, all necessary Gaming Approvals and Governmental Authority and third party
approvals and/or consents in connection with the Transactions, including without
limitation, the transactions contemplated by the Credit Documents (excluding
consents from third parties pertaining to collateral and security for the Loans
which are addressed elsewhere in this Article VII) shall have been obtained and
shall remain in full force and effect, and all applicable waiting periods shall
have expired without any action being taken by any competent authority which
restrains, enjoins, prevents or imposes materially adverse conditions upon the
consummation of the Transactions. In addition, there shall not exist any
judgment, order, injunction or other restraint, and there shall be no pending
litigation or proceeding by any Governmental Authority, prohibiting, enjoining
or imposing materially adverse conditions upon the Transactions, or on the
consummation thereof.

 

-121-



--------------------------------------------------------------------------------

Solvency. Administrative Agent shall have received a certificate in the form of
Exhibit G from a Responsible Officer of Borrower with respect to the Solvency of
Borrower (on a consolidated basis with its Restricted Subsidiaries), immediately
after giving effect to the consummation of the Transactions.

Payment of Fees and Expenses. To the extent invoiced at least three (3) Business
Days prior to the Closing Date, all costs, fees, expenses (including, without
limitation, reasonable legal fees and expenses of Latham & Watkins LLP, and of
local counsel in any applicable jurisdiction, if any) of Administrative Agent,
Lead Arrangers and (in the case of fees only) the Lenders required to be paid by
this Agreement or by the Engagement Letters, in each case, payable to
Administrative Agent, Lead Arrangers and/or Lenders in respect of the
Transactions, shall have been paid to the extent due.

Patriot Act. On or prior to the Closing Date, Administrative Agent shall have
received at least five (5) days prior to the Closing Date all documentation and
other information reasonably requested in writing at least ten (10) days prior
to the Closing Date by Administrative Agent that Administrative Agent reasonably
determines is required by regulatory authorities from the Credit Parties under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Act.

Material Adverse Changes. Since December 31, 2015, there has been no event,
change or condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Conditions to All Extensions of Credit. Subject to the limitations set forth in
Section 2.12 and the applicable Incremental Joinder Agreement, the obligations
of the Lenders to make any Loan or otherwise extend any credit to Borrower upon
the occasion of each Borrowing or other extension of credit (whether by making a
Loan or issuing a Letter of Credit) hereunder (including the initial borrowing)
is subject to the further conditions precedent that:

No Default or Event of Default; Representations and Warranties True. Both
immediately prior to the making of such Loan or other extension of credit and
also after giving effect thereto and to the intended use thereof:

no Default or Event of Default shall have occurred and be continuing (provided
that this clause (i) shall not apply to any extensions of credit pursuant to an
Incremental Term Loan to the extent provided in Section 2.12 and the applicable
Incremental Joinder Agreement);

each of the representations and warranties made by the Credit Parties in Article
VIII and by each Credit Party, each Holding Company and RRR in each of the other
Credit Documents to which it is a party shall be true and correct in all
material respects on and as of the date of the making of such Loan or other
extension of credit with the same force and effect as if made on and as of such
date (it being understood and agreed that any such representation or warranty
which by its terms is made as of an earlier date shall be required to be true
and correct in all material respects only as such earlier date, and that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the applicable date) (provided that this clause (ii) shall not apply to any
extensions of credit pursuant to an Incremental Term Loan to the extent provided
in Section 2.12 and the applicable Incremental Joinder Agreement); and

(A) the sum of the aggregate amount of the outstanding Revolving Loans, plus the
aggregate amount of the outstanding Swingline Loans plus the aggregate
outstanding L/C Liabilities shall not exceed the Total Revolving Commitments
then in effect and (B) the Revolving Tranche Exposure of all Revolving Lenders
in respect of each Tranche of Revolving Commitments does not exceed the
aggregate Revolving Commitments of such Tranche then in effect.

 

-122-



--------------------------------------------------------------------------------

Notice of Borrowing. Administrative Agent shall have received a Notice of
Borrowing and/or Letter of Credit Request, as applicable, duly completed and
complying with Section 4.05. Each Notice of Borrowing or Letter of Credit
Request delivered by Borrower hereunder shall constitute a representation and
warranty by Borrower that on and as of the date of such notice and on and as of
the relevant borrowing date or date of issuance of a Letter of Credit (both
immediately before and after giving effect to such borrowing or issuance and the
application of the proceeds thereof) that the applicable conditions in
Sections 7.01 or 7.02, as the case may be, have been satisfied.

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

Corporate Existence; Compliance with Law.

Borrower, each Holding Company, RRR and each Restricted Subsidiary (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

Neither Borrower, any Holding Company, RRR nor any Restricted Subsidiary nor any
of its Property is in violation of, nor will the continued operation of
Borrower’s, such Holding Company’s, RRR’s or such Restricted Subsidiary’s
Property as currently conducted violate, any Requirement of Law (including,
without limitation, the Act and any zoning or building ordinance, code or
approval or permits or any restrictions of record or agreements affecting the
Real Property) or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violations or defaults
would reasonably be expected to have a Material Adverse Effect.

Neither Borrower, any Guarantor, RRR nor any Holding Company is an EEA Financial
Institution.

Financial Condition; Etc. Borrower has delivered to the Administrative Agent or
made publically available (a) the audited consolidated balance sheets of
Borrower and its Subsidiaries (before giving effect to the Transactions) as of
December 31, 2015, and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal years ended on those dates,
together with reports thereon by Ernst & Young LLP, certified public accountants
and (b) the unaudited interim consolidated balance sheet of Borrower and its
Subsidiaries (before giving effect to the Transactions) and the related
statements of earnings, changes in stockholders’ equity and cash flows for the
most recent fiscal quarter ending after December 31, 2015 (other than the fourth
fiscal quarter of any fiscal year) and at least 45 days prior to the Closing
Date. All of said financial statements, including in each case the related
schedules and notes, are true, complete and correct in all material respects and
have been prepared in accordance with GAAP consistently applied and present
fairly in all material respects the financial position of Borrower and its
Subsidiaries as of the respective dates of said balance sheets and the results
of their operations for the respective periods covered thereby, subject (in the
case of interim statements) to normal period-end audit adjustments and the
absence of footnotes.

 

-123-



--------------------------------------------------------------------------------

Litigation. Except as set forth on Schedule 8.03, there is no Proceeding (other
than any normal overseeing reviews of the Gaming Authorities) pending against,
or to the knowledge of any Responsible Officer of Borrower, threatened in
writing against, Borrower, any Holding Company or any of the Restricted
Subsidiaries or any of their respective Properties before any Governmental
Authority or private arbitrator that (i) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
(ii) as of the Closing Date only, challenges the validity or enforceability of
any of the Credit Documents.

No Breach; No Default.

None of the execution, delivery and performance by any Credit Party, any Holding
Company or RRR of any Credit Document to which it is a party nor the
consummation of the transactions herein and therein contemplated (including the
Transactions) do or will (i) conflict with or result in a breach of, or require
any consent (which has not been obtained and is in full force and effect) under
(x) any Organizational Document of any Credit Party, any Holding Company or RRR
or (y) any applicable Requirement of Law (including, without limitation, any
Gaming Law) or (z) any order, writ, injunction or decree of any Governmental
Authority binding on any Credit Party, any Holding Company or RRR or tortiously
interfere with, result in a breach of, or require termination of, any term or
provision of any Contractual Obligation of any Credit Party, any Holding Company
or RRR or (ii) constitute (with due notice or lapse of time or both) a default
under any such Contractual Obligation or (iii) result in or require the creation
or imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Credit Party, any Holding Company or RRR
pursuant to the terms of any such Contractual Obligation, except with respect to
(i)(y), (i)(z), (ii) or (iii) which would not reasonably be expected to result
in a Material Adverse Effect.

No Default or Event of Default has occurred and is continuing.

Action. Borrower, each Holding Company, RRR and each Restricted Subsidiary has
all necessary corporate or other organizational power, authority and legal right
to execute, deliver and perform its obligations under each Credit Document to
which it is a party and to consummate the transactions herein and therein
contemplated; the execution, delivery and performance by Borrower, each Holding
Company, RRR and each Restricted Subsidiary of each Credit Document to which it
is a party and the consummation of the transactions herein and therein
contemplated have been duly authorized by all necessary corporate, partnership
or other organizational action on its part; and this Agreement has been duly and
validly executed and delivered by each Credit Party and constitutes, and each of
the Credit Documents to which it is a party when executed and delivered by such
Credit Party, such Holding Company or RRR will constitute, its legal, valid and
binding obligation, enforceable against each Credit Party, each Holding Company
and RRR, as applicable, in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by Borrower, any Holding
Company, RRR or any Restricted Subsidiary of the Credit Documents to which it is
a party or for the legality, validity or enforceability hereof or thereof or for
the consummation of the Transactions, except for: (i) authorizations, approvals
or consents of, and filings or registrations with any Governmental Authority or
any securities exchange previously obtained, made, received or issued,
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (iii) the filings referred to in Section 8.14, (iv) waiver
by the Gaming Authorities of any qualification requirement on the part of the
Lenders who do not otherwise qualify and are not banks or licensed lending
institutions, (v) consents, authorizations and filings that have been obtained
or made and are in full force and effect or the failure of which to obtain would
not reasonably be expected to have a Material Adverse Effect, (vi) any required
approvals (including prior approvals) of the requisite Gaming Authorities that
any Agent, Lender or participant is required to obtain from, or any required
filings with, requisite Gaming Authorities to exercise their respective rights
and remedies under this Agreement and the other Credit Documents (as set forth
in Section 13.13) and (vii) prior approval from the Nevada Gaming Commission of
the Pledge Agreement, the Security Agreement and the pledge of any Pledged
Nevada Gaming Interests (as defined in the Pledge Agreement and the Security
Agreement).

 

-124-



--------------------------------------------------------------------------------

ERISA and Foreign Employee Benefit Matters.

Except as set forth on Schedule 8.07, no ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. Except as set forth on Schedule
8.07, as of the Closing Date, no member of the ERISA Group maintains or
contributes to any Pension Plan. Except as set forth on Schedule 8.07, each
Company is in compliance with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan (other than to the extent
such failure to comply would not reasonably be expected to have a Material
Adverse Effect). Except as disclosed on Schedule 8.07, using actuarial
assumptions and computation methods consistent with Part 1 of Subtitle E of
Title IV of ERISA, the aggregate liabilities of any ERISA Entity to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan that
precedes the Closing Date, would not reasonably be expected to result in a
Material Adverse Effect.

Each Foreign Plan is in compliance with all laws, regulations and rules
applicable thereto and the respective requirements of the governing documents
for such Foreign Plan (other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect). The aggregate of the
liabilities to provide all of the accrued benefits under any funded Foreign Plan
(based on reasonable assumptions used by such Foreign Plan) does not as of the
most recent valuation report (or as of the end of the most recent plan year if
there is no recent valuation report) exceed the current fair market value of the
assets held in the trust or other funding vehicle for such Foreign Plan by an
amount that would reasonably be expected to have a Material Adverse Effect.
Other than to the extent such failure to comply would not reasonably be expected
to have a Material Adverse Effect, with respect to any unfunded Foreign Plan,
reasonable reserves have been established in accordance with prudent business
practice or where required by ordinary accounting practices in the jurisdiction
in which such Foreign Plan is maintained. There are no actions, suits or claims
(other than routine claims for benefits) pending or to the knowledge of any
Responsible Officer of Borrower, threatened against Borrower or any of its
Restricted Subsidiaries or any ERISA Entity with respect to any Foreign Plan
that would reasonably be expected to result in a Material Adverse Effect.

Taxes. Except as set forth on Schedule 8.08 or as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (i) all
tax returns, statements, reports and forms or other documents (including
estimated Tax or information returns and including any required, related or
supporting information) (collectively, the “Tax Returns”) required to be filed
with any taxing authority by, or with respect to, Borrower, each Holding
Company, RRR and each of the Restricted Subsidiaries have been timely filed in
accordance with all applicable laws; (ii) Borrower, each Holding Company, RRR
and each of the Restricted Subsidiaries has timely paid or made provision for
payment of all Taxes shown as due and payable on Tax Returns that have been so
filed or that are otherwise due and payable (other than Taxes which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP and such proceedings operate
to suspend collection of the contested Taxes and enforcement of a Lien in
respect thereof) and each Tax Return is accurate and complete; and
(iii) Borrower, each Holding Company, RRR and each of the Restricted
Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
payable by Borrower, such Holding Company, RRR or such Restricted Subsidiary for
which no Tax Return has yet been filed. Neither Borrower, any Holding Company,
RRR nor any of the Restricted Subsidiaries has received written notice of any
proposed or pending tax assessment, audit or deficiency against Borrower, such
Holding Company, RRR or such Restricted Subsidiary that would in the aggregate
reasonably be expected to have a Material Adverse Effect. Neither of Holdco nor
Borrower is treated as a corporation for U.S. federal income tax purposes.

 

-125-



--------------------------------------------------------------------------------

Investment Company Act; Other Restrictions. Neither Borrower nor any Holding
Company, RRR or any of the Restricted Subsidiaries is an “investment company,”
or a company “controlled” by an “investment company” required to be regulated
under the Investment Company Act of 1940, as amended. Neither Borrower nor any
Holding Company, RRR of any of the Restricted Subsidiaries is subject to
regulation under any law or regulation which limits its ability to incur
Indebtedness, other than Regulation X and the Gaming Laws.

Environmental Matters. Except as set forth on Schedule 8.10 or as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect: (i) each of Borrower, each Holding Company and the Restricted
Subsidiaries and each of their businesses, operations and Real Property is and
in the last five years has been in material compliance with, and each has no
liability under any Environmental Law; (ii) each of Borrower, each Holding
Company and the Restricted Subsidiaries has obtained all Permits material to,
and required for, the conduct of their businesses and operations, and the
ownership, operation and use of their assets, all as currently conducted, under
any Environmental Law, all such Permits are valid and in good standing and,
under the currently effective business plans of Borrower, the Holding Companies
and the Restricted Subsidiaries, no material expenditures or operational
adjustments would reasonably be expected to be required during the next five
years in order to renew or modify such Permits; (iii) there has been no Release
or threatened Release of Hazardous Material on, at, under or from any real
property or facility presently or formerly owned, leased, operated or, to the
knowledge of any Responsible Officer of Borrower, any Holding Company or any of
the Restricted Subsidiaries, used for waste disposal by Borrower, any Holding
Company or any of the Restricted Subsidiaries, or any of their respective
predecessors in interest that would reasonably be expected to result in
liability to Borrower, the Holding Companies or any of the Restricted
Subsidiaries under any Environmental Law; (iv) there is no Environmental Action
pending or, to the knowledge of any Responsible Officer of Borrower, any Holding
Company or any of the Restricted Subsidiaries, threatened, against Borrower, any
Holding Company or any of the Restricted Subsidiaries or, relating to real
property currently or formerly owned, leased, operated or, to the knowledge of
any Responsible Officer of Borrower, any Holding Company or any of the
Restricted Subsidiaries, used for waste disposal, by Borrower, any Holding
Company or any of the Restricted Subsidiaries or relating to the operations of
Borrower, the Holding Companies or the Restricted Subsidiaries; (v) none of
Borrower, any Holding Company or any of the Restricted Subsidiaries is obligated
to perform any action or otherwise incur any expense under any Environmental Law
pursuant to any legally binding order, decree, judgment or agreement by which it
is bound or has assumed by contract or agreement, and none of Borrower, any
Holding Company or any of the Restricted Subsidiaries is conducting or financing
any Response Action pursuant to any Environmental Law with respect to any
location; (vi) no circumstances exist that would reasonably be expected to
(a) form the basis of an Environmental Action against Borrower, any Holding
Company or any of the Restricted Subsidiaries, or any of their Real Property,
facilities or assets or (b) cause any such Real Property, facilities or assets
to be subject to any restriction on ownership, occupancy, use or transferability
under any Environmental Law; (vii) no real property or facility presently or
formerly owned, operated or leased by Borrower, any Holding Company or any of
the Restricted Subsidiaries and, to the knowledge of any Responsible Officer of
Borrower, any Holding Company or any of the Restricted Subsidiaries, no real
property or facility presently or formerly used for waste disposal by Borrower,
any Holding Company or any of the Restricted Subsidiaries or owned, leased,
operated or used for waste disposal by any of their respective predecessors in
interests is (a) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (b) included on any similar list maintained by
any Governmental Authority including, without limitation, any such list relating
to petroleum; (viii) no real property or facility presently or formerly owned,
or presently leased or operated by Borrower, any Holding Company or any of the
Restricted Subsidiaries and, to the knowledge of any Responsible Officer of
Borrower, any Holding Company or any of the Restricted Subsidiaries, no real
property or facility formerly leased or operated by Borrower, any Holding
Company or any of the Restricted Subsidiaries is listed on the Comprehensive
Environmental Response, Compensation, and Liability Information System
promulgated pursuant to CERCLA as potentially requiring future Response Action;
(ix) no Lien has been recorded or, to the knowledge of any Responsible Officer
of Borrower, any Holding Company or any of the Restricted Subsidiaries,
threatened under any Environmental Law with respect to any Real Property or
other assets of Borrower, any Holding Company or any of the Restricted
Subsidiaries; and (x) the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not affect the
validity or require the transfer of any Permit held by Borrower, any Holding
Company or any of the Restricted

 

-126-



--------------------------------------------------------------------------------

Subsidiaries under any Environmental Law, and will not require any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup pursuant to any Governmental Real Property Disclosure Requirements with
respect to each of Borrower, each Holding Company and the Restricted
Subsidiaries or any of their respective predecessors in interest.

Use of Proceeds.

Borrower will use the proceeds of:

Term A Facility Loans, Term B Facility Loans and Revolving Loans made on the
Closing Date to finance the Transactions and for general corporate purposes, and

Revolving Loans and Term Loans made after the Closing Date for working capital,
capital expenditures, Permitted Acquisitions (and other Acquisitions not
prohibited hereunder) and general corporate purposes and for any other purposes
not prohibited by this Agreement.

Neither Borrower, any Holding Company, RRR nor any of the Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit (including any Loans and Letters of Credit) hereunder will
be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U or Regulation X.
The pledge of any Equity Interests by any Credit Party, Holding Company or RRR
pursuant to the Security Agreement and the Pledge Agreement does not violate
such regulations.

Subsidiaries.

Schedule 8.12(a) sets forth a true and complete list of the following: (i) all
the Subsidiaries of Borrower, each Holding Company and RRR as of the Closing
Date; (ii) the name and jurisdiction of incorporation or organization of each
such Subsidiary as of the Closing Date; and (iii) as to each such Subsidiary,
the percentage and number of each class of Equity Interests of such Subsidiary
owned by Borrower, the Holding Companies, RRR and their respective Subsidiaries
as of the Closing Date.

Schedule 8.12(b) sets forth a true and complete list of all the Immaterial
Subsidiaries as of the Closing Date.

Schedule 8.12(c) sets forth a true and complete list of all the Unrestricted
Subsidiaries as of the Closing Date.

Schedule 8.12(d) sets forth a true and complete list of all of the Native
American Subsidiaries as of the Closing Date.

Ownership of Property; Liens.

(a)    Except as set forth on Schedule 8.13(a), (a) Borrower, each Holding
Company and each of the Restricted Subsidiaries has good and valid title to, or
a valid (with respect to Real Property and Vessels) leasehold interest in (or
subleasehold interest in or other right to occupy), all material assets and
Property (including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens. All of the assets and Property owned by, leased to or used by
Borrower, each Holding Company and each of the Restricted Subsidiaries in its

 

-127-



--------------------------------------------------------------------------------

respective businesses are in good operating condition and repair in all material
respects (ordinary wear and tear and casualty and force majeure excepted) except
in each case where the failure of such asset to meet such requirements would not
reasonably be expected to result in a Material Adverse Effect.

(b)    RRR has good and marketable title to the Voting Stock issued to it by
Borrower, free and clear of all Liens whatsoever except Permitted Liens.

Security Interest; Absence of Financing Statements; Etc.

(a)    Subject to applicable Gaming Laws, the Security Documents, once executed
and delivered, will create, in favor of Collateral Agent for the benefit of the
Secured Parties, as security for the obligations purported to be secured
thereby, a valid and enforceable security interest in and Lien upon all of the
Collateral (subject to any applicable provisions set forth in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security interests and Liens on the collateral described therein),
and upon (i) filing, recording, registering or taking such other actions as may
be necessary with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes), (ii) the taking of possession or control
by Collateral Agent of the Pledged Collateral with respect to which a security
interest may be perfected only by possession or control which possession or
control shall be given to Collateral Agent to the extent possession or control
by Collateral Agent is required by the Security Agreement and (iii) delivery of
the applicable documents to Collateral Agent in accordance with the provisions
of the applicable Security Documents, for the benefit of the Secured Parties,
such security interest shall be a perfected security interest in and Lien upon
all of the Collateral (subject to any applicable provisions set forth in the
Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens other than Permitted Liens.

(b)    Each Ship Mortgage, once executed and delivered, will create, upon filing
and recording in the National Vessel Documentation Center of the United States
Coast Guard, in favor of Collateral Agent for the benefit of the Secured Parties
a legal, valid and enforceable preferred mortgage upon the applicable Mortgaged
Vessel under Chapter 313 of Title 46 of the United States Code, subject to no
Liens other than Permitted Liens.

Licenses and Permits. Except as set forth on Schedule 8.15, Borrower and each of
its Restricted Subsidiaries hold all material governmental permits, licenses,
authorizations, consents and approvals (including Gaming Approvals) necessary
for Borrower and its Restricted Subsidiaries to own, lease, and operate their
respective Properties and to operate their respective businesses as now being
conducted (collectively, the “Permits”), except for Permits the failure of which
to obtain would not reasonably be expected to have a Material Adverse Effect.
None of the Permits has been modified in any way since the Closing Date that
would reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 8.15, all Permits are in full force and effect except where
the failure to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 8.15, neither
Borrower nor any of its Restricted Subsidiaries has received written notice that
any Gaming Authority has commenced proceedings to suspend, revoke or not renew
any such Permits where such suspensions, revocations or failure to renew would
reasonably be expected to have a Material Adverse Effect.

Disclosure. The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of any Credit Party, any Holding
Company or RRR to any Secured Party in connection with this Agreement and the
other Credit Documents or included or delivered pursuant thereto, but in each
case excluding all projections and general industry or economic data, whether
prior to or after the date of this Agreement, when taken as a whole and giving
effect to all supplements and updates, do not contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements herein or therein, in light of the circumstances under which they
were made, not materially misleading. The projections and pro forma financial
information furnished at any time by any Credit Party, any Holding Company or
RRR to any Secured Party pursuant to this Agreement have been prepared in good
faith based on assumptions believed by Borrower to be reasonable at the time
made, it being

 

-128-



--------------------------------------------------------------------------------

recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and no Credit Party,
however, makes any representation as to the ability of any Company to achieve
the results set forth in any such projections.

Solvency. As of each Funding Date, immediately prior to and immediately
following the extensions of credit to occur on such Funding Date, Borrower (on a
consolidated basis with its Restricted Subsidiaries) is and will be Solvent
(after giving effect to Section 6.07).

Senior Obligations. The Obligations are “Senior Debt,” “Senior Indebtedness,”
“Priority Lien Debt,” or “Senior Secured Financing” (or any comparable term)
under, and as defined in, and entitled to the subordination and/or
intercreditor, as applicable, provisions of any documentation governing the
Senior Unsecured Notes (and any Permitted Refinancing thereof), any Permitted
Second Lien Indebtedness, Permitted Second Priority Refinancing Debt, Permitted
Unsecured Indebtedness, Permitted Unsecured Refinancing Debt and Incremental
Equivalent Debt that is purported to be subordinated to the Obligations.

Intellectual Property. Except as set forth on Schedule 8.19, Borrower and each
of its Restricted Subsidiaries owns or possesses adequate licenses or otherwise
has the right to use all of the patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
copyrights, trade secrets, know-how and processes (collectively, “Intellectual
Property”) (including, as of the Closing Date, all Intellectual Property listed
in Schedules 8(a), 8(b) and 8(c) to the Initial Perfection Certificate) that are
necessary for the operation of its business as presently conducted except where
failure to own or have such right would not reasonably be expected to have a
Material Adverse Effect and, as of the Closing Date, all registrations listed in
Schedules 8(a), 8(b) and 8(c) to the Initial Perfection Certificate are valid
and in full force and effect, except where the invalidity of such registrations
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 8.19, as of the Closing
Date, no claim is pending or, to the knowledge of any Responsible Officer of
Borrower, threatened to the effect that Borrower or any of its Restricted
Subsidiaries infringes or conflicts with the asserted rights of any other Person
under any material Intellectual Property, except for such claims that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 8.19, as of the Closing Date, no
claim is pending or, to the knowledge of any Responsible Officer of Borrower,
threatened to the effect that any such material Intellectual Property owned or
licensed by Borrower or any of its Restricted Subsidiaries or which Borrower or
any of its Restricted Subsidiaries otherwise has the right to use is invalid or
unenforceable, except for such claims that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

[Reserved].

Regulation H. Except for the Real Property listed on Schedule 8.21 attached
hereto, as of the Closing Date, no Mortgage encumbers improved real property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

Insurance. Borrower and each of its Restricted Subsidiaries are insured by
insurers of recognized financial responsibility (determined as of the date such
insurance was obtained) against such losses and risks (other than wind and flood
damage) and in such amounts as are prudent and customary in the businesses in
which it is engaged, except to the extent that such insurance is not available
on commercially reasonable terms. Borrower and each of its Restricted
Subsidiaries maintain all insurance required by Flood Insurance Laws (but shall
not, for the avoidance of doubt, be required to obtain insurance with respect to
wind and flood damage unless and to the extent required by such Flood Insurance
Laws).

 

-129-



--------------------------------------------------------------------------------

Real Estate.

(a)    Schedule 8.23(a) sets forth a true, complete and correct list of all
material Real Property owned and all material Real Property leased by Borrower
or any of its Restricted Subsidiaries as of the Closing Date, including a brief
description thereof, including, in the case of leases, the street address (to
the extent available) and landlord name. Borrower has delivered to Collateral
Agent true, complete and correct copies of all such leases.

(b)    Except as set forth on Schedule 8.23(b), as of the Closing Date, to the
best of knowledge of any Responsible Officer of Borrower no Taking has been
commenced or is contemplated with respect to all or any portion of the Real
Property or for the relocation of roadways providing access to such Real
Property that either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

Leases.

(a)    [Reserved].

(b)    Borrower and its Restricted Subsidiaries have paid all material payments
required to be made by it under all leases of Real Property where any of the
Collateral is or may be located from time to time (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Borrower or such Restricted Subsidiary, as the case may
be, and any amounts that are due but not yet delinquent), except where failure
to make such payments would not reasonably be expected to have a Material
Adverse Effect.

(c)    As of the Closing Date and thereafter, each of the material leases of
Real Property is in full force and effect and will be or is, as applicable,
legal, valid, binding and enforceable against the Credit Party party thereto, in
accordance with its terms, in each case, except as such enforceability may be
limited by (x) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws of general applicability from time to time in effect
affecting the enforcement of creditors’ rights and remedies and (y) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), except as
would not reasonably be expected to have a Material Adverse Effect.

(d)    None of the material leases of Real Property have been amended, modified
or assigned in any manner that would reasonably be expected to result in a
Material Adverse Effect. Borrower has not received written notice of any
existing breach, default, event of default or, to the best of knowledge of any
Responsible Officer of Borrower, event that, with or without notice or lapse of
time or both, would constitute a breach, default or an event of default by any
Credit Party party to any of the material leases of Real Property that would
reasonably be expected to have a Material Adverse Effect.

(e)    Borrower will, and will cause each applicable Restricted Subsidiary to,
use its commercially reasonable efforts (which shall not include the payment of
consideration (other than reasonable attorneys’ fees and other expenses
reasonably incidental thereto)) to (x) obtain duly executed and delivered
subordination, non-disturbance and attornment agreements (“SNDAs”) in form and
substance reasonably satisfactory to Administrative Agent by the “lessors” and
the “fee mortgagees”, in each case, under each lease as to which Borrower or any
Restricted Subsidiary has granted or is required to grant a Mortgage on its
interest thereunder (or under any sublease thereof) and (y) obtain the agreement
of the lessors under each lease as to which Borrower or any Restricted
Subsidiary has granted or is required to grant a Mortgage on its interest
thereunder (or under any sublease thereof) that such lessor will use
commercially reasonable efforts to obtain SNDAs from any future fee mortgagees
(as defined above) and cause any existing or future fee mortgagee on all or any
part of the ground lessor’s interest in any Real Property under a lease then in
effect with respect to which Borrower or a Restricted Subsidiary has granted a

 

-130-



--------------------------------------------------------------------------------

Mortgage on its leasehold interest thereunder to be at all times subject and
subordinate to, and not attach to or encumber or otherwise affect, the lien of
the applicable Mortgages. If, at any time after the Closing Date, Borrower or
any Restricted Subsidiary enters into a lease of real property as tenant which
is required to be subject to a Mortgage or obtains knowledge of or receives
written notice from a lessor under a lease with respect to which Borrower or any
Restricted Subsidiary has granted a Mortgage on its interest thereunder that a
fee mortgage is encumbering the fee interest underlying such lease, Borrower
will, and will cause each applicable Restricted Subsidiary to, use its
commercially reasonable efforts (which shall not include the payment of
consideration (other than attorneys’ fees and other expenses reasonably
incidental thereto)) to obtain a duly executed and delivered SNDA by the lessor
and/or fee mortgagee, as applicable.

Mortgaged Real Property. Except as set forth on Schedule 8.25(a) or as would not
reasonably be expected to have a Material Adverse Effect, with respect to each
Mortgaged Real Property, as of the Closing Date (a) there has been issued a
valid and proper certificate of occupancy or other local equivalent, if any, for
the use then being made of such Mortgaged Real Property to the extent required
by applicable Requirements of Law and there is no outstanding citation, notice
of violation or similar notice indicating that the Mortgaged Real Property
contains conditions which are not in compliance with local codes or ordinances
relating to building or fire safety or structural soundness and (b) except as
set forth on Schedule 8.25(b), there are no material disputes regarding boundary
lines, location, encroachment or possession of such Mortgaged Real Property and
no Responsible Officer of Borrower has actual knowledge of any state of facts
existing which could give rise to any such claim other than those that would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that with respect to any Mortgaged Real Property in which Borrower or a
Restricted Subsidiary has a leasehold estate, the foregoing certifications shall
be to Borrower’s knowledge only.

Material Adverse Effect. Since December 31, 2015, there shall not have occurred
any event or circumstance that has had or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

Anti-Corruption Laws and Sanctions. Borrower has implemented and maintains in
effect policies and procedures reasonably designed to promote material
compliance by the Holding Companies, RRR, Borrower, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Holding Companies, RRR,
Borrower, their respective Subsidiaries and to the knowledge of Borrower its and
the Holding Companies’, RRR’s and their respective Subsidiaries’ respective
officers, directors and employees, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Holding
Companies, RRR, Borrower or their respective Subsidiaries being designated as a
Sanctioned Person. None of (a) any Holding Company, RRR, Borrower, any
Subsidiary or to the knowledge of the Holding Companies, RRR, Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of Borrower, any agent of the Holding Companies, RRR, Borrower or
any of their respective Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

SECTION 8.28.    Beneficial Ownership Certificate. As of the Fifth Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

ARTICLE IX.

AFFIRMATIVE COVENANTS

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full, (and each Credit

 

-131-



--------------------------------------------------------------------------------

Party covenants and agrees that it will cause its Restricted Subsidiaries to
observe and perform the covenants herein set forth applicable to any such
Restricted Subsidiary):

SECTION 9.01.    Existence; Business Properties.

(a)    Borrower and each of its Restricted Subsidiaries shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence (in the case of Borrower, in the United States), except in a
transaction permitted by Section 10.05 or, in the case of any Restricted
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(b)    Borrower and each of its Restricted Subsidiaries shall do or cause to be
done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises, authorizations,
approvals, patents, copyrights, trademarks and trade names (including Gaming
Approvals) material to the conduct of its business except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; comply with all applicable Requirements of
Law (including any and all Gaming Laws and any and all zoning, building,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and at all times maintain and
preserve all of its property and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty and force majeure
excepted) except where the failure to do so individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 9.01(b) shall prevent (i) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any other transaction in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any rights, Permits,
authorizations, copyrights, trademarks, trade names, franchises, licenses and
patents that such Company reasonably determines are not useful to its business.

(c)    Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote material compliance by Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 9.02.    Insurance.

(a)    Borrower and its Restricted Subsidiaries shall maintain with insurers of
recognized financial responsibility (determined at the time such insurance is
obtained) not Affiliates of Borrower insurance on its Property in at least such
amounts and against at least such risks as are customarily insured against by
companies engaged in the same or a similar business and operating similar
properties in localities where Borrower or the applicable Restricted Subsidiary
operates; and furnish to Administrative Agent, upon written request, information
as to the insurance carried; provided that Borrower and its Restricted
Subsidiaries shall not be required to maintain insurance with respect to wind
and flood damage on any property for any insurance coverage period unless, and
to the extent, such insurance is required by an applicable Requirement of Law.
Subject to Section 9.15, Collateral Agent shall be named as an additional
insured on all third-party liability insurance policies of Borrower and each of
its Restricted Subsidiaries (other than directors and officers liability
insurance, insurance policies relating to employment practices liability, crime
or fiduciary duties, kidnap and ransom insurance policies, and insurance as to
fraud, errors and omissions), and Collateral Agent shall be named as
mortgagee/loss payee on all property insurance policies of each such Person.

(b)    Borrower and each of its Restricted Subsidiaries shall deliver to
Administrative Agent on behalf of the Secured Parties, (i) on or prior to the
Closing Date, a certificate dated on or prior (but close) to the Closing Date
showing the amount and types of insurance coverage as of such date,
(ii) promptly following receipt of any notice from any insurer of cancellation
of a material policy or material change in coverage from that existing on the
Closing Date, a copy of such notice (or, if no copy is available, notice
thereof), and (iii) promptly after such information has

 

-132-



--------------------------------------------------------------------------------

been received in written form by Borrower or any of its Restricted Subsidiaries,
information as to any claim for an amount in excess of $25.0 million with
respect to any property and casualty insurance policy maintained by Borrower or
any of its Restricted Subsidiaries.

(c)    If any portion of any Mortgaged Real Property is at any time is located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall,
or shall cause the applicable Credit Party to (i) to the extent required
pursuant to Flood Insurance Laws, maintain, or cause to be maintained, with a
financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.

(d)    In the event that the proceeds of any insurance claim are paid after
Collateral Agent has exercised its right to foreclose after an Event of Default,
such proceeds shall be paid to Collateral Agent to satisfy any deficiency
remaining after such foreclosure. Collateral Agent shall retain its interest in
the policies required to be maintained pursuant to this Section 9.02 during any
redemption period.

SECTION 9.03.    Taxes; Performance of Obligations.

Borrower and each of its Restricted Subsidiaries shall timely file all material
Tax Returns required to be filed by it and pay and discharge promptly when due
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and Borrower and each of its
Subsidiaries shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, tax, assessment or charge and, in the case of Liens
on the Collateral, enforcement of such Lien.

SECTION 9.04.    Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):

(a)    Quarterly Financials. As soon as available, but in any event within
forty-five (45) days after the end of each fiscal quarter of Borrower beginning
with the fiscal quarter ended June 30, 2016 (other than the last fiscal quarter
in any fiscal year), (x) a consolidated balance sheet of Borrower and its
Restricted Subsidiaries (or (1) if the VoteCo SPE Reorganization has not
occurred and the financials for Borrower and its Subsidiaries are consolidated
with the financials for RRR, RRR and its Subsidiaries or (2) Borrower and its
Subsidiaries, in which case such financial statements shall include supplemental
schedules listing the consolidating results of (A) Borrower and its Restricted
Subsidiaries and (B) any Unrestricted Subsidiaries) as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form (A) the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year and (B) in the
case of such statements of income or operations, the budget for such fiscal
quarter and the portion of the fiscal year then ended, for the elapsed portion
of the fiscal year then ended and for the Test Period ended on the last day of
such fiscal quarter, all in reasonable detail and certified by a Responsible
Officer of Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash flows of Borrower and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (y) management’s discussion and
analysis of the important operational and financial developments of Borrower and
the Restricted Subsidiaries during such fiscal quarter;

 

-133-



--------------------------------------------------------------------------------

(b)    Annual Financials. As soon as available, but in any event within ninety
(90) days after the end of each fiscal year of Borrower beginning with the
fiscal year ended December 31, 2016, (x) consolidated balance sheets of Borrower
and its Subsidiaries (or, if the VoteCo SPE Reorganization has not occurred and
the financials for Borrower and its Subsidiaries are consolidated with the
financials for RRR, RRR and its Subsidiaries) as at the end of such fiscal year,
and the related consolidated statements of income or operations, members’ equity
and cash flows for such fiscal year, together with supplemental schedules
listing the consolidating results of (i) Borrower and its Restricted
Subsidiaries and (ii) any Unrestricted Subsidiaries, setting forth in each case
in comparative form (A) the figures for the previous fiscal year and (B) in the
case of such statements of income or operations, beginning with the fiscal year
ended December 31, 2017, the budget for such fiscal year, all in reasonable
detail and prepared in accordance with GAAP, and, (1) in the case of each such
consolidated financial statements, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and (2) in the
case of such consolidated and consolidating financial statements certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, members’ equity and cash flows
of Borrower and each of its Restricted Subsidiaries in accordance with GAAP and
(y) management’s discussion and analysis of the important operational and
financial developments of Borrower and the Restricted Subsidiaries during such
fiscal year;

(c)    Auditor’s Certificates; Compliance Certificate. (i) Concurrently with the
delivery of the financial statements referred to in Section 9.04(b), a
certificate (which certificate may be limited or eliminated to the extent
required by accounting rules or guidelines or to the extent not available on
commercially reasonable terms as determined in consultation with the
Administrative Agent) of the independent certified public accountants reporting
on such financial statements stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default relating to the
Financial Maintenance Covenants, except as specified in such certificate; and
(ii) at the time it furnishes each set of financial statements pursuant to
Section 9.04(a) or Section 9.04(b), a certificate of a Responsible Officer of
Borrower in the form of Exhibit V hereto (I) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Companies have taken and propose to take with respect thereto) and (II) setting
forth in reasonable detail the computations necessary to determine whether
Borrower and its Restricted Subsidiaries are in compliance with Section 10.08 as
of the end of the respective fiscal quarter or fiscal year and, if such
Compliance Certificate demonstrates an Event of Default of any covenant under
Section 10.08, Holdco may deliver, together with such Compliance Certificate,
notice of its intent to cure (a “Notice of Intent to Cure”) such Event of
Default pursuant to Section 11.03; provided that the delivery of a Notice of
Intent to Cure shall in no way affect or alter the occurrence, existence or
continuation of any such Event of Default or the rights, benefits, powers and
remedies of the Administrative Agent, Collateral Agent and the Lenders under any
Credit Document;

(d)    Notice of Default. Promptly after any Responsible Officer of any Company
knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;

(e)    Environmental Matters. Written notice of any claim, release of Hazardous
Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

(f)    Annual Budgets. As soon as available, and in any event no later than
ninety (90) days after the end of each fiscal year of Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of Borrower and its Restricted Subsidiaries as of the
end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year, which shall in each case be accompanied by a certificate of a
Responsible Officer stating that such projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such projections are incorrect or misleading in any
material respect;

 

-134-



--------------------------------------------------------------------------------

(g)    Auditors’ Reports. Promptly upon receipt thereof, copies of all annual,
interim or special reports issued to Borrower or any Restricted Subsidiary by
independent certified public accountants in connection with each annual, interim
or special audit of Borrower’s or such Restricted Subsidiary’s books made by
such accountants, including any management letter commenting on Borrower’s or
such Restricted Subsidiary’s internal controls issued by such accountants to
management in connection with their annual audit; provided, however, that such
reports shall only be made available to Administrative Agent and to those
Lenders who request such reports through Administrative Agent;

(h)    Lien Matters; Casualty and Damage to Collateral.

(i)    Prompt written notice of (i) the incurrence of any Lien (other than a
Permitted Lien (but excluding Liens incurred pursuant to Section 10.02(l))) on
the Collateral or any part thereof, (ii) any Casualty Event or other insured
damage to any material portion of the Collateral or (iii) the occurrence of any
other event that in Borrower’s judgment is reasonably likely to materially
adversely affect the aggregate value of the Collateral; and

(ii)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 9.04(b), a certificate
of a Responsible Officer of Borrower setting forth the information required
pursuant to Schedules 1(a), 1(b), 2, 3(a), 3(b), 4, 5, 6, 7, 8(a), 8(b), 8(c),
9, 10, and 11 to the Perfection Certificate or confirming that there has been no
change in such information since the date of the Initial Perfection Certificate
or the date of the most recent certificate delivered pursuant to this
Section 9.04(h)(ii);

(i)    Notice of Material Adverse Effect. Written notice of the occurrence of
any event or occurrence that has had or would reasonably be expected to have a
Material Adverse Effect;

(j)    ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, what action the Companies or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the IRS, Department of Labor, PBGC or
Multiemployer Plan sponsor with respect thereto;

(k)    Amendments to Certain Material Contracts.

(i)    No later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 9.04(c) (or, if not received by Borrower or the
applicable Subsidiary prior to the date of such delivery, promptly after receipt
thereof), a copy of each amendment, modification, consent or waiver to any
Subsidiary Cost Allocation Agreement, the GVR/ANC License Agreement, the Holding
Company Tax Sharing Agreement or any Subsidiary Tax Sharing Agreement entered
into during such fiscal period not previously delivered pursuant to
Section 9.04(c);

(ii)    promptly after obtaining knowledge thereof, any material amendment,
waiver or other material modification made to, or delivery of any notice of
default or termination of, or the entry into, any LandCo Loan Document or the
LandCo Support Agreement (together with a copy of any such amendment, waiver,
modification or notice);

 

-135-



--------------------------------------------------------------------------------

(iii)    promptly after the occurrence thereof (and in any event prior to making
any Restricted Payment pursuant to Section 10.06(p)(ii)), notice of the
occurrence of the Senior Unsecured Notes Tax Transition;

(l)    Patriot Act. promptly following the Administrative Agent’s or any
Lender’s request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; and

(m)    Miscellaneous. Promptly, such financial information, reports, documents
and other information with respect to Borrower or any of its Restricted
Subsidiaries as Administrative Agent or the Required Lenders may from time to
time reasonably request; provided that, notwithstanding the foregoing, nothing
in this Section 9.04 shall require delivery of financial information, reports,
documents or other information which constitutes attorney work product or is
subject to confidentiality agreements or to the extent disclosure thereof would
reasonably be expected to result in loss of attorney client privilege with
respect thereto.

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents. Notwithstanding anything contained herein, in every instance Borrower
shall be required to provide the compliance certificate required by
Section 9.04(c)(ii) to Administrative Agent in the form of an original paper
copy or a .pdf or facsimile copy of the original paper copy.

Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
L/C Lenders and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided however, that to the extent
such Borrower Materials constitute information of the type subject to
Section 13.10, they shall be treated as set forth in Section 13.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

SECTION 9.05.    Maintaining Records; Access to Properties and Inspections.
Borrower and its Restricted Subsidiaries shall keep proper books of record and
account in which entries true and correct in all material

 

-136-



--------------------------------------------------------------------------------

respects and in material conformity with GAAP and all material Requirements of
Law are made. Borrower and its Restricted Subsidiaries will, subject to
applicable Gaming Laws, permit any representatives designated by Administrative
Agent or any Lender to visit and inspect the financial records and the property
of Borrower or such Restricted Subsidiary at reasonable times, upon reasonable
notice and as often as reasonably requested, and permit any representatives
designated by Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Restricted Subsidiaries with the officers thereof
and independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable). Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 9.06.    Use of Proceeds. Borrower shall use the proceeds of the Loans
only for the purposes set forth in Section 8.11. Borrower will not request any
Borrowing or Letter of Credit, and Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 9.07.    Compliance with Environmental Law. Borrower and its Restricted
Subsidiaries shall (a) comply with Environmental Law, and will keep or cause all
Real Property to be kept free of any Liens imposed under Environmental Law,
unless, in each case, failure to do so would not reasonably be expected to have
a Material Adverse Effect; (b) in the event of any Hazardous Material at, on,
under or emanating from any Real Property which could result in liability under
or a violation of any Environmental Law, in each case which would reasonably be
expected to have a Material Adverse Effect, undertake, and/or cause any of their
respective tenants or occupants to undertake, at no cost or expense to
Administrative Agent, Collateral Agent or any Lender, any action required
pursuant to Environmental Law to mitigate and eliminate such condition;
provided, however, that no Company shall be required to comply with any order or
directive which is being contested in good faith and by proper proceedings so
long as it has maintained adequate reserves with respect to such compliance to
the extent required in accordance with GAAP; and (c) at the written request of
Administrative Agent, in its reasonable discretion, provide, at no cost or
expense to Administrative Agent, Collateral Agent or any Lender, an
environmental site assessment (including, without limitation, the results of any
soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material and the potential cost of any required action in connection
with any Hazardous Material on, at, under or emanating from such Real Property;
provided, however, that such request may be made only if (i) there has occurred
and is continuing an Event of Default, or (ii) circumstances exist that
reasonably could be expected to form the basis of an Environmental Action
against Borrower or any Restricted Subsidiary or any Real Property of Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to have
a Material Adverse Effect; if Borrower or any of its Restricted Subsidiaries
fails to provide the same within sixty (60) days after such request was made (or
in such longer period as may be approved by Administrative Agent, in its
reasonable discretion), Administrative Agent may but is under no obligation to
conduct the same, and Borrower or its Restricted Subsidiary shall grant and
hereby grants to Administrative Agent and its agents, advisors and consultants
access at reasonable times, and upon reasonable notice to Borrower, to such Real
Property and specifically grants Administrative Agent and its agents, advisors
and

 

-137-



--------------------------------------------------------------------------------

consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative Agent, Collateral Agent or any Lender. Administrative Agent will
use its commercially reasonable efforts to obtain from the firm conducting any
such assessment usual and customary agreements to secure liability insurance and
to treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.

SECTION 9.08.    Pledge or Mortgage of Real Property and Vessels.

(a)    Subject to compliance with applicable Gaming Laws, if, after the Closing
Date any Credit Party shall acquire any Property (other than any Real Property,
any Vessel or Replacement Vessel (other than leasehold interests in any Vessel
or Replacement Vessel) or any Property that is subject to a Lien permitted under
Section 10.02(i) or Section 10.02(k) to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of Liens securing the Obligations on such Property and to the extent
such prohibition is not superseded by the applicable provisions of the UCC),
including, without limitation, pursuant to any Permitted Acquisition, or as to
which Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien and as to which the Security Documents are intended to cover,
such Credit Party shall (subject to any applicable provisions set forth in the
Security Agreement with respect to limitations on grant of security interests in
certain types of assets or Pledged Collateral and limitations or exclusions from
the requirement to perfect Liens on such assets or Pledged Collateral) promptly
(i) execute and deliver to Collateral Agent such amendments to the Security
Documents or such other documents as Collateral Agent deems necessary or
advisable in order to grant to Collateral Agent, for the benefit of the Secured
Parties, security interests in such Property and (ii) take all actions necessary
or advisable to grant to Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (except to the extent
limited by applicable Requirements of Law (including, without limitation, any
Gaming Laws)), subject to no Liens other than Permitted Liens, in each case, to
the extent such actions are required by the Security Agreement; provided, that
notwithstanding the foregoing, the Credit Parties shall not be required to take
such actions with respect to any leasehold interest in any Vessel or Replacement
Vessel entered into after the date hereof that has a fair market value
(including the reasonably anticipated fair market value of the Gaming Facility
or other improvements to be developed thereon) of less than $25.0 million.

(b)    If, after the Closing Date, any Credit Party (x) acquires, including,
without limitation, pursuant to any Permitted Acquisition, a fee or leasehold
interest in Real Property located in the United States which Real Property has a
fair market value in excess of $25.0 million or (y) develops a Gaming Facility
on any fee or leasehold interest in Real Property located in the United States
which Real Property (including the reasonably anticipated fair market value of
the Gaming Facility or other improvements to be developed thereon) has a fair
market value in excess of $25.0 million, determined on an as-developed basis, in
each case, with respect to which a Mortgage was not previously entered into in
favor of Collateral Agent (in each case, other than to the extent such Real
Property is subject to a Lien permitted under Section 10.02(i) or 10.02(k)
securing Indebtedness to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of Liens
securing the Obligations on such Real Property), such Credit Party shall
promptly notify Collateral Agent and, if requested by the Required Lenders or
Collateral Agent, within sixty (60) days of such request (in each case, or such
longer period that is reasonably acceptable to Administrative Agent), (i) take
such actions and execute such documents as Collateral Agent shall reasonably
require to confirm the Lien of an existing Mortgage, if applicable, or to create
a new Mortgage on such additional Real Property and (ii) cause to be delivered
to Collateral Agent, for the benefit of the Secured Parties, all documents and
instruments reasonably requested by Collateral Agent or as shall be necessary in
the opinion of counsel to Collateral Agent to create on behalf of the Secured
Parties a valid, perfected, mortgage Lien, subject only to Permitted Liens,
including the following:

(1)    a Mortgage in favor of Collateral Agent, for the benefit of the Secured
Parties, in form for recording in the recording office of the jurisdiction where
such Mortgaged Real Property is situated, together with such other documentation
as shall be required to create a valid mortgage Lien under applicable law, which
Mortgage and other documentation shall be reasonably satisfactory to Collateral
Agent and shall be effective to create in favor of Collateral Agent for the
benefit of the Secured Parties a valid, perfected, Mortgage Lien on such
Mortgaged Real Property subject to no Liens other than Permitted Liens; and

 

-138-



--------------------------------------------------------------------------------

(2)    with respect to each Mortgage and each Mortgaged Real Property, each of
the items set forth in Sections 7.01(l) and 9.15(b) and, in each case to the
extent reasonably requested by the Required Lenders or Collateral Agent, each of
the items set forth in Sections 9.15(a)(i)(2) and 9.15(a)(i)(3);

provided, that, notwithstanding the foregoing, the delivery of the items
required under this Section 9.08(b) shall not be required prior to the date that
is sixty (60) days after the Closing Date (or such later date as agreed by
Administrative Agent).

(c)    If, after the Closing Date, any Credit Party (x) acquires, including,
without limitation, pursuant to any Permitted Acquisition, the entire fee
interest in any Vessel or a Replacement Vessel with a fair market value in
excess of $25.0 million located or otherwise maintained in the United States and
registered with the United States Coast Guard or (y) develops a Gaming Facility
with a fair market value in excess of $25.0 million, determined on an
as-developed basis, on any Vessel or a Replacement Vessel on which a Credit
Party owns the entire fee interest, located or otherwise maintained in the
United States and registered with the United States Coast Guard, in each case,
with respect to which a Ship Mortgage was not previously entered into in favor
of Collateral Agent (other than to the extent such other Vessel or Replacement
Vessel is subject to a Lien permitted under Section 10.02(i) or 10.02(k)
securing Indebtedness to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of Liens
securing the Obligations on such Vessel or Replacement Vessel), such Credit
Party shall promptly notify Collateral Agent and, if requested by the Required
Lenders or Collateral Agent, within sixty (60) days of such request (or such
longer period that is reasonably acceptable to Administrative Agent), (i) take
such actions and execute such documents as Collateral Agent shall reasonably
require to confirm the Lien of an existing Ship Mortgage, if applicable, or to
create a new Ship Mortgage on such other Vessel or Replacement Vessel and
(ii) cause to be delivered to Collateral Agent, for the benefit of the Secured
Parties, all documents and instruments reasonably requested by Collateral Agent
or as shall be necessary in the opinion of counsel to Collateral Agent to create
on behalf of the Secured Parties a legal, valid and enforceable first preferred
ship mortgage under Chapter 313 of Title 46 of the United States Code subject to
Permitted Liens, including the following:

(1)    a Ship Mortgage reasonably satisfactory to Collateral Agent, granting in
favor of Collateral Agent for the benefit of the Secured Parties a legal, valid
and enforceable first preferred ship mortgage on each such other Vessel or
Replacement Vessel under Chapter 313 of Title 46 of the United States Code
subject to Permitted Liens, executed and delivered by a duly authorized officer
of the appropriate Credit Party, together with such certificates, affidavits and
instruments as shall be reasonably required in connection with filing or
recordation thereof and to grant a Lien on each such other Vessel or Replacement
Vessel; and

(2)    with respect to each Ship Mortgage and each such other Vessel or
Replacement Vessel, in each case to the extent reasonably requested by the
Required Lenders or Collateral Agent, certificates of insurance as required by
each Ship Mortgage, which certificates shall comply with the insurance
requirements contained in Section 9.02 and the applicable Ship Mortgage;

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is sixty (60) days after the Closing Date (or such later date as
agreed by Administrative Agent).

(d)    Notwithstanding anything contained in Sections 9.08(a), 9.08(b) and
9.08(c) to the contrary, in each case, it is understood and agreed that no
Lien(s), Mortgage(s) and/or Ship Mortgage(s) in favor of Collateral Agent on any
after acquired Property of the applicable Credit Party shall be required to be
granted or delivered at such time as provided in such Sections (as applicable)
as a result of such Lien(s), Mortgage(s) and/or Ship Mortgage(s) being
prohibited by the applicable Gaming Authorities or applicable Law; provided,
however, that Borrower has used its commercially reasonable efforts to obtain
such approvals.

 

-139-



--------------------------------------------------------------------------------

(e)    With respect to Lien(s), Mortgage(s) and/or Ship Mortgage(s) relating to
any Property acquired (or leased) by any Credit Party after the Closing Date or
any Property of any Additional Credit Party or with respect to any Guarantee of
any Additional Credit Party, in each case that were not granted or delivered
pursuant to Section 9.08(d) or to the second paragraph in Section 9.11, as the
case may be, at such time as Borrower reasonably believes such prohibition no
longer exists, Borrower shall (and with respect to any items requiring approval
from Gaming Authorities, Borrower shall use commercially reasonable efforts to
seek the approval from the applicable Gaming Authorities for such Lien(s),
Mortgage(s), Ship Mortgage(s) and/or Guarantee and, if such approval is so
obtained), comply with Sections 9.08(a), 9.08(b) and/or 9.08(c) or with
Section 9.11, as the case may be.

SECTION 9.09.    Security Interests; Further Assurances. Each Credit Party
shall, promptly, upon the reasonable request of Collateral Agent, and so long as
such request (or compliance with such request) does not violate any Gaming Law
or, if necessary, is approved by the Gaming Authority (which Borrower hereby
agrees to use commercially reasonable efforts to obtain), at Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by Collateral Agent reasonably necessary or desirable to
create, protect or perfect or for the continued validity, perfection and
priority of the Liens on the Collateral covered or purported to be covered
thereby (subject to any applicable provisions set forth in the Security
Agreement or Pledge Agreement with respect to limitations on grant of security
interests in certain types of Pledged Collateral and limitations or exclusions
from the requirement to perfect Liens on such Pledged Collateral and any
applicable Requirements of Law including, without limitation, any Gaming Laws)
subject to no Liens other than Permitted Liens; provided that, notwithstanding
anything to the contrary herein or in any other Credit Document, in no event
shall any Company be required to enter into control agreements with respect to
its deposit accounts, securities accounts or commodity accounts. In the case of
the exercise by Collateral Agent or the Lenders or any other Secured Party of
any power, right, privilege or remedy pursuant to any Credit Document following
the occurrence and during the continuation of an Event of Default which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority, Borrower and each of its Restricted Subsidiaries shall
use commercially reasonable efforts to execute and deliver all applications,
certifications, instruments and other documents and papers that Collateral Agent
or the Lenders may be so required to obtain. If Collateral Agent reasonably
determines that it is required by applicable Requirement of Law to have
appraisals prepared in respect of the Real Property of any Credit Party
constituting Collateral, Borrower shall provide to Collateral Agent appraisals
that satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA.

SECTION 9.10.    VoteCo SPE Reorganization. Borrower shall provide
Administrative Agent with at least 15 Business Days’ prior written notice of the
consummation of the VoteCo SPE Reorganization, and concurrently with the
consummation thereof, deliver to Administrative Agent (i) an assignment
agreement, in form and substance satisfactory to Administrative Agent (the
“VoteCo SPE Assignment Agreement”), executed by RRR and the VoteCo SPE pursuant
to which RRR assigns all of its Equity Interests in Borrower to the VoteCo SPE,
(ii) a joinder to the Pledge Agreement, in form and substance reasonably
satisfactory to Administrative Agent (the “VoteCo SPE Pledge Joinder”), executed
by the VoteCo SPE, (iii) corporate documentation (including resolutions,
articles of incorporation and bylaws), together with such opinions of counsel to
RRR, the VoteCo SPE and the Credit Parties, as may be reasonably requested by
Administrative Agent in respect of the VoteCo SPE Assignment Agreement, the
VoteCo SPE Pledge Joinder, the VoteCo SPE, RRR and the Credit Parties, (iv) such
supplements to the schedules to this Agreement and the Pledge Agreement as may
be necessary to reflect the consummation of the VoteCo SPE Reorganization and
(v) evidence of the completion of all actions, recordings and filings (including
delivery of stock certificates, transfer powers, UCC financing statements and
amendments or joinders to the Custodian Agreement) of or with respect to the
VoteCo SPE Pledge Joinder that Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby (with a first priority,
except as otherwise provided for in the Pledge Agreement), including payment of
all fees and taxes relating thereto.

 

-140-



--------------------------------------------------------------------------------

SECTION 9.11.    Additional Credit Parties. Upon (i) any Credit Party creating
or acquiring any Subsidiary that is a Restricted Subsidiary (other than any
Excluded Subsidiary) after the Closing Date, (ii) any Restricted Subsidiary of a
Credit Party ceasing to be an Excluded Subsidiary or (iii) any Revocation that
results in an Unrestricted Subsidiary becoming a Restricted Subsidiary (other
than any Excluded Subsidiary) of a Credit Party (such Restricted Subsidiary
referenced in clause (i), (ii) or (iii) above, an “Additional Credit Party”),
such Credit Party shall, assuming and to the extent that it does not violate any
Gaming Law or assuming and to the extent it obtains the approval of the Gaming
Authority to the extent such approval is required by applicable Gaming Laws
(which Borrower hereby agrees to use commercially reasonable efforts to obtain),
(A) cause each such Restricted Subsidiary to promptly (but in any event within
45 days (or 95 days, in the event of any Discharge of any Indebtedness in
connection with the acquisition of any such Subsidiary) after the later of such
event described in clause (i), (ii) or (iii) above or receipt of such approval
(or such longer period of time as Administrative Agent may agree to in its sole
discretion), execute and deliver all such agreements, guarantees, documents and
certificates (including Joinder Agreements, any amendments to the Credit
Documents and a Perfection Certificate)) as Administrative Agent may reasonably
request in order to have such Restricted Subsidiary become a Guarantor and
(B) promptly (I) execute and deliver to Collateral Agent such amendments to or
additional Security Documents as Collateral Agent deems necessary or advisable
in order to grant to Collateral Agent for the benefit of the Secured Parties, a
perfected security interest in the Equity Interests of such new Restricted
Subsidiary which are owned by any Credit Party and required to be pledged
pursuant to the Security Agreement, (II) deliver to Collateral Agent the
certificates (if any) representing such Equity Interests together with in the
case of such Equity Interests, undated stock powers endorsed in blank,
(III) cause such new Restricted Subsidiary to take such actions necessary or
advisable (including executing and delivering a Joinder Agreement) to grant to
Collateral Agent for the benefit of the Secured Parties, a perfected security
interest in the collateral described in (subject to any requirements set forth
in the Security Agreement with respect to limitations on grant of security
interests in certain types of assets or Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such Pledged Collateral and
excluding acts with respect to perfection of security interests and Liens not
required under, or excluded from the requirements under, the Security Agreement)
the Security Agreement and all other Property (limited, in the case of Foreign
Subsidiaries, to 65% of the voting Equity Interests and 100% of the non-voting
Equity Interests of such Foreign Subsidiaries) of such Restricted Subsidiary in
accordance with the provisions of Section 9.08 hereof with respect to such new
Restricted Subsidiary, or by law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested relating to the matters described above covering matters similar to
those covered in the opinions delivered on the Closing Date with respect to such
Guarantor; provided, however, that Borrower shall use its commercially
reasonable efforts to obtain such approvals for any Mortgage(s), Ship
Mortgage(s) and Lien(s) (including pledge of the Equity Interests of such
Subsidiary) to be granted by such Restricted Subsidiary and for the Guarantee of
such Restricted Subsidiary as soon as reasonably practicable. All of the
foregoing actions shall be at the sole cost and expense of the Credit Parties.

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee of the applicable Additional Credit Party shall be required to be
granted or delivered at such time as provided in the paragraph above in this
Section 9.11 as a result of such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee being prohibited by the applicable Gaming Authorities, any other
applicable Governmental Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee or.

 

-141-



--------------------------------------------------------------------------------

SECTION 9.12.    Limitation on Designations of Unrestricted Subsidiaries.

(a)    Borrower may, on or after the Closing Date, designate any Subsidiary of
Borrower (other than a Principal Subsidiary) as an “Unrestricted Subsidiary”
under this Agreement (a “Designation”) only if:

(i)    no Default or Event of Default shall have occurred and be continuing at
the time of or immediately after giving effect to such Designation;

(ii)    Borrower would be permitted under this Agreement to make an Investment
at the time of Designation (assuming the effectiveness of such Designation) in
an amount (the “Designation Amount”) equal to the sum of (A) the fair market
value of the Equity Interest of such Subsidiary owned by Borrower and/or any of
the Restricted Subsidiaries on such date and (B) the aggregate amount of
Indebtedness of such Subsidiary owed to Borrower and the Restricted Subsidiaries
on such date;

(iii)    after giving effect to such Designation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis
(regardless of whether theany Revolving Facility or the Term A Facility or, the
Term A-3 Facility or the Term A-4 Facility are then in effect) as of the most
recent Calculation Date.

Upon any such Designation after the Closing Date, Borrower and its Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal to the Designation Amount.

(b)    Borrower may revoke any Designation of a Subsidiary as an Unrestricted
Subsidiary (a “Revocation”), whereupon such Subsidiary shall then constitute a
Restricted Subsidiary, if:

(i)    no Default or Event of Default shall have occurred and be continuing at
the time and immediately after giving effect to such Revocation;

(ii)    after giving effect to such Revocation, Borrower shall be in compliance
with the Financial Maintenance Covenants on a Pro Forma Basis (regardless of
whether theany Revolving Facility or the Term A Facility or, the Term A-3
Facility or the Term A-4 Facility are then in effect) as of the most recent
Calculation Date; and

(iii)    all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement;

provided, that neither LandCo Holdings nor any of its Subsidiaries may be
designated as a Restricted Subsidiary unless and until all commitments and
letters of credit under the LandCo Credit Agreement and the LandCo Loan
Documents have been terminated and all loans and other obligations thereunder
(other than customary indemnification and expense reimbursement obligations not
then due and payable that expressly survive the termination thereof) have been
paid in full in cash

(c)    All Designations and Revocations occurring after the Closing Date must be
evidenced by an Officer’s Certificate of Borrower delivered to Administrative
Agent with the Responsible Officer so executing such certificate certifying
compliance with the foregoing provisions of Section 9.12(a) (in the case of any
such Designations) and of Section 9.12(b) (in the case of any such Revocations).

(d)    If Borrower designates a Guarantor as an Unrestricted Subsidiary in
accordance with this Section 9.12, the Obligations of such Guarantor under the
Credit Documents shall terminate and be of no further force and effect and all
Liens granted by such Guarantor under the applicable Security Documents shall
terminate and be released and be of no further force and effect, and all Liens
on the Equity Interests and debt obligations of such Guarantor shall be
terminated and released and of no further force and effect, in each case,
without any action required by Administrative Agent or Collateral Agent. At
Borrower’s request, Administrative Agent and Collateral Agent will execute and
deliver any instrument evidencing such termination and Collateral Agent shall
take all actions appropriate

 

-142-



--------------------------------------------------------------------------------

in order to effect such termination and release of such Liens and without
recourse or warranty by Collateral Agent (including the execution and delivery
of appropriate UCC termination statements and such other instruments and
releases as may be necessary and appropriate to effect such release). Any such
foregoing actions taken by Administrative Agent and/or Collateral Agent shall be
at the sole cost and expense of Borrower.

SECTION 9.13.    Limitation on Designation of Immaterial Subsidiaries and Native
American Subsidiaries.

(a)    At Borrower’s election, Borrower may at any time, designate a Restricted
Subsidiary as an Immaterial Subsidiary, but only to the extent that such
designation is consistent with the definition of “Immaterial Subsidiary,” or as
a Native American Subsidiary, but only to the extent that such designation is
consistent with the definition of “Native American Subsidiary”. Upon any
Immaterial Subsidiary’s or Native American Subsidiary’s (whether designated as
such on the Closing Date or thereafter pursuant to the preceding sentence)
ceasing to satisfy any of the requirements set forth in the definition of such
term, the Borrower shall notify the Administrative Agent thereof and shall take
the actions required pursuant to Section 9.11 and such Subsidiary shall cease to
be an Immaterial Subsidiary or Native American Subsidiary, as the case may be.
Notwithstanding the foregoing, after the Closing Date Borrower may not designate
any Subsidiary as an Immaterial Subsidiary if (i) the Fair Market Value of the
assets of such Subsidiary at the time of designation exceeds $25,000,000 or
(ii) the sum of the Fair Market Value of the assets of such Subsidiary and all
other Subsidiaries so designated after the Closing Date (determined at the time
of designation), plus the aggregate amount of Investments made by the Credit
Parties in Immaterial Subsidiaries exceeds $75,000,000.

(b)    Any designation of a Subsidiary as an Immaterial Subsidiary or Native
American Subsidiary, or revocation of any such designation, must be evidenced by
an Officer’s Certificate of Borrower delivered to Administrative Agent with the
Responsible Officer executing such certificate certifying compliance with the
foregoing provisions of Section 9.13(a).

SECTION 9.14.    Ratings. Borrower shall use commercially reasonable efforts to
obtain and maintain at all times on and after the Closing Date (i) a public
corporate family rating of Borrower (or, if the VoteCo SPE Reorganization has
not occurred and the financials for Borrower and its Subsidiaries are
consolidated with the financials for RRR, RRR) and a rating of the Loans, in
each case from Moody’s, and (ii) a public corporate credit rating of Borrower
(or, if the VoteCo SPE Reorganization has not occurred and the financials for
Borrower and its Subsidiaries are consolidated with the financials for RRR, RRR)
and a rating of the Loans, in each case from S&P (it being understood and agreed
that “commercially reasonable efforts” shall in any event include the payment by
Borrower (or RRR, as the case may be) of customary rating agency fees,
cooperation with information and data requests by Moody’s and S&P in connection
with their ratings process and the participation by senior management of
Borrower and RR in a ratings presentation to Moody’s and S&P).

SECTION 9.15.    Post-Closing Matters. Borrower will cause to be delivered or
performed, as applicable, each of the following:

(a)    Mortgage Matters. On or before the date that is sixty (60) days after the
Closing Date (or such later date as is permitted by Administrative Agent in its
sole discretion):

(i)    Mortgaged Real Property. Administrative Agent shall have received with
respect to each Mortgaged Real Property identified on Schedule 1.01(C): (1) a
Mortgage reasonably satisfactory to Administrative Agent and in form for
recording in the recording office of each political subdivision where each such
Mortgaged Real Property is situated, which Mortgage shall, when recorded, be
effective to create in favor of Collateral Agent on behalf of the Secured
Parties a valid, enforceable and perfected first priority Lien (except to the
extent limited by applicable Requirements of Law (including, without limitation,
any Gaming Laws)) on such Mortgaged Real Property subordinate to no Liens other
than Permitted Liens, (2)

 

-143-



--------------------------------------------------------------------------------

with respect to each Mortgage, legal opinions, each of which shall be addressed
to Administrative Agent, Collateral Agent and the Lenders, dated the effective
date of such Mortgage and covering such matters as the Administrative Agent
shall reasonably request in a manner customary for transactions of this type and
(3) with respect to each Mortgaged Real Property and Mortgage, such fixture
filings, title insurance policies, insurance certificates, surveys, consents,
estoppels, Governmental Real Property Disclosure Requirements, certificates,
affidavits, instruments, returns and other documents delivered in connection
with the Existing Credit Agreement substantially in the form delivered
thereunder with such changes thereto as shall be necessary to reflect the
Transactions and all of the foregoing shall be reasonably satisfactory to
Administrative Agent in form and substance.

(b)    Flood Area. Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Real Property for which a Mortgage
is granted pursuant to Section 9.15(a)(i) on or before the date the related
Mortgage is delivered to Administrative Agent (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
Borrower and the applicable Credit Party relating thereto).

(c)    Additional Post-Closing Deliverables. Each of the documents and other
agreements set forth on Schedule 9.15 shall be delivered or performed, as
applicable, within the respective time frames specified therein.

ARTICLE X.

NEGATIVE COVENANTS

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
(or in the case of Section 10.08, with the Required Pro Rata Lenders) that until
the Obligations have been Paid in Full (and each Credit Party covenants and
agrees that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary):

SECTION 10.01.     Indebtedness. Borrower and its Restricted Subsidiaries will
not incur any Indebtedness, except:

(a)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(b)    Indebtedness outstanding on the Closing Date and listed on Schedule
10.01, and any Permitted Refinancings thereof;

(c)    Indebtedness under any Swap Contracts (including, without limitation, any
Interest Rate Protection Agreements); provided that such Swap Contracts are
entered into for bona fide hedging activities and not for speculative purposes;

(d)    intercompany Indebtedness of Borrower and the Restricted Subsidiaries to
Borrower or other Restricted Subsidiaries;

(e)    Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

(f)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety, appeal or similar bonds, completion
guarantees and letters of credit provided by Borrower or any of its Restricted
Subsidiaries in the ordinary course of its business (including to support
Borrower’s or any of its Restricted Subsidiaries’ applications for Gaming
Licenses or for the purposes referenced in this clause (f));

 

-144-



--------------------------------------------------------------------------------

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of its incurrence;

(h)    Indebtedness (other than Indebtedness referred to in Section 10.01(b)) in
respect of Purchase Money Obligations and Capital Lease Obligations and
refinancings or renewals thereof, in an aggregate principal amount not to exceed
at any time outstanding, $75.0 million;

(i)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(j)    guarantees by Borrower or Restricted Subsidiaries of Indebtedness
otherwise permitted to be incurred by Borrower or any Restricted Subsidiary
under this Section 10.01;

(k)    Indebtedness of a Person that becomes a Subsidiary of Borrower or any of
its Restricted Subsidiaries after the date hereof in connection with a Permitted
Acquisition or other Acquisition permitted hereunder; provided, however, that
such Indebtedness existed at the time such Person became a Subsidiary and was
not created in anticipation or contemplation thereof, and Permitted Refinancings
thereof;

(l)    (i) Permitted Unsecured Indebtedness, so long as (x) Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date, (y) the
Interest Coverage Ratio shall not be less than 2.50 to 1.00 on a Pro Forma Basis
as of the most recent Calculation Date and (z) no Event of Default shall have
occurred and be continuing after giving effect thereto, (ii) Permitted Second
Lien Indebtedness, so long as (x) Borrower and its Restricted Subsidiaries shall
be in compliance with the Financial Maintenance Covenants on a Pro Forma Basis
as of the most recent Calculation Date, (y) the Consolidated Total Leverage
Ratio shall not exceed 6.00 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date and the Interest Coverage Ratio shall not be less than 2.50 to
1.00 on a Pro Forma Basis as of the most recent Calculation Date and (z) no
Event of Default shall have occurred and be continuing after giving effect
thereto and (iii) Permitted Refinancings of any Indebtedness incurred pursuant
to clause (i) or (ii) so long as (x) in the case of Permitted Refinancings of
Permitted Second Lien Indebtedness, such Permitted Refinancings qualify as
either Permitted Second Lien Indebtedness or Permitted Unsecured Indebtedness or
(y) in the case of Permitted Refinancings of Permitted Unsecured Indebtedness,
such Permitted Refinancings qualify as Permitted Unsecured Indebtedness;

(m)    (i) Permitted First Lien Indebtedness, so long as (w) the Consolidated
First Lien Leverage Ratio shall not exceed 4.50 to 1.00 on a Pro Forma Basis as
of the most recent Calculation Date, (x) Borrower and its Restricted
Subsidiaries shall be in compliance with the Financial Maintenance Covenants on
a Pro Forma Basis as of the most recent Calculation Date, (y) no Event of
Default shall have occurred and be continuing after giving effect thereto, and
(z) in the reasonable judgment of Borrower, the terms of such Indebtedness, when
taken as a whole, are no more restrictive in any material respect to Borrower
and its Restricted Subsidiaries than the terms of this Agreement and
(ii) Permitted Refinancings of any Indebtedness incurred pursuant to clause
(i) so long as such Permitted Refinancings qualify as Permitted First Lien
Indebtedness, Permitted Second Lien Indebtedness or Permitted Unsecured
Indebtedness;

(n)    unsecured Indebtedness of the kind described in clause (d) of the
definition of “Indebtedness” so long, in the case of any such Indebtedness other
than earn-out obligations, at the time of incurrence thereof, (i) no Event of
Default shall have occurred and be continuing after giving effect thereto and
(ii) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis (regardless of whether
theany Revolving Facility or the Term A Facility or, the Term A-3 Facility or
the Term A-4 Facility are then in effect) as of the most recent Calculation
Date;

 

-145-



--------------------------------------------------------------------------------

(o)    Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt and Permitted Second Priority Refinancing Debt;

(p)    Indebtedness of Borrower under the Senior Unsecured Notes, and Permitted
Refinancings thereof;

(q)    unsecured Indebtedness of Borrower or any Restricted Subsidiary in an
aggregate principal amount not to exceed $50.0 million outstanding at any time;

(r)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and

(s)    Investments under Section 10.04(k), 10.04(l), 10.04(m) and 10.04(v)
consisting of guarantees and Support Agreements in an aggregate amount not to
exceed $75.0 million at any time;

(t)    (A) Indebtedness of Borrower in respect of one or more series of senior
unsecured notes or loans, senior secured first lien or junior lien notes or
loans or subordinated notes or loans that may be secured by the Collateral on a
pari passu or junior basis with the Obligations, that are issued or made in lieu
of Incremental Revolving Commitments and/or New Term Loan Commitments pursuant
to an indenture, a loan agreement or a note purchase agreement or otherwise (any
such Indebtedness, “Incremental Equivalent Debt”); provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt issued or incurred
pursuant to this Section 10.01(t) shall not, together with any Incremental
Revolving Commitments, New Term Loan Commitments (and, without duplication, New
Term Loans), Incremental Term A Loan Commitments (and, without duplication,
Incremental Term A Loans), and/or Incremental Term B Loan Commitments (and,
without duplication, Incremental Term B Loans) issued or incurred (but excluding
any such Incremental Term Loan Commitments that have been terminated prior to
such date without being funded) on or prior to such date exceed the Incremental
Loan Amount (with the Incremental Loan Amount to be determined as if any
Incremental Equivalent Debt is senior secured indebtedness even if such
Incremental Equivalent Debt is unsecured); (ii) no Event of Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence or issuance; provided that, with respect to any Incremental
Equivalent Debt the proceeds of which are used primarily to fund a Permitted
Acquisition or other Acquisition substantially concurrently upon the receipt
thereof, the absence of an Event of Default (other than an Event of Default
specified in Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the issuance or incurrence of such Incremental Equivalent Debt;
(iii) unless otherwise agreed in writing by the Required Pro Rata Lenders,
Borrower shall be in compliance with the Financial Maintenance Covenants on a
Pro Forma Basis as of the most recent Calculation Date (provided that, for such
purpose, (y) at the option of Borrower, to the extent that the proceeds of any
such Incremental Equivalent Debt are or are to be used primarily to fund a
Permitted Acquisition or other Acquisition not prohibited hereunder (including
repayment of Indebtedness of the Person acquired, or that is secured by the
assets acquired, in such Permitted Acquisition or other Acquisition), such
compliance shall be determined on a Pro Forma Basis as of the Calculation Date
immediately preceding the date on which a binding contract with respect to such
Permitted Acquisition or other Acquisition is entered into between Borrower or a
Restricted Subsidiary and the seller with respect thereto, giving effect to such
Incremental Equivalent Debt and such Permitted Acquisition or other Acquisition
as if incurred and consummated on the first day of the applicable period and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any Revolving Loans under Incremental Revolving Commitments
and any loans under any Incremental Equivalent Debt consisting of a revolving
credit facility, in each case, to the extent actually made on such date, but any
proposed Incremental Revolving Commitments or Incremental Equivalent Debt to be
incurred on such date consisting of a revolving credit facility shall not
otherwise be treated as drawn); (iv) if such Incremental Equivalent Debt is
(x) secured on a pari passu basis with the Obligations, such Incremental
Equivalent Debt shall have a maturity date and

 

-146-



--------------------------------------------------------------------------------

Weighted Average Life to Maturity (without giving effect to prepayments that
reduce scheduled amortization) no shorter than any then-existing Tranche of Term
Loans or (y) secured on a second lien (or other junior basis) or is unsecured,
such Incremental Equivalent Debt shall satisfy the definition of Permitted
Junior Debt Conditions; (v) if such Incremental Equivalent Debt is secured
(x) on pari passu basis with the Obligations, the holders of such Indebtedness
(or their representative) and Administrative Agent shall be party to the Pari
Passu Intercreditor Agreement or (y) or second lien (or other junior) basis to
the Obligations, the holders of such Indebtedness (or their representative)
shall be party to the Second Lien Intercreditor Agreement (as “Second Priority
Debt Parties”) with the Administrative Agent; (vi) except as set forth in
clauses (i) – (v) of this paragraph (t), the terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions) of
such Incremental Equivalent Debt are (as determined by Borrower in good faith),
taken as a whole, no more restrictive in any material respect to Borrower and
its Restricted Subsidiaries than the terms set forth in this Agreement; and
(B) any Permitted Refinancing in respect thereof that satisfies clause (A)(v)
and (A)(vi) above;

(u)    Indebtedness (including, without limitation, Support Agreements) used to
finance, or incurred or issued for the purpose of (or in the case of Support
Agreements, incurred in connection with) financing, Expansion Capital
Expenditures or Development Projects (including Permitted Refinancings thereof)
in an aggregate principal amount not to exceed $500.0 million at any time
outstanding so long as no Event of Default shall have occurred and be continuing
after giving effect thereto;

(v)    Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries in
an aggregate amount not to exceed $25.0 million at any time outstanding, so long
as such Indebtedness is not guaranteed by any Credit Party;

(w)    Indebtedness consisting of promissory notes issued by Borrower to recent
or former officers, directors or employees (or heirs of, estates of or trusts
formed by such Persons) to finance the purchase or redemption of Equity
Interests of Holdco or Borrower permitted by Section 10.06(f); provided that
(i) such Indebtedness shall be subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent (it
being understood that, subject to the dollar limitation described below, such
subordination provisions shall permit the payment of interest and principal in
cash if no Event of Default has occurred and is continuing) and (ii) the
aggregate amount of all cash payments (whether principal or interest) made by
the Borrower in respect of such notes, when combined with the aggregate amount
of Restricted Payments made pursuant to Section 10.06(f), shall not exceed
$10.0 million in any fiscal year of Borrower;

(x)    Indebtedness incurred by Borrower or the Restricted Subsidiaries in (i) a
Permitted Acquisition, (ii) any other Investment expressly permitted hereunder
or (iii) any Asset Sale, in the case of each of the foregoing clauses (i), (ii)
and (iii), constituting customary indemnification obligations or customary
obligations in respect of purchase price or other similar adjustments;

(y)    Indebtedness of the Borrower and its Restricted Subsidiaries arising
under the Wells Fargo Indemnification Agreement; and

(z)    Indebtedness of the Borrower under the LandCo Support Agreement.

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

 

-147-



--------------------------------------------------------------------------------

SECTION 10.02.    Liens. Neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any Property now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except (the “Permitted Liens”):

(a)    Liens for taxes, assessments or governmental charges or levies not yet
due and payable or delinquent and Liens for taxes, assessments or governmental
charges or levies, which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;

(b)    Liens in respect of property of Borrower or any Restricted Subsidiary
imposed by law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlord’s and mechanics’ liens, maritime liens and other similar
Liens arising in the ordinary course of business (i) for amounts not yet overdue
for a period of sixty (60) days or (ii) for amounts that are overdue for a
period in excess of sixty (60) days that are being contested in good faith by
appropriate proceedings (inclusive of amounts that remain unpaid as a result of
bona fide disputes with contractors, including where the amount unpaid is
greater than the amount in dispute), so long as adequate reserves have been
established in accordance with GAAP;

(c)    Liens securing Indebtedness incurred pursuant to Section 10.01(b) and
listed on Schedule 10.02; provided, however, that (i) such Liens do not encumber
any Property of Borrower or any Restricted Subsidiary other than (x) any such
Property subject thereto on the Closing Date, (y) after-acquired property that
is affixed or incorporated into Property covered by such Lien and (z) proceeds
and products thereof, and (ii) the amount of Indebtedness secured by such Liens
does not increase, except as contemplated by Section 10.01(b);

(d)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness and
(ii) individually or in the aggregate materially interfering with the conduct of
the business of Borrower and its Restricted Subsidiaries, taken as a whole;

(e)    Liens arising out of judgments or awards not resulting in an Event of
Default;

(f)    Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, rental obligations (limited, in the case of rental
obligations, to security deposits and deposits to secure obligations for taxes,
insurance, maintenance and similar obligations), utility services, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming License applications or to secure
the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies;

(g)    Leases with respect to the assets or properties of any Credit Party or
its respective Subsidiaries, in each case entered into in the ordinary course of
such Credit Party’s or Subsidiary’s business so long as each of the Leases
entered into after the date hereof with respect to Real Property constituting
Collateral are subordinate in all respects to the Liens granted and evidenced by
the Security Documents and do not, individually or in the aggregate,
(x) interfere in any material respect with the ordinary conduct of the business
of the Credit Parties and their respective Subsidiaries, taken as a whole, or
(y) materially impair the use (for its intended purposes) or the value of the
Properties of the Credit Parties and their respective Subsidiaries, taken as a
whole; provided that upon the request of Borrower, the Collateral Agent shall
enter into a customary subordination and non-disturbance and attornment
agreement in connection with any such Lease;

 

-148-



--------------------------------------------------------------------------------

(h)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or such
Restricted Subsidiary in the ordinary course of business;

(i)    Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations (and refinancings or renewals thereof), in each case, incurred
pursuant to Section 10.01(h); provided, however, that (i) the Indebtedness
secured by any such Lien (including refinancings thereof) does not exceed 100%
of the cost of the property being acquired, constructed, improved or leased at
the time of the incurrence of such Indebtedness (plus, in the case of
refinancings, accrued interest on the Indebtedness refinanced and fees and
expenses relating thereto) and (ii) any such Liens attach only to the property
being financed pursuant to such Purchase Money Obligations or Capital Lease
Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that all Indebtedness to a single lender shall be considered to be a
single Purchase Money Obligation, whether drawn at one time or from time to
time);

(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Borrower or any Restricted Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements, and Liens in favor of Wells Fargo
Bank, N.A. in the form of debit and set-off rights arising under the Wells Fargo
Indemnification Agreement; provided, however, that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;

(k)    Liens on assets of a Person existing at the time such Person is acquired
or merged with or into or consolidated with Borrower or any Restricted
Subsidiary (and not created in connection with or in anticipation or
contemplation thereof); provided, however, that such Liens do not extend to
assets not subject to such Liens at the time of acquisition (other than
improvements and attachments thereon, accessions thereto and proceeds thereof)
and are no more favorable to the lienholders than the existing Lien;

(l)    in addition to Liens otherwise permitted by this Section 10.02, other
Liens incurred with respect to any Indebtedness or other obligations of Borrower
or any of its Subsidiaries; provided, however, that (x) the aggregate principal
amount of such Indebtedness secured by such Liens shall not exceed $25.0 million
at any time outstanding, and (y) any such Liens on Collateral shall be junior or
otherwise subordinated in all respects to any Liens in favor of Collateral Agent
on any of the Collateral to the reasonable satisfaction of Administrative Agent;

(m)    licenses of Intellectual Property granted by Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of Borrower and its
Restricted Subsidiaries, taken as a whole;

(n)    Liens pursuant to the Credit Documents, including, without limitation,
Liens related to Cash Collateralizations;

(o)    Permitted Vessel Liens;

(p)    Liens arising under applicable Gaming Laws; provided, however, that no
such Lien constitutes a Lien securing repayment of Indebtedness for borrowed
money;

(q)    (i) Liens pursuant to leases entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets, which
Liens are limited to the leased property under the applicable lease and

 

-149-



--------------------------------------------------------------------------------

granted to the landlord under such lease for the purpose of securing the
obligations of the tenant under such lease to such landlord and (ii) Liens on
cash and Cash Equivalents (and on the related escrow accounts or similar
accounts, if any) required to be paid to the lessors (or lenders to such
lessors) under such leases or maintained in an escrow account or similar account
pending application of such proceeds in accordance with the applicable lease;

(r)    Liens to secure Indebtedness incurred pursuant to Section 10.01(v);
provided that such Liens do not encumber any Property of Borrower or any
Restricted Subsidiary other than any Foreign Subsidiary;

(s)    Prior Mortgage Liens with respect to the applicable Mortgaged Real
Property;

(t)    Liens on cash and Cash Equivalents deposited to Discharge, redeem or
defease Indebtedness that was permitted to so be repaid;

(u)    Liens arising from precautionary UCC financing statements filings
regarding operating leases or consignment of goods entered into in the ordinary
course of business;

(v)    Liens on the Collateral securing (i) Permitted First Lien Indebtedness
permitted under Section 10.01(m) or Permitted First Priority Refinancing Debt
and, in each case, subject to the Pari Passu Intercreditor Agreement or
(ii) Permitted Second Lien Indebtedness permitted under Sections 10.01(l) or
10.01(m) or Permitted Second Priority Refinancing Debt and, in each case,
subject to the Second Lien Intercreditor Agreement (as “Second Priority Liens”);

(w)    Liens on the Collateral securing Incremental Equivalent Debt, and
Permitted Refinancings thereof, in each case, permitted under Section 10.01(t)
and subject to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement (in the case of Liens intended to be subordinated to the
Liens securing the Obligations, as “Second Priority Liens”), as and to the
extent applicable;

(x)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of a Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement;

(y)    in the case of any non-Wholly Owned Subsidiary or Joint Venture, any put
and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement;

(z)    Liens arising in connection with transactions relating to the selling or
discounting of accounts receivable in the ordinary course of business;

(aa)    licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of Borrower and its Subsidiaries
taken as a whole;

(bb)    any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;

(cc)    Liens created by the applicable Transfer Agreement;

(dd)    Liens securing obligations of any Person in respect of employee deferred
compensation and benefit plans in connection with “rabbi trusts” or other
similar arrangements; and

(ee)    Liens arising pursuant to Indebtedness incurred pursuant to
Section 10.01(u).

 

-150-



--------------------------------------------------------------------------------

In connection with the granting of Liens of the types described in clauses (c),
(g), (i), (k), (l), (r), (s), (t), (v) and (w) of this Section 10.02 by Borrower
of any of its Restricted Subsidiaries, Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by entering into or amending
appropriate lien subordination or intercreditor agreements).

SECTION 10.03.    [Reserved].

SECTION 10.04.    Investments, Loans and Advances. Neither Borrower nor any
Restricted Subsidiary will, directly or indirectly, make any Investment, except
for the following:

(a)    Investments outstanding on the Closing Date and identified on Schedule
10.04 and any Investments received in respect thereof without the payment of
additional consideration (other than through the issuance of or exchange of
Qualified Capital Stock);

(b)    Investments in cash and Cash Equivalents;

(c)    Borrower may enter into Swap Contracts to the extent permitted by
Section 10.01(c);

(d)    Investments (i) by Borrower in any Restricted Subsidiary, (ii) by any
Restricted Subsidiary in Borrower and (iii) by a Restricted Subsidiary in
another Restricted Subsidiary (provided that Investments pursuant to clauses
(i) and (iii) in Immaterial Subsidiaries shall not exceed $25.0 million in the
aggregate outstanding at any time); provided that, in each case, any
intercompany loan (it being understood and agreed that intercompany receivables
or advances made in the ordinary course of business do not constitute loans) in
excess of $10.0 million individually shall be evidenced by a promissory note
and, to the extent that the payee, holder or lender of such intercompany loan is
a Credit Party, such promissory note shall be pledged (and delivered) by such
Credit Party to Collateral Agent on behalf of the Secured Parties;

(e)    Borrower and its Restricted Subsidiaries may sell or transfer assets to
the extent permitted by Section 10.05;

(f)    Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business;

(g)    Investments made by Borrower or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 10.05;

(h)    Investments consisting of (i) moving, entertainment and travel expenses,
drawing accounts and similar expenditures made to officers, directors and
employees in the ordinary course of business and (ii) loans or advances to
officers, directors and employees in connection with such Persons’ purchase of
Equity Interests of Holdco (provided that the amount of such loans and advances
described in this clause (h)(ii) shall be contributed to the Borrower in cash as
common equity), not to exceed $10.0 million in the aggregate under this clause
(h) at any time outstanding;

(i)    Permitted Acquisitions;

(j)    extensions of trade credit (including to gaming customers) in the
ordinary course of business;

(k)    in addition to Investments otherwise permitted by this Section 10.04,
other Investments by Borrower or any of its Restricted Subsidiaries in an amount
not to exceed the sum of (i) $350.0 million during the term of this

 

-151-



--------------------------------------------------------------------------------

Agreement plus (ii) the Project Reimbursement Amount as of such date plus
(iii) the Initial Restricted Payment Base Amount as of such date plus (iv) the
Specified 10.04(k) Investment Returns received on or prior to such date plus
(v) any reduction in the amount of such Investments as provided in the
definition of “Investment”; and, provided further, that (x) at the time of
making such Investment and after giving effect thereto, no Event of Default
shall have occurred and be continuing, (y) immediately after giving effect
thereto Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date and (z) Borrower
shall designate each such Investment as having been made pursuant to the
relevant clause of this Section 10.04(k) in the Compliance Certificate for the
fiscal quarter in which such Investment is made;

(l)    in addition to Investments otherwise permitted by this Section 10.04,
Investments by Borrower or any of its Restricted Subsidiaries; provided that
(i) the amount of such Investments to be made pursuant to this Section 10.04(l)
do not exceed the Available Amount determined at the time such Investment is
made, (ii) immediately before and after giving effect thereto, no Event of
Default has occurred and is continuing and (iii) immediately after giving effect
thereto Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date;

(m)    additional Investments so long as, at the time such Investment is made
and after giving effect thereto, (x) no Event of Default has occurred and is
continuing, (y) the Consolidated Total Leverage Ratio is less than or equal to
4.00 to 1.00 on a Pro Forma Basis as of the most recent Calculation Date and
(z) immediately after giving effect to such Investment Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date;

(n)    payments with respect to any Qualified Contingent Obligations, so long
as, at the time such Qualified Contingent Obligation was incurred or, if
earlier, the agreement to incur such Qualified Contingent Obligations was
entered into, such Investment was permitted under this Agreement;

(o)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a Person merged or consolidated with or into Borrower or a Restricted
Subsidiary, in each case in accordance with the terms of this Agreement to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(p)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;

(q)    advances of payroll payments to employees of Borrower and the Restricted
Subsidiaries in the ordinary course of business;

(r)    the occurrence of a Reverse Trigger Event under any applicable Transfer
Agreement;

(s)    loans and advances to the Holding Companies (or any direct or indirect
parent thereof) in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to the Holding Companies
in accordance with Section 10.06(m) and (n);

(t)    Investments in the North Fork Project not to exceed $5.0 million per
fiscal year of Borrower;

(u)    so long as no Event of Default has occurred and is continuing or would
result therefrom, (x) Native American Investments of the type described in
clause (ii) of the definition thereof as set forth in Schedule 10.04(u) and
(y) Native American Investments of the type described in clause (i) of the
definition thereof; provided that the aggregate amount of all such Native
American Investments made in reliance on this clause (u) in any fiscal year
shall

 

-152-



--------------------------------------------------------------------------------

not exceed $5,000,000; provided further, that (i) to the extent the aggregate
amount of all such Native American Investments made in any fiscal year in
reliance on this clause (u) is less than $5,000,000, the amount of such
difference (the “Native American Investment Rollover Amount”) may be carried
forward one time and used to make Native American Investments under this clause
(u) in the next succeeding fiscal year and (ii) any such Native American
Investments made in any fiscal year shall be counted against the $5,000,000 base
amount with respect to such fiscal year after being counted against any Native
American Investment Rollover Amount available with respect to such fiscal year;

(v)    so long as immediately after giving effect thereto Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, additional Investments in LandCo Holdings for
the purpose of (and not in excess of the amount required for) repaying or
guaranteeing LandCo Holdings’ existing credit agreement obligations and retire
or guarantee certain warrants issued by it; provided that immediately upon the
making of such Investments and the consequent repayment or guarantee of such
credit agreement obligations and retirement or guarantee of such warrants,
Borrower shall Revoke the designation of LandCo Holdings as an Unrestricted
Subsidiary and cause it to be a Restricted Subsidiary; and

(w)    Investments consisting of the contribution or other transfer of (i) real
estate described on Part 1 of Schedule 10.04(w) (and owned by a Native American
Subsidiary on the Closing Date) pursuant to a Native American Contract, so long
as the Tribal Trust Property Release Conditions are satisfied at the time of
such contribution or transfer, (ii) the real property described in Item 2 of
Part 2 of Schedule 10.04(w), so long as title to such real property is
transferred to the Federated Indians of Graton Rancheria or its nominee and
(iii) real estate described in Item 1 of Part 2 of Schedule 10.04(w) to a joint
venture, so long as no Default then exists.

SECTION 10.05.    Mergers, Consolidations and Sales of Assets. Neither Borrower
nor any Restricted Subsidiary will wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (other than solely to
change the jurisdiction of organization or type of organization (to the extent
in compliance with the applicable provisions of the Security Agreement)), or
convey, sell, lease or sublease (as lessor or sublessor), transfer or otherwise
dispose of any substantial part of its business, property or assets, except for:

(a)    Capital Expenditures, Expansion Capital Expenditures and expenditures of
Development Expenses by Borrower and the Restricted Subsidiaries;

(b)    Sales or dispositions of used, worn out, obsolete or surplus Property or
Property no longer useful in the business of Borrower by Borrower and the
Restricted Subsidiaries in the ordinary course of business and the abandonment
or other sale of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Borrower and its Restricted Subsidiaries taken as a
whole; and the termination or assignment of Contractual Obligations to the
extent such termination or assignment does not have a Material Adverse Effect;

(c)    Asset Sales by Borrower or any Restricted Subsidiary; provided that
(i) at the time of such Asset Sale, no Event of Default then exists or would
arise therefrom, (ii) Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of (x) cash or Cash
Equivalents or (y) Permitted Business Assets (in each case, free and clear of
all Liens at the time received other than Permitted Liens) (it being understood
that for the purposes of clause (c)(ii)(x), the following shall be deemed to be
cash: (A) any liabilities (as shown on Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Borrower or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable Asset Sale and for
which all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred and eighty (180) days following the closing of the
applicable disposition, (C) any Designated Non-Cash Consideration received in
respect

 

-153-



--------------------------------------------------------------------------------

of such disposition having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of $75.0 million, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at such date of receipt or such agreement, as applicable, and without
giving effect to subsequent changes in value) and (iii) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.10(a)(iii);

(d)    Liens permitted by Section 10.02, Investments may be made to the extent
permitted by Sections 10.04 and Restricted Payments may be made to the extent
permitted by Section 10.06;

(e)    Borrower and the Restricted Subsidiaries may dispose of cash and Cash
Equivalents;

(f)    Borrower and the Restricted Subsidiaries may lease (as lessor or
sublessor) real or personal property to the extent permitted under
Section 10.02;

(g)    licenses and sublicenses by Borrower or any of its Restricted
Subsidiaries of software and Intellectual Property in the ordinary course of
business shall be permitted;

(h)    (A) Borrower or any Restricted Subsidiary may transfer or lease property
to or acquire or lease property from Borrower or any Restricted Subsidiary;
provided that the sum of (x) the aggregate fair market value of all Property
transferred by Borrower and Domestic Subsidiaries of Borrower that are
Restricted Subsidiaries to Foreign Subsidiaries of Borrower under this clause
(A) plus (y) all lease payments made by Borrower and Domestic Subsidiaries of
Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower in
respect of leasing of property by Borrower and Domestic Subsidiaries of Borrower
that are Restricted Subsidiaries from Foreign Subsidiaries shall not exceed
$10.0 million in any fiscal year of Borrower; (B) any Restricted Subsidiary may
merge or consolidate with or into Borrower (as long as Borrower is the surviving
Person) or any Guarantor (as long as the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor);
(C) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary (so long as, if either Restricted Subsidiary is a
Guarantor, the surviving Person is, or becomes substantially concurrently with
such merger or consolidation, a Guarantor); and (D) any Restricted Subsidiary
may be voluntarily liquidated, voluntarily wound up or voluntarily dissolved (so
long as any such liquidation or winding up does not constitute or involve an
Asset Sale to any Person other than to Borrower or any other Restricted
Subsidiary or any other owner of Equity Interests in such Restricted Subsidiary
unless such Asset Sale is otherwise permitted pursuant to this Section 10.05);
provided, however, that, in each case with respect to clauses (A), (B) and
(C) of this Section 10.05(h) (other than in the case of a transfer to a Foreign
Subsidiary permitted under clause (A) above), the Lien on such property granted
in favor of Collateral Agent under the Security Documents shall be maintained in
accordance with the provisions of this Agreement and the applicable Security
Documents;

(i)    voluntary terminations of Swap Contracts and other assets or contracts in
the ordinary course of business;

(j)    conveyances, sales, leases, transfers or other dispositions which do not
constitute Asset Sales;

(k)    any taking by a Governmental Authority of assets or property, or any part
thereof, under the power of eminent domain or condemnation;

(l)    Borrower and its Restricted Subsidiaries may make sales, transfers or
other dispositions of property subject to a Casualty Event;

 

-154-



--------------------------------------------------------------------------------

(m)    Borrower and its Restricted Subsidiaries may make sales, transfers or
other dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n)    any transfer of Equity Interests of any Restricted Subsidiary or any
Gaming Facility in connection with the occurrence of a Trigger Event;

(o)    Asset Sales of Real Properties (i) that constitute Tribal Trust Property,
to the extent permitted by Section 10.04(w)(i), (ii) to the extent permitted by
Section 10.04(w)(ii), and (iii) to the extent permitted by
Section 10.04(w)(iii).

Notwithstanding anything contained in this Agreement to the contrary, (i) in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis and (ii) in no case shall Borrower
or any Subsidiary be permitted to effect an Asset Sale of (a) GVR, NP Lake Mead
LLC, NP Santa Fe LLC, NP Texas LLC, Boulder LLC, Red Rock LLC, Palace LLC,
Sunset LLC or IP Holdco (except, in the case of IP Holdco, to the extent
provided in Section 7.04(f)) or a significant portion of their respective
properties, or (b) any part of the Technology Systems.

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, a
Holding Company or RRR, so long as no Event of Default exists, such Collateral
shall, except as set forth in the proviso to Section 10.05(h), be sold,
transferred or otherwise disposed of free and clear of the Liens created by the
Security Documents, and Collateral Agent shall take all actions appropriate or
reasonably requested by Borrower in order to effect the foregoing at the sole
cost and expense of Borrower and without recourse or warranty by Collateral
Agent (including the execution and delivery of appropriate UCC termination
statements and such other instruments and releases as may be necessary and
appropriate to effect such release). To the extent any such sale, transfer or
other disposition results in a Guarantor no longer constituting a Subsidiary of
Borrower, so long as no Event of Default exists, the Obligations of such
Guarantor and all obligations of such Guarantor under the Credit Documents shall
terminate and be of no further force and effect, and each of Administrative
Agent and Collateral Agent shall take such actions, at the sole expense of
Borrower, as are appropriate or requested by Borrower in connection with such
termination.

SECTION 10.06.    Restricted Payments. Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication:

(a)     Borrower or any Restricted Subsidiary may make Restricted Payments to
the extent permitted pursuant to Section 2.09(b)(ii);

(b)    any Restricted Subsidiary of Borrower may declare and make Restricted
Payments to Borrower or any Wholly Owned Subsidiary of Borrower which is a
Restricted Subsidiary;

(c)    any Restricted Subsidiary of Borrower, if such Restricted Subsidiary is
not a Wholly Owned Subsidiary, may declare and make Restricted Payments in
respect of its Equity Interests to all holders of such Equity Interests
generally so long as Borrower or its respective Restricted Subsidiary that owns
such Equity Interest or interests in the Person making such Restricted Payments
receives at least its proportionate share thereof (based upon its relative
ownership of the subject Equity Interests and the terms thereof);

(d)    Borrower and its Restricted Subsidiaries may engage in transactions to
the extent permitted by Section 10.05;

 

-155-



--------------------------------------------------------------------------------

(e)    Borrower and its Restricted Subsidiaries may make Restricted Payments in
respect of Disqualified Capital Stock issued in compliance with the terms
hereof;

(f)    Borrower may repurchase, or make Restricted Payments to allow any direct
or indirect parent of Borrower to repurchase, common stock or common stock
options from present or former officers, directors or employees (or heirs of,
estates of or trusts formed by such Persons) of any Company upon the death,
disability, retirement or termination of employment of such officer, director or
employee or pursuant to the terms of any stock option plan or like agreement;
provided, however, that the aggregate amount of payments under this clause (f)
shall not exceed $10.0 million in any fiscal year of Borrower;

(g)    Borrower and its Restricted Subsidiaries may (i) repurchase Equity
Interests to the extent deemed to occur upon exercise of stock options, warrants
or rights in respect thereof to the extent such Equity Interests represent a
portion of the exercise price of such options, warrants or rights in respect
thereof and (ii) make payments in respect of withholding or similar taxes
payable or expected to be payable by any present or former member of management,
director, officer, employee, or consultant of Borrower or any of its
Subsidiaries or family members, spouses or former spouses, heirs of, estates of
or trusts formed by such Persons in connection with the exercise of stock
options or grant, vesting or delivery of Equity Interests;

(h)    Borrower and its Restricted Subsidiaries may make Restricted Payments to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or, warrants or rights or upon the conversion or exchange of
or into Equity Interests, or payments or distributions to dissenting
stockholders pursuant to applicable law;

(i)    so long as (x) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing and (y) immediately after giving
effect thereto Borrower shall be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed the sum of (i) the Initial Restricted Payment Base Amount
as of such date plus (ii) the Project Reimbursement Amount as of such date;

(j)    so long as (i) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing, (ii) after giving effect
thereto Borrower will be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date and (iii) after
giving effect thereto the Consolidated Total Leverage Ratio will not exceed 5.00
to 1.00 calculated on a Pro Forma Basis as of the most recent Calculation
Date, Borrower and its Restricted Subsidiaries may make Restricted Payments in
an aggregate amount not to exceed the Available Amount;

(k)    such additional amount, so long as (i) immediately before and after
giving effect thereto no Event of Default has occurred and is continuing,
(ii) after giving effect thereto Borrower will be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (iii) after giving effect thereto the Consolidated Total Leverage Ratio
will not exceed 3.75 to 1.00 calculated on a Pro Forma Basis as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
additional Restricted Payments;

(l)    to the extent constituting Restricted Payments, Borrower may make
payments to counterparties under Swap Contracts entered into in connection with
the issuance of convertible or exchangeable debt;

 

-156-



--------------------------------------------------------------------------------

(m)    Borrower and its Restricted Subsidiaries may make Restricted Payments to
the Holding Companies or RRR:

(i)    the proceeds of which shall be used by a Holding Company or RRR to pay
franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company or corporate existence; and

(ii)    the proceeds of which shall be used by the Holding Companies or RRR to
pay corporate overhead expenses;

(n)    Borrower may make Restricted Payments to Holdco, the proceeds of which
shall be distributed by Holdco to the Principal BlockerCos:

(i)    which distributions shall be used by the Principal BlockerCos to pay
franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company existence; and

(ii)    of up to $250,000 during the first twelve months after the Closing Date
and up to $100,000 during any twelve-month period thereafter (in the aggregate
with any loans and advances made to the Holdco pursuant to Section 10.04(s) in
reliance on this paragraph (n)), which distributions shall be used by the
Principal BlockerCos to pay corporate overhead expenses;

(o)    so long as immediately before and after giving effect thereto no Default
or Event of Default has occurred and is continuing Borrower may make additional
Restricted Payments in an amount not to exceed $50.0 million per fiscal year;
and

(p)    so long as Holdco and Borrower are treated as partnerships or disregarded
entities for U.S. federal income tax purposes (without duplication):

(i)    prior to the occurrence of the Senior Unsecured Notes Tax Transition,
Borrower may make payments to Holdco pursuant to, and in accordance with the
terms of, the Holding Company Tax Sharing Agreement; provided that Restricted
Payments under this clause (p)(i) in respect of Holdco’s members’ actual state
and United States federal income tax liabilities in respect of income earned by
Unrestricted Subsidiaries during any period shall be permitted solely to the
extent of payments received from (or credits used by) Unrestricted Subsidiaries
pursuant to the Subsidiary Tax Sharing Agreements with respect to such period;
and

(ii)    from and after the occurrence of the Senior Unsecured Notes Tax
Transition, Borrower may make Restricted Payments to Holdco in amounts
sufficient to enable Holdco to make Tax Distributions (as defined in the Holdco
LLC Agreement as in effect on the Closing Date) to its members pursuant to
Section 5.4 of the Holdco LLC Agreement (as in effect on the Closing Date);
provided that Restricted Payments under this clause (p)(ii) in respect of
Holdco’s members’ actual state and United States federal income tax liabilities
in respect of income earned by Unrestricted Subsidiaries during any period shall
be permitted solely to the extent of payments received from (or credits used by)
Unrestricted Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements with
respect to such period.

SECTION 10.07.    Transactions with Affiliates. Neither Borrower nor any of its
Restricted Subsidiaries shall enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Restricted Subsidiary); provided, however,
that notwithstanding the foregoing, Borrower and its Restricted Subsidiaries:

(a)    may enter into indemnification and employment and severance agreements
and arrangements with directors, officers and employees and may pay customary
fees and reasonable out of pocket costs to, and indemnities

 

-157-



--------------------------------------------------------------------------------

provided on behalf of, directors, officers, board managers and employees of the
Holding Companies, RRR (until the VoteCo SPE Reorganization), the Borrower and
its Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries;

(b)    may enter into the transactions described in Borrower’s SEC filings prior
to the Closing Date or listed on Schedule 10.07 hereto as in effect on the
Closing Date or any amendment thereto so long as such amendment is not adverse
to the Lenders in any material respect;

(c)    may make Investments and Restricted Payments permitted hereunder;

(d)    may enter into the transactions contemplated by each applicable Transfer
Agreement;

(e)    may enter into customary expense sharing arrangements entered into
between Borrower and Unrestricted Subsidiaries in the ordinary course of
business pursuant to which such Unrestricted Subsidiaries shall reimburse
Borrower for certain shared expenses;

(f)    may consummate the VoteCo SPE Reorganization;

(g)    may enter into transactions upon fair and reasonable terms no less
favorable to Borrower or such Restricted Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided that (i) with respect to any transaction (or series of
related transactions) involving consideration of more than $5.0 million, such
transaction shall be approved by the majority of the directors of RRR and
(ii) with respect to any transaction (or series of related transactions)
involving consideration of more than $20.0 million, Borrower shall have received
a favorable fairness opinion from a reputable third-party appraiser of
recognized standing; and

(h)    may make payments by Borrower and its Subsidiaries pursuant to the
Subsidiary Tax Sharing Agreements.

SECTION 10.08.    Financial Covenants. Solely for the benefit of the Lenders
under theeach Revolving Facility and the Term A Facility and, the Term A-3
Facility and the Term A-4 Facility, without the consent of the Required Pro Rata
Lenders:

(a)    Maximum Consolidated Total Leverage Ratio. Borrower shall not permit the
Consolidated Total Leverage Ratio as of the last day of any fiscal quarter of
Borrower commencing with (i) the first fiscal quarter ending after the
FourthFifth Amendment Effective Date through the fiscal quarter ending December
31, 20182019 to exceed 6.50 to 1.00, (ii) the fiscal quarter ending March 31,
20192020 to exceed 6.25 to 1.00, (iii) the fiscal quarter ending June 30, 2019
and each fiscal quarter thereafter through the fiscal quarter ending September
30, 2019 to exceed 6.00 to 1.00, (iv) the fiscal quarter ending December 31,
2019 and each fiscal quarter thereafter through the fiscal quarter ending March
31, 2020 to exceed 5.75 to 1.00, (v) fiscal quarter ending June 30, 2020 and
each fiscal quarter thereafter through the fiscal quarter ending September 30,
2020 to exceed 5.506.00 to 1.00 and, (viiv) the fiscal quarter ending December
31, 2020 and each fiscal quarter thereafter through the fiscal quarter ending
March 31, 2021 to exceed 5.75 to 1.00, (v) fiscal quarter ending June 30, 2021
and each fiscal quarter thereafter through the fiscal quarter ending September
30, 2021 to exceed 5.50 to 1.00 and (vi) the fiscal quarter ending December 31,
2021 and each fiscal quarter thereafter to exceed 5.25 to 1.00.

For purposes of this Section 10.08(a), the Consolidated Total Leverage Ratio
shall be calculated by (i) deducting the amount of Unrestricted Cash from clause
(a) thereof and (ii) deducting the outstanding principal amount of Designated
Junior Indebtedness from clause (a) thereof (to the extent such Designated
Junior Indebtedness was otherwise included in the calculation of such clause
(a)) (a “Designated Junior Indebtedness Deduction”);

 

-158-



--------------------------------------------------------------------------------

provided that, if the applicable Subsidiary (if not a Credit Party) does not
distribute all Designated Junior Indebtedness Principal Proceeds (as defined
below) to a Credit Party within five (5) Business Days after receipt thereof by
such Subsidiary, then for each prior Test Period for which a Designated Junior
Indebtedness Deduction was made, the Borrower shall recalculate the Consolidated
Total Leverage Ratio without giving effect to such Designated Junior
Indebtedness Deduction, and if such recalculated Consolidated Total Leverage
Ratio for any Test Period does not comply with the requirements of
Section 10.08(a) for such Test Period, then an Event of Default shall be deemed
to have occurred on the applicable testing date with respect to such prior Test
Period.

For purposes of this Section 10.08(a), the Consolidated Total Leverage Ratio
shall be calculated by deducting the amount of Unrestricted Cash from clause (a)
thereof; provided that the amount of Unrestricted Cash shall not be so
deductedNotwithstanding the foregoing, when determining compliance on a Pro
Forma Basis with this Section 10.08(a) on a Pro Forma Basis for purposes of
clause (a) of the definition of “Permitted Acquisition” or Sections
9.12(a)(iii), 9.12(b)(ii) or 10.01(n)(ii)., (x) the amount of Unrestricted Cash
and Designated Junior Indebtedness shall not be so deducted and (y) the
applicable maximum Consolidated Total Leverage Ratio levels shall be, for (i)
the first complete fiscal quarter ending after the Closing Date through the
fiscal quarter ending June 30, 2017,6.50 to 1.00, (ii) the fiscal quarter ending
September 30, 2017 and each fiscal quarter thereafter through the fiscal quarter
ending September 30, 2018, 6.25 to 1.00, (iii) the fiscal quarter ending
December 31, 2018 and each fiscal quarter thereafter through the fiscal quarter
ending March 31, 2019, 5.75 to 1.00, (iv) the fiscal quarter ending June 30,
2019 and each fiscal quarter thereafter through the fiscal quarter ending
December 31, 2019, 5.50 to 1.00 and (v) the fiscal quarter ending March 31, 2020
and each fiscal quarter thereafter, 5.25 to 1.00.

As used in this Section 10.08(a) and in Annex B, “Designated Junior Indebtedness
Principal Proceeds” shall mean all cash, Cash Equivalents, proceeds and other
property of any kind actually received by the applicable Subsidiary in respect
of such Designated Junior Indebtedness, whether upon receipt of any payment made
in respect thereof (whether by amortization, redemption, payment at maturity,
voluntary prepayment, mandatory prepayment, by acceleration or otherwise), upon
any sale, transfer, or other disposition of such Designated Junior Indebtedness
or any other realization or recovery event with respect to such Designated
Junior Indebtedness (net of reasonable fees and expenses actually incurred in
connection therewith).

(b)    Minimum Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio as of the last day of any fiscal quarter of Borrower commencing
with the first complete fiscal quarter ending after the Closing Date to be less
than 2.50 to 1.00.

For the avoidance of doubt, only the consent of the Required Pro Rata Lenders
shall be required to (and only the Required Pro Rata Lenders, shall have the
ability to) amend, waive or modify the covenants set forth in this Section 10.08
(including any amendment or modification of defined terms used in this Section
10.08) or pursuant to Section 13.04(a)(vii) waive any Default or Event of
Default arising under this Section 10.08.

SECTION 10.09.    Certain Payments of Indebtedness; Amendments to Certain
Agreements.

(a)    None of Borrower or any of its Restricted Subsidiaries will, nor will
they permit any Restricted Subsidiary to voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted) any Disqualified Capital Stock or Other Junior
Indebtedness or make any payment in violation of any subordination terms or
intercreditor agreement applicable to any such Indebtedness (such payments,
“Junior Prepayments”), except:

(i)    so long as (x) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing and (y) immediately after giving
effect thereto Borrower shall be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make Junior Prepayments in an aggregate
amount not to exceed the sum of (i) the Initial Restricted Payment Base Amount
as of such date plus (ii) the Project Reimbursement Amount as of such date;

 

-159-



--------------------------------------------------------------------------------

(ii)    so long as (i) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing, (ii) after giving effect
thereto Borrower will be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date and (iii) after
giving effect thereto the Consolidated Total Leverage Ratio will not exceed 5.00
to 1.00 calculated on a Pro Forma Basis as of the most recent Calculation
Date, Borrower and its Restricted Subsidiaries may make Junior Prepayments in an
aggregate amount not to exceed the Available Amount;

(iii)    such additional amount so long as (i) immediately before and after
giving effect thereto no Event of Default has occurred and is continuing,
(ii) after giving effect thereto Borrower will be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (iii) after giving effect thereto the Consolidated Total Leverage Ratio
will not exceed 3.75 to 1.00 calculated on a Pro Forma Basis as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
additional Junior Prepayments;

(iv)    a Permitted Refinancing of any such Indebtedness (including through
exchange offers and similar transactions);

(v)    the conversion of any such Indebtedness to Equity Interests (or exchange
of any such Indebtedness for Equity Interests) of Borrower or any direct or
indirect parent of Borrower (other than Disqualified Capital Stock);

(vi)    with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof;

(vii)    exchanges of Indebtedness issued in private placements and resold in
reliance on Regulation S or Rule 144A for Indebtedness having substantially
equivalent terms pursuant to customary exchange offers;

(viii)    prepayment, redemption, purchase, defeasance or satisfaction of
Indebtedness of Persons acquired pursuant to, or Indebtedness assumed in
connection with, Permitted Acquisitions or Investments (including any other
Acquisition) not prohibited by this Agreement;

(ix)    Junior Prepayments made pursuant to Section 2.09(b)(ii);

(x)    Junior Prepayments in respect of intercompany Indebtedness owing to
Borrower or its Restricted Subsidiaries will be permitted;

(xi)    prepayments, redemptions, purchases, defeasance or satisfaction of
Disqualified Capital Stock with the proceeds of any issuance of Disqualified
Capital Stock permitted to be issued hereunder or in exchange for Disqualified
Capital Stock or other Equity Interests permitted to be issued hereunder; and

(xii)    prepayments, redemptions, purchases, defeasance or satisfaction of the
Senior Unsecured Notes with the proceeds of secured Indebtedness so long as,
(i) immediately before and after giving effect thereto no Event of Default has
occurred and is continuing, (ii) after giving effect thereto the Consolidated
First Lien Leverage Ratio will not exceed 4.50 to 1.00 calculated on a Pro Forma
Basis as of the most recent Calculation Date (including giving effect to the
Palms Acquisition regardless of whether the Palms Acquisition has closed at such
time) and (iii) such refinancing Indebtedness constitutes (w) Revolving Loans

 

-160-



--------------------------------------------------------------------------------

incurred hereunder, (x) Incremental Term Loans incurred hereunder,
(y) Incremental Equivalent Debt permitted hereunder that is secured by the
Collateral on a pari passu basis with the Obligations or (z) Permitted First
Lien Indebtedness permitted hereunder.

(b)    Borrower shall not, and shall not permit any Restricted Subsidiary to
amend, modify or change (i) in any manner adverse to the interests of the
Lenders in any material respect any term or condition of any Other Junior
Indebtedness Documentation (other than any documentation governing the Senior
Unsecured Notes) or the LandCo Support Agreement, or (ii) any term or condition
of any documentation governing the Senior Unsecured Notes to the extent such
amendment, modification or change would (A) increase any component of the
interest rate or yield provisions applicable to the Senior Unsecured Notes by
more than 2% per annum in the aggregate over the interest rate or yield
provisions applicable to the Senior Unsecured Notes in effect on the date
hereof, (B) change any default or event of default under the documentation
governing the Senior Unsecured Notes in a manner materially adverse to the
Credit Parties, (C) change (to an earlier date) any date upon which a payment of
principal, mandatory redemption, defeasance or sinking fund payment or deposit
or interest is due on the Senior Unsecured Notes or increase the amount of any
such payment redemption, defeasance or deposit due on the Senior Unsecured
Notes, (D) increase materially the obligations of the Credit Parties under the
documentation governing the Senior Unsecured Notes or confer any additional
material rights of the holders of the Senior Unsecured Notes (or a
representative on their behalf) which would be adverse to any Credit Parties or
any Lenders in any material respect or (E) impose any restriction or limitation
on the Collateral.

(c)    Borrower shall not, and shall not permit any Holding Company or any
Subsidiary to amend, modify, change or waive any provision of (i) any Subsidiary
Tax Sharing Agreement, or (ii) prior to the Senior Unsecured Notes Tax
Transition, the Holding Company Tax Sharing Agreement, in each case, in any
manner that is adverse to the interests of the Holding Companies, the Borrower,
the Restricted Subsidiaries or the Lenders in any material respect or to enter
into any new tax sharing agreement, tax allocation agreement, tax
indemnification agreement or similar agreement without the prior written consent
of the Administrative Agent (other than a Subsidiary Tax Sharing Agreement on
terms substantially identical to the terms of the existing Subsidiary Tax
Sharing Agreements).

(d)    Borrower shall not, and shall not permit any Holding Company or any
Subsidiary to amend, modify, waive or change any provision of any Subsidiary
Cost Allocation Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect or
to enter into any new Subsidiary Cost Allocation Agreement or similar agreement
without the prior written consent of Administrative Agent (other than a
Subsidiary Cost Allocation Agreement on terms substantially identical to the
terms of the Manager Allocation Agreement).

(e)    Borrower shall not, and shall not permit any Subsidiary to, without the
consent of the Administrative Agent, amend, modify, change, or waive in any
manner adverse to the interests of any Holding Company, their Subsidiaries or
the Lenders in any material respect any term or condition of the GVR/ANC License
Agreement; provided that Borrower may permit the GVR/ANC License Agreement to be
terminated.

SECTION 10.10.    Limitation on Certain Restrictions Affecting Subsidiaries.
None of Borrower or any of its Restricted Subsidiaries shall, directly or
indirectly, create any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary (other than any Foreign Subsidiary or Immaterial
Subsidiary) of Borrower to (i) pay dividends or make any other distributions on
such Restricted Subsidiary’s Equity Interests or any other interest or
participation in its profits owned by Borrower or any of its Restricted
Subsidiaries, or pay any Indebtedness or any other obligation owed to Borrower
or any of its Restricted Subsidiaries, (ii) make Investments in or to Borrower
or any of its Restricted Subsidiaries, (iii) transfer any of its Property to
Borrower or any of its Restricted Subsidiaries or (iv) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted:

(a)    any such encumbrances or restrictions existing under or by reason of
(x) applicable Law (including any Gaming Law and any regulations, order or
decrees of any Gaming Authority or other applicable Governmental Authority) or
(y) the Credit Documents;

 

-161-



--------------------------------------------------------------------------------

(b)    restrictions on the transfer of Property, or the granting of Liens on
Property, in each case, subject to Permitted Liens;

(c)    customary restrictions on subletting or assignment of any lease or
sublease governing a leasehold interest of any Company;

(d)    restrictions on the transfer of any Property, or the granting of Liens on
Property, subject to a contract with respect to an Asset Sale or other transfer,
sale, conveyance or disposition permitted under this Agreement;

(e)    restrictions contained in the existing Indebtedness listed on Schedule
10.01 and Permitted Refinancings thereof, provided, that the restrictive
provisions in any such Permitted Refinancing, taken as a whole, are not
materially more restrictive than the restrictive provisions in the Indebtedness
being refinanced;

(f)    restrictions contained in Indebtedness of Persons acquired pursuant to,
or assumed in connection with, Permitted Acquisitions or other Acquisitions not
prohibited hereunder after the Closing Date and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole, are not materially more restrictive than the restrictive
provisions in the Indebtedness being refinanced and such restrictions are
limited to the Persons or assets being acquired and of the Subsidiaries of such
Persons and their assets;

(g)    with respect to clauses (i), (ii) and (iii) above, restrictions contained
in any Permitted Unsecured Indebtedness and Permitted Refinancings thereof, or
any Permitted Second Lien Indebtedness and Permitted Refinancings thereof, or
any other Indebtedness permitted hereunder, in each case, taken as a whole, to
the extent not materially more restrictive than those contained in this
Agreement;

(h)    with respect to clauses (i), (ii) and (iii) above, restrictions contained
in any Incremental Equivalent Debt and Permitted Refinancings thereof, or any
other Indebtedness permitted hereunder, in each case, taken as a whole, to the
extent not materially more restrictive than those contained in this Agreement;

(i)    customary restrictions in joint venture arrangements or management
contracts; provided, that such restrictions are limited to the assets of such
joint ventures and the Equity Interests of the Persons party to such joint
venture arrangements or the assignment of such management contract, as
applicable;

(j)    customary non-assignment provisions or other customary restrictions
arising under licenses, leases and other contracts entered into in the ordinary
course of business; provided, that such restrictions are limited to the assets
subject to such licenses, leases and contracts and the Equity Interests of the
Persons party to such licenses and contracts;

(k)    restrictions contained in Indebtedness of Foreign Subsidiaries incurred
pursuant to Section 10.01 and Permitted Refinancings thereof; provided that such
restrictions apply only to the Foreign Subsidiaries incurring such Indebtedness
and their Subsidiaries (and the assets thereof);

(l)    restrictions contained in Indebtedness used to finance, or incurred for
the purpose of financing, Expansion Capital Expenditures and/or Development
Projects and Permitted Refinancings thereof, provided, that such restrictions
apply only to the asset (or the Person owning such asset) being financed
pursuant to such Indebtedness;

 

-162-



--------------------------------------------------------------------------------

(m)    restrictions contained in subordination provisions applicable to
intercompany debt owed by the Credit Parties; provided, that such intercompany
debt is subordinated to the Obligations on terms at least as favorable to the
Lenders as the subordination of such intercompany debt to any other obligations;
and

(n)    restrictions contained in the documentation governing the Senior
Unsecured Notes on the Closing Date and Permitted Refinancings thereof (so long
as the restrictions in any such Permitted Refinancing, taken as a whole, are no
more restrictive in any material respect to Borrower and its Restricted
Subsidiaries than those in the Senior Unsecured Notes on the Closing Date).

SECTION 10.11.    Limitation on Lines of Business; Holding Companies; RRR.

(a)    Neither Borrower nor any Restricted Subsidiary shall directly or
indirectly engage to any material extent (determined on a consolidated basis) in
any line or lines of business activity other than Permitted Business.

(b)    Borrower shall not permit any of the Holding Companies to hold or
maintain the ownership of any assets or Properties (including Equity Interests
in Subsidiaries) other than (a) the Equity Interests of Borrower and (b) cash
and Cash Equivalents.

(c)    Prior to the VoteCo SPE Reorganization Date, Borrower shall not permit
RRR to engage in any material business or activity, or own any assets or incur
any liabilities other than (i) the ownership, directly or indirectly, of Equity
Interests in Borrower, the ownership of Equity Interests in Holdco and the
ownership of cash and Cash Equivalents, (ii) the execution, delivery and
performance of the Credit Documents to which it is a party and (iii) activities
ancillary to the foregoing.

SECTION 10.12.    Limitation on Changes to Fiscal Year. Neither Borrower nor any
Restricted Subsidiary shall change its fiscal year end to a date other than
December 31 of each year (provided that any Restricted Subsidiary acquired or
formed, or Person designated as an Unrestricted Subsidiary, in each case, after
the Closing Date may change its fiscal year to match the fiscal year of
Borrower).

ARTICLE XI.

EVENTS OF DEFAULT

SECTION 11.01.    Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

(a)    any representation or warranty made or deemed made by or on behalf of
Borrower or any other Credit Party, or any Holding Company or RRR pursuant to
any Credit Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty or statement of fact made or deemed
made by or on behalf of Borrower or any other Credit Party, any Holding Company
or RRR in any report, certificate, financial statement or other instrument
furnished pursuant to any Credit Document, shall prove to have been false or
misleading (i) in any material respect, if such representation and warranty is
not qualified as to “materiality,” “Material Adverse Effect” or similar
language, or (ii) in any respect, if such representation and warranty is so
qualified, in each case when such representation or warranty is made, deemed
made or furnished;

(b)    default shall be made in the payment of (i) any principal of any Loan or
the reimbursement with respect to any Reimbursement Obligation when and as the
same shall become due and payable (whether at the stated maturity upon
prepayment or repayment or by acceleration thereof or otherwise) or (ii) any
interest on any Loans when and as the same shall become due and payable, and
such default under this clause (ii) shall continue unremedied for a period of
three (3) Business Days;

 

-163-



--------------------------------------------------------------------------------

(c)    default shall be made in the payment of any fee or any other amount
(other than an amount referred to in (b) above) due under any Credit Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

(d)    default shall be made in the due observance or performance by Borrower or
any Restricted Subsidiary of any covenant, condition or agreement contained in
Section 9.01(a) (with respect to Borrower and each Subsidiary that owns a Core
Property only), 9.04(d) or 9.06 or in Article X (subject to, in the case of the
financial covenant in Section 10.08, the cure rights contained in
Section 11.03); provided any default under Section 10.08 (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Loans or Commitments hereunder, other than the Revolving Loans, the Term A
Facility Loans, the Term A-3 Facility Loans, the Term A-4 Facility Loans, any
Revolving Commitments, Term A-3 Facility Commitments, Term A-4 Facility
Commitments and/or Term A Facility Commitments, until the date on which the
Revolving Loans, Term A-3 Facility Loans, Term A-4 Facility Loans and/or Term A
Facility Loans have been accelerated, and the Revolving Commitments, Term A-3
Facility Commitments, Term A-4 Facility Loans and/or the Term A Facility
Commitments have been terminated, in each case, by the Required Pro Rata Lenders
pursuant to this Section 11.01;

(e)    default shall be made in the due observance or performance by Borrower,
any Holding Company, RRR or any of the Restricted Subsidiaries of any covenant,
condition or agreement contained in any Credit Document (other than those
specified in Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such default
has been waived, such default shall continue unremedied for a period of thirty
(30) days after written notice thereof from Administrative Agent to Borrower;

(f)    Borrower, any Holding Company or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness (other than
the Obligations), when and as the same shall become due and payable (after
giving effect to any applicable grace period), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness or any
event or condition occurs, if the effect of any failure or occurrence referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice but giving effect to applicable grace periods) to cause, such
Indebtedness (other than Qualified Contingent Obligations) to become due, or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
prior to its stated maturity; provided, however, that (x) clauses (i) and
(ii) shall not apply to any offer to repurchase, prepay or redeem Indebtedness
of a Person acquired in an Acquisition permitted hereunder, to the extent such
offer is required as a result of, or in connection with, such Acquisition,
(y) any event or condition causing or permitting the holders of any Indebtedness
to cause such Indebtedness to be converted into Qualified Capital Stock
(including any such event or condition which, pursuant to its terms may, at the
option of Borrower, be satisfied in cash in lieu of conversion into Qualified
Capital Stock) shall not constitute an Event of Default pursuant to this
paragraph (f) and (z) it shall not constitute an Event of Default pursuant to
this paragraph (f) unless the aggregate amount of all such Indebtedness referred
to in clauses (i) and (ii) exceeds $75.0 million at any one time;

(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction in either case under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, in each case seeking (i) relief in respect of
Borrower, any Holding Company, RRR or any of the Restricted Subsidiaries (other
than any Immaterial Subsidiary), or of a substantial part of the property or
assets of Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary); (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower, any Holding Company, RRR or any of the Restricted Subsidiaries (other
than any Immaterial Subsidiary) or for a substantial part of the property or
assets of Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary); or (iii) the winding-up or
liquidation of Borrower, any Holding Company, RRR or of any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

-164-



--------------------------------------------------------------------------------

(h)    Borrower, any Holding Company, RRR or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) shall (i) voluntarily commence any
proceeding or file any petition seeking relief under the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
Section 11.01(g); (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Borrower,
any Holding Company, RRR or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary) or for a substantial part of the property or assets of
Borrower, any Holding Company, RRR or any of the Restricted Subsidiaries (other
than any Immaterial Subsidiary) in any proceeding under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership, or
similar law; (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate
(except as permitted hereunder);

(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $75.0 million (to the extent not covered by third party insurance)
shall be rendered against Borrower, any Holding Company or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action (to the
extent such action is not effectively stayed) shall be legally taken by a
judgment creditor to levy upon assets or properties of Borrower, any Holding
Company or any of the Restricted Subsidiaries to enforce any such judgment;

(j)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect;

(k)    with respect to any material Collateral, any security interest and Lien
purported to be created by the applicable Security Document shall cease to be in
full force and effect, or shall cease to give Collateral Agent, for the benefit
of the Secured Parties, the first priority Liens and rights, powers and
privileges in each case purported to be created and granted under such Security
Document in favor of Collateral Agent, or shall be asserted by any Credit Party,
any Holding Company, RRR or any Affiliate thereof not to be a valid, perfected
(except as otherwise provided in this Agreement or such Security Document)
security interest in or Lien on the Collateral covered thereby, in each case,
other than as a result of an act of the Administrative Agent, the Collateral
Agent or any other Secured Party;

(l)    any Guarantee shall cease to be in full force and effect or any of the
Guarantors or Affiliates thereof repudiates, or attempts to repudiate, any of
its obligations under any of the Guarantees (except to the extent such Guarantee
ceases to be in effect in connection with any transaction permitted pursuant to
Sections 9.12 or 10.05);

(m)    any Credit Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Credit Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Credit Party, any Holding
Company or RRR shall repudiate or deny that it has any liability or obligation
for the payment of principal or interest purported to be created under any
Credit Document;

(n)    there shall have occurred a Change of Control;

(o)    there shall have occurred a License Revocation by any Gaming Authority in
one or more jurisdictions in which Borrower or any of its Restricted
Subsidiaries owns or operates Gaming Facilities, which License Revocation (in
the aggregate with any other License Revocations then in existence) relates to
operations of

 

-165-



--------------------------------------------------------------------------------

Borrower and/or the Restricted Subsidiaries that in the most recent Test Period
accounted for ten percent (10%) or more of the gross revenues of Borrower and
its Restricted Subsidiaries on a consolidated basis; provided, however, that
such License Revocation continues for at least thirty (30) consecutive days
after the earlier of (x) the date of cessation of the affected operations as a
result of such License Revocation and (y) the date that none of Borrower, nor
any of its Restricted Subsidiaries nor the Lenders receive the net cash flows
generated by any such operations; or

(p)    the provisions of any Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement shall, in whole or in part, following such Pari Passu
Intercreditor Agreement or Second Lien Intercreditor Agreement being entered
into, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against the Persons party thereto, except in accordance with its
terms;

then, and in every such event (other than (i) an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower and (ii) a Financial
Covenant Event of Default unless the Revolving Loans, the Term A-3 Facility
Loans, the Term A-4 Facility Loans and/or Term A Facility Loans have been
accelerated, and the Revolving Commitments, the Term A-3 Facility Commitments,
the Term A-4 Facility Commitments and/or the Term A Facility Commitments have
been terminated, in each case, by the Required Pro Rata Lenders pursuant to the
final paragraph of this Section 11.01), and at any time thereafter during the
continuance of such event, Administrative Agent, at the request of the Required
Lenders, shall, by notice to Borrower, take any or all of the following actions,
at the same or different times: (i) terminate forthwith the Commitments,
(ii) declare the Loans and Reimbursement Obligations then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans and Reimbursement Obligations so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities and Obligations of Borrower accrued hereunder and under any other
Credit Document (other than Swap Contracts and Cash Management Agreements),
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower, anything contained herein or in any other Credit Document (other than
Swap Contracts and Cash Management Agreements) to the contrary notwithstanding;
(iii) exercise any other right or remedy provided under the Credit Documents or
at law or in equity and (iv) direct Borrower to pay (and Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Section 11.01(g) or 11.01(h) with respect to Borrower, to pay) to
Collateral Agent at the Principal Office such additional amounts of cash, to be
held as security by Collateral Agent for L/C Liabilities then outstanding, equal
to the aggregate L/C Liabilities then outstanding; and in any event described in
Section 11.01(g) or 11.01(h) above with respect to Borrower, the Commitments
shall automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities and Obligations of Borrower
accrued hereunder and under any other Credit Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by Borrower, anything
contained herein or in any other Credit Document to the contrary
notwithstanding. The applicability of this Section 11.01 to RRR is subject to
the operation of Section 13.20.

Notwithstanding the foregoing, during any period during which a Financial
Covenant Event of Default has occurred and is continuing, Administrative Agent
may with the consent of, and shall at the request of, the Required Pro Rata
Lenders take any of the foregoing actions described in the immediately preceding
paragraph solely as they relate to the Revolving Lenders, Term A-3 Facility
LoansLenders, the Term A-4 Facility Lenders or Term A Facility Lenders (versus
the Lenders), the Revolving Commitments, Term A-3 Facility Commitments, the Term
A-4 Facility Commitments and/or Term A Facility Commitments (versus the
Commitments), the Revolving Loans, the Swingline Loans, the Term A-3 Facility
Loans, the Term A-4 Facility Loans and/or the Term A Facility Loans (versus the
Loans), and the Letters of Credit.

SECTION 11.02.    Application of Proceeds. The proceeds received by Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by Collateral Agent of
its remedies, or otherwise received after acceleration of the Loans, shall be
applied, in full or in part, together

 

-166-



--------------------------------------------------------------------------------

with any other sums then held by Collateral Agent pursuant to this Agreement,
promptly by Collateral Agent as follows:

(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Administrative Agent and Collateral Agent and their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by Administrative Agent or Collateral Agent in connection therewith and all
amounts for which Administrative Agent or Collateral Agent, as applicable is
entitled to indemnification pursuant to the provisions of any Credit Document;

(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization and of any receiver of any part of the
Collateral appointed pursuant to the applicable Security Documents including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith;

(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of the
Obligations;

(d)    Fourth, to the Administrative Agent for the account of the L/C Lenders,
to Cash Collateralize that portion of L/C Liabilities comprised of the aggregate
undrawn amount of Letters of Credit; and

(e)    Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be.
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and the Collateral Agent pursuant to the terms of Article
XII hereof for itself and its Affiliates as if a “Lender” party hereto.

SECTION 11.03.    Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 11.01, in the event of any Event of Default under
any covenant set forth in Section 10.08 and until the expiration of the tenth
(10th) Business Day after the date on which financial statements are required to
be delivered with respect to the applicable fiscal quarter hereunder, RRR, the
Holding Companies and Borrower may engage in a Permitted Equity Issuance
(provided, that in the event a Holding Company or RRR engages in a Permitted
Equity Issuance in connection with a cure made under this Section, such Holding
Company or RRR makes a capital contribution of the proceeds thereof to Borrower)
and Borrower may apply the amount of the Equity Issuance Proceeds thereof to
increase Consolidated EBITDA with respect to such applicable fiscal quarter
(such fiscal quarter, a “Default Quarter”); provided that such Equity Issuance
Proceeds (i) are actually received by Borrower (including through capital
contribution of such Equity Issuance Proceeds by Holdco or RRR to the Borrower)
no later than ten (10) Business Days after the date on which financial
statements are required to be delivered with respect to such Default Quarter
hereunder, and (ii) do not exceed the aggregate amount necessary to cause
Borrower to be in compliance with Section 10.08 for the applicable period (but,
for such purpose, not taking into account any repayment of Indebtedness in
connection therewith required pursuant to Section 2.10(a)(v)); provided further,
that Borrower, RRR and the Holding Companies shall not be permitted to engage in
any more than (A) two Permitted Equity Issuances pursuant to this Section 11.03
in any period of four consecutive fiscal quarters or (B) five Permitted Equity
Issuances pursuant to this Section 11.03 during the term of this Agreement. The
parties hereby acknowledge that this

 

-167-



--------------------------------------------------------------------------------

Section 11.03 may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 10.08 and shall not result in any
adjustment to Consolidated EBITDA other than for purposes of compliance with
Section 10.08 on the last day of a given Test Period (and not, for avoidance of
doubt, for purposes of determining pricing, any basket sizes, the permissibility
of any transaction or compliance on a Pro Forma Basis with Section 10.08 for any
other purposes of this Agreement).

ARTICLE XII.

AGENTS

SECTION 12.01.    Appointment. Each of the Lenders hereby irrevocably appoints
Deutsche Bank to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Credit Documents (including as
“trustee” or “mortgage trustee” under the Ship Mortgages), and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent or the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto, including, in accordance with
regulatory requirements of any Gaming Authority consistent with the intents and
purposes of this Agreement and the other Credit Documents. Deutsche Bank is
hereby appointed Auction Manager hereunder, and each Lender hereby authorizes
the Auction Manager to act as its agent in accordance with the terms hereof and
of the other Credit Documents; provided, that Borrower shall have the right to
select and appoint a replacement Auction Manager from time to time by written
notice to Administrative Agent, and any such replacement shall also be so
authorized to act in such capacity. Each Lender agrees that the Auction Manager
shall have solely the obligations in its capacity as the Auction Manager as are
specifically described in this Agreement and shall be entitled to the benefits
of Article XII, as applicable. Each of the Lenders hereby irrevocably authorize
each of the Agents (other than the Administrative Agent, Collateral Agent and
the Auction Manager) to take such action on its behalf under the provisions of
this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agents and the Lenders, and neither Borrower nor any
other Credit Party, any Holding Company or RRR shall have rights as a third
party beneficiary of any of the provisions of this Article XII, except to the
extent set forth in this Section 12.01, Section 12.06 and Section 12.07(b). It
is understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Each references in this
Article XII to the Collateral Agent shall include the Collateral Agent in its
capacity as “trustee” or “mortgage trustee” under the Ship Mortgages.

SECTION 12.02.    Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

SECTION 12.03.    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, no Agent:

(a)    shall be subject to any fiduciary or other implied duties with respect to
any Credit Party, any Holding Company, RRR, any Lender or any other Person,
regardless of whether a Default has occurred and is continuing;

 

-168-



--------------------------------------------------------------------------------

(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c)    shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. No Agent shall be deemed to
have knowledge of any Default or Event of Default unless and until notice
describing such Default is given in writing to such Agent by Borrower or a
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

Each of the Lenders (and each Secured Party by accepting the benefits of the
Collateral) acknowledges that Administrative Agent and/or Collateral Agent may
act as the representative of other classes of indebtedness under the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement.

SECTION 12.04.    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be

 

-169-



--------------------------------------------------------------------------------

genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, each Agent may presume that such condition is
satisfactory to such Lender unless such Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

SECTION 12.05.    Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by such
Agent. Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent. No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

SECTION 12.06.    Resignation of Administrative Agent and Collateral Agent.

(a)    The Administrative Agent and Collateral Agent may at any time give notice
of their resignation to the Lenders and Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the prior
written consent of Borrower (unless an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or 11.01(c)
or an Event of Default specified in Section 11.01(g) or 11.01(h) with respect to
Borrower has occurred and is continuing)) (the “Resignation Effective Date”),
then the retiring Administrative Agent and Collateral Agent may (but shall not
be obligated to) on behalf of the Lenders, appoint a successor Administrative
Agent and Collateral Agent meeting the qualifications set forth above. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent and Collateral Agent is a
Defaulting Lender pursuant to clause (iii) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and Collateral Agent and, in consultation with Borrower, appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents (except that in the case of any collateral
security held by the Administrative Agent or Collateral Agent on behalf of the
Secured Parties under any of the Credit Documents, the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall continue to hold
such collateral security until such time as a successor Administrative Agent and
Collateral Agent is appointed) and (2) except for any

 

-170-



--------------------------------------------------------------------------------

indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

(d)    Any resignation by Deutsche Bank as Administrative Agent and Collateral
Agent pursuant to this Section shall also constitute its resignation as L/C
Lender and Swingline Lender. If Deutsche Bank resigns as an L/C Lender, it shall
retain all the rights, powers, privileges and duties of an L/C Lender hereunder
with respect to all of its Letters of Credit outstanding as of the effective
date of its resignation as L/C Lender and all L/C Liability with respect
thereto, including the right to require the Revolving Lenders to make ABR Loans
or fund risk participations in Unreimbursed Amounts pursuant to Sections 2.03(e)
and (f). If any Lender resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Revolving Lenders to make ABR Loans or fund
risk participations in outstanding Swingline Loans pursuant to
Section 2.01(e)(iv). Upon the appointment by Borrower of a successor L/C Lender
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Lender or Swingline Lender, as applicable, (b) the retiring L/C Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
L/C Lender shall issue letters of credit in substitution for the Letters of
Credit of the retiring L/C Lender, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Lender to
effectively assume the obligations of the retiring L/C Lender with respect to
such Letters of Credit.

SECTION 12.07.    Nonreliance on Agents and Other Lenders.

(a)    Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

(b)    Each Lender acknowledges that in connection with Borrower Loan Purchases,
(i) Borrower may purchase or acquire Term Loans hereunder from the Lenders from
time to time, subject to the restrictions set forth in the definition of
Eligible Assignee and in Section 13.05(d), (ii) Borrower currently may have, and
later may come into possession of, information regarding such Term Loans or the
Credit Parties, the Holding Companies or RRR hereunder that is not known to such
Lender and that may be material to a decision by such Lender to enter into an
assignment of

 

-171-



--------------------------------------------------------------------------------

such Loans hereunder (“Excluded Information”), (iii) such Lender has
independently and without reliance on any other party made such Lender’s own
analysis and determined to enter into an assignment of such Loans and to
consummate the transactions contemplated thereby notwithstanding such Lender’s
lack of knowledge of the Excluded Information and (iv) Borrower shall have no
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement. Each Lender further acknowledges that the Excluded
Information may not be available to Administrative Agent, Auction Manager or the
other Lenders hereunder.

SECTION 12.08.    Indemnification. The Lenders agree to reimburse and indemnify
each Agent in its capacity as such ratably according with its “percentage” as
used in determining the Required Lenders at such time or, if the Commitments
have terminated and all Loans have been repaid in full, as determined
immediately prior to such termination and repayment (with such “percentages” to
be determined as if there are no Defaulting Lenders), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against such
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by such Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by
Borrower or any of its Subsidiaries; provided, however, that no Lender shall be
liable to any Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (x) resulting from the gross negligence, or willful
misconduct of such Agent (as determined by a court of competent jurisdiction in
a final and non-appealable decision) or (y) relating to or arising out of the
Engagement Letters. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 12.08 shall survive the payment of all Obligations.

SECTION 12.09.    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Syndication
Agent, Documentation Agents or Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, an L/C Lender, the Swingline Lender, the Auction Manager or a
Lender hereunder.

SECTION 12.10.    Holders. Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

SECTION 12.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, any Holding Company or RRR, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Liability shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the

 

-172-



--------------------------------------------------------------------------------

Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Liabilities and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties under Sections 2.03, 2.05 and 13.03)
allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

SECTION 12.12.    Collateral Matters.

(a)    Each Lender (and each other Secured Party by accepting the benefits of
the Collateral) authorizes and directs Collateral Agent to enter into the
Security Documents for the benefit of the Secured Parties and to hold and
enforce the Liens on the Collateral on behalf of the Secured Parties. Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents. The Lenders hereby authorize Collateral Agent to take the
actions set forth in Section 13.04(g). Upon request by Administrative Agent at
any time, the Lenders will confirm in writing Collateral Agent’s authority to
release particular types or items of Collateral pursuant to this Section 12.12.

(b)    Collateral Agent shall have no obligation whatsoever to the Lenders, the
other Secured Parties or any other Person to assure that the Collateral exists
or is owned by any Credit Party, any Holding Company or RRR or is cared for,
protected or insured or that the Liens granted to Collateral Agent pursuant to
the applicable Security Documents have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Collateral Agent in Section 12.01 or in this
Section 12.12 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral or any part thereof, or any act,
omission or event related thereto, Collateral Agent may act in any manner it may
deem appropriate, in its sole discretion, given Collateral Agent’s own interest
in the Collateral or any part thereof as one of the Lenders and that Collateral
Agent shall have no duty or liability whatsoever to the Lenders or the other
Secured Parties, except for its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

SECTION 12.13.    Withholding Tax. To the extent required by any applicable
Requirement of Law, an Agent may withhold from any payment to any Lender, an
amount equivalent to any applicable withholding tax. Without limiting or
expanding the provisions of Section 5.06, each Lender shall, and does hereby,
indemnify the relevant Agent, and shall make payable in respect thereof within
thirty (30) calendar days after demand therefor,

 

-173-



--------------------------------------------------------------------------------

against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Agent) incurred by or asserted against the Agent by the Internal Revenue Service
or any other Governmental Authority as a result of the failure of the Agent to
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Security Document against any
amount due Administrative Agent under this Section 12.13. The agreements in this
Section 12.13 shall survive the resignation and/or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, and the
repayment, satisfaction or discharge of any Loans and all other amounts payable
hereunder.

SECTION 12.14.    Secured Cash Management Agreements and Swap Contracts. Except
as otherwise expressly set forth herein or in any Security Document, no Cash
Management Bank or Swap Provider that obtains the benefits of Section 11.02,
Article VI or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Article XII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Swap Contracts unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Swap Provider, as the case may be.

ARTICLE XIII.

MISCELLANEOUS

SECTION 13.01.    Waiver. No failure on the part of Administrative Agent,
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by Law.

SECTION 13.02.    Notices.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile or electronic mail). All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
telecopy or facsimile number or (subject to Section 13.02(b) below) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)    if to any Credit Party, any Agent, L/C Lender, and the Swingline Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person below its name on the signature pages hereof;

 

-174-



--------------------------------------------------------------------------------

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person below its name on the
signature pages hereof or, in the case of any assignee Lender, the applicable
Assignment Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided, however, that the foregoing shall
not apply to notices to any Lender pursuant to Article II, Article III or
Article IV if such Lender has notified Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Each Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)    Change of Address, Etc. Each Credit Party, each Agent, each L/C Lender
and the Swingline Lender may change its respective address, facsimile number,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile number, electronic mail address or telephone number for
notices and other communications hereunder by notice to Borrower, Administrative
Agent, each L/C Lender and the Swingline Lender.

(d)    Reliance by Agents and Lenders. Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Borrowing and
Letter of Credit Requests) purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify each Indemnitee from all Losses
resulting from the reliance by such Indemnitee on each notice purportedly given
by or on behalf of Borrower (except to the extent resulting from such
Indemnitee’s own gross negligence, bad faith or willful misconduct or material
breach of any Credit Document) and believed by such Indemnitee in good faith to
be genuine. All telephonic notices to and other communications with
Administrative Agent or Collateral Agent may be recorded by Administrative Agent
or Collateral Agent, as the case may be, and each of the parties hereto hereby
consents to such recording.

(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF

 

-175-



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of their respective Affiliates, directors, officers,
employees, counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Agent Parties”) have any liability to Borrower, any other
Credit Party, any Holding Company, RRR, any Lender, any L/C Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s or Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of any Credit Document by, such Agent Party; provided however,
that in no event shall any Agent Party have any liability to Borrower, any other
Credit Party, any Holding Company, RRR, any Lender, any L/C Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

SECTION 13.03.    Expenses, Indemnification, Etc.

(a)    The Credit Parties, jointly and severally, agree to pay or reimburse:

(i)    Agents for all of their reasonable and documented out-of-pocket costs and
expenses (including the reasonable fees, expenses and disbursements of Latham &
Watkins LLP and one local counsel in each applicable jurisdiction reasonably
deemed necessary by Agents and any “ClearPar” costs and expenses) in connection
with (1) the negotiation, preparation, execution and delivery of the Credit
Documents and the extension and syndication of credit (including the Loans and
Commitments) hereunder and (2) the negotiation, preparation, execution and
delivery of any modification, supplement, amendment or waiver of any of the
terms of any Credit Document (whether or not consummated or effective) requested
by the Credit Parties, the Holding Companies or RRR;

(ii)    each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document, (3) the enforcement of this Section 13.03
and (4) any documentary taxes; and

(iii)    Administrative Agent or Collateral Agent, as applicable but without
duplication, for all reasonable and documented costs, expenses, assessments and
other charges (including reasonable fees and disbursements of one counsel in
each applicable jurisdiction) incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Credit Document or any other document referred to therein.

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

-176-



--------------------------------------------------------------------------------

(b)    The Credit Parties, jointly and severally, hereby agree to indemnify each
Agent, each Lender and their respective Affiliates and their and their
respective Affiliates’, directors, trustees, officers, employees,
representatives, advisors, partners and agents (each, an “Indemnitee”) from, and
hold each of them harmless against, any and all Losses incurred by, imposed on
or asserted against any of them directly or indirectly arising out of or by
reason of or relating to the negotiation, execution, delivery, performance,
administration or enforcement of any Credit Document, any of the transactions
contemplated by the Credit Documents (including the Transactions), any breach by
any Credit Party, any Holding Company or RRR of any representation, warranty,
covenant or other agreement contained in any Credit Document in connection with
any of the Transactions, the use or proposed use of any of the Loans or Letters
of Credit, the issuance of or performance under any Letter of Credit or, the use
of any collateral security for the Obligations (including the exercise by any
Agent or Lender of the rights and remedies or any power of attorney with respect
thereto or any action or inaction in respect thereof), including all amounts
payable by any Lender pursuant to Section 12.08, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding (i) any such Losses relating
to matters referred to in Sections 5.01 or 5.06 (which shall be the sole remedy
in respect of matters referred to therein), (ii) any such Losses arising from
the gross negligence, bad faith or willful misconduct or material breach of any
Credit Documents by such Indemnitee or its Related Indemnified Persons (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (iii) any such Losses relating to any dispute between and among
Indemnitees that does not involve an act or omission by any Company, any Holding
Company, RRR or any of their respective Affiliates (other than any claims
against Administrative Agent, Collateral Agent, any other agent or bookrunner
named on the cover page hereto, Swingline Lender or any L/C Lender, in each
case, acting in such capacities or fulfilling such roles). For purposes of this
Section 13.03(b), a “Related Indemnified Person” of an Indemnitee means (1) any
controlling person or controlled affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling persons or controlled Affiliates and (3) the respective agents of
such Indemnitee or any of its controlling persons or controlled Affiliates, in
the case of this clause (3), acting at the instructions of such Indemnitee,
controlling person or such controlled Affiliate; provided that each reference to
a controlled Affiliate or controlling person in this sentence pertains to a
controlled Affiliate or controlling person involved in the performance of the
Indemnitee’s obligations under the facilities.

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents (including the exercise or
remedies thereunder) or to (A) any Company’s (or such
predecessor-in-interest’s)ownership, operation, lease or use of such site or
facility or (B) any aspect of the respective business or operations of any
Company (or predecessor-in-interest), and, in each case shall include, without
limitation, any and all such Losses for which any Company could be found liable,
or (iii) any Release or threatened Release of any Hazardous Materials at, on,
under or from any such site or facility to the extent such Losses arise from or
relate to the parties’ relationship under the Credit Documents (including the
exercise or remedies thereunder) or to (A) any Company’s (or such
predecessor-in-interest’s) ownership, operation, lease or use of such site or
facility or (B) any aspect of the respective business or operations of any
Company (or predecessor-in-interest), and, in each case shall include, without
limitation, any and all such Losses for which any Company could be found liable,
including any such Release or threatened Release that shall occur during any
period when any Agent or Lender shall be in possession of any such site or
facility following the exercise by such Agent or Lender, as the case may be, of
any of its rights and remedies hereunder or under any of the Security Documents;
provided, however, that the indemnity hereunder shall be subject to the
exclusions from indemnification set forth in the preceding sentence.

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any Law

 

-177-



--------------------------------------------------------------------------------

or public policy or otherwise, the Credit Parties, jointly and severally, shall
contribute the maximum portion that each of them is permitted to pay and satisfy
under applicable Law to the payment and satisfaction of all indemnified
liabilities incurred by any of the Persons indemnified hereunder.

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder). No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

SECTION 13.04.    Amendments and Waiver.

(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be amended, modified, changed or waived, unless such amendment,
modification, change or waiver is in writing signed by each of the Credit
Parties, Holding Companies and RRR that is party thereto and the Required
Lenders (or Administrative Agent with the consent of the Required Lenders);
provided, however, that no such amendment, modification, change or waiver shall
(and any such amendment, modification, change or waiver set forth below in
clauses (i) through (vii) of this Section 13.04(a) shall only require the
approval of the Agents and/or Lenders whose consent is required therefor
pursuant to such clauses):

(i)    extend the date for any scheduled payment of principal on any Loan or
Note or extend the stated maturity of any Letter of Credit beyond any R/C
Maturity Date (unless such Letter of Credit is required to be cash
collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction (and the obligations of the Revolving Lenders to participate in
such Letters of Credit pursuant to Section 2.03(f) are terminated upon the third
Business Day preceding the applicable R/C Maturity Date) or the participations
therein are required to be assumed by Revolving Lenders that have Revolving
Commitments which extend beyond such R/C Maturity Date (and the other Revolving
Lenders are released from their obligations under such participations)) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction);

(ii)    release (x) all or substantially all of the Collateral (except as
provided in the Security Documents) under all the Security Documents or (y) all
or substantially all of the Guarantors from the Guarantees, without the consent
of each Lender;

 

-178-



--------------------------------------------------------------------------------

(iii)    amend, modify, change or waive (x) any provision of Section 11.02 or
this Section 13.04 without the consent of each Lender, (y) any other provision
of any Credit Document or any other provision of this Agreement that expressly
provides that the consent of all Lenders or all affected Lenders is required,
without the consent of each Lender or (z) any provision of any Credit Document
that expressly provides that the consent of the Required Tranche Lenders of a
particular Tranche, Required Pro Rata Lenders or Required Revolving Lenders is
required, without the consent of the Required Tranche Lenders of each Tranche,
the Required Pro Rata Lenders or the Required Revolving Lenders, as the case may
be (in each case, except for technical amendments with respect to additional
extensions of credit (including Extended Term Loans or Extended Revolving Loans)
pursuant to this Agreement which afford the benefits or protections to such
additional extensions of credit of the type provided to the Term Loans and/or
the Revolving Commitments and Revolving Loans, as applicable);

(iv)    (x) reduce the percentage specified in the definition of Required
Lenders or Required Tranche Lenders or otherwise amend the definition of
Required Lenders or Required Tranche Lenders without the consent of each Lender,
(y) reduce the percentage specified in the definition of Required Revolving
Lenders or otherwise amend the definition of Required Revolving Lenders without
the consent of each Revolving Lender or (z) reduce the percentage specified in
the definition of Required Pro Rata Lenders or otherwise amend the definition of
Required Pro Rata Lenders without the consent of each Revolving Lender and each
Term A Facility Lender and, each Term A-3 Facility Lender and each Term A-4
Facility Lender (provided that, (x) no such consent shall be required for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement, and (y) with the consent of the Required Lenders, additional
extensions of credit (including Extended Term Loans and Extended Revolving
Loans) pursuant to this Agreement may be included in the determination of the
Required Lenders, Required Tranche Lenders, Required Pro Rata Lenders and/or
Required Revolving Lenders on substantially the same basis as the extensions of
Loans and Commitments are included on the Closing Date);

(v)    amend, modify, change or waive Section 4.02 or Section 4.07(b) in a
manner that would alter the pro rata sharing of payments required thereby,
without the consent of each Lender directly affected thereby (except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans or Extended Revolving Loans) pursuant to this Agreement
which afford the protections to such additional extensions of credit of the type
provided to the Term Loans and/or the Revolving Commitments and Revolving Loans,
as applicable);

(vi)    impose any greater restriction on the ability of any Lender under a
Tranche to assign any of its rights or obligations hereunder without the written
consent of the Required Tranche Lenders for such Tranche; or

(vii)    (A) amend, modify or waive any provision of Section 10.08 (and related
definitions as used in such Section, but not as used in other Sections of this
Agreement), (B) amend, modify or waive any Default or Event of Default resulting
from a breach of Section 10.08, or (C) amend, modify or waive any provision of
the last paragraph of Section 11.01, without the written consent of the Required
Pro Rata Lenders and, notwithstanding anything to the contrary set forth in this
Section 13.04, only the written consent of such Lenders shall be necessary to
permit any such amendment, modification or waiver; provided, however, that the
consent of the Required Lenders shall be required to waive, amend or modify the
requirement to be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants (and Section 10.08 and related definitions as used for
such purpose) for purposes of clause (a) of the definition of “Permitted
Acquisition” or Sections 9.12(a)(iii), 9.12(b)(ii) or 10.01(n)(ii);

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of

 

-179-



--------------------------------------------------------------------------------

Default or of a mandatory reduction in the total Commitments or Total Revolving
Commitments or a waiver of a mandatory prepayment shall not constitute an
increase of the Commitment of any Lender), (B) without the consent of each L/C
Lender, amend, modify, change or waive any provision of Section 2.03 or alter
such L/C Lender’s rights or obligations with respect to Letters of Credit,
(C) without the consent of the Swingline Lender, alter its rights or obligations
with respect to Swingline Loans, (D) without the consent of any applicable
Agent, amend, modify, change or waive any provision as same relates to the
rights or obligations of such Agent or (E) amend, modify, change or waive
Section 2.10(b) in a manner that by its terms adversely affects the rights in
respect of prepayments due to Lenders holding Loans of one Tranche differently
from the rights of Lenders holding Loans of any other Tranche without the prior
written consent of the Required Tranche Lenders of each adversely affected
Tranche (such consent being in lieu of the consent of the Required Lenders
required above in this Section 13.04(a)) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement (including
Extended Term Loans or Extended Revolving Loans) so that such additional
extensions may share in the application of prepayments (or commitment
reductions) with any Tranche of Term Loans or Revolving Loans, as applicable);
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Tranches, of any portion of
such prepayment which is still required to be made is not altered.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender, (y) the principal and
accrued and unpaid interest of such Defaulting Lender’s Loans shall not be
reduced or forgiven (other than as a result of any waiver of the applicability
of any post-default increase in interest rates), nor shall the date for any
scheduled payment of any such amounts be postponed, without the consent of such
Defaulting Lender (it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in any
rate of interest or fees for purposes of this clause (y), notwithstanding the
fact that such amendment or modification actually results in such a reduction)
and (z) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender (other than in the case of a consent by the Administrative
Agent to permit Borrower and its Subsidiaries to purchase Revolving Commitments
(and Revolving Loans made pursuant thereto) of Defaulting Lenders in excess of
the amount permitted pursuant to Section 13.04(h)).

In addition, notwithstanding the foregoing, the Engagement Letters may only be
amended or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.

(b)    If, in connection with any proposed amendment, modification, change or
waiver of or to any of the provisions of this Agreement, the consent of the
Required Lenders (or in the case of a proposed amendment, modification, change
or waiver affecting a particular Class or Tranche, the Lenders holding a
majority of the Loans and Commitments with respect to such Class or Tranche) is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either:

(A) replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
provided, further, that (i) at the time of any such replacement, the Replacement
Lender shall enter into one or more Assignment Agreements (and with all fees
payable pursuant to Section 13.05(b) to be paid by the Replacement Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, and in each case L/C Interests of, the Replaced Lender
(or, at the option of

 

-180-



--------------------------------------------------------------------------------

Borrower if the respective Lender’s consent is required with respect to less
than all Classes or Tranches of Loans (or related Commitments), the Commitments,
outstanding Loans and L/C Interests of the Affected Classes), (ii) at the time
of any replacement, the Replaced Lender shall receive an amount equal to the sum
of (A) the principal of, and all accrued interest on, all outstanding Loans of
such Lender (other than any Loans not being acquired by the Replacement Lender),
(B) all Reimbursement Obligations owing to such Lender, together with all then
unpaid interest with respect thereto at such time, in the event Revolving Loans
or Revolving Commitments owing to such Lender are being acquired and (C) all
accrued, but theretofore unpaid, fees and other amounts owing to the Lender with
respect to the Loans being so assigned and (iii) all obligations of Borrower
owing to such Replaced Lender (other than those specifically described in clause
(ii) above in respect of Replaced Lenders for which the assignment purchase
price has been, or is concurrently being, paid, and other than those relating to
Loans or Commitments not being acquired by the Replacement Lender, but including
any amounts which would be paid to a Lender pursuant to Section 5.05 if Borrower
were prepaying a LIBOR Loan), as applicable, shall be paid in full to such
Replaced Lender, as applicable, concurrently with such replacement. Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within three
(3) Business Days after Borrower’s request, execution of such Assignment
Agreement by the Replaced Lender shall not be required to effect such
assignment; or

(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender (or, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans, the Commitment and Loans of
the Affected Class) and, if applicable, Cash Collateralize its applicable R/C
Percentage of the L/C Liability, in either case, upon three (3) Business Days’
(or such shorter period as is acceptable to Administrative Agent) prior written
notice to Administrative Agent at the Principal Office (which notice
Administrative Agent shall promptly transmit to each of the Lenders). Any such
prepayment of the Loans or termination of the Commitments of such Lender shall
be made together with accrued and unpaid interest, fees and other amounts owing
to such Lender (including all amounts, if any, owing pursuant to Section 5.05)
(or if the applicable consent requires approval of all Lenders of a particular
Class or Tranche but not all Lenders, then Borrower shall terminate all
Commitments and/or repay all Loans, in each case together with payment of all
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05) under such
Class or Tranche), so long as (i) in the case of the repayment of Revolving
Loans of any Lender pursuant to this Section 13.04(b)(B), (A) the Revolving
Commitment of such Lender is terminated concurrently with such repayment and
(B) such Lender’s R/C Percentage of all outstanding Letters of Credit is Cash
Collateralized or backstopped by Borrower in a manner reasonably satisfactory to
Administrative Agent and the L/C Lenders. Immediately upon any repayment of
Loans by Borrower pursuant to this Section 13.04(b)(B), such Loans repaid or
acquired pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided,
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans for any purpose hereunder (except for purposes of
Section 2.09(c))), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document; provided, however, that,

 

-181-



--------------------------------------------------------------------------------

unless the Commitments which are terminated and Loans which are repaid pursuant
to this clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must consent thereto), then, in the
case of any action pursuant to this clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto;

provided, that Borrower shall not have the right to replace a Lender, or
terminate the Commitments of or repay the Loans of a Lender under this
Section 13.04(b), solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to clauses
(A) through (E) of the second proviso to Section 13.04(a).

(c)    Administrative Agent and Borrower may (without the consent of Lenders)
amend any Credit Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Incremental Revolving Commitments,
Incremental Term Loans, Other Term Loans, Other Revolving Commitments, Extended
Term Loans and Extended Revolving Commitments. Notwithstanding anything to the
contrary contained herein, such amendment shall become effective without any
further consent of any other party to such Credit Document. In addition, upon
the effectiveness of any Refinancing Amendment, Administrative Agent, Borrower
and the Lenders providing the relevant Credit Agreement Refinancing Indebtedness
may amend this Agreement to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Loan Commitments). Administrative
Agent and Borrower may effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment. Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Sections 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, Section 2.12 or Section 2.15.

(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, Administrative
Agent and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans (or any Tranche thereof in the case of additional Term Loans) and the
Revolving Loans and Revolving Commitments (or any Tranche of Revolving Loans and
Revolving Commitments in the case of additional Revolving Loans or Revolving
Commitments) and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Tranche Lenders, Required Pro
Rata Lenders and/or Required Revolving Lenders, as applicable.

(e)    Notwithstanding anything to the contrary herein, (i) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) solely to effect administrative changes that are not
adverse to any Lender or to correct administrative errors or omissions or to
cure an ambiguity, defect or error (including, without limitation, to revise the
legal description of any Mortgaged Real Property based on surveys), or to grant
a new Lien for the benefit of the Secured Parties or extend an existing Lien
over additional property or to make modifications which are not materially
adverse to the Lenders and are requested or required by Gaming Authorities or
Gaming Laws and (ii) any Credit Document may be waived, amended, supplemented or
modified pursuant to an agreement or agreements in writing entered into by
Borrower and Administrative Agent (without the consent of any Lender) to permit
any changes requested or required by any Governmental Authority that are not
materially adverse to the Lenders (including any changes relating to
qualifications as a permitted holder of debt, licensing or limits on Property

 

-182-



--------------------------------------------------------------------------------

that may be pledged as Collateral or available remedies). Notwithstanding
anything to the contrary herein, (A) additional extensions of credit consented
to by Required Lenders shall be permitted hereunder on a ratable basis with the
existing Loans (including as to proceeds of, and sharing in the benefits of,
Collateral and sharing of prepayments), (B) Collateral Agent shall (and each of
the Lenders (and each Secured Party by accepting the benefits of the Collateral)
hereby authorize Collateral Agent to) enter into the Pari Passu Intercreditor
Agreement upon the request of Borrower in connection with the incurrence of
Permitted First Priority Refinancing Debt, Permitted First Lien Indebtedness
(and Permitted Refinancings thereof that qualify as Permitted First Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any
amendments and supplements thereto in connection with the incurrence of
additional Permitted First Priority Refinancing Debt, Permitted First Lien
Indebtedness (and Permitted Refinancings thereof that qualify as Permitted First
Lien Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings
thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))), and
(C) Collateral Agent (and each of the Lenders (and each Secured Party by
accepting the benefits of the Collateral) hereby authorize Collateral Agent to)
shall enter into the Second Lien Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted Second Priority
Refinancing Debt, Permitted Second Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted Second Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
Second Priority Refinancing Debt, Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))). Each Lender agrees
to be bound by the terms of the Pari Passu Intercreditor Agreement and the
Second Lien Intercreditor Agreement, from and after the effectiveness thereof,
as if directly a party thereto.

(f)    Notwithstanding anything to the contrary herein, the applicable Credit
Party, Holding Company, RRR or Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Credit Document) enter into any amendment or waiver
of any Credit Document, or enter into any new agreement or instrument, without
the consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional Property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any Property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents.

(g)    Notwithstanding anything to the contrary herein, Administrative Agent and
Collateral Agent shall (A) release any Lien granted to or held by Administrative
Agent or Collateral Agent upon any Collateral (i) upon Payment in Full of the
Obligations (other than (x) obligations under any Swap Contracts as to which
acceptable arrangements have been made to the satisfaction of the relevant
counterparties and (y) Cash Management Agreements not yet due and payable), (ii)
upon the sale, transfer or other disposition of Collateral to the extent
required pursuant to the last paragraph in Section 10.05 (and Administrative
Agent or Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Credit Party upon its reasonable request without further
inquiry) to any Person other than a Credit Party, Holding Company or RRR,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders to the extent required by Section 13.04(a)), (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guarantee pursuant to Section 6.08, (v)
constituting Equity Interests in or property of an Unrestricted Subsidiary,
(vi) subject to Liens permitted under Sections 10.02(i) or 10.02(k), in each
case, to the extent the documents governing such Liens do not permit such
Collateral to secure the Obligations, or (vii) as otherwise may be provided
herein or in the relevant Security Documents, and (B) consent to and enter into
(and execute documents permitting the filing and recording, where appropriate)
the grant of easements and covenants and subordination rights with respect to
real property, conditions, restrictions and declarations on customary terms, and
subordination, non-disturbance and attornment agreements on customary terms
reasonably requested by Borrower with respect to leases entered into by Borrower
and its Restricted Subsidiaries, to the extent requested by Borrower and not
materially adverse to the interests of the Lenders.

 

-183-



--------------------------------------------------------------------------------

(h)    If any Lender is a Defaulting Lender, Borrower shall have the right to
terminate such Defaulting Lender’s Revolving Commitment and repay the Loans
related thereto as provided below so long as Borrower Cash Collateralizes or
backstops such Defaulting Lender’s applicable R/C Percentage of the L/C
Liability to the reasonable satisfaction of the L/C Issuer and the
Administrative Agent; provided that such terminations of Revolving Commitments
shall not exceed 20 % of the sum of (x) the initial aggregate principal amount
of the Revolving Commitments on the Closing Date plus (y) the initial aggregate
principal amount of all Incremental Revolving Commitments incurred after the
Closing Date and prior to such date of determination; provided, further, that
Borrower and its Subsidiaries may terminate additional Revolving Commitments and
repay the Loans related thereto pursuant to this Section 13.04(h) with the
consent of the Administrative Agent. At the time of any such termination and/or
repayment, and as a condition thereto, the Replaced Lender shall receive an
amount equal to the sum of (A) the principal of, and all accrued interest on,
all outstanding Loans of such Lender provided pursuant to such Revolving
Commitments, (B) all Reimbursement Obligations owing to such Lender, together
with all then unpaid interest with respect thereto at such time, in the event
Revolving Loans or Revolving Commitments owing to such Lender are being repaid
and terminated or acquired, as the case may be, and (C) all accrued, but
theretofore unpaid, fees owing to the Lender pursuant to Section 2.05 with
respect to the Loans being so repaid, as the case may be and all other
obligations of Borrower owing to such Replaced Lender (other than those relating
to Loans or Commitments not being terminated or repaid) shall be paid in full to
such Defaulting Lender concurrently with such termination. At such time, unless
the respective Lender continues to have outstanding Loans or Commitments
hereunder, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 4.02, 5.01, 5.03, 5.05, 5.06 and
13.03), which shall survive as to such repaid Lender. Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(h), such Loans
repaid pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document.

SECTION 13.05.    Benefit of Agreement; Assignments; Participations.

(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, except as expressly contemplated by Section 9.10 with respect
to the VoteCo SPE Reorganization, no Credit Party, Holding Company or RRR may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document (it being understood that a merger or consolidation
not prohibited by this Agreement shall not constitute an assignment or transfer)
without the prior written consent of all of the Lenders and provided, further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments, Loans or
related Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,
that no Lender shall transfer, assign or grant any participation (x) to a
natural person, (y) to a Person that is a Disqualified Lender as of the
applicable Trade Date (unless consented to by Borrower) or (z) under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be cash collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest

 

-184-



--------------------------------------------------------------------------------

or fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the total Commitments or Total
Revolving Commitments or of a mandatory prepayment shall not constitute a change
in the terms of such participation, that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof and that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in any rate of interest or fees
for purposes of this clause (i), notwithstanding the fact that such amendment or
modification actually results in such a reduction), (ii) consent to the
assignment or transfer by any Credit Party, any Holding Company or RRR of any of
its rights and obligations under this Agreement or other Credit Document to
which it is a party or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) or all or substantially all of the value of the Guarantees Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto). Subject to the last sentence of this paragraph (a), Borrower agrees
that each participant shall be entitled to the benefits of Sections 5.01, and
5.06 (subject to the obligations and limitations of such Sections, including
Section 5.06(b), (c) and (d) (it being understood that the documentation
required under Section 5.06(b), (c) and (d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 13.05. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 4.07 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and related interest
amounts) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. A participant shall not be entitled to receive any greater
payment under Sections 5.01 or 5.06 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the entitlement to a greater payment results from any change in
applicable Laws after the date the participant became a participant.

(b)    No Lender (or any Lender together with one or more other Lenders) may
assign all or any portion of its Commitments, Loans and related outstanding
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Loans and Obligations) hereunder, except to one or more
Eligible Assignees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Assignee) with the consent of (x) Administrative Agent, (y) so long as no Event
of Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to
Borrower, 11.01(g) or 11.01(h), has occurred and is continuing, Borrower and
(z) in the case of an assignment of Revolving Loans or Revolving Commitments,
the consent of the Swingline Lender and each L/C Lender (each such consent not
to be unreasonably withheld or delayed); provided that (x) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitments and Loans at the time owing to it, the aggregate amount of the
Commitments or Loans subject to such assignment shall not be less than
$1.0 million; (y) no such consent shall be necessary in the case of (i) an
assignment of Revolving Loans or Revolving Commitments by a Revolving Lender to
another Revolving Lender, (ii) an assignment of Term Loans by a Lender to
another Lender or an Affiliate or Approved Fund of a Lender and (z) Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Administrative Agent within ten (10) Business Days
after having received notice thereof. Each assignee shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided that
(I) Administrative Agent shall, unless it otherwise agrees in its sole
discretion, receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500, (II)
no such transfer or assignment will be effective until recorded by
Administrative Agent

 

-185-



--------------------------------------------------------------------------------

on the Register pursuant to Section 2.08, and (III) such assignments may be made
on a pro rata basis among Commitments and/or Loans (and related Obligations). To
the extent of any assignment permitted pursuant to this Section 13.05(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments and outstanding Loans (provided that such assignment
shall not release such Lender of any claims or liabilities that may exist
against such Lender at the time of such assignment). At the time of each
assignment pursuant to this Section 13.05(b) to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to Borrower and Administrative Agent the appropriate
Internal Revenue Service Forms (and, if applicable, a Foreign Lender
Certificate) as described in Section 5.06(b), 5.06(c) or 5.06(d), as applicable.
To the extent that an assignment of all or any portion of a Lender’s
Commitments, Loans and related outstanding Obligations pursuant to Section 2.11,
Section 13.04(b)(B) or this Section 13.05(b) would, under the laws in effect at
the time of such assignment, result in increased costs under Section 5.01, 5.03
or (subject to clause (c) in the definition of Excluded Taxes as it relates to
assignments pursuant to Section 2.11(a)) 5.06 from those being charged by the
respective assigning Lender prior to such assignment, then Borrower shall not be
obligated to pay such increased costs (although Borrower, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
any other increased costs of the type described above resulting from changes in
any applicable law, treaty, governmental rule, regulation, guideline or order,
or in the interpretation thereof, after the date of the respective assignment).

(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging or assigning a security interest in its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment of a
security interest to a Federal Reserve Bank or other central banking authority.
No pledge pursuant to this Section 13.05(c) shall release the transferor Lender
from any of its obligations hereunder or permit the pledgee to become a lender
hereunder without otherwise complying with Section 13.05(b).

(d)    Notwithstanding anything to the contrary contained in this Section 13.05
or any other provision of this Agreement, Borrower and its Subsidiaries may, but
shall not be required to, purchase outstanding Term Loans pursuant to (x) the
Auction Procedures established for each such purchase in an auction managed by
Auction Manager and (y) through open market purchases, subject solely to the
following conditions:

(i)    (x) with respect to any Borrower Loan Purchase pursuant to the Auction
Procedures, at the time of the applicable Purchase Notice (as defined in Exhibit
O), no Event of Default has occurred and is continuing or would result
therefrom, and (y) with respect to any Borrower Loan Purchase consummated
through an open market purchase, at the time of the applicable assignment, no
Event of Default has occurred and is continuing or would result therefrom;

(ii)    immediately upon any Borrower Loan Purchase, the Term Loans purchased
pursuant thereto shall be cancelled for all purposes and no longer outstanding
(and may not be resold, assigned or participated out by Borrower) for all
purposes of this Agreement and all other Credit Documents (provided; that such
purchases and cancellations shall not constitute prepayments or repayments of
the Loans (including, without limitation, pursuant to Section 2.09, Section 2.10
or Article IV) for any purpose hereunder), including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any rights to Borrower as a Lender
under this Agreement or any other Credit Document, and (D) the determination of
Required Lenders, or for any similar or related purpose, under this Agreement or
any other Credit Document;

(iii)    with respect to each Borrower Loan Purchase, Administrative Agent shall
receive (x) if such Borrower Loan Purchase is consummated pursuant to the
Auction Procedures, a fully executed and completed Borrower Assignment Agreement
effecting the assignment thereof, and (y) if such Borrower Loan Purchase is
consummated pursuant to an open market purchase, a fully executed and completed
Open Market Assignment and Assumption Agreement effecting the assignment
thereof;

 

-186-



--------------------------------------------------------------------------------

(iv)    open market purchases of Term Loans by Borrower and its Subsidiaries
shall not in the aggregate exceed 15 % of the sum of (A) the initial aggregate
principal amount of the Term Loans on the Closing Date plus (B) the initial
aggregate principal amount of all Incremental Term Loans incurred after the
Closing Date and prior to such date of determination; and

(v)    Borrower may not use the proceeds of any Revolving Loan to fund the
purchase of outstanding Loans pursuant to this Section 13.05(d).

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

(e)    Subject to the conditions set forth in Section 13.05(b), any Lender may
assign all or a portion of its Term Loan Commitments and Term Loans to a Station
Permitted Assignee; provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment or would result
therefrom, (ii) such Station Permitted Assignee shall identify itself in writing
as a Station Permitted Assignee to the Administrative Agent and the counterparty
in the Term Loan assignment transaction, (iii) such Station Permitted Assignee
shall provide either (x) a representation to the Administrative Agent to the
effect that neither such Station Permitted Assignee nor any of its directors or
officers are in possession of any material non-public information with respect
to the business of any Holding Company, RRR, the Borrower or any of their
respective Subsidiaries, or (y) indicate in writing to the Administrative Agent
and the counterparty in the Term Loan assignment transaction that such Station
Permitted Assignee cannot make the representation described in clause (x) above,
and (iv) the aggregate principal amount of all Term Loans held by Station
Permitted Assignees, after giving effect to such assignment, shall not exceed
twenty percent (20%) of the aggregate principal amount of Term Loans then
outstanding.

(f)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, no Affiliated Lender shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof)
involving any of the Agents or Lenders to which representatives of the Credit
Parties are not invited, or (ii) receive any information or materials prepared
by any of the Agents or Lenders or any communication by or among any of the
Agents or Lenders, except to the extent such information or materials have been
made available to any Credit Party or its representatives.

(g)    Notwithstanding anything in Section 13.04 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, Required Tranche Lenders, all affected Lenders, all Lenders or any
percentage of Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Credit Document or any departure by any Credit Party or RRR therefrom,
(ii) otherwise acted on any matter related to any Credit Document, or
(iii) directed or required Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Credit
Document, an Affiliated Lender shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders; provided
that no amendment, modification, waiver, consent or other action with respect to
any Credit Document shall deprive such Affiliated Lender of any payments to
which such Affiliated Lender is entitled under the Credit Documents without such
Affiliated Lender providing its consent; provided further that such Affiliated
Lender shall have the right to approve any amendment, modification, waiver or
consent of the type described in Section 13.04(a)(i)-(vii) of this Agreement, in
each case to the extent that such Affiliated Lender is directly and adversely
affected thereby in any material respect as compared to other Lenders; and in
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver any ballot or other instrument reasonably requested by Administrative
Agent to evidence the voting of its interest as a Lender in accordance with the
provisions of this Section 13.05(f); provided that if the Affiliated Lender
fails to promptly execute such ballot or other instrument such failure shall in
no way prejudice any of Administrative Agents’ rights under this paragraph and
(y) Administrative Agent is hereby appointed (such appointment being coupled
with an interest) by the Affiliated Lender as the Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of the Affiliated
Lender and in the name of the Affiliated Lender, from time to time in
Administrative Agent’s discretion to take any action and to execute any ballot
or other instrument that the Administrative Agent may deem reasonably necessary
to carry out the provisions of this Section 13.05(f).

 

-187-



--------------------------------------------------------------------------------

(h)    Each Affiliated Lender, solely in its capacity as a Lender, hereby agrees
that such Affiliated Lender shall not bring any claims, actions, suits or
proceedings against any Agent or Lender in connection with the Loans held by
such Affiliated Lender or its rights and obligations under this Agreement and
the other Credit Documents, and each Affiliated Lender, solely in its capacity
as a Lender, hereby waives all such claims and rights to bring such actions,
suits and proceedings against the Agents and the other Lenders.

(i)    Each Affiliated Lender, solely in its capacity as a Lender, hereby
further agrees that, if RRR, any Credit Party, any Holding Company or any
Restricted Subsidiary shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Laws (“Bankruptcy Proceedings”):

such Affiliated Lender, solely in its capacity as a Lender, shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by Administrative Agent (or
the taking of any action by a third party that is supported by Administrative
Agent) in relation to such Affiliated Lender’s claim with respect to its Loans
or Commitments (a “Claim”) (including, without limitation, objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise or plan of reorganization or
liquidation or similar scheme);

with respect to any matter requiring the vote of Lenders during the pendency of
a Bankruptcy Proceeding (including, without limitation, voting on any plan of
reorganization or liquidation or similar scheme), the Loans and Commitments held
by such Affiliated Lender (and any Claim with respect thereto) shall be deemed
to be voted in accordance with Section 13.05(f) regardless of whether such Loans
and Commitments are separately classified in any such plan or scheme from Loans
and Commitments held by non-Affiliated Lenders. In furtherance of the foregoing,
(x) the Affiliated Lender agrees to execute and deliver any ballot or other
instrument reasonably requested by Administrative Agent to evidence the voting
of its interest as a Lender in accordance with the provisions of this
Section 13.05(h)(ii); provided that if the Affiliated Lender fails to promptly
execute such ballot or other instrument such failure shall in no way prejudice
any of Administrative Agent’s rights under this paragraph and (y) Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
the Affiliated Lender as the Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of the Affiliated Lender and in the name of the
Affiliated Lender, from time to time in Administrative Agent’s discretion to
take any action and to execute any ballot or other instrument that
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 13.05(h)(ii);

it shall not, without the prior written consent of Administrative Agent (as
directed by the Required Lenders) as to both form and substance, (1) file any
motion or other application, objection, joinder or other filing in connection
with sections 362, 363, 364 and/or 506 of the Bankruptcy Code (or any similar
law, rule or provision under any applicable Debtor Relief Law) or in connection
with any valuation issues or (2) participate in or otherwise support the
“priming” of any of the Liens supporting the Obligations in connection with a
proposed debtor-in-possession facility or otherwise;

in connection with any (1) plan of reorganization or liquidation or similar
scheme or (2) distribution of cash or property with respect to an asset sale
supported by the Secured Parties (other than the Affiliated Lenders) in any
Bankruptcy Proceeding, such Affiliated Lender, solely in its capacity as a
Lender, shall not oppose in any way a distribution of property or cash to other
classes of claims or interests, regardless

 

-188-



--------------------------------------------------------------------------------

of the amount of such distributions (if any) to such Affiliated Lender. In
addition, and without limiting the foregoing, each Affiliated Lender, solely in
its capacity as a Lender, hereby:

agrees that any purchase pursuant to any credit bid by the Secured Parties
(other than the Affiliated Lenders) under section 363(k) of the Bankruptcy Code
(or any similar law, rule or provision under any applicable Debtor Relief Law)
or otherwise shall have the effect of discharging such Affiliated Lender’s
liens, claims, encumbrances and interests in the Collateral, and that title
acquired pursuant to such credit bid shall be acquired free and clear of any
liens, claims, encumbrances or interests arising under or by reason of the
Obligations owed to the Affiliated Lenders or any Credit Document, whether or
not the court order approving the sale pursuant to such credit bid expressly so
provides;

consents to the entry of an order approving the sale of any or all of the
Collateral in one or more transactions under section 363 of the Bankruptcy Code
(or any similar law, rule or provision under any applicable Debtor Relief Law),
whether for cash or other consideration, including a credit bid by the Secured
Parties (other than the Affiliated Lenders) under section 363(k) of the
Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law) or otherwise, that expressly provides that any lien, claim,
encumbrance or interest is discharged and title acquired pursuant to the sale is
free and clear of any liens, claims, or encumbrances held by the Affiliated
Lenders arising under or by reason of the Obligations or any Credit Document,
provided that such sale is supported by the Secured Parties (other than the
Affiliated Lenders); and

consents to the Secured Parties (other than the Affiliated Lenders) credit
bidding all or any portion of the Obligations owed to the Affiliated Lenders in
connection with any credit bid by such Secured Parties under section 363(k) of
the Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law) or otherwise, which shall have the effect of discharging the
Affiliated Lenders’ liens, claims, encumbrances and interests in the Collateral,
and agree that title acquired by such Secured Parties pursuant to such credit
bid shall be acquired free and clear of any liens, claims, encumbrances or
interests arising under or by reason of the Obligations owed to the Affiliated
Lenders or any Credit Document, whether or not the court order approving the
sale pursuant to such credit bid expressly so provides.

(j)     Section 13.05(g) and (i) shall not apply to any Designated Lender.

(k)    No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning or
participating Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless Borrower has consented to such assignment or participation in writing in
its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Lender for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Lender after the applicable Trade Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Lender”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by Borrower of an Assignment Agreement with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Lender. Any assignment in violation of this clause (f)(i) shall not
be void, but the other provisions of this clause (f) shall apply, and nothing in
this subsection (f) shall limit any rights or remedies available to the Credit
Parties at law or in equity with respect to any Disqualified Lender and any
Person that makes an assignment or participation to a Disqualified Lender in
violation of this clause (f)(i).

(ii)    If any assignment or participation is made to any Disqualified Lender
without Borrower’s prior written consent in violation of clause (i) above, or if
any Person becomes a Disqualified Lender after the applicable Trade Date,
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) terminate any Revolving
Commitment of such Disqualified Lender and repay all obligations of Borrower
owing to such Disqualified Lender in connection with such Revolving Commitment,
(B) in

 

-189-



--------------------------------------------------------------------------------

the case of outstanding Term Loans held by Disqualified Lenders, purchase or
prepay such Term Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Lender paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and/or (C) require such
Disqualified Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in this Section 13.04), all of its interest,
rights and obligations under this Agreement to one or more Eligible Assignees at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by Borrower, the Administrative
Agent or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent, or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Credit Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws, each Disqualified Lender party hereto hereby agrees (1) not to vote on
such plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws, (2) if such Disqualified Lender does vote on such plan of reorganization
or plan of liquidation pursuant to any Debtor Relief Laws notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan of reorganization or plan of liquidation pursuant
to any Debtor Relief Laws in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(iv)    The Administrative Agent shall have the right, and Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by Borrower and any updates thereto from time to
time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

SECTION 13.06.    Survival. The obligations of the Credit Parties under Sections
5.01, 5.05, 5.06, 13.03 and 13.19, the obligations of each Guarantor under
Section 6.03, and the obligations of the Lenders under Sections 5.06 and 12.08,
in each case shall survive the repayment of the Loans and the other Obligations
and the termination of the Commitments and, in the case of any Lender that may
assign any interest in its Commitments, Loans or L/C Interest (and any related
Obligations) hereunder, shall (to the extent relating to such time as it was a
Lender) survive the making of such assignment, notwithstanding that such
assigning Lender may cease to be a “Lender” hereunder. In addition, each
representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Notes and the making of any extension of
credit hereunder, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty.

SECTION 13.07.    Captions. The table of contents and captions and Section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

-190-



--------------------------------------------------------------------------------

SECTION 13.08.    Counterparts; Interpretation; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Engagement Letters, which are not superseded and survive
solely as to the parties thereto (to the extent provided therein). This
Agreement shall become effective when the Closing Date shall have occurred, and
this Agreement shall have been executed and delivered by the Credit Parties and
when Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 13.09.    Governing Law; Submission to Jurisdiction; Waivers; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY
CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER
CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY
SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

(b)    SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

-191-



--------------------------------------------------------------------------------

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.10.    Confidentiality. Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s Affiliates and its and its Affiliates’ respective
employees, representatives, directors, attorneys, auditors, agents, professional
advisors or trustees who are advised of the confidential nature thereof and
instructed to keep such information confidential or to any direct or indirect
creditor or contractual counterparty in swap agreements or such creditor’s or
contractual counterparty’s professional advisor (so long as such creditor,
contractual counterparty or professional advisor to such contractual
counterparty agrees in writing to be bound by the provision of this Section
13.10), (b) to the extent such information presently is or hereafter becomes
available to such Agent or such Lender on a non-confidential basis from a Person
not an Affiliate of such Agent or such Lender not known to such Agent or such
Lender to be violating a confidentiality obligation by such disclosure, (c) to
the extent disclosure is required by any Law, subpoena or judicial order or
process (provided that notice of such requirement or order shall be promptly
furnished to Borrower unless such notice is legally prohibited) or requested or
required by bank, securities, insurance or investment company regulations or
auditors or any administrative body or commission or self-regulatory
organization (including the Securities Valuation Office of the NAIC) to whose
jurisdiction such Agent or such Lender is subject, (d) to any rating agency to
the extent required in connection with any rating to be assigned to such Agent
or such Lender; provided that prior notice thereof is furnished to Borrower, (e)
to pledgees under Section 13.05(c), assignees, participants, prospective
assignees or prospective participants, in each case who agree in writing to be
bound by the provisions of this Section 13.10 or by provisions at least as
restrictive as the provisions of this Section 13.10 (it being understood that
any electronically recorded agreement from any Person listed above in this
clause (e) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (e)), (f) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document or (g) with Borrower’s prior written consent. Borrower hereby
consents to the disclosure of information relating to the Borrower and the
transactions contemplated hereby to any credit insurance provider to the extent
required by such credit insurance provider; provided, that such credit insurance
provider shall agree in writing to be bound by the provisions of this Section
13.10 or by provisions at least as restrictive as the provisions of this
Section 13.10 (it being understood that any electronically recorded agreement
from any credit insurance provider in respect to any electronic information
(whether posted or otherwise distributed on Intralinks or any other electronic
distribution system) shall satisfy the requirements of this proviso).

 

-192-



--------------------------------------------------------------------------------

SECTION 13.11.    Independence of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall be independent
of each other and no exception to any representation, warranty or covenant shall
be deemed to be an exception to any other representation, warranty or covenant
contained herein unless expressly provided, nor shall any such exception be
deemed to permit any action or omission that would be in contravention of
applicable law.

SECTION 13.12.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

SECTION 13.13.    Gaming Laws.

(a)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, this Agreement and the other Credit Documents are subject to
the Gaming Laws and the laws involving the sale, distribution and possession of
alcoholic beverages and/or tobacco, as applicable (the “Liquor Laws”). Without
limiting the foregoing, Administrative Agent, each other Agent, each Lender and
each participant acknowledges that (i) it is the subject of being called forward
by any Gaming Authority or any Governmental Authority enforcing the Liquor Laws
(the “Liquor Authority”), in each of their discretion, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers under this Agreement and the other Credit Documents,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Governmental
Authorities.

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, Administrative Agent, each other Agent, each Lender and each
participant agrees to cooperate with each Gaming Authority and each Liquor
Authority (and, in each case, to be subject to Section 2.11) in connection with
the administration of their regulatory jurisdiction over Borrower and the other
Credit Parties and the Holding Companies and RRR, including, without limitation,
the provision of such documents or other information as may be requested by any
such Gaming Authorities and/or Liquor Authorities relating to Administrative
Agent, any other Agent, any of the Lenders or participants, Borrower and its
Subsidiaries or to the Credit Documents.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, to the extent any provision of this Agreement or any other
Credit Document excludes any assets from the scope of the Pledged Collateral, or
from any requirement to take any action to make effective or perfect any
security interest in favor of Collateral Agent or any other Secured Party in the
Pledged Collateral, the representations, warranties and covenants made by
Borrower or any Restricted Subsidiary in this Agreement with respect to the
creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article VIII of this Agreement) shall be deemed not to apply
to such assets.

SECTION 13.14.    USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) to the extent required hereby, notifies Borrower, the
Holding Companies, RRR and the Guarantors that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, the Holding Companies, RRR and the Guarantors, which
information includes the name and address of Borrower, the Holding Companies and
the Guarantors and other information that will allow such Lender to identify
Borrower, the Holding Companies, RRR and the Guarantors in accordance with the
Act, and Borrower, the Holding Companies, RRR and the Guarantors agree to
provide such information from time to time to any Lender.

 

-193-



--------------------------------------------------------------------------------

SECTION 13.15.    Waiver of Claims. Notwithstanding anything in this Agreement
or the other Credit Documents to the contrary, the Credit Parties hereby agree
that Borrower shall not acquire any rights as a Lender under this Agreement as a
result of any Borrower Loan Purchase and may not make any claim as a Lender
against any Agent or any Lender with respect to the duties and obligations of
such Agent or Lender pursuant to this Agreement and the other Credit Documents;
provided, however, that, for the avoidance of doubt, the foregoing shall not
impair Borrower’s ability to make a claim in respect of a breach of the
representations or warranties or obligations of the relevant assignor in a
Borrower Loan Purchase, including in the standard terms and conditions set forth
in the assignment agreement applicable to a Borrower Loan Purchase.

SECTION 13.16.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Collateral Agent, the Documentation Agents, the Syndication Agent, the Lead
Arrangers and the Lenders are arm’s-length commercial transactions between
Borrower, each other Credit Party, each Holding Company, RRR and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Syndication Agent, the Lead
Arrangers and the Lenders, on the other hand, (B) each of Borrower, the other
Credit Parties, the Holding Companies and RRR has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower, each other Credit Party, each Holding Company and RRR is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agent, the Lead Arrangers and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrower, any other Credit Party, any Holding
Company, RRR or any of their respective Affiliates, or any other Person (except
as expressly set forth in an any engagement letters between the Administrative
Agent, the Collateral Agent, the Documentation Agent, such Lead Arranger or such
Lender and Borrower or such Credit Party, Holding Company, RRR or Affiliate
thereof) and (B) neither the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agent, the Lead Arrangers nor any Lender
has any obligation to Borrower, any other Credit Party, any Holding Company, RRR
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents or in other written agreements between the
Administrative Agent, the Collateral Agent, the Documentation Agents, the
Syndication Agent, the Lead Arrangers or any Lender on one hand and Borrower,
any other Credit Party, any Holding Company, RRR or any of their respective
Affiliates on the other hand; and (iii) the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agents, the Lead Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, or conflict with, those of
Borrower, the other Credit Parties, the Holding Companies, RRR and their
respective Affiliates, and neither the Administrative Agent, the Collateral
Agent, the Documentation Agents, the Syndication Agent, the Lead Arrangers, nor
any Lender has any obligation to disclose any of such interests to Borrower, any
other Credit Party, any Holding Company, RRR or any of their respective
Affiliates. Each Credit Party agrees that nothing in the Credit Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Administrative Agent, the Collateral Agent,
the Documentation Agents, the Syndication Agent, the Lead Arrangers and the
Lenders, on the one hand, and such Credit Party, Holding Company or RRR, its
stockholders or its Affiliates, on the other. To the fullest extent permitted by
law, each of Borrower and each other Credit Party hereby waives and releases,
and Borrower hereby acknowledges each Holding Company’s and RRR’s waiver and
release of, any claims that it may have against the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Syndication Agent, the Lead
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby (other than any agency or fiduciary duty expressly set forth in an any
engagement letter referenced in clause (ii)(A)).

 

-194-



--------------------------------------------------------------------------------

SECTION 13.17.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party, any Holding Company or RRR or any other obligor
under any of the Credit Documents or the Swap Contracts or (with respect to the
exercise of rights against the collateral) Cash Management Agreements (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Credit Party, any Holding Company
or RRR, without the prior written consent of Administrative Agent. The
provisions of this Section 13.17 are for the sole benefit of the Agents and
Lenders and shall not afford any right to, or constitute a defense available to,
any Credit Party, any Holding Company or RRR.

SECTION 13.18.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents (collectively, the “Charges”) shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.18 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
this Agreement, unless and until the rate of interest again exceeds the Maximum
Rate, and at that time this Section 13.18 shall again apply. In no event shall
the total interest received by any Lender pursuant to the terms hereof exceed
the amount that such Lender could lawfully have received had the interest due
hereunder been calculated for the full term hereof at the Maximum Rate. If the
Maximum Rate is calculated pursuant to this Section 13.18, such interest shall
be calculated at a daily rate equal to the Maximum Rate divided by the number of
days in the year in which such calculation is made. If, notwithstanding the
provisions of this Section 13.18, a court of competent jurisdiction shall
finally determine that a Lender has received interest hereunder in excess of the
Maximum Rate, Administrative Agent shall, to the extent permitted by applicable
Law, promptly apply such excess in the order specified in this Agreement and
thereafter shall refund any excess to Borrower or as a court of competent
jurisdiction may otherwise order.

SECTION 13.19.    Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent, any L/C Lender or any Lender, or any
Agent, any L/C Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in effect.
In such event, each Credit Document shall be automatically reinstated (to the
extent that any Credit Document was terminated) and Borrower shall take (and
shall cause each other Credit Party, each Holding Company and RRR to take) such
action as may be requested by Administrative Agent, the L/C Lenders and the
Lenders to effect such reinstatement.

 

-195-



--------------------------------------------------------------------------------

SECTION 13.20.    VoteCo SPE Reorganization. Notwithstanding anything to the
contrary in this Agreement and the other Credit Documents, from and after the
occurrence of VoteCo SPE Reorganization, (i) RRR shall no longer be required to
provide any collateral security for the Obligations, (ii) all covenants,
obligations and representations and warranties under the Credit Documents
applicable to RRR shall cease to apply with respect to RRR and (iii) all
references to RRR in Section 11.01 shall be deemed deleted.

SECTION 13.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

[Signature Pages Follow]

 

-196-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

STATION CASINOS LLC By:                                        
                                               Name:   Title: Address for
Notices for Borrower and each Subsidiary Guarantor: Station Casinos LLC [●]  
[●]   [●]   Contact Person: Facsimile No.: Telephone No.: Email:

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: [ ● ]   By:  

                                                                          

Name:   Title:  

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent By:  
                                                                           
Name:   Title: Address for Notices:                                     
                                                                 
                                                                 
                             Contact Person: Facsimile No.: Telephone No.:
Email:

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Collateral Agent By:  
                                                                           
Name:   Title: Address for Notices:                                     
                                                             
                                                             
                         Contact Person: Facsimile No.: Telephone No.: Email:

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Swingline Lender By:  
                                                                        Name:  
Title: Address for Notices:                                     
                                                                              
                                                          Contact Person:
Facsimile No.: Telephone No.: Email:

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as an L/C Lender By:  
                                                                        Name:  
Title: Address for Notices:                                     
                                                                              
                                                          Contact Person:
Facsimile No.: Telephone No.: Email:

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A-1

REVOLVING COMMITMENTS ON FIFTH AMENDMENT EFFECTIVE DATE

 

Lender

   Closing Date
Revolving
Commitment      Fifth  Amendment
Revolving
Commitment      L/C Commitment  

Deutsche Bank AG Cayman Islands Branch

   $ 0      $ 96,245,421.25111,245,421.25      $ 16,666,666.67  

JPMorgan Chase Bank, N.A.

   $ 0      $ 96,245,421.25      $ 16,666,666.67  

Bank of America, N.A.

   $ 0      $ 96,245,421.25      $ 16,666,666.66  

Fifth Third Bank

   $ 0      $ 94,093,406.59      $ 0  

Goldman Sachs Bank USA

   $ 0      $ 81,730,769.2350,000,000.00      $ 0  

Goldman Sachs Lending Partners LLC

   $ 31,730,769.23      $ 0      $ 0  

Citizens Bank, N.A.

   $ 0      $ 68,956,043.9678,956,043.96      $ 0  

UBS AG, Stamford Branch

   $ 50,000,000.00      $ 50,000,000.000      $ 0  

Citibank, N.A.

   $ 0      $ 50,000,000.0025,000,000.00      $ 0  

MIHI LLC

   $ 0      $ 25,137,362.63      $ 0  

Credit Suisse AG, Cayman Islands Branch

   $ 0      $ 26,346,153.84      $ 0  

Wells Fargo Bank, N.A.

   $ 15,000,000.00      $ 96,000,000.00      $ 0  

BNP Paribas

   $ 0      $ 75,000,000.00      $ 0  

KeyBank National Association

   $ 0      $ 25,000,000.00      $ 0     

 

 

    

 

 

    

 

 

 

Total Revolving Commitments:

   $ 96,730,769.23      $ 781,000,000.00799,269,230.77      $ 50,000,000.00     

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX A-2

TERM A FACILITY COMMITMENTS

 

Lender

   Term A Facility Commitment  

Deutsche Bank AG Cayman Islands Branch

   $ 28,754,578.75  

JPMorgan Chase Bank, N.A.

   $ 28,754,578.75  

Bank of America, N.A.

   $ 28,754,578.75  

Fifth Third Bank

   $ 30,906,593.41  

Goldman Sachs Bank USA

   $ 24,725,274.73  

Citizens Bank, N.A.

   $ 18,543,956.04  

UBS AG, Stamford Branch

   $ 18,543,956.04  

Citibank, N.A.

   $ 25,000,000.00  

MIHI LLC

   $ 12,362,637.37  

Credit Suisse AG, Cayman Islands Branch

   $ 8,653,846.16     

 

 

 

Total Term A Facility Commitments:

   $ 225,000,000     

 

 

 



--------------------------------------------------------------------------------

ANNEX A-3

TERM A-3 FACILITY LOANS ON FOURTHFIFTH AMENDMENT EFFECTIVE DATE

 

Lender

   Term A-3 Facility Loan  

Lenders on file with the Administrative Agent

   $ 55,888,777.10     

 

 

 

Total Term A-3 Facility Loans:

   $ 55,888,777.10     

 

 

 



--------------------------------------------------------------------------------

ANNEX A-4

TERM A-4 FACILITY LOANS ON FIFTH AMENDMENT EFFECTIVE DATE

 

Lender

   Term A-4 Facility  Loan  

Deutsche Bank AG Cayman Islands Branch

   $ 34,732,847.9127,846,801.47  

JPMorgan Chase Bank, N.A.

   $ 28,242,174.4526,477,038.55  

Bank of America, N.A.

   $ 27,316,849.7925,609,546.69  

Fifth Third Bank

   $ 29,361,263.6827,526,184.68  

Goldman Sachs Bank USA

   $ 19,740,259.70  

Citizens Bank, N.A.

   $ 19,921,952.9718,676,830.92  

Credit Suisse AG, Cayman Islands Branch

   $ 2,449,001.95  

SunTrust Bank

   $ 49,350,649.2646,266,233.66  

Wells Fargo Bank, N.A.

   $ 29,000,000.0027,187,500.00  

[Other Lenders on file with the Administrative Agent]

   $ 32,395,840.91     

 

 

 

Total Term A-34 Facility Loans:

   $ 272,510,840.62199,590,135.97     

 

 

 



--------------------------------------------------------------------------------

ANNEX A-45

TERM B FACILITY COMMITMENTS

 

Lender

   Term B Facility
Commitment  

JPMorgan Chase Bank, N.A.

   $ 1,500,000,000     

 

 

 

Total Term B Facility Commitments:

   $ 1,500,000,000     

 

 

 



--------------------------------------------------------------------------------

ANNEX B

Applicable Margin for Revolving Loans, Swingline Loans,

and Term A-3 Facility Loans and Term A-4 Facility Loans

 

          Applicable Margin            

Revolving Loans

under the Fifth

Amendment

Revolving Facility

(including Swingline

Loans allocated

thereto) and  Term A- 4

Facility

LoansRevolving

Loans

and  Swingline Loans

    Revolving Loans
under the Closing
Date Revolving
Facility (including
Swingline  Loans
allocated thereto) and
Term A-3 Facility
Loans  

Pricing

Level        

   Consolidated Total Leverage
Ratio    LIBOR     ABR     LIBOR     ABR  

Level I

   Greater than 3.50 to 1.00      2.001.75 %      1.000.75 %      2.00 %     
1.00 % 

Level II

   Less than or equal to 3.50 to 1.00      1.751.50 %      0.750.50 %      1.75
%      0.75 % 

For purposes of this Annex B, the Consolidated Total Leverage Ratio shall be
calculated by (i) deducting the amount of Unrestricted Cash from clause (a) of
the definition thereof and (ii) solely with respect to Revolving Loans under the
Fifth Amendment Revolving Facility (and Swingline Loans allocated thereto) and
the Term A-4 Facility Loans, deducting the outstanding principal amount of
Designated Junior Indebtedness from clause (a) thereof (to the extent such
Designated Junior Indebtedness was otherwise included in the calculation of such
clause (a)); provided that, if the applicable Subsidiary (if not a Credit Party)
does not distribute all Designated Junior Indebtedness Principal Proceeds to a
Credit Party within three (3) Business Days after receipt thereof by such
Subsidiary, then for each prior Test Period for which a Designated Junior
Indebtedness Deduction was made, the Borrower shall recalculate the Consolidated
Total Leverage Ratio without giving effect to such Designated Junior
Indebtedness Deduction. In the event that such recalculation would have led to
the application of a higher Applicable Margin for any period (a “Recalculated
Applicable Margin Period”) than the Applicable Margin actually paid by the
Borrower for such Recalculated Applicable Margin Period, then Borrower shall
promptly (i) determine the Applicable Margin for such Recalculated Applicable
Margin Period based upon the recalculated Consolidated Total Leverage Ratio and
(iii) pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Recalculated Applicable
Margin Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.01, it being agreed that such prompt payment
by Borrower of any such accrued additional interest shall be considered timely
for all purposes and no Event of Default shall arise under Section 11.01(b)(ii)
or otherwise shall occur or be continuing with respect thereto (provided that,
for the avoidance of doubt, the foregoing shall not limit any Default or Event
of Default that has occurred or is continuing as a result of any default in the
due observation or performance by Borrower or any Restricted Subsidiaries of
Section 10.08). It is acknowledged and agreed that, subject to the immediately
preceding sentence, nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 3.02 and Article XI and their other respective rights under
this Agreement.

For purposes of this Annex B, the Consolidated Total Leverage Ratio shall be
calculated by deducting the amount of Unrestricted Cash from clause (a) of the
definition thereof.



--------------------------------------------------------------------------------

ANNEX C

AMORTIZATION PAYMENTS

TERM A-3 FACILITY LOANS

(including, for the avoidance of doubt, the Incremental Term A-3 Loans (as
defined in the Third Amendment) made on the Third Amendment Effective Date and
the Fourth Amendment Incremental Term A-3 Facility Loans made on the Fourth
Amendment Effective Date)

 

DATE1

   PRINCIPAL AMOUNT  

December 31, 2017

   $ 3,406,385.51  

March 31, 2018

   $ 3,406,385.51  

June 30, 2018

   $ 3,406,385.51  

September 30, 2018

   $ 3,406,385.51  

December 31, 2018

   $ 3,406,385.51  

March 31, 2019

   $ 3,406,385.51745,183.70  

June 30, 2019

   $ 3,406,385.51745,183.70  

September 30, 2019

   $ 3,406,385.51745,183.70  

December 31, 2019

   $ 3,406,385.51745,183.70  

March 31, 2020

   $ 3,406,385.51745,183.70  

June 30, 2020

   $ 3,406,385.51745,183.70  

September 30, 2020

   $ 3,406,385.51745,183.70  

December 31, 2020

   $ 3,406,385.51745,183.70  

March 31, 2021

   $ 3,406,385.51745,183.70  

June 30, 2021

   $ 3,406,385.51745,183.70  

September 30, 2021

   $ 3,406,385.51745,183.70  

December 31, 2021

   $ 3,406,385.51745,183.70  

March 31, 2022

   $ 3,406,385.51745,183.70  

The date that is the sixth anniversary of the ClosingTerm A Facility Maturity
Date

    








Entire remaining outstanding principal
amount of the Term A-3 Facility
Loans (including, for the avoidance of
doubt, the Incremental Term A-3
Loans (as defined in the Third
Amendment) made on the Third
Amendment Effective Date and the
Fourth Amendment Incremental Term
A-3 Facility Loans made on the
Fourth Amendment Effective Date)  
 
 
 
 
 
 
 
 
 

 

1 

If such date is not a Business Day, then the date shall be the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such date shall be the next preceding Business Day.



--------------------------------------------------------------------------------

ANNEX D

AMORTIZATION PAYMENTS

TERM A-4 FACILITY LOANS

 

DATE2

                          PRINCIPAL AMOUNT                          

March 31, 2019

  $ 2,661,201.81  

June 30, 2019

  $ 2,661,201.81  

September 30, 2019

  $ 2,661,201.81  

December 31, 2019

  $ 2,661,201.81  

March 31, 2020

  $ 2,661,201.81  

June 30, 2020

  $ 2,661,201.81  

September 30, 2020

  $ 2,661,201.81  

December 31, 2020

  $ 2,661,201.81  

March 31, 2021

  $ 2,661,201.81  

June 30, 2021

  $ 2,661,201.81  

September 30, 2021

  $ 2,661,201.81  

December 31, 2021

  $ 2,661,201.81  

March 31, 2022

  $ 2,661,201.81  

June 30, 2022

  $ 2,661,201.81  

September 30, 2022

  $ 2,661,201.81  

December 31, 2022

  $ 2,661,201.81  

March 31, 2023

  $ 2,661,201.81

The date that is the Term A-4 Facility Maturity Date

  Entire remaining outstanding principal
amount of the Term A-4 Facility Loans
(including, for the avoidance of doubt,
the Incremental Term A-4 Facility
Loans (as defined in the Fifth
Amendment) made on the Fifth
Amendment Effective Date)

 

2 

If such date is not a Business Day, then the date shall be the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such date shall be the next preceding Business Day.